ICJ_046_SouthWestAfrica_ETH_ZAF_1966-07-18_JUD_01_ME_03_FR.txt. 67

OPINION INDIVIDUELLE DE M. VAN WYK

{Traduction}

MOTIFS GÉNÉRAUX APPELANT LE REJET DES CONCLUSIONS
DES DEMANDEURS

Je conviens que la demande doit être rejetée et souscris aux motifs
énoncés dans l’arrêt. Il est toutefois divers autres motifs subsidiaires
appelant le rejet de la demande; certes, je partage entièrement les vues
de ceux des membres de la Cour qui, tout en convenant de l’existence
de ces motifs, considèrent que, lorsqu'un tribunal a trouvé un motif
général de caractère fondamental pour rejeter une demande, il n’appar-
tient pas au tribunal de préciser quel aurait été son arrêt, ni à un juge
d'indiquer quelle aurait été son opinion, au cas où un tel motif n’aurait
pas existé; je n’en suis pas moins convaincu que, dans les circonstan-
ces particulières de la présente affaire, il ne serait guère réaliste que cer-
tains des motifs subsidiaires ne soient pas examinés du point de vue que
jadopte ici, par un juge au moins. Avant de procéder à cet examen, je
voudrais toutefois formuler quelques observations au sujet de l'arrêt.

2. Il est exact que nombre de motifs énoncés dans le présent arrêt
sont en contradiction avec les motifs retenus dans l’arrêt de 1962 au
sujet des trois premières exceptions préliminaires et notamment de la
deuxième, et cela à tel point que l’on est forcé de conclure qu’en 1962
la Cour s’est arrogé une compétence qu’elle n’avait pas; ces considé-
rations ne sauraient toutefois nullement empêcher la Cour d’étayer son
arrêt au fond sur les motifs qu’elle invoque aujourd’hui. La Cour n’est
pas tenue de persister dans un raisonnement erroné et aucun élément
de l’arrêt de 1962 ne saurait constituer une décision à l’égard d’une ques-
tion, quelle qu’elle soit, relevant du fond de la demande.

3. Le simple fait qu’une disposition donne compétence à un tribunal
pour statuer, à la demande de certains Etats, sur des différends portant
sur telles ou telles questions ne saurait manifestement avoir pour con-
séquence de conférer à ces Etats au fond des droits ou intérêts juridiques
au regard de ces questions. Ainsi, l'acceptation par les Pays-Bas de la
juridiction de la Cour — acceptation qui est caractéristique de celle
qui a été donnée par divers autres Etats — vise, sous certaines réserves
expressément indiquées, la juridiction «vis-à-vis de tout Etat ... sur fous
les différends...» Cette acceptation donne à la Cour compétence pour
statuer, à la demande de tout Etat respectant les conditions énoncées,
sur tout différend s’élevant entre cet Etat et les Pays-Bas, et notamment
sur tout différend relatif à l’interprétation ou à l’application des dispo-
sitions d’un traité quelconque. C’est une autre question que de savoir
si l'Etat en cause a un droit ou intérêt juridique au regard de l’objet de

65
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 68

tout différend de cette nature, c’est-à-dire un droit ou intérêt sur lequel
un arrêt pourrait être rendu en sa faveur. La réponse à cette dernière
question ne réside pas dans l’acceptation de la juridiction de la Cour
mais dépend de la manière dont la Cour interprète les dispositions du
traité sur lequel la demande est fondée. Cela ne relève pas de la compé-
tence mais du fond du différend, lequel ne peut être tranché qu'après
que la Cour a confirmé le droit du demandeur de la saisir. La compé-
tence et le fond ne sauraient être traités simultanément.

Si un Etat alléguait que l’acceptation de la juridiction de la Cour par
les Pays-Bas lui confère au fond des droits ou intérêts juridiques au
regard d’une question donnée, la Cour se prononcerait tout d’abord
sur sa compétence aux termes de la déclaration d’acceptation; et ce
n’est qu'après s'être reconnue compétente qu’elle examinerait cette
allégation au fond.

Ce qui a quelque peu compliqué les choses en l’espèce, c’est que la
disposition établissant la compétence de la Cour est également invoquée
par les demandeurs comme la source des droits touchant au fond sur
lesquels ils appuient leur demande. Il conviendrait de reconnaître
que, lorsque l’on allègue qu’une disposition revêt un double aspect,
seul son aspect juridictionnel peut être examiné au stade des exceptions
préliminaires. L'existence de droits touchant au fond relève du fond de
l’affaire et doit par conséquent être déterminée au stade du fond, même
si cela nécessite l’interprétation de la clause juridictionnelle. Il s’ensuit
que, si la Cour a en 1962, per incuriam ou pour toute autre raison, trai-
té des prétendus droits ou intéréts des demandeurs touchant au fond
les déclarations qu’elle a faites à leur sujet ne sauraient préjuger sa dé-
cision au présent stade, qui est celui du fond.

4. La question du droit ou intérêt juridique des demandeurs au re-
gard de la demande ne se pose pas seulement d’une manière générale,
comme c’est le cas pour l’examen au fond de toute affaire de ce genre,
mais elle constitue en fait un problème subsidiaire concernant plusieurs
des conclusions des demandeurs. Le point soulevé par leur conclusion
n° 1 est de savoir si le Mandat est toujours en vigueur et l’une des ques-
tions qui se pose à ce propos est de savoir quel est l’effet juridique du
deuxième alinéa de l’article 7 et en particulier s’il a conféré aux Mem-
bres de la S.d.N. ! des droits ou intérêts juridiques touchant au fond.
Un autre point de fond, soulevé par les conclusions n°% 3 et 4 des de-
mandeurs, est de savoir si le deuxième alinéa de l’article 2 du Mandat
a été conçu comme pouvant faire l’objet d’un recours judiciaire et sur
quelle base; la question susmentionnée se pose encore à ce propos.

5. La thèse selon laquelle la Cour serait empêchée de rechercher si
les demandeurs ont un droit ou intérêt juridique au regard de la deman-
de pour le seul motif que ce point n’a pas été expressément soulevé dans
les conclusions du défendeur est dénuée de fondement. Même si le dé-
fendeur n’avait pas soulevé ce point, la Cour serait tenue de décider si
les demandeurs ont un droit ou intérêt juridique au regard de la deman-

1 Voir par exemple le contre-mémoire, livre If, chapitre V, partie B.

66
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 69

de avant d’examiner les questions relevant irréductiblement du fond;
mais de toute manière le défendeur a soulevé dans ses conclusions le
point dont il s’agit. Dans le contre-mémoire, dans la duplique et au cours
de la procédure orale, le défendeur a contesté le droit ou intérét juri-
dique des demandeurs non seulement au regard des conclusions men-
tionnées ci-dessus, mais aussi au regard de la demande en général !.
Dans ses conclusions finales, le défendeur a expressément invité la Cour,
vu les considérations de fait et de droit énoncées dans les écritures et
les plaidoiries, 4 dire et juger que les conclusions des demandeurs sont
sans fondement et à ne faire aucune des déclarations proposées par les
demandeurs. Dans ces conditions, aucune personne raisonnable ne pou-
vait ignorer ce que les conclusions étaient censées exprimer.

6. Comme je l’ai déjà signalé, l’arrêt de 1962 ne pouvait trancher au-
cune question relevant du fond. Non seulement cette conclusion est
conforme aux principes généraux et au Règlement de la Cour, mais
elle découle en outre de l’arrêt de 1962 lui-même.

7. On s’est déjà référé à l’article 62, paragraphe 3, du Règlement,
qui dispose expressément que, dès réception de l’acte introductif de l’ex-
ception, la procédure sur le fond est suspendue. En l’espèce, une ordon-
nance en date du 5 décembre 1961 a officiellement confirmé qu’en ver-
tu de ces dispositions la procédure sur le fond était suspendue.

Le principe fondamental selon lequel une exception préliminaire
ne doit, ni ne peut entraîner une décision obligatoire sur les questions
de fond en cause a été confirmé dans plusieurs arrêts; voir affaire des
Concessions Mavrommatis en Palestine (C.P.J.I. série À n° 2, p. 10)
et affaire relative à Certains intérêts allemands en Haute-Silésie polo-
naire (C.P.JT.I. série A n° 6, p. 15) où ce principe a été énoncé comme
suit:

«La Cour ne saurait ... préjuger en rien de sa décision future sur
le fond»

et:

«Quand même cet examen devrait l’amener à effleurer des su-
jets appartenant au fond de l’affaire ... rien de ce qu’elle dit dans
le présent arrêt ne saurait limiter sa compiète liberté d’apprécia-
tion, lors des débats sur le fond, des arguments éventuellement
apportés de part et d’autre sur ces mêmes sujets. »

Il est en tout cas hautement improbable que la Cour ait entendu sta-
tuer sur le fond en traitant d’une question interlocutoire relative à la
compétence. On ne saurait présumer qu’un tribunal a voulu enfrein-
dre son propre règlement et des principes juridiques bien établis.

1 Le 13 avril 1965 le conseil du défendeur a formulé la conciusion suivante
«les considérations tenant à la portée limitée du deuxième alinéa de l’article
7 du Mandat ou la caducité de cet article amèneraient à conclure que toutes
les demandes sont irrecevables; le résultat serait donc JA encore le rejet de ...
toutes les conclusions des demandeurs ».

67
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 70

En outre, à considérer l’arrêt rendu en 1962, on se rend compte qu’il
n’a pas été dans les intentions de la Cour de se prononcer sur une par-
tie quelconque du fond, puisque l’ordonnance ci-dessus mentionnée
constatant la suspension de la procédure sur le fond est effectivement
citée dans cet arrêt.

On remarquera que, dans la conclusion et dans le dispositif de l’ar-
rêt de 1962, il est respectivement affirmé que «la Cour est compétente
pour connaître du différend au fond» et qu’«elle est compétente pour
statuer sur le fond du différend ». Le terme «différend » désigne de toute
évidence les questions comprises dans les conclusions des demandeurs,
qui sont intégralement reproduites aux pages 324-326 de l'arrêt.

8. Dans le corps de l’arrêt la Cour a, il est vrai, constaté que «le
Mandat, dans son ensemble, demeure en vigueur», mais cette obser-
vation n'était certainement pas censée trancher l’une quelconque des
questions envisagées dans les conclusions n°5 1 ou 2, ni aucune autre
partie du fond. Les exceptions préliminaires ont été plaidées en par-
tant de l’hypothèse que le Mandat demeure en vigueur !; cette question
n’appelait donc aucune décision, même préliminaire. Au surplus, il
n’a pu être dans les intentions de la Cour d’affirmer que toutes les dis-
positions initiales du Mandat sont toujours en vigueur, quoique sous
une forme amendée, car non seulement elle a soigneusement évité de
traiter du point de savoir si l’article 6 est toujours applicable, mais il
ressort d’une bonne partie de son raisonnement sur l’article 7 que, si
elle avait été invitée à dire que l’article 6 est toujours applicable, comme
les demandeurs le soutiennent dans leur conclusion n° 2, elle aurait pro-
noncé qu'il n’en est rien ?.

À aucun stade, la Cour n’a expressément traité en 1962 des pro-
blèmes découlant de la disparition des organes de surveillance de la So-
ciété des Nations; à aucun stade, elle n’a fait allusion à la thèse selon
laquelle, depuis avril 1946, les fonctions de surveillance doivent être
exercées par les Nations Unies. Toutes références à la surveillance ad-
ministrative ont été omises des citations extraites de l’avis de 1950 3.

La Cour a dû se rendre compte en 1962 que, si la première conclu-
sion des demandeurs tombait, toutes les autres conclusions devraient
être rejetées. Elle n’a pu certainement envisager qu’une partie quel-
conque de son arrêt demeurerait en pareil cas applicable, car cela serait

1 Exceptions préliminaires, p. 299, 359; procédure orale 1962, p. 4, 16-17, 49,
52-54, 336-337; contre-mémoire, livre II, p. 166. La déclaration suivante, qui figure
à la page 332 de l’arrêt de 1962, n’est donc pas exacte: « Le défendeur prétend qu’il
{le Mandat] n’est pas en vigueur. » Tout aussi inexacte est la phrase qui suit immé-
diatement la précédente et qui d’ailleurs la contredit: «Il affirme que les droits et
obligations prévus par le Mandat en ce qui concerne l’administration du territoire
du Sud-Quest faricain, ayant un caractère objectif, existent encore...» (Le reste
de la phrase donne lui aussi une interprétation inexacte de la thèse du défendeur,
mais à un autre égard.)

2 Voir les paragraphes 46-49 de la section de la présente opinion relative aux
conclusions nos 2, 7, et 8.

3 Comparer les passages cités aux pages 333 et 334 de l'arrêt de 1962 avec le
texte intégral de la page 136 de l’avis de 1950.

68
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 71

revenu à admettre un résultat absurde: la partie à laquelle un arrêt
définitif dénie tout droit ou intérêt juridique au regard d’une demande
bénéficierait néanmoins, en vertu d’une décision interlocutoire, d’un
arrêt en sa faveur sur tout ou partie de la demande.

9. L'arrêt de 1962 ayant été rendu par huit voix contre sept, il s’en-
suit, toutes les autres considérations mises à part, qu’une partie quel-
conque de cet arrêt ne peut avoir force de décision que si les huit juges de
la majorité l’ont approuvée et ont voulu qu’elle constitue une décision
de la Cour.

Il convient donc de remarquer qu’il ressort des opinions individuelles
de M. Bustamante, de M. Jessup et de sir Louis Mbanefo qu'aucun
d’entre eux n’a eu l'intention de se prononcer sur une partie quel-
conque du fond.

10. L'opinion de M. Jessup est très nette:

« Mais, si l’on met en cause l’existence d’un «différend » au sens
juridique du mot dans une exception préliminaire à la compétence
d’un tribunal, la question est de savoir dans quelle mesure ce
tribunal doit sonder les faits et le droit en vue de déterminer s’il
y a un «différend ».

Supposons par exemple qu’un Etat A prétend, dans une note
diplomatique à un Etat B, que cet Etat B a violé un traité commer-
cial conclu en 1880 entre A et B. B répond que le traité n’est plus
en vigueur. Après de vaines négociations, À soumet l’affaire à
une cour internationale conformément aux termes d’un traité de
règlement pacifique conclu entre À et B. Ce traité de règlement
pacifique contient la disposition ordinaire selon laquelle les parties
conviennent que les différends relatifs à des droits juridiques pour-
ront être soumis par l’une ou l’autre d’entre elles à un tribunal
international. B prétend que le tribunal n’est pas compétent puis-
qu’il n’y a pas «différend » au sens du traité de règlement pacifique,
car À fonde sa demande sur un traité qui n’est plus en vigueur.
Le jugement sur la question de savoir si le traité est en vigueur
et si par conséquent la demande présentée par A est fondée en
droit relève du fond et non pas d’une exception d’incompétence.
En fait, B admet qu’il y a un «différend» mais il soutient que le
point de vue de A quant au fond est erroné. Il est possible d’ima-
giner une affaire où la prétention à un droit serait si évidemment
vaine et absurde que la Cour rejetterait la requête pour défaut de
compétence, mais une telle situation ne peut se présenter que
rarement. De toute façon ce n’est pas le cas ici.

En l'espèce, il est utile d’examiner tout d’abord la seconde carac-
téristique du «différend » notée plus haut, à savoir que le « diffé-
rend» doit être relatif à l’interprétation ou à l’application des
dispositions du Mandat. Je ne vois pas comment on peut prétendre
sérieusement que pareille condition n’est pas remplie, puisqu'il
suffit pour établir la compétence de la Cour qu’une des allégations
des demandeurs réponde à cette caractéristique. Sur la base de

69
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 72

ces allégations et avant de les avoir examinées au fond, la Cour

doit s'assurer, à supposer qu’il y ait un «différend», que celui-ci

est bien relatif à l'interprétation ou à Papplication des dispositions

du Mandat.»
Si, après avoir ainsi précisé sa pensée, l’'éminent juge a formulé quelques
observations quant au fond du différend, cela est sans pertinence car il
n’a pu avoir l'intention de se prononcer sur une question dont il venait
de dire qu’elle ne pouvait être traitée qu’au stade du fond.

11. Que sir Louis Mbanefo n’ait eu nulle intention de se prononcer

sur une partie quelconque du fond, cela ressort du premier paragraphe
de son opinion individuelle:

«Je suis d’accord en général avec les raisons exposées dans
l'arrêt de la Cour, mais j'ai l’impression qu’une grande partie
de l’argumentation de arrêt touchant les trois premières excep-
tions préliminaires concerne le fond du différend. La Cour, au
stade actuel, est essentiellement saisie de la question de compétence.
La forme sous laquelle les requêtes des demandeurs et les exceptions
préliminaires du défendeur sont présentées rendent malaisé, pour
la Cour, d'éviter d'aborder le fond de l’affaire. J’estime nonobstant
qu’il convient de mettre surtout en relief les éléments de l’argumen-
tation se rapportant essentiellement à la question de compétence;
et l’opinion que je donne ici a pour but de compiéter le raisonnement
de la Cour relatif aux première, deuxième, et troisième exceptions
préliminaires. »

12. En dehors des motifs développés dans le présent arrêt, il en est
au moins un autre qui amène à conclure que les demandeurs n’ont
aucun droit ou intérêt juridique au regard de la demande; quelques
droits que les demandeurs aient possédés en vertu des dispositions du
Mandat, ces droits sont devenus caducs à la dissolution de la Société
des Nations. A cette date, le Mandat est devenu caduc dans son ensemble,
ou du moins celles de ses dispositions qui dépendaient de l’existence
de la Société des Nations, en particulier son article 7, ont cessé d’être
applicables; et, en tout cas, dès lors qu'ils n'étaient plus Membres de la
Société des Nations, les demandeurs n’ont pu conserver les droits qu’ils
avaient eus en cette qualité. De toute façon, toutes les conclusions, et
notamment la conclusion n° 1, doivent être rejetées.

Tl est admis que Particle 7 n’est applicable, et que les demandeurs ne
peuvent détenir les droits qu’ils avaient comme Membres de la Société
des Nations, que si les termes « Membres de la Société des Nations»
sont interprétés dans le Mandat comme visant les anciens Membres de
Vorganisation qui avaient cette qualité à la date de sa dissolution. En
1962, la Cour a fait valoir trois motifs pour ne pas donner à ces termes
leur sens ordinaire et naturel +. Les deux premiers sont en contradiction
formelle avec le raisonnement du présent arrêt. Le troisième, qui dépend

1 Avant de rejeter ces motifs, il paraît inévitable d’examiner tous les moyens
de preuve sur lesquels on a pu les fonder.

70
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 73

des deux premiers, est en tout cas mal fondé. Je chercherai à éviter autant
que possible de répéter ce qui est déjà dit dans le présent arrêt.

13. Le premier motif est énoncé au deuxième alinéa de la page 336
de l’arrêt de 1962. Cet alinéa commence ainsi:

«En premier lieu, la protection judiciaire de la mission sacrée
contenue dans chaque Mandat constituait un aspect essentiel du
système des Mandats.»

C'est là une assertion gratuite qui n’est appuyée ni par les documents
pertinents, ni par les travaux préparatoires, ni par le comportement
ultérieur des Parties, ni par aucun autre moyen de preuve éventuel.
En fait, la notion de protection judiciaire de la mission sacrée n’a jamais
existé et c’est ce qui explique pourquoi rien n’a jamais été dit en ce
sens, ni avant ni après la signature du Pacte, ni avant ni après l’adoption
des résolutions du Conseil contenant les divers actes de Mandat.

Le même alinéa de l’arrêt de 1962 continue comme suit:

«Tel que ses auteurs l’avait conçu et inscrit dans l’article 22
du Pacte de la Société des Nations, ce système, comme il a déjà
été dit, présentait essentiellement deux traits principaux: un Mandat
conféré à une Puissance à titre de «mission sacrée de civilisation »
et «des garanties pour l’accomplissement de cette mission». Si
l'exécution fidèle de cette mission était assignée à la seule Puissance
mandataire, le devoir et le droit d’en assurer l’accomplissement
étaient confiés à la Société des Nations, avec son Conseil, l’Assem-
blée, la Commission permanente des Mandats et tous ses Membres
dans les limites de leur autorité, de leur pouvoir et de leurs fonctions
respectifs, ce qui constituait la surveillance administrative, et la
Cour permanente devait juger et trancher tout différend au sens
de l’article 7 du Mandat. La surveillance administrative exercée
par la Société des Nations représentait une garantie normale visant
à assurer la pleine exécution par le Mandataire de sa «mission
sacrée » à l’endroit des habitants du territoire sous Mandat, mais
le rôle spécialement imparti à la Cour était encore plus essentiel
puisqu'elle devait servir d’ultime moyen de protection par voie de
recours judiciaire contre tous abus ou violations possibles du
Mandat. »

Dans ce passage, la Cour a apparemment oublié que, selon les termes
exprès de l’article 22 du Pacte, il convenait « d’incorporer dans le présent
Pacte des garanties pour l’accomplissement de cette mission» et que
rien dans le Pacte ne donnait à entendre qu’un rôle quelconque quant
à l’accomplissement de la mission ait été attribué aux Membres de la
Société des Nations individuellement ou à la Cour. On ne trouve en
tout cas nulle part de preuve que les droits et les devoirs relatifs à l’accom-
plissement de la mission aient été conférés à tous les Membres de la
Société des Nations et non point seulement à ses organes. La thèse
selon laquelle les Etats Membres auraient reçu à titre individuel des
pouvoirs de surveillance administrative à l'égard des Mandataires est
donc sans fondement. La vérité est que les auteurs de l’article 22 n’ont

71
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 74

prévu aucun rôle pour la Cour en matière de Mandats, ce qui explique
pourquoi ils ne l’ont pas mentionnée dans cet article.

13 a). Comme je l’ai déjà indiqué, c’est quelque temps après la signa-
ture du Pacte, lorsqu'une clause compromissoire a été proposée pour les
Mandats B, que la Cour a été mentionnée pour la première fois au
sujet des Mandats. Toutefois, ni à ce stade, ni à aucun autre, on n’a
dit que la Cour dût se voir attribuer le rôle de veiller à l’accomplissement
de la mission sacrée de civilisation, ni qu’elle dût constituer un ultime
moyen de protection de cette mission; personne n’a prononcé à aucun
moment une seule parole en ce sens, ni une seule parole susceptible d’être
interprétée en ce sens. Bien au contraire, ce qu’on a dit à l’époque prouve
que le but de la clause compromissoire était de faire soumettre à la
Cour les différends relatifs aux droits nationaux !.

13b). Si Pon avait voulu confier à la Cour ce rôle particulier de
protection de la mission sacrée de civilisation, on aurait inséré dans le
Pacte une disposition en ce sens et on n’aurait pas laissé au Conseil le
soin d'inclure cette «super-garantie» dans les déclarations de Mandat.
On né pouvait avoir aucune certitude que tous les membres du Conseil,
y compris les Mandataires, approuveraient pareille disposition et, à
défaut de F’unanimité requise, le Conseil ne pouvait fonctionner. En
outre, ses pouvoirs étant limités à la définition du «degré d’autorité,
de contrôle ou d’administration» du Mandataire, le Conseil n’était
pas habilité à accroître les garanties d’accomplissement de la mission
sacrée, lesquelles devaient être incorporées dans le Pacte. Enfin, à
supposer même que les auteurs du Pacte aient omis à dessein cette
importante disposition relative au rôle particulier de la Cour, pensant
qu’elle serait incluse dans les actes de Mandat, il aurait été normal
qu’on en fasse mention au moment de la signature du Pacte. En réalité,
la Cour n’a même pas été évoquée dans les débats de cette période. Il
convient peut-être de rappeler que, Ia veille de la signature du traité
de paix de Versailles, qui englobait le Pacte. c’est-à-dire le 27 juin 1919,
le Conseil des Quatre a été saisi de projets de Mandats; or nul n’a dit
que, puisque le Pacte, qui devait être signé le lendemain, ne prévoyait
pas de protection judiciaire de la mission sacrée de civilisation, il con-
venait d’inclure une disposition en ce sens dans les Mandats. En fait, le
jour même de la signature du traité de paix, la Commission Milner
s’est réunie à Paris mais personne n’a proposé l’inclusion d’une disposition
relative à la Cour. Il est significatif que ce même jour a été signé un
traité de minorités avec la Pologne: cet instrument contenait une clause

1 Aux faits notés par sir Percy Spender et sir Gerald Fitzmaurice dans leur opi-
nion dissidente commune (affaires du Sud-Ouest africain, C.I.J. Recueil 1962,
p. 556-557), je voudrais ajouter que, avant que lord Milner ait formulé l’observa-
tion mentionnée au deuxième alinéa de la page 557, lord Cecil avait fait remarquer
qu’il y aurait avantage à ce que les questions touchant aux griefs personnels des
nationaux ne fussent plus du ressort de la diplomatie — voir Recueil des Actes
de la Conférence de la Paix, vol. VI À, p. 348-349.

72
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 75

compromissoire liée à la clause dite de l’assimilation qui est devenue
un élément caractéristique des traités de minorités, mais nul n’a dit
qu’une disposition analogue dût être insérée dans les Mandats.

13c). Dans son opinion de 1962, M. Jessup attribue quelque impor-
tance aux clauses compromissoires des traités de minorités, notamment
afin d'établir qu’en 1920 un Etat pouvait acquérir un intérêt juridique
dans des questions n’affectant pas ses intérêts concrets propres !. Nul
ne conteste qu’il en soit ainsi, mais l’éminent juge ne tient pas compte
des différences de rédaction entre les traités de minorités et les Mandats.
En premier lieu, les traités de minorités contenaient une clause d’assimi-
lation énonçant qu’une divergence d’opinion sur les dispositions du
traité serait «considérée comme un différend ayant un caractère inter-
national»; en deuxième lieu, le droit d’invoquer la juridiction de la
Cour y était limité aux Principales Puissances alliées et associées ainsi qu’à
d’autres membres du Conseil de la Société des Nations; en troisième lieu,
la clause ne contenait aucune prescription relative au règlement du
différend comparable à celle des Mandats. Il convient de se souvenir
que les traités de minorités ont été imposés par les grandes Puissances
aux nations vaincues et aux nouveaux Etats. Il est invraisemblable qu’à
l'égard de ces nations vaincues et de ces nouveaux Etats les grandes
Puissances se soient bornées à accorder des droits touchant au fond à
un petit nombre d’Etats et qu'en matière de Mandats elles aient volon-
tairement octroyé les mêmes droits contre elles-mêmes à tous les Membres
de la Société des Nations. M. Jessup a fait observer à juste titre dans son
ouvrage Modern Law of Nations, 1959, page 89:

«Mais ce qui rendait les traités de minorités odieux, c’est en
grande partie qu’ils étaient entachés de conditions imposées à de
petits Etats par les grandes Puissances, guère disposées quant à
elles à se soumettre à des obligations semblables relatives a leur
propre territoire.»

14. Le deuxième motif retenu par l’arrêt de 1962 pour ne pas donner
aux termes « Membres de la Société des Nations» leur sens ordinaire
est le suivant:

«En deuxième lieu, outre que la protection judiciaire était essen-
tielle pour la mission sacrée et pour les droits appartenant aux
Etats Membres en vertu des Mandats et que ni la Société des
Nations ni le Conseil n’avait qualité pour l’invoquer, le droit
de citer la Puissance mandataire devant la Cour permanente était
conféré spécialement et expressément aux Membres de la Société
des Nations, évidemment parce qu'il était aussi le moyen le plus

1 A ce sujet M. Jessup a avancé d’autres arguments dont il est traité dans le con-
tre-mémoire, livre 11, chapitre V B. Je ne crois pas nécessaire de les examiner dans
le cadre de la présente opinion.

73
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 76

sûr de rendre la protection judiciaire effective, quoi qu’il pit ad-
venir du système de surveiliance administrative ou survenir à
son sujet. »

En réalité, lors de la création du systéme des Mandats, la possibilité
que quelque chose advienne en matiére de surveillance administrative
n’a été ni examinée, ni mentionnée et, de toute évidence, elle n’a même
pas été envisagée. Le raisonnement ci-dessus, extrait de l’arrêt de 1962,
n’est donc ni justifié ni étayé par les faits.

15. Le troisième motif énoncé dans l’arrêt de 1962 est qu’à la der-
nière session de la Société des Nations, tenue en avril 1946, il y a eu
un accord entre tous les Membres de l’organisation en vue de continuer
les différents Mandats dans toute la mesure possible ou praticable et
de maintenir par conséquent les droits des Etats Membres. Cet accord
serait prouvé par la résolution de 1946 sur la dissolution et par «tout
l’ensemble des circonstances contemporaines qui ont précédé et dominé
la session ». Non seulement ce prétendu accord général est le fruit d’une
déduction, mais le maintien des prétendus droits des Membres de la
Société des Nations au regard des Mandats est lui-méme déduit de
cet accord tacite.

Pareilles déductions semblent essentiellement fondées sur la propo-
sition selon laquelle Ja résolution relative à la dissolution a été adoptée
«précisément» en vue d’écarter «les objections littérales tenant à la
formule «un autre Membre de la Société des Nations ». Je me permettrai
de dire qu’il y a là une autre assertion gratuite. En fait, ni avant ni
après adoption de la résolution, on n’a examiné ou mentionné, que ce
soit expressément ou implicitement, directement ou indirectement,
les droits des Membres de la Société des Nations ou les conséquences
éventuelles de la signification des mots «un autre Membre de la Société
des Nations». Le texte méme de la résolution n’y fait pas allusion
non plus. Rien ne prouve une intention de conclure un accord a ce
sujet.

15a). Je considère comme sans fondement les motifs invoqués
par la Cour en 1962 pour «ne pas accorder crédit» au sens naturel et
ordinaire des termes de l’article 7 «un autre Membre de la Société des
Nations» et pour soutenir que les anciens Membres de la Société des
Nations ont conservé aprés sa dissolution les droits qu’ils avaient en
cette qualité.

Le raisonnement de M. Bustamante, de M. Jessup et de sir Louis
Mbanefo était à certains égards légèrement différent.

16. M. Jessup a tout d’abord examiné le sens des termes « Membres
de la Société des Nations » à l’article 7 du Mandat sur le Ruanda-Urundi.
Après avoir signalé que, par cet article, la Belgique avait accepté le
principe dit de la porte ouverte, qui lui interdisait entre autres toute
discrimination en faveur de ses propres ressortissants et au détriment
de ceux de tout autre Membre de la Société, l’éminent juge a poursuivi:

«On voit mal comment on pourrait affirmer que, si le fait d’établir
74
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 77

une discrimination à l’encontre d’un citoyen français dans une
affaire de concession le 18 avril 1946, c’est-à-dire le jour qui a
précédé la dissolution de la Société des Nations, constituait une
violation des obligations contractuelles de la Belgique, cet Etat
aurait eu toute licence d’imposer pareille discrimination le 20 avril
1946. Au contraire, si la Belgique avait procédé à cette discrimination
le 20 avril, la France aurait été en droit (au cas où des négociations
diplomatiques n’auraient pu aboutir à un règlement) de saisir
la Cour de ce différend relatif à l’interprétation ou à l’application
du Mandat en s’appuyant sur l’article 13 du Mandat pour le Ruanda-
Urundi (qui contient une clause compromissoire semblable à celle
de l’article 7 du Mandat pour le Sud-Ouest africain) et sur l’article 37
du Statut, auquel la France et la Belgique sont parties. »

L’éminent juge en a déduit que, si son raisonnement était bien fondé,
les dispositions de l’article 5 du Mandat pour le Sud-Ouest africain,
aux termes desquelles le défendeur est tenu d’assurer à tous les mission-
naires, sujets ou citoyens de tout Membre de la Société des Nations,
la faculté de pénétrer et de résider dans le territoire dans le but d’exercer
leur ministère, n’ont pu cesser d’être applicables lorsque la Société
des Nations a été dissoute. Et de conclure que la référence faite dans
les Mandats à «un autre Membre de la Société des Nations» était
«descriptive d’une classe » mais ne posait pas une «condition impérative ».

L’éminent juge a donc fondé en grande partie son raisonnement
sur la conclusion à laquelle il est parvenu quant au sens de l’expression
«Membres de la Société des Nations» dans le Mandat sur le Ruanda-
Urundi. Mais on ne saurait guère prétendre que cette conclusion pro-
cède d’un raisonnement. Tout au plus l’éminent juge nous dit-il qu’il
voit mal comment on pourrait raisonnablement affirmer le contraire.
Il ne précise pas pourquoi.

Rien ne prouve ni ne permet de conclure que les auteurs du système
des Mandats ont envisagé de conserver à un Etat ayant cessé d’être
Membre de la Société des Nations les droits qui lui auraient été conférés
en cette qualité et je ne vois pas pourquoi il serait déraisonnable d’af-
firmer qu'un Etat perd un droit s’il n’a plus la qualité qui lui permettait
d’en jouir. Chaque fois qu’un droit devient caduc, on peut dire que ce
qui aurait constitué un certain jour la violation d’une obligation devient
licite le lendemain, mais ce n’est pas une raison pour prétendre que le
droit ne s’est pas éteint. Instans est finis unius temporis et principium
alterius. Si la France a renoncé à sa qualité de Membre de la Société
des Nations le 19 avril 1946, elle ne remplissait plus le 20 avril 1946 les
conditions requises pour invoquer des droits en vertu de l’article 7
du Mandat sur le Ruanda-Urundi. Le fait qu’elle aurait encore pu le
faire le 18 avril 1946 est sans pertinence. Que sa qualité de Membre
de la Société des Nations ait pris fin le 19 avril 1946, la veille ou dix
ans auparavant, les conséquences ont été nécessairement les mêmes.

A mon avis, les raisons que l’éminent juge invoque pour conclure
que l’expression « Membres de la Société des Nations » avait un caractère

75
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 78

descriptif ne sont nullement convaincantes. La première raison qu’il
donne est que l’on espérait bien que le système de la Société des Nations
deviendrait universel. Je ne vois pas quelle incidence cela peut avoir
sur le sens des termes en question. Si cet espoir s’était réalisé, les termes
«Membres de la Société des Nations» auraient été synonymes de tous
les Etats aussi longtemps que tous les Etats seraient demeurés Membres
de l’organisation. Mais, méme dans ce cas, les termes « Membres de la
Société des Nations » n’auraient pu signifier que Membres de la Société.

La maxime cessante ratione legis, cessat ipsa lex est appliquée par
lPéminent juge d’une manière tout à fait erronée. Il l’invoque pour
justifier la modification des dispositions d’un instrument, ou plus pré-
cisément l’amendement de Particle 7 du Mandat par la substitution
des mots ancien Membre de la Société des Nations qui en était Membre
à sa dissolution aux termes « Membre de la Société des Nations». Or,
cette maxime veut tout simplement dire qu’une loi devient caduque
lorsqu'elle perd sa raison d’être; elle ne saurait justifier une interpréta-
tion tendant à imposer à un Etat une obligation à laquelle il n’a pas
souscrit. Rien en tout cas n’autorise à penser que les auteurs du système
des Mandats ont prévu le maintien des privilèges des anciens Membres
après la dissolution de la Société des Nations. Puisque des dispositions
avaient été prises en vue de l’amendement du Pacte et des Mandats
par les organes de la Société des Nations, il n'était pas nécessaire de
conclure un accord exprès ou implicite pour Je cas où l’organisation
serait dissoute. Si la question avait été soulevée, la réponse aurait pro-
bablement été qu’il appartiendrait aux organes de la Société des Nations
et aux Mandataires intéressés de prendre les mesures qu’ils jugeraient
raisonnables en fonction des circonstances du moment; mais on ne
peut certainement pas affirmer que toutes les parties seraient convenues
que les droits des Etats Membres de l’organisation immédiatement
avant sa dissolution survivraient à cet événement.

Je dois avouer mon incapacité à comprendre l’argument de la « frustra-
tion» dont M. Jessup fait état. À ma connaissance, aucun principe
juridique n’impose qu’une disposition demeure applicable lorsque les
conditions de son application ont cessé d’exister, pour le seul motif
qu'il serait possible de respecter cette disposition si lesdites conditions
existaient toujours ou s’il n’en était pas tenu compte.

Une autre remarque de M. Jessup est tout aussi erronée:

«Si le Mandataire avait réclamé le droit de limiter les privilèges
aux missionnaires ressortissants des Etats Membres de la Société
des Nations au moment de sa dissolution, cette prétention aurait
été raisonnable et aurait évité qu’on ne prétendit que le Mandataire
s'était vu imposer une obligation plus lourde que celle qu’il avait
assumée à l’origine. » (Les italiques sont de nous.) -

Si le point de vue de l’éminent juge sur le caractère descriptif de l’ex-
pression « Membre de la Société des Nations» était exact, il n’y aurait,
semble-t-il, aucune raison de ne reconnaître les privilèges conférés aux
« Membres de la Société des Nations» qu’aux seuls Etats qui en étaient

76
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 79

Membres à sa dissolution. On peut déduire de ce passage, et d’autres
encore, qu’aux yeux de l’éminent juge les termes « Membres de la Société
des Nations» ont gardé leur sens ordinaire aussi longtemps que l’or-
ganisation a existé mais qu’à partir de la dissolution de l’organisation
ils ont décrit les Etats qui en étaient Membres à cette date. Cela voudrait
dire que les mêmes termes auraient eu un sens différent suivant les
époques. L’éminent juge semble avoir perdu de vue ce principe élémen-
taire que tous les droits et devoirs découlant d’un accord sont déter-
minés par l’intention des parties a la date de la conclusion de laccord.
Aucune partie ne saurait «réclamer» des droits ou des priviléges qui
ne puissent être légitimement déduits de l’accord et seul un organe
législatif peut «imposer » des obligations n'ayant pas fait l’objet d’un
accord.

Dans son opinion, M. Jessup prétend en outre que, si les dispositions
des Mandats relatives au bien-être des habitants ont survécu à la Société
des Nations, les droits reconnus aux missionnaires par l’article 5 et les
droits des habitants de recourir à leur ministère doivent également
subsister, en dépit de la condition faite auxdits missionnaires d’être
ressortissants d’Etats Membres. L’éminent juge semble confondre les
devoirs à l’égard des habitants imposés par les dispositions du Mandat
et les droits conférés aux Etats Membres de la Société des Nations.
Quoi qu’il en soit, le maintien en vigueur de ces droits, qui dépendaient
de l'existence d'Etats Membres, est fonction du sens des termes « Mem-
bres de la Société des Nations »; le problème qui se pose à cet égard est
exactement le même que pour l’article 7. Si l’on commence par inter-
préter l’article 5, ou les clauses d’autres Mandats contenant les mots
« Membres de la Société des Nations », comme s’appliquant aux anciens
Membres de l’organisation, cela ne rend pas la solution plus valable
pour autant.

' Dans le passage suivant, l’éminent juge semble revenir à son critère
de ja qualification descriptive:

«Après tout, les « Membres de la Société des Nations » n’étaient
pas seulement des concepts, «des spectres errant emmi le droit
et échappant à toute étreinte». C’étaient des Etats réels ou des
entités autonomes dont on pouvait donner les noms. Ceux des
Membres originaires de la Société figuraient en annexe au Pacte,
mais il ne s’agissait pas là d’un groupe figé; sa composition a varié
à mesure que de nouveaux Membres étaient admis au sein de la
Société ou que d'anciens Membres s’en retiraient. À tout moment
cependant — par exemple au moment de la dissolution de la So-
ciété — le Mandataire pouvait établir la liste nominative des Etats
répondant à la description de « Membres de la Société des Nations. »

C’est le fait de constituer une société qui confère des droits à ses
membres. Ceux-ci ne sont pas «des spectres errant emmi le droit et
échappant à toute étreinte ». Ce sont des êtres réels, dont on peut donner
les noms. Les noms des membres originaires figurent sur une liste,
mais il ne s’agit pas là d’un groupe figé; sa composition varie à mesure

77
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 80

que de nouveaux membres sont admis au sein de la société ou que
d’anciens membres s’en retirent. A tout moment, par exemple à la
veille de la dissolution de la société, il est possible d’établir la liste no-
minative de ceux qui répondent à la description de «membres de la
société ». On ne saurait toutefois en conclure que l’expression «membres
de la société » a un caractère descriptif en ce sens que les droits conférés
aux membres en cette qualité survivent à leur appartenance à la société,
que cette appartenance prenne fin durant l’existence de la société ou
lors de sa dissolution et de sa liquidation. Lorsque l’on veut attribuer
des droits aux anciens membres d’une société, on doit prévoir des dis-
positions expresses à cet effet.

17. M. Bustamante est arrivé à la conclusion que les droits conférés
aux Membres de la Société des Nations ne leur étaient pas seulement
accordés pour la durée de celle-ci, mais pour toute la durée du Mandat !.
Or, le Mandat n’énonçait pas que les droits et devoirs des Membres
dussent survivre à leur appartenance à l’organisation. Au contraire,
ces droits et devoirs étaient liés à leur qualité de « Membres de la Société
des Nations », ce qui signifiait manifestement que, lorsque leur apparte-
nance à celle-ci prendrait fin, leurs droits et devoirs de Membres s’étein-
draient en même temps. L’idée que le Mandat pat survivre à la Société
des Nations n’a pas été envisagée et rien ne permet d’affirmer que, si
elle l’avait été, toutes les parties, et notamment le défendeur, auraient
reconnu qu’en pareil cas les Etats Membres — quels qu’ils fussent —
conserveraient leurs droits et devoirs bien qu’ils eussent perdu leur
qualité de Membres.

L’éminent juge concède que les droits des Etats ayant volontaire-
ment démissionné ou ayant été expulsés de la Société des Nations,
ont pris fin lorsque ceux-ci ont cessé d’être Membres de l’organisation;
mais il soutient que la dissolution de la Société des Nations n’a pas
été le résultat d’un acte volontaire de ses Membres. Cette conclusion lui
est inspirée par «les faits historiques qui ont déterminé la disparition
de la Société des Nations ». Ces faits sont à ses yeux: a) que la Société
des Nations était déjà «très ébranlée » avant la deuxième guerre mon-
diale, b) qu’elle était restée «paralysée» pendant toute la durée du
conflit, c) que les résultats du conflit avaient «entièrement bouleversé
la réalité internationale » en modifiant d’une façon profonde l’ancienne
conformation et l’ancienne distribution des Etats sur lesquelles la
Société des Nations avait été fondée, d) que la Société des Nations
était déjà «morte» lorsqu'elle a été dissoute, e) que les articles 77, 79
et 80 de la Charte des Nations Unies avaient établi le «caractère obliga-
toire» de la transformation des anciens Mandats en régimes tutélaires
modernisés. Les mots «ébranlée », « paralysée » et «morte» n’ont aucune
signification juridique connue dans ce contexte mais, quel qu’en soit
le sens, le fait demeure que la Société des Nations existait toujours en
tant qu’entité juridique et que ses Membres ont conservé la qualité

1 On se rappellera que le maintien en vigueur du Mandat était admis par hypo-
thèse.

78
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 81

ainsi que les droits et devoirs de Membres de la Société des Nations
jusqu’à la date de sa dissolution. En conséquence ils n’étaient pas sans
pouvoirs. De même, la Charte aurait pu prévoir la transformation
obligatoire des anciens Mandats en accords de tutelle ou, pour reprendre
les termes de M. Bustamante, «en régimes tutélaires modernisés »;
or, l'avis consultatif sur le Statut international du Sud-Ouest africain
(C.L.J. Recueil 1950, p. 140) a constaté que «ia Charte n’impose pas
à l’Union l'obligation de placer le Sud-Ouest africain sous le régime
de tutelle ».

En tout cas, même si les dispositions de la Charte ont prévu cetie
transformation obligatoire, les Membres de la Société des Nations y
ont volontairement souscrit. On ne saurait volontairement consentir
à conclure un accord et affirmer, après l’avoir fait, qu’on n’y a pas
souscrit volontairement en raison d’un accord antérieur.

Les Membres de la Société des Nations ont volontairement dissous
le dispositif créé pour la surveillance du Mandataire et ils ont mis
volontairement fin à leur qualité de Membres, condition sine qua non
des droits et devoirs qu’ils détenaient en vertu du Mandat; les membres
de la Cour n’ont pas le droit de négliger les conséquences juridiques
de ces actes volontaires, quelque aversion qu’elles leur inspirent.

18. Sir Louis Mbanefo a estimé que les droits et obligations énoncés
dans le Mandat «ont été, en quelque sorte, maintenus au niveau qu’ils
avaient atteint lors de la dissolution de la Société».

A l’appui de cette conclusion, il a fait valoir que l’objectif du Mandat
n'avait pas encore été atteint. Or, aucun principe de droit ne dispose
que les parties à un acte ne sauraient perdre leurs droits et obligations
tant que l’objectif de cet acte n’a pas été atteint; il n’existe pas davantage
de principe en vertu duquel, si des parties mettent volontairement
fin aux qualifications qui leur sont nécessaires pour avoir certains
droits et obligations, ceux-ci sont néanmoins maintenus «au niveau»
qu'ils avaient atteint à la date à laquelle lesdites qualifications ont
disparu.

19. Tous les articles du Pacte, à l’exception des articles 2, 9, 21 et 24,
contenaient les termes « Membre(s) de la Société». Aux termes de l’ar-
ticle 3, l’Assemblée se composait de représentants des « Membres de
la Société» et «chaque Membre de la Société» ne disposait que d’une
voix. L’article 4 prévoyait que «quatre autres Membres de la Société»
seraient désignés pour faire partie du Conseil. L’article 6 obligeait
«les Membres de la Société» 4 contribuer aux dépenses du Secrétariat.
L’article 7 traitait des privilèges diplomatiques des représentants des
«Membres de la Société». Les articles 8, 12 et 15 imposaient diverses
obligations aux « Membres de la Société». L'article 22 traitait des con-
ditions d’égalité pour les échanges et le commerce qui devaient être
assurées aux «autres Membres de la Société». L'article 1, paragraphe 1,
définissait les Etats « Membres originaires de la Société». L’article 1,
paragraphe 3, disposait que tout « Membre de la Société » pourrait s’en
retirer après un préavis de deux ans. L'article 16, paragraphe 4, envi-
sageait la possibilité d’exclure «de la Société tout Membre qui», etc.

79
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 82

Il est évident que l’expression « Membre de la Société» désignait tout
Etat qui serait effectivement Membre de la Société des Nations à la
date à laquelle s’appliquerait la disposition où cette expression appa-
raissait.

Il serait ridicule d’interpréter ladite expression dans les dispositions
susmentionnées comme s’étendant aux Etats n’ayant jamais été Membres
de la Société des Nations, ou ayant cessé de |’étre, et on ne voit aucune
raison valable de ne pas lui donner dans toutes les dispositions de l’acte
de Mandat ot on la rencontre le méme sens que dans le Pacte.

AUTRES MOTIFS APPELANT LE REJET DE CONCLUSIONS
DETERMINEES

Article 6 du Mandat

(Conclusions n° 2, 7 et 8 des demandeurs)

1. Je tiens tout d’abord à redire que le deuxième alinéa de Particle 7
de la déclaration de Mandat est la seule disposition sur laquelle il soit
possible en lespèce de fonder la compétence de la Cour. Cet alinéa
limite la compétence aux différends relatifs à l'interprétation ou à
l’application des dispositions du Mandat, c’est-à-dire des dispositions
contenues dans la déclaration de Mandat. Il s’ensuit qu’on ne peut
tenir compte des dispositions d’autres instruments que si elles ont été
incorporées dans les dispositions de la déclaration de Mandat ou si
elles ont un effet juridique sur ces dispositions. Ainsi, par exemple,
l’article 22 du Pacte n’est pertinent que s’il est examiné conjointement
avec les dispositions de la déclaration de Mandat. Séparé de ces dis-
positions, il est sans pertinence en l’espèce.

2. Dans mon opinion de 1962 1, j’ai abouti à la conclusion que l’ar-
ticle 6 du Mandat a cessé d’être applicable lors de la dissolution de la
Société des Nations. Je maintiens cette conclusion.

Les raisons pour lesquelles je soutiens que l’article 6 de la déclaration
de Mandat ainsi que l’article 22, paragraphe 7, du Pacte ne sont plus
applicables sont brièvement énoncées dans les paragraphes ci-après.

3. L'obligation imposée au défendeur par l’article 22, paragraphe 7,
du Pacte et par l’article 6 de la déclaration de Mandat était celle de faire

x

rapport à un organe déterminé, à savoir le Conseil de la Société des
Nations.

L'article 22 du Pacte énongait qu’il fallait appliquer à certaines colonies
et à certains territoires, dont le Sud-Ouest africain allemand, le principe
selon lequel le bien-être et le développement des peuples de ces colonies

1 Arrêt de 1962 relatif aux exceptions préliminaires, opinion individuelle, p. 575-
662.

80
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 83

et territoires formaient une mission sacrée de civilisation et qu’il con-
venait «d’incorporer dans le présent Pacte des garanties pour Pac-
complissement de cette mission». L'article indiquait ensuite que la
meilleure méthode de réaliser pratiquement ce principe était de confier
la tutelle de ces peuples à certaines nations développées, qui agiraient
«en qualité de Mandataires et au nom de la Société».

Les seules garanties contenues dans le Pacte en ce qui concerne
l'obligation du Mandataire de faire rapport et de rendre compte se
trouvaient aux paragraphes 7 et 9 de l’article 22 et étaient libellées
comme suit:

«7. Dans tous les cas le Mandataire doit envoyer au Conseil
un rapport annuel concernant les territoires dont il a la charge.»
(Les italiques sont de nous.)

«9. Une commission permanente sera chargée de recevoir et
d'examiner les rapports annuels des Mandataires et de donner au
Conseil son avis sur toutes questions relatives à l’exécution des
Mandats.» (Les italiques sont de nous.)

De plus, dans la déclaration de Mandat pertinente, la seule référence
à l'obligation de faire rapport et de rendre compte se trouvait à l’article 6,
qui était ainsi conçu:

«Le Mandataire devra envoyer au Conseil de la Société des Na-
tions un rapport annuel satisfaisant le Conseil et contenant toute
information intéressant le Territoire et indiquant les mesures
prises pour assurer les engagements pris suivant les articles 2, 3,
4, 5.» (Les italiques sont de nous.)

Je désignerai ci-après l'obligation d’adresser un «rapport ... satis-
faisant le Conseil » par l’expression l’obligation du Mandataire de faire
rapport et de rendre compte et les droits correspondants du Conseil
à cet égard par l’expression les pouvoirs de surveillance du Conseil.

4. L'application de l’article 6 de la déclaration de Mandat et des
paragraphes 7 et 9 de l’article 22 du Pacte dépendait de l’existence de
la Société des Nations, sans laquelle le Conseil ne pouvait pas exister
non plus. La Société des Nations ayant été dissoute en 1946, les dis-
positions précitées ont cessé d’être applicables à partir de cette date,
à moins qu’un autre organisme, comme par exemple l’Assemblée générale
des Nations Unies, n’ait été substitué au Conseil de la Société des
Nations en tant qu’organisme auquel le défendeur devait faire rapport
et rendre compte.

Cette substitution n’a pu se produire que:

a) s’il existe un principe ou une règle de droit international en vertu
desquels cette substitution a pris effet automatiquement, c’est-à-dire
sans que la question du consentement du défendeur se pose, ou

b) si le défendeur a consenti à ladite substitution.

Il est maintenant admis par les Parties qu’il n'existe ni principe ni
81
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 84

règle de droit international qui puisse avoir provoqué une succession
automatique de ce genre {. II est certain qu’il n’existe dans aucun système
juridique un principe en vertu duquel, au cas où les fondateurs d’un
trust (ou de quelque chose ayant le caractère d’un trust) auräient égale-
ment créé un organisme chargé d’en surveiller administration et au-
raient ensuite dissous cet organisme sans le remplacer par un autre,
un tribunal pourrait effectuer lui-même la substitution.

La seule question à trancher est donc celle de savoir si le défendeur
a jamais consenti à une telle substitution. Il est généralement admis
qu'aucun accord auquel le défendeur est partie ne contient une disposi-
tion expresse en ce sens.

Tl faut donc en fait examiner la question de savoir si le défendeur a
tacitement consenti à la substitution, c’est-à-dire s’il existe un accord
auquel il soit partie et qui contienne une disposition implicite à cet
effet ou si son comportement permet de conclure à son consentement
tacite.

A cet égard il n’y a pratiquement que trois possibilités à considérer:

i) Pacte de Mandat doit-il être interprété comme contenant une dis-
position implicite selon laquelle le défendeur serait obligé, depuis
la dissolution de la Société des Nations, de faire rapport et de ren-
dre compte à un autre organisme tel que par exemple l’Assemblée
générale des Nations Unies?

it) au cas où l’acte de Mandat ne contiendrait pas une telle disposition
implicite, la Charte des Nations Unies en contient-elle une?

iii) en l’absence de cette disposition implicite dans les instruments sus-
mentionnés, le défendeur, au moment de la création des Nations
Unies et de la dissolution de la Société des Nations ou par la suite,
a-t-il par son comportement consenti tacitement à la substitution?

Je traiterai ces trois questions séparément, mais je voudrais d’abord rap-
peler certains principes fondamentaux d’interprétation concernant l’exis-
tence de dispositions implicites dans un accord.

5. Le principe d’interprétation fondamental, universellement recon-
nu et applicable en droit interne comme en droit international, est que,
pour l’interprétation de tous contrats, de toutes lois et de tous instru-
ments, on doit s’efforcer de déterminer la véritable intention des auteurs.
On ne peut conclure à l’existence d’une disposition implicite dans un

1 Bien qu'aux premiers stades de l'instance les demandeurs aient employé cer-
taines expressions comme «succession automatique», «théorie de la succession »
et «principe de la succession» (observations sur les exceptions préliminaires,
p. 429, 433 et 445; voir également procédure orale sur les exceptions préliminaires,
p. 302), ils ont donné à entendre au cours de la procédure orale sur le fond que
cette terminologie était malencontreuse et ils ont dit catégoriquement qu’ils n’in-
voquaient aucun «principe juridique international général de dévolution ou de
succession en dehors des Mandats » (C.R. 65/2, p. 56). En 1962 aucun membre de
la Cour n’a invoqué un principe ni une règle de succession quelconque.

82
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 85

accord que s’il résulte nécessairement de l’accord lui-même et des cir-
constances dans lesquelles il a été conclu que, bien que cette disposition
n’y ait pas été insérée en termes exprès, l’intention commune des parties
a été qu’elle s’applique. On ne peut admettre une disposition implicite
que s’il existe une preuve que les parties ont eu en fait l’intention qu’elle
s’applique ou si l’on peut affirmer que, au cas où cette disposition leur
aurait été suggérée à l’époque, les parties auraient reconnu qu’elle en-
trait dans le cadre de leur accord. Il s’ensuit qu’on ne saurait admettre
une disposition implicite si elle dépasse la portée et l’objet explicites de
l'accord, si elle entraîne des modifications radicales ou des additions,
si elle viole les dispositions expresses, claires et non équivoques de cet
instrument ou si elle n’est pas conforme aux moyens de preuve exté-
rieurs admissibles quant à l’intention de l’une quelconque des parties.
Ii ne suffit pas de déceler l’intention de certaines des parties; une dispo-
sition ne peut être déduite que si elle correspond à l’intention de toutes
les parties. Voir affaires du Sud-Ouest africain, C.IJ. Recueil 1962,
p. 576-591.

6. Je vais maintenant examiner la question de savoir si la déclaration
de Mandat, lue conjointement avec Particle 22 du Pacte, contient une
disposition implicite tendant, après la disparition de la Société des Na-
tions, à confier les pouvoirs de ses organes en matière de Mandats à
un ou plusieurs organes d’une future organisation internationale et à
obliger le Mandataire à faire rapport et à rendre compte à cet organe
ou à ces organes.

a) Une telle disposition implicite irait-elle à ’encontre des dispositions
expresses, claires et non équivoques, du Pacte et de la déclaration de
Mandat? Il convient de répondre par l’affirmative. Aux termes des para-
graphes 7 et 9 de l’article 22 du Pacte et de l’article 6 du Mandat,
le défendeur a accepté lobligation de fournir des rapports annuels
au Conseil de la Société des Nations. Il n’y a qu’une seule façon
d'interpréter les termes de ces dispositions, qui sont clairs et précis.
Le Conseil était un organe de la Société expressément prévu dans le Pacte,
qui a défini ses fonctions et déterminé ses procédures. Ainsi l’article 4 du
Pacte énonçait:

«1. Le Conseil se compose de Représentants des Principales
Puissances alliées et associées, ainsi que de Représentants de quatre
autres Membres de la Société. Ces quatre Membres de la Société
sont désignés librement par l’Assemblée et aux époques qu’il lui plaît
de choisir. Jusqu’à la première désignation par l’Assemblée, les
Représentants de la Belgique, du Brésil, de l'Espagne et de la
Grèce sont membres du Conseil.

2. Avec l’approbation de la majorité de l’Assemblée, le Conseil
peut désigner d’autres Membres de la Société dont la représenta-
tion sera désormais permanente au Conseil. [1 peut, avec la même
approbation, augmenter le nombre des Membres de la Société
qui seront choisis par l’Assemblée pour être représentés au Conseil.

83
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 86

2 bis. L'Assemblée fixe à la majorité des deux tiers les règles
concernant les élections des membres non permanents du Conseil
et, en particulier, celles concernant la durée de leur mandat et les
conditions de rééligibilité.

3. Le Conseil se réunit quand les circonstances le demandent,
et au moins une fois par an, au siège de la Société ou en tel autre
lieu qui pourra être désigné.

4. Le Conseil connaît de toute question rentrant dans la sphère
d'activité de la Société ou affectant la paix du monde.

5. Tout Membre de la Société qui n’est pas représenté au Conseil
est invité à y envoyer siéger un Représentant lorsqu’une question
qui l’intéresse particulièrement est portée devant le Conseil.

6. Chaque Membre de la Société représenté au Conseil ne dispose
que d’une voix et n’a qu’un Représentant.» (Les italiques sont
de nous.)

En outre, le paragraphe 1 de l’article 5 du Pacte était ainsi conçu:

«Sauf disposition expressément contraire du présent Pacte ou
des clauses du présent Traité, les décisions de l’Assemblée ou du
Conseil sont prises à l’unanimité des Membres de la Société représen-
tés à la réunion.» (Les italiques sont de nous.)

Toutes ces dispositions ont été incorporées par voie de référence
dans l’article 22, paragraphes 7 et 9, du Pacte et dans l’article 6 de la dé-
claration de Mandat. L’obligation de faire rapport et de rendre compte
existait exclusivement à l’égard du Conseil et il n’était pas question
d’une obligation de faire rapport et de rendre compte à un autre organe.
Ajouter une nouvelle garantie non mentionnée dans le Pacte et ayant
pour effet de remplacer le Conseil de la Société des Nations par un or-
gane d’une autre institution reviendrait sans aucun doute à apporter
des changements radicaux et des additions tant au Pacte qu’à la décla-
ration de Mandat.

b) En outre, une telle clause implicite dépasserait la portée et le but
explicites des instruments en question. Il est vrai que le but général
des parties était Papplication du principe selon lequel «le bien-être et
le développement » des peuples du Sud-Ouest africain «forment une mis-
sion sacrée de civilisation »; mais leur intention était également d’attein-
dre ce but d’une façon particulière, à savoir dans le cadre de l’article
22 du Pacte. Le but était dans un certain sens de déterminer le statut
international du Sud-Ouest africain, de créer un régime international;
mais la surveillance par le Conseil faisait partie intégrante de la défi-
nition du régime. Cela ressort nettement non seulement des dispositions
mêmes de l’article 22 du Pacte, mais aussi des travaux préparatoires qui
montrent que les dispositions générales n'auraient pas été acceptées
si l’article n’avait pas renfermé des dispositions spéciales relatives aux
méthodes adoptées pour leur donner effet sur le plan pratique. Le pré-
sident Wilson a bien traduit l'attitude des parties à l’époque lorsqu'il

84
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 87

a dit: «Personne ne doit accepter le système à moins qu’on ne lui ait
montré comment il va fonctionner !.»

C'est à contrecœur que le défendeur, la Nouvelle-Zélande et l’Aus-
tralie ont accepté le système des Mandats tel qu’il était défini dans l’ar-
ticle 22 du Pacte. Quel argument pourrait-on maintenant invoquer pour
dire que leur intention a été de créer un régime international leur impo-
sant des obligations autres que celles qu’ils ont expressément acceptées?

En fait c’est pour éviter d’aboutir à une impasse que le défendeur et
d’autres Etats ont décidé d’accepter l’article 22 du Pacte à titre de com-
promis. Les déclarations faites à l’époque par le premier ministre de
l'Afrique du Sud et par d’autres personnes ne permettent pas de douter
qu’ils acceptaient uniquement la surveillance du Conseil de la Société
des Nations et non celle d’un autre organe ou d’une autre institution.
Pour lAustralie et la Nouvelle-Zélande, l’article 22 «représentait le
maximum de leurs concessions?» et l’Afrique du Sud a accepté cet
article parce que, pour reprendre les termes du général Botha, «la So-
ciété des Nations serait principalement composée des mêmes personnes
qui étaient présentes ce jour-là, qui comprenaient la situation... 3»

c) Le fait que l’article 22 a été le résultat d’un compromis empêche
à lui seul, toutes autres considérations mises à part, de déduire implici-
tement des instruments en question que le défendeur et les autres Man-
dataires aient accepté des obligations de faire rapport et de rendre
compte qu’on ne leur demandait pas d'accepter et qui auraient été
au-delà des conditions nécessaires au compromis.

Dans ces conditions, il est impossible de dire qu’une disposition im-
plicite en ce sens ait été envisagée, ou que la totalité ou certaines des
parties auraient admis qu’elle entrait dans le cadre général de leurs
intentions si la question avait été soulevée au moment de l’acceptation

du Pacte et de la déclaration de Mandat.

:_ d) L’éventualité d’une dissolution de la Société des Nations n’a pas
été envisagée à l’époque et il n’a donc pu y avoir aucun accord ni aucune
intention quant à ce qui adviendrait du Mandat en loccurrence. Si
l’on avait suggéré à l’époque qu’il fallait prendre des dispositions en
vue d’une telle éventualité, la réaction aurait probablement été que,
des dispositions spéciales ayant été prises en vue de la modification du
Pacte et des déclarations de Mandat par les organes de Ia Société ou
avec leur consentement, il fallait laisser à ces organes et aux divers Man-
dataires le soin de faire ce qui, à leur avis, servirait le mieux les intérêts
de tous les intéressés dans les conditions qui existeraient au moment de
la dissolution.

Les fondateurs de la Société des Nations n’ont certainement pas pré-
vu qu’elle pourrait un jour être dissoute par ses Membres sans que des
dispositions soient prises en vue de fa surveillance de l’administration
des Mandats; il est impossible de savoir s’il y aurait eu une réaction

1 Foreign Relations of the United States: The Paris Peace Conference, vol. IIT,
p. 788-789.

2 Ibid., p. 800.

3 Ibid., p. 801-802.

85
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 88

unanime des Etats Membres au cas où la question aurait été posée et
quelle aurait été cette réaction. Ils auraient probablement considéré
que, s'ils dissolvaient un jour la Société des Nations, en leur qualité
de Membres de celle-ci, sans prendre de dispositions concernant le trans-
fert de ses pouvoirs à une autre organisation, les dispositions dépendant
de l'existence de l’organisation cesseraient tout simplement d’être ap-
plicables. Vu les circonstances, telle aurait évidemment été leur inten-
tion. On peut cependant dire avec certitude que la réaction de certains
des Membres, et notamment du défendeur, aurait été qu’ils n’accepte-
raient pas le transfert automatique des pouvoirs de surveillance de la
Société des Nations aux organes d’une future organisation internatio-
nale inconnue. Avant d’accepter cette substitution automatique, ils
auraient exigé au moins des assurances quant à la constitution de la
future organisation internationale. Si on leur avait dit que la règle de
l'unanimité pratiquée par la Société des Nations n’y serait pas retenue,
il n’y a aucune raison de supposer qu'ils auraient donné leur consente-
ment.

e) On a dit que, puisque la Société des Nations constituait ou repré-
sentait au cours de son existence ce qu’on peut appeler la communauté
internationale organisée (expression qui a parfois été remplacée par
celles de famille des nations ou de nations civilisées du monde) et que cette
communauté est maintenant considérée comme constituée ou repré-
sentée par l'Organisation des Nations Unies, cette dernière doit être
mise sur le même plan que la Société des Nations, ce qui ouvre la voie
à la substitution d’un organe des Nations Unies au Conseil de la So-
ciété aux fins de la surveillance des Mandats !.

Les sophismes de l’argumentation tendant à s’appuyer sur la notion
de «communauté internationale organisée» pour établir la thèse selon
laquelle l’acte de Mandat renfermait la disposition implicite ci-dessus
mentionnée sont légion. Tout d’abord, on ne tient pas compte du fait
que, bien qu’elles puissent, dans certains contextes, avoir quelque utilité
pour décrire une collectivité d’Etats, l’expression «communauté inter-
nationale organisée » et les autres expressions mentionnées n’ont aucune
signification juridique. En particulier, elles ne doivent pas être interpré-
tées comme voulant dire qu'il existe, en dehors ou indépendamment

1 Dans l’argumentation qu’ils ont formulée sur la base de ce qu’ils appellent
la «théorie de la communauté internationale organisée », les demandeurs n’ont pas
toujours suivi la même ligne. A un certain stade de l’instance, ils ont invoqué
une disposition implicite de la déclaration de Mandat, qui entrainerait, par elle-
même et sans qu’il soit question d’un nouveau consentement du défendeur, la sub-
stitution de l'Organisation des Nations Unies à la Société des Nations en tant qu’or-
gane de surveillance des Mandats (voir réplique, p. 320). Pour le moment, j’exa-
minerai la théorie de la «communauté internationale organisée » uniquement dans
ce sens. Je reviendrai plus tard sur l’autre forme prise par la même argumentation
au cours de la procédure orale. Cependant, à mon avis, il n’est pas sans importance
que les demandeurs se soient trouvés au stade final dans l’impossibilité de mainte-
nir la théorie sous sa forme première et en particulier qu’ils n’aient plus soutenu
qu’une substitution des organes de surveillance s’est produite ou pouvait se pro-
duire sans un nouveau consentement du défendeur.

86
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 89

des véritables organisations internationales constituées par voie d’accord,
une personne juridique, ou une entité ayant une signification juridique,
connue sous l’appellation de «communauté internationale organisée »,
etc. Une telle notion serait absolument fallacieuse et induirait en erreur.
En outre, l’argumentation en question ne tient compte ni du principe
juridique selon lequel une partie ne peut être liée par une disposition
implicite qu’elle n’a pas acceptée, ni du fait que le défendeur a unique-
ment accepté la surveillance d’un organe déterminé ayant une certaine
composition et des règles de procédure précises et obligatoires, à savoir
le Conseil de la Société des Nations, et non celle d’un organe d’une autre
institution, et que de toute façon il n’aurait presque certainement pas
accepté la surveillance d’un organe tel que l’Assemblée générale des
Nations Unies si on le lui avait demandé. Cette argumentation ne tient
aucun compte des différences considérables qui existent entre la Société
des Nations et l'Organisation des Nations Unies, notamment en ce qui
concerne Ja procédure de fonctionnement de leurs organes; elle ne
tient pas compte non plus de la preuve évidente, abondamment confir-
mée, que les parties aux instruments pertinents n’avaient pas l'intention
d’aboutir à un tel résultat et qu’elles ne l’ont pas envisagé. En fait les au-
teurs du système des Mandats n’ont pas envisagé que la Société des Na-
tions pourrait cesser de constituer ou de représenter ce qu’en un cer-
tain sens on peut considérer comme la «communauté internationale
organisée », la « famille des nations » ou les «nations civilisées du monde »;
en conséquence la question de savoir si les fonctions de la Société des
Nations seraient transférées à une future organisation constituant ou
représentant à son tour ce que l’on pourrait considérer comme la
«communauté internationale organisée», la «famille des nations» ou
les «nations civilisées du monde », ne s’est pas posée. Si elle s’était posée,
le défendeur et beaucoup d’autres Etats n’auraient certainement pas
admis qu’ils acceptaient une surveillance à exercer dans l’avenir, à une
date inconnue, par un organisme inconnu ayant une constitution
inconnue.

f) A cet égard, les différences susmentionnées entre la Société des
Nations et l'Organisation des Nations Unies revêtent une importance
particulière. J’en parlerai plus tard. Je me contenterai ici d’en souligner
une seule. L'obligation de faire rapport et de rendre compte au Conseil
de la Société des Nations et celle de faire rapport et de rendre compte à
un organe quelconque des Nations Unies ont un caractère essentielle-
ment différent. Aux termes des dispositions expresses du Pacte, le Con-
seil de la Société des Nations devait, en ce qui concernait ses fonctions
relatives aux Mandats, être assisté par la Commission permanente des
Mandats, organe composé d’experts indépendants; or il n’existe aucun
organe correspondant dans l'Organisation des Nations Unies. Le Con-
seil de tutelle des Nations Unies, comme tout autre organe de cette
institution, est composé de représentants des gouvernements des Etats
Membres. En outre, tandis que la règle de l’unanimité était appliquée
au Conseil de la Société des Nations, l’Assemblée générale des Nations
Unies peut prendre ses décisions à la majorité simple ou, en ce qui con-

87
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 90

cerne les questions importantes, à la majorité des deux tiers et, au Con-
seil de sécurité, il suffit de sept voix (y compris celles des cinq membres
permanents) sur onze '. La Cour a reconnu cette différence dans le pas-
sage suivant de son avis consultatif du 7 juin 1955 sur la Procédure de
vote applicable aux questions touchant les rapports et pétitions relatifs
au territoire du Sud-Ouest africain:

«Le système de vote est lié à la composition et aux fonctions de
cet organe. Il est l’une des caractéristiques de la constitution de
l'organe. Prendre des décisions à la majorité des deux tiers ou à
la majorité simple est Pun des traits distinctifs de l’Assemblée
générale, tandis que la règle de l’unanimité était l’un des traits dis-
tinctifs du Conseil de la Société des Nations. Ces deux systèmes
caractérisent des organes différents et, sans un amendement cons-
titutionnel, l’on ne peut substituer un système à l’autre. Transpo-
ser à l’Assemblée générale la règle de l’unanimité du Conseil de
la Société des Nations, ce ne serait pas simplement y introduire
une procédure, ce serait méconnaître une des caractéristiques de
l’Assemblée générale. Par conséquent, la question de la conformité
du système de vote de l’Assemblée générale avec celui du Conseil
de la Société des Nations présente des difficultés insurmontables
de nature juridique 2.»

g) Il est significatif qu'aucun Etat partie au Pacte de la Société des
Nations — ni d’ailleurs aucun autre Etat — n’ait soutenu à aucun
moment pertinent que lacte de Mandat dit être interprété comme
renfermant une disposition implicite selon laquelle le défendeur, à la
dissolution de la Société, aurait été obligé de faire rapport et de rendre
compte à un autre organe, comme par exemple l’Assemblée générale des
Nations Unies. Au cours des discussions sur l'avenir des Mandats
auxquelles ont pris part les fondateurs de l'Organisation des Nations :
Unies en 1945-1946 et les Membres de la Société des Nations réunis
pour leur dernière session en avril 1946, les délégués auraient eu de
nombreuses occasions et toutes sortes de raisons de faire état d’un tel
accord si celui-ci avait existé. Comme je le montrerai plus loin, il a été
généralement admis au moment de la dissolution qu’il n’existait dans
aucun instrument une disposition prévoyant le transfert à l'Organisation
des Nations Unies des activités de la Société des Nations relatives aux
Mandats.

7. Si la Cour prononçait que les fonctions du Conseil de la Société
des Nations ont été transférées aux organes des Nations Unies en vertu
d’une disposition implicite de la déclaration de Mandat, lue conjoin-
tement avec l’article 22 du Pacte, cela dépasserait la portée et l’objet
de ces instruments; cela reviendrait à les changer radicalement; non
seulement cela serait contraire à leurs termes clairs et précis mais encore
cela reviendrait à ignorer complètement les éléments de preuve relatifs

| 1 Depuis l'augmentation récente du nombre des membres du Conseil de sécurité
il faut neuf voix (y compris celles des cinq membres permanents) sur quinze.
2 Avis consultatif de 1955, p. 75.

88
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 91

à l'intention commune des Parties. Une telle conclusion imposerait au
défendeur une obligation à laquelle il n’a pas souscrit et à laquelle il
aurait refusé de souscrire si on le lui avait demandé. Sous prétexte
d'interprétation, la Cour s’arrogerait un rôle législatif. Aucun tribunal,
pas même la Cour, ne saurait modifier ou accroître les obligations
assumées par les parties. Judicis est jus dicere, non dare.

8. Dans les paragraphes qui précèdent, j’ai examiné la question de
savoir si l’on peut conclure à l’existence, dans la déclaration de Mandat,
d’une disposition implicite par l’effet de laquelle un ou plusieurs organes
des Nations Unies auraient remplacé la Société des Nations depuis sa
dissolution, en tant qu’autorité de surveillance en matière de Mandats,
et en vertu de laquelle le défendeur serait obligé de faire rapport et de
rendre compte à cet organe ou à ces organes. Il sera peut-être utile de
parler ici très brièvement d’une question connexe, puisqu'elle concerne
également l’interprétation de l’acte de Mandat; il s’agit de l’assertion
selon laquelle l’obligation assumée par le défendeur en vertu de l’article 6
du Mandat ne serait pas l’obligation de se soumettre à la surveillance de
certains organes déterminés de la Société des Nations, mais l’obligation
de se soumettre d’une façon générale à la «surveillance internationale »,
c’est-à-dire l’obligation de «rendre compte sur le plan international » 1.
Plusieurs motifs dont j'ai fait état pour rejeter la proposition selon
laquelle on doit trouver dans la déclaration de Mandat une disposition
implicite de la nature et de la teneur précitées, militent également contre
la thèse d’après laquelle obligation du Mandataire était de «rendre
compte sur le plan international ». Non seulement pareille interprétation
de la déclaration de Mandat et de l’article 22 du Pacte serait contraire
aux dispositions claires et non équivoques desdits instruments, mais elle
outrepasserait en fait leur portée et leur objet explicite. En outre, elle
serait peu vraisemblable et elle serait incompatible avec les circonstances
dans lesquelles Particle 22 du Pacte et la déclaration de Mandat ont été
établis. ‘

Il est également significatif que, pendant les vingt-cinq années ou
plus qui ont suivi la création du système des Mandats, ses auteurs
n’aient pas considéré que les Mandataires se fussent soumis à une
«surveillance internationale» de caractère général (par opposition à

1 Cet argument a constitué l’une des étapes du processus de transformation que
les demandeurs ont fait subir à leur théorie de la «communauté internationale
organisée » au cours de la procédure orale sur le fond. Il se présente maintenant
comme suit: a) étant donné que l’obligation du défendeur était de «rendre compte
sur le plan international», cette obligation n’a pu prendre fin du fait de la disso-
lution de la Société des Nations; loin d’avoir pris fin, elle existe toujours; 5) le
seul effet qu’a pu avoir cette dissolution a été de rendre l’obligation inapplicable
en raison de l’absence d’un organe de surveillance, à moins qu’on ait désigné un
nouvel organe de surveillance auquel le Mandataire serait obligé, en vertu d’un
nouveau consentement de sa part, de faire rapport et de rendre compte; or le
défendeur a effectivement donné le consentement nécessaire à la substitution de
l'Assemblée générale des Nations Unies à la Société des Nations en tant que nouvel
organe de surveillance (C.R. 65/2, p. 40-60 et C.R. 65/30, p. 52-53).

89
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 92

une surveillance par le Conseil} et qu'aucun représentant d’aucun Etat
n’ait envisagé au cours de cette période que telle pourrait être la signi-
fication des déclarations de Mandat lues conjointement avec le Pacte,
Aucune interprétation n’autorise donc à transformer l'obligation de
faire rapport et de rendre compte au Conseil de la Société des Nations
en une obligation de se soumettre à la «surveillance internationale »,
ou à la surveillance de «la communauté internationale », de la «famille
des nations» ou des «nations civilisées du monde», et 4 imposer ainsi
au défendeur une obligation qu’il n’a pas assumée.

9. Jen viens à la question de savoir si la Charte des Nations Unies
contient une disposition implicite entraînant la substitution d’un organe
des Nations Unies au Conseil de Ja Société des Nations en tant qu’organe
de surveillance.

a) L’Organisation des Nations Unies n’est pas, et n’était pas destinée
a étre, la Société des Nations sous un autre nom. C’est une nouvelle
organisation internationale qui a été créée six mois avant la dissolution
de la Société des Nations. Certains Membres de celle-ci, mais pas tous,
ont été Membres fondateurs de lOrganisation des Nations Unies.
Deux des principales Puissances des Nations Unies, les Etats-Unis
d'Amérique et PU.R.S.S., n’étaient pas membres de la Société des
Nations au moment de sa dissolution. Les Etats-Unis d’Amérique n’en
ont jamais été membres et l’'U.R.S.S. en a été exclue en décembre 1939.
Ces Etats étaient l’un et l’autre hostiles à l’idée que l’Organisation des
Nations Unies pit être la Société des Nations sous un nom différent
ou hériter automatiquement de ses avoirs, obligations, fonctions ou
activités. Les discussions tenues à la Commission préparatoire des
Nations Unies, les résolutions adoptées par l’Assemblée générale des
Nations Unies sur recommandation de la Commission préparatoire et
les traités formels conclus entre les deux organisations, ainsi que les
déclarations des Etats Membres en diverses occasions, constituent une
preuve évidente de l’absence de succession automatique. Si les parties
à la Charte avaient voulu transférer les fonctions du Conseil de la Société
des Nations en matière de Mandats à un organe des Nations Unies, cette
intention aurait été exprimée en termes positifs. Bien que les Mandats
soient expressément mentionnés dans la Charte des Nations Unies, on
ne trouve ni dans les dispositions de la Charte ni dans les discussions
qui ont eu lieu au moment de sa rédaction aucune preuve qu’un transfert
ait été envisagé.

b) Il est évident que les auteurs de la Charte ont dû s’apercevoir
qu’à la dissolution de la Société des Nations les dispositions des actes
de Mandat relatives à l'obligation de faire rapport et de rendre compte
deviendraient inapplicables, à moins que n’ait été conclu quelque
arrangement prévoyant l'institution d’un nouvel organe de surveillance
auquel les Mandataires seraient tenus de faire rapport et de rendre
compte, de même qu'ils se sont aperçus que la dissolution de la Cour
permanente de Justice internationale rendrait inapplicables les clauses
des traités ou conventions prévoyant le règlement des différends par la

90
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 93

Cour permanente. Et cependant, alors que Varticle 37 du Statut de la
Cour prévoit expressément la substitution de la Cour actuelle à la Cour
permanente dans tous les traités ou conventions en vigueur +, il n’existe
aucune disposition correspondante prévoyant le remplacement du Conseil
de la Société des Nations par un organe quelconque des Nations Unies
en matière de surveillance des Mandats. Si l’on avait voulu que tel ou
tel organe des Nations Unies prit la place du Conseil en matière de
surveillance des Mandats, on aurait certainement inséré dans la Charte
une disposition à cet effet.

c) En dehors de la mission sacrée de civilisation dont il est question
au chapitre XI de la Charte, les fondateurs des Nations Unies n’ont
envisagé qu’une seule forme de tutelle, celle qui est prévue aux cha-
pitres XII et XIII; ils n’ont pas envisagé qu’une surveillance des Man-
dats par un organe des Nations Unies puisse exister à côté du régime de
tutelle 2. L’article 77, paragraphe 1, de la Charte disposait que le régime
de tutelle s’appliquerait notamment aux territoires «actuellement sous
Mandat » qui pourraient être placés sous ce régime au moyen d’accords
de tutelle; il s’ensuivait nécessairement que le régime de tutelle ne pouvait
s’appliquer automatiquement à un territoire sous Mandat. Pour placer
un territoire sous Mandat sous le régime de tutelle, il fallait conclure un
accord formel.

d) J'en arrive maintenant à l’examen de l’article 80, paragraphe 1,
de la Charte, et notamment de ses effets juridiques en ce qui concerne
l’article 6 de la déclaration de Mandat. L'article 80, paragraphe 1, est
ainsi conçu:

«A lexception de ce qui peut être convenu dans les accords
particuliers de tutelle conclus conformément aux articles 77, 79 et
81 et plaçant chaque territoire sous le régime de tutelle, et jusqu’à
ce que ces accords aient été conclus, aucune disposition du présent
chapitre ne sera interprétée comme modifiant directement ou indirec-
tement en aucune manière les droits quelconques d’aucun Etat ou
d’aucun peuple ou les dispositions d’actes internationaux en vigueur
auxquels des Membres de l'Organisation peuvent être parties. »

Le sens grammatical ordinaire de la proposition commençant par les
mots «aucune disposition du présent chapitre » est que le chapitre XII
ne doit pas être intreprété comme modifiant en aucune manière, ni en
lui-même ni de lui-même, i) les droits quelconques d’aucun Etat, ii) les
droits quelconques d’aucun peuple, iii) les dispositions d’actes inter-

1 A un certain stade de la procédure, les demandeurs ont fait valoir que l’article
37 du Statut de la Cour est superflu, puisqu’a leur avis, même sans cet article, la nou-
velle Cour se serait vu conférer, en vertu du principe de la succession automatique,
les pouvoirs de l’ancienne Cour, pour ce qui est des traités ou conventions en vi-
gueur (observations sur les exceptions préliminaires, p. 443-444). La Cour dans son
arrêt de 1962 relatif aux exceptions préliminaires n’a pas accepté l'argument de la
succession automatique avancé par les demandeurs. Cet argument n’a pas été
repris par la suite et il est à mon avis sans fondement.

2 Voir à ce sujet l’avis consultatif de 1950, p. 140.
91
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 94

nationaux en vigueur, auxquels des Membres des Nations Unies pou-
vaient être parties. Comme il est généralement admis que les déclarations
de Mandat sont des actes internationaux, il ressort expressément de la
disposition précitée que l’article 80 (qui fait partie du chapitre XII) ne
doit pas être interprété comme modifiant en aucune manière, ni en lui-
même ni de lui-même, les dispositions des déclarations de Mandat
existantes. Toute autre considération mise à part, cette disposition
claire et non équivoque exclut toute interprétation de l’article 80, para-
graphe 1, qui aurait pour effet de modifier l’article 6 de la déclaration
de Mandat pour le Sud-Ouest africain en substituant un organe des
Nations Unies au Conseil de la Société des Nations en tant qu’organe
de surveillance. C’est là en soi une réponse décisive à quiconque prétend
que l’article 80, paragraphe 1, est destiné à sauvegarder jusqu’à la con-
clusion d’accords de tutelle la protection assurée aux peuples des terri-
toires sous Mandat par les dispositions relatives à la surveillance des
Mandats. À vrai dire cet article ne prévoit pas ou ne «présuppose pas »
la continuation des droits devant normalement s’éteindre soit en raison
des dispositions de l’instrument où ils sont énoncés, soit pour toute
autre raison valable. Il se borne à sauvegarder des droits en ce sens que
le chapitre XII ne doit pas être interprété comme modifiant en soi
aucun de ces droits.

Il est vrai qu’en 1950, dans son avis consultatif sur le Statut internatio-
nal du Sud-Ouest africain (C.I.T. Recueil 1950, p. 128 et 133), la Cour a
interprété l’article 80, paragraphe 1, comme appuyant sa conclusion
que les fonctions des organes de la Société des Nations avaient été
transférées à l’Assemblée générale des Nations Unies et que l’ancienne
obligation du défendeur de rendre compte aux organes de la Société des
Nations s'était transformée en une obligation de rendre compte à
l’Assemblée générale des Nations Unies. Cependant cet article a de
nouveau été examiné avec soin au cours des audiences de 1962 sur les
exceptions préliminaires; mais finalement ni l’arrét, ni les opinions ne
Pont utilisé en ce sens et certaines des opinions de la minorité ont dé-
montré de façon convaincante que ce serait une erreur que de le considérer
comme venant à l’appui de la thèse du transfert, de la dévolution ou de
la «continuation» des fonctions de la Société des Nations et de ses
Membres en faveur de l'Organisation des Nations Unies et de ses Mem-
bres. Voir affaires du Sud-Ouest africain (C.I.J. Recueil 1962, p. 516,
615 et 646-650). Dans ces conditions on se serait attendu à ce que les
demandeurs renoncent à invoquer l’article 80, paragraphe 1, à l’appui
de leurs allégations +.

1 En ce qui concerne la portée et l’effet de l’article 80, paragraphe 1, l’attitude
des demandeurs eux-mêmes a varié. Dans les mémoires, ils y ont attaché une grande
importance sans indiquer quel en était l’effet juridique (mémoires, p. 88). En 1962,
au cours de la procédure relative aux exceptions préliminaires, ils ont soutenu que
la Cour dans son avis de 1950 avait interprété l’article 80, paragraphe 1, comme
ayant l'effet positif de sauvegarder et de maintenir des droits et ils ont demandé à
la Cour de confirmer son avis de 1950 (procédure orale sur les exceptions préli-
minaires, p. 287-290). Cependant au cours de la procédure orale sur le fond, les
demandeurs ont dit que cet article n’établit, ne constitue, ni ne maintient aucun

92
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 95

L'article 80, paragraphe 1, est clair et sans ambiguïté. Même s’il ne
l'était pas, les faits pertinents qui ont précédé l'établissement de la
Charte, ainsi que le comportement ultérieur des parties intéressées,
suffiraient à démontrer qu’il est impossible d’y trouver implicitement
une «présupposition » selon laquelle l’Assemblée générale des Nations
Unies aurait été substituée aux organes de la Société des Nations dans
les déclarations de Mandat.

Les discussions qui ont eu lieu au moment de la rédaction de l’article 80,
paragraphe 1, ne fournissent aucune preuve que le sens naturel et ordi-
naire des termes de cet article n’exprime pas véritablement l’intention
commune des parties. Elles révèlent au contraire que l’article dit bien
ce qu’on voulait lui faire dire.

Le représentant des Etats-Unis a déclaré en termes non équivoques que
l’article proposé, qui devait devenir plus tard l’article 80, paragraphe 1,
n’était destiné ni à accroître ni à diminuer aucun droit et le rapport
final du Comité a indiqué clairement qu’il ne fallait pas l’interpréter
comme modifiant les dispositions des Mandats. A cette époque le
défendeur avait déjà réclamé que le Mandat pour le Sud-Ouest africain
prenne fin et que le territoire soit incorporé à l’Union sud-africaine.
Cette demande avait été faite à la conférence de San Francisco «afin
que l’Union sud-africaine ne puisse être considérée plus tard comme
ayant accepté que le Mandat continue ou que le Territoire soit compris
dans un système de tutelle quelconque établi par une nouvelle organisa-
tion internationale !». Les dispositions de l’article 6 ne pouvaient
survivre à la Société des Nations que si elles étaient modifiées de façon
que la Société soit remplacée par une autre autorité de surveillance à
laquelle le défendeur devrait faire rapport et rendre compte; or, il n’y
a aucune preuve dans la Charte ni dans ses travaux préparatoires qu’il
y ait eu une intention quelconque de modifier ainsi ledit article, ni aucune
supposition que cette modification résultait automatiquement des
dispositions de l’un quelconque des instruments de Mandat.

L’allégation selon laquelle l'article 80, paragraphe 1, servirait à
confirmer l’opinion des auteurs de la Charte que certains droits, et
notamment ceux qui découlaient des Mandats, continuaient à exister
est en l’occurrence sans fondement. Certes les auteurs de la Charte on
dû se rendre compte, au moment de la rédaction de l’article 80, para-
graphe 1, qu’il existait alors des droits découlant des Mandats. Cependant
c'était près d’un an avant la dissolution de la Société des Nations et
l’article n’a pas fait état et n’était pas censé faire état d’une opinion
quelconque quant à ce qui adviendrait, après la dissolution, des Mandats
qui n’auraient pas été convertis en accords de tutelle.

10. Je vais maintenant examiner le comportement du défendeur et
d’autres Etats après la rédaction de la Charte et je le ferai en vue de

droit, mais sert uniquement «à confirmer l'opinion des auteurs de la Charte, pour
qui certains droits, notamment ceux qui découlent des Mandats, continuent à
exister, en dépit de la dissolution de la Société des Nations ». Comme je le montre-
rai, cela ne facilite bien entendu nullement la solution du problème considéré.

1 Comité Il/4, 11 mai 1945.

93
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 96

déterminer: premièrement, si ce comportement prouve en quoi que ce
soit que les parties au Pacte ou à la déclaration de Mandat ont jamais
pensé à un moment quelconque que ces instruments prévoyaient la
substitution d’un organe tel que l’Assemblée générale des Nations
Unies au Conseil de la Société des Nations aux fins de l’article 6 de la
déclaration de Mandat; deuxièmement, s’il existe une preuve quelconque
que les auteurs de la Charte des Nations Unies soient convenus que l’une
quelconque des dispositions de la Charte entrainait une telle substitu-
tion; troisiémement, si le défendeur a d’une manière quelconque consenti
tacitement à cette substitution +.

11. Comme il a déjà été indiqué, l’Organisation des Nations Unies
n'était pas en droit le successeur automatique de la Société des Nations.
C’est notamment pour cette raison qu’a été créée vers la fin de la con-
férence de San Francisco une commission préparatoire chargée notam-
ment de formuler des recommandations «sur le transfert éventuel des
fonctions, activités et avoirs de la Société des Nations qu’il pourra
sembler utile de confier à la nouvelle organisation dans des conditions
à fixer ». (Les italiques sont de nous.)

Comme il est démontré dans les paragraphes qui suivent, il ressort
des discussions et des recommandations de la Commission préparatoire
que ses membres (chacun des Membres fondateurs de l’Organisation
des Nations Unies y était représenté) ne pensaient pas que le Pacte
de la Société des Nations, les déclarations de Mandat, la Charte des
Nations Unies ou tout autre instrument eussent pour effet de transférer
les fonctions du Conseil de la Société des Nations relatives aux Mandats
à l’un quelconque des organes des Nations Unies. Il ressort en outre
de ces discussions et recommandations que le défendeur n’a accepté
la substitution ni par son comportement, ni d’aucune autre manière.

12. Les arrangements provisoires en vertu desquels la Commission
préparatoire a été créée prévoyaient la constitution d’un comité exécutif
qui exercerait les pouvoirs et les fonctions de la Commission lorsque
celle-ci ne siégeait pas. En vue de s’acquitter de ses fonctions, le Comité
exécutif a constitué dix sous-comités. Le mandat du comité 4 du Comité
exécutif prévoyait notamment:

«Il étudiera les questions que posera la liquidation éventuelle
du régime des Mandats et examinera la possibilité d’adopter des
dispositions provisoires pour la période qui précédera la cons-
titution du Conseil de tutelle 2.»

Après de longues délibérations, ce comité 4 a recommandé au Comité

1 Cette étude portera à la fois sur la question de savoir si le défendeur a consenti
à une nouvelle obligation de rendre compte au lieu de l’obligation prévue à l’article
6 du Mandat et sur la question de savoir si, en supposant aux fins de l’argumenta-
tion que l’allégation des demandeurs concernant «obligation de rendre compte
sur le plan international» soit correcte (voir par. 8 ci-dessus), le défendeur a con-
senti à la substitution d’un nouvel organe de surveillance à l’ancien afin d’assurer
l'application de l'obligation originale.

2 Doc. PC/EX/113/Rev. 1, 12 novembre 1945, p. 113.

94
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 97

exécutif, et ce dernier a recommandé à son tour à la Commission pré-
paratoire, la création d’un comité temporaire de tutelle qui exercerait
certaines fonctions liées à la conclusion des accords de tutelle et à
l'administration des territoires sous tutelle. La recommandation pré-
voyait qu’en attendant la création du Conseil de tutelle le comité tem-
poraire de tutelle exercerait les fonctions dudit conseil relatives à la
surveillance des territoires soumis au régime de tutelle’. Le rapport
du Comité exécutif ne prévoyait aucune disposition concernant la
surveillance des territoires sous Mandat qui ne seraient pas placés
sous tutelle. La seule fonction que l’on se proposait de confier au comité
temporaire de tutelle en ce qui concerne les Mandats était la suivante:
« Donner des avis à l’Assemblée générale sur les questions que
pourrait soulever le transfert à l'Organisation des Nations Unies
de toutes fonctions ou responsabilités assumées jusqu'ici en vertu
du régime des Mandats. »
Aux termes d’une autre recommandation du Comité exécutif, le mandat
du comité temporaire de tutelle devait prendre fin lorsque le Conseil
de tutelle pourrait lui-même commencer à fonctionner.

Lors de la discussion des recommandations du Comité exécutif par
la Commission préparatoire, certains Etats ont soutenu que la création
du comité temporaire de tutelle proposé serait inconstitutionnelle.
Différentes contrepropositions ont été présentées, tendant notamment
à constituer au lieu de ce comité temporaire un comité spécial de l’As-
semblée générale.

Après de longs débats, il a été décidé qu'aucune recommandation
ne serait faite en vue de la création d’un organe temporaire. La Com-
mission préparatoire s’est bornée à recommander à l’Assemblée générale
des Nations Unies d’inviter les Etats administrant des territoires sous
Mandat à prendre, de concert avec les autres Etats directement inté-
ressés, des mesures pratiques pour la mise en application de Particle 79
de ia Charte. L'Assemblée générale a adopté cette proposition et l’a
incorporée dans sa résolution XI en date du 9 février 1946.

13. Ce qui importe dans la présente étude, c’est que, pendant toutes
les discussions qui ont eu lieu à la Commission préparatoire, aucun
Etat n’a jamais laissé entendre que la déclaration de Mandat ou la
Charte eussent prévu le remplacement du Conseil de la Société des
Nations par un organe des Nations Unies ou par aucun autre organe
aux fins de la surveillance des Mandats, ou que le défendeur ou aucun
autre Mandataire eût d’une façon quelconque consenti à une telle
substitution. Et cela,

a) bien que le défendeur ait fait la même année, à une date antérieure,
la déclaration mentionnée au paragraphe 9 d) ci-dessus concernant
la possibilité de mettre fin au Mandat et d’incorporer le Sud-Ouest
africain à l’Union sud-africaine en tant que partie intégrante, dé-
claration qui, comme il a été dit ci-dessus, était faite «afin que

1 Doc. PC/EX/113/Rev. 1, 12 novembre 1945, p. 58.
95
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 98

l'Union sud-africaine ne puisse être considérée plus tard comme
ayant accepté que le Mandat continue ou que le Territoire soit com-
pris dans un système de tutelle quelconque établi par une nouvelle
organisation internationale !»;

b) bien que, comme je le montrerai plus loin, on ait insisté sur le fait
qu’en l’absence d’un arrangement spécial à cet effet il n’y aurait,
après la dissolution de la Société des Nations, aucun pouvoir de
surveillance à l’égard des territoires sous Mandat non soumis au
régime de tutelle.

Il est significatif que, à une seule exception près dont il sera question
plus loin, aucun Mandataire n’ait même envisagé que le comité tempo-
raire de tutelle proposé ou aucun autre organe des Nations Unies puisse
être doté de fonctions de surveillance sur les territoires sous Mandat
non transformés en territoires sous tutelle.

Il est évident que le Comité exécutif n’avait pas l’intention de conférer
pareilles fonctions au comité temporaire de tutelle. L’intention était
que ce comité se borne à «donner des avis à l’Assemblée générale sur
les questions que pourrait soulever le transfert à Organisation des
Nations Unies de toutes fonctions ou responsabilités assumées jusqu'ici
en vertu du régime des Mandats ».

14. A l’époque où la Commission préparatoire examinait les re-
commandations du Comité exécutif, les Etats-Unis d'Amérique ont
présenté par écrit une proposition tendant à modifier les fonctions
que l’on proposait de confier au comité temporaire de tutelle.

Dans ce document (PC/TC/11), les Etats-Unis attiraient l’attention
sur le fait que le rapport du Comité exécutif ne prévoyait pas de confier
les fonctions de la Commission permanente des Mandats à un organe
des Nations Unies et formulaient la proposition suivante:

«Afin d'assurer dans une certaine mesure la continuité entre
le système des Mandats et le système de la tutelle, de permettre
aux Puissances mandataires de s’acquitter de leurs obligations et
de faciliter le transfert des territoires sous Mandat au régime de
tutelle, le Comité provisoire de tutelle (ou tel autre comité que l’on
créera pour remplir ses fonctions) et, plus tard, le Conseil de tutelle
devrait avoir expressément qualité pour recevoir les rapports que
les Puissances mandataires ont maintenant l’obligation de faire
à la Commission permanente des Mandats.» (Les italiques sont
de nous.)

Ils recommandaient en conséquence d'élargir les pouvoirs du comité
temporaire de tutelle (ou du comité qui serait créé pour exercer ses
fonctions), de façon que ce comité puisse:

«recevoir et examiner après la dissolution de la Société des Nations
et de la Commission permanente des Mandats les rapports soumis
par les Puissances mandataires en ce qui concerne les territoires

1 Déclaration du représentant du défendeur à la conférence de San Francisco,
11 mai 1945.

96
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 99

sous Mandat qui n’auraient pas été placés sous le régime de tutelle,
en vertu d’accords de tutelle, et jusqu’à ce que le Conseil de tutelle
soit constitué, celui-ci devant à ce moment remplir une fonction
analogue ».

Les Etats-Unis se rendaient donc compte que, à moins de prendre des
dispositions visant à conférer à un organe ou à des organes des Nations
Unies des pouvoirs de surveillance sur les Mandats, les territoires sous
Mandat non placés sous tutelle ne seraient plus soumis à aucune sur-
veillance à dater de la dissolution de la Société des Nations et ils cher-
chaient à assurer cette surveillance en recommandant qu’un organe
temporaire ait, en attendant que le Conseil de tutelle puisse commencer
à fonctionner, «expressément qualité» pour exercer des pouvoirs de
surveillance sur les territoires sous Mandat qui n’auraient pas été placés
sous le régime de tutelle et que le Conseil de tutelle lui-méme ait, lors-
qu’il serait constitué, «expressément qualité» pour remplir une fonction
analogue.

Il est significatif que, bien que ce document ait été dûment présenté
et inscrit à l’ordre du jour de ia Commission préparatoire, la question
n’ait jamais été soulevée par les Etats-Unis et qu'elle n’ait jamais été
mentionnée en séance.

Il me semble raisonnable de penser qu’aprés avoir présenté leur

document les Etats-Unis ont dû se rendre compte que les Mandataires
n'étaient disposés à accepter la surveillance de l'administration de leurs
territoires sous Mandat par les Nations Unies qu’au cas où ils consen-
tiraient expressément à placer ces territoires sous le régime de tutelle.

A cet égard, il est intéressant de noter l'attitude adoptée par les
différents Mandataires.

a) Le Royaume-Uni, tout en appuyant la proposition du Comité
exécutif relative à la création d’un comité temporaire de tutelle +
— proposition qui n’envisageait pour ledit comité aucune fonction
de surveillance à l’égard des Mandats non transformés en accords
de tutelle —, s’est également déclaré en faveur de la proposition
subsidiaire relative à la création d’un comité spécial, mais a proposé
que les seules fonctions de ce comité spécial en matière de Mandats
consistent à:

«conseiller l’Assemblée générale en toutes questions qui pour-
raient se poser à propos du transfert à l'Organisation de toutes les
fonctions et responsabilités assumées jusqu ’alors en vertu du
‘système des Mandats 2».

Le Royaume-Uni voulait donc donner au comité spécial envisagé
un rôle aussi restreint en matière de Mandats, que celui que le
Comité exécutif avait proposé pour le comité temporaire de tutelle.

1 PC/TC/2, p. 4 et PC/TC/4, p. 7.
2 PC/TC/25.

97
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 100

b) L'Australie a appuyé la recommandation du Comité exécutif relative

c)

à la création d’un comité temporaire de tutelle, sans suggérer que
le Comité exécutif aurait dû prévoir pour le comité temporaire de
tutelle envisagé des pouvoirs plus larges, afin de lui permettre d’as-
surer en outre la surveillance des Mandats non transformés en accords
de tutelle +.

La Belgique a exprimé des doutes quant à Ja création d’un organe
temporaire et a fait des propositions destinées à éviter la constitution
d’un organe temporaire ou provisoire ?.

d) La Nouvelle-Zélande a appuyé la proposition de la Yougoslavie

J)

dans laquelle il était question de la constitution d’un organe spécial,
sous réserve notamment des amendements présentés par le Royaume-
Uni (voir par. a) ci-dessus), mais elle hésitait à admettre qu’un
comité temporaire fût nécessaire °.

La France a recommandé la création d’un comité spécial qui n’aurait
d'autre mission que de permettre de créer le plus tôt possible le
Conseil de tutelle. L’organe proposé n’aurait aucune fonction de
surveillance sur les territoires sous tutelle et n’aurait aucune autre
fonction en matière de Mandats que

«de donner des avis à l’Assemblée sur les questions que soulève
le transfert à l'Organisation des Nations Unies des fonctions
et responsabilités qui ont leur source soit dans le régime des
Mandats, soit dans des accords ou actes internationaux an-
térieurs +»,

L’Afrique du Sud, par l’intermédiaire de son représentant M. Ni-
cholls, a soutenu que, s’il y avait quelque doute quant à la constitu-
tionnalité du comité temporaire de tutelle proposé, il fallait demander
un avis juridique. M. Nicholls a ajouté:

«il semble raisonnable de créer un organisme provisoire puisque
la Commission permanente des Mandats est en sommeil et
que les pays mandataires devraient avoir un organisme auquel
ils puissent soumettre leurs rapports >».

On a prétendu que, par cette déclaration, M. Nicholls a reconnu que

les Puissances mandataires étaient dans l’obligation de soumettre à la
surveillance des Nations Unies l’administration de leurs territoires.
sous Mandat. Or, en premier lieu, M. Nicholls n’a pas dit que les Man-
dataires seraient obligés de faire rapport à un organe provisoire; il a
simplement suggéré la nécessité d’un organe auquel ils puissent faire:
rapport. En second lieu, sa déclaration doit être interprétée dans son

1 PC/TC/2, p. 2-3 et 5.

2 PC/TC/24 et PC/TC/32, p. 25.
3 PC/TC/32, p. 25.

+ PC/TC/33.

5 PC/TC/2, p. 4.

98
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 101

contexte, compte tenu des circonstances qui existaient alors et dont
les suivantes revêtent une importance particulière:

i) La même année, à la conférence de San Francisco, le représentant
de Afrique du Sud avait déjà fait une déclaration dans laquelle
il avait indiqué que l’Afrique du Sud ne devrait pas être «considérée
plus tard comme ayant accepté. que le Mandat continue ou que le
Territoire soit compris dans un système de tutelle quelconque établi
par une nouvelle organisation internationale ».

ii) Peu après sa déclaration susmentionnée, M. Nicholls a lui-même
déclaré devant le comité 4 de la Commission préparatoire:

«[réserver] l'attitude de sa délégation jusqu’à la réunion de
l’Assemblée générale, du fait que l’Union sud-africaine se
trouve dans une situation insolite. Le territoire sous Mandat
du Sud-Ouest africain est d’ores et déjà un pays qui se gouverne
lui-même, et Pan dernier, son parlement a adopté une résolution
par laquelle il demandait à être admis dans l’Union. Le Gouver-
nement sud-africain a répondu qu’il lui était impossible d’ac-
cepter cette proposition en raison des obligations que lui im-
pose le Mandat. La question reste ouverte et la délégation sud-
africaine ne saurait, dans la circonstance actuelle, émettre un
vote si elle devait ainsi donner à entendre que le Sud-Ouest
africain n’est pas libre de statuer sur son propre sort. Sous
bénéfice de ces déclarations, il tient à ajouter que son gouver-
nement fera tout en son pouvoir pour donner effet aux dis-
positions de la Charte. »

iii) Quelques jours plus tard, au cours d’une séance plénière de la Com-
mission préparatoire, M. Nicholls, formulant de nouveau une réserve,
a dit:

«l'Afrique du Sud estime qu’elle a complètement satisfait
aux obligations qui lui avaient été imposées par les Alliés
en vertu du Pacte de la Société des Nations au sujet de l’avan-
cement des populations sous Mandat vers l’autonomie ».

Compte tenu de ces trois déclarations — l’une faite quelques mois
avant que M. Nicholls prenne la parole devant le comité 4 de la Commis-
sion préparatoire, le 29 novembre 1945, et les deux dernières faites
peu après par M. Nicholls lui-même — il est impossible de soutenir
qu'en disant que «les pays mandataires devraient avoir un organisme
auquel ils puissent soumettre leurs rapports», M. Nicholls ait entendu
viser le cas de territoires tels que le Sud-Ouest africain, dont le Man-
dataire avait clairement indiqué qu’il n’était pas disposé à le voir placer
sous une tutelle quelconque des Nations Unies. I1 semble plutôt que
M. Nicholls ait conçu sa remarque comme s’appliquant aux territoires
pour lesquels les Mandataires étaient prêts à conclure des accords de
tutelle, mais pour lesquels il ne devait y avoir aucun organe de surveil-
lance avant l'installation du Conseil de tutelle.

De toute façon, étant donné l'attitude adoptée 4 la Commission

99
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 102

préparatoire par les Mandataires et notamment par le défendeur et
étant donné les vues exprimées à cette époque par d’autres Etats, rien
ne permet d'affirmer que l’on s’accordait d’une manière générale à
reconnaître que les territoires sous Mandat devraient être soumis au
contrôle international, ni que les Puissances mandataires voulaient
que ce contrôle fût effectué par un organisme provisoire en attendant
la création du Conseil de tutelle +. Les débats de la Commission prépa-
ratoire prouvent exactement le contraire, tant en ce qui concerne l’at-
titude des Puissances mandataires (voir ci-dessus) que l'accord général
entre les Etats intéressés. On se rendait compte que, si aucun arrange-
ment n’était expressément conclu en vue de conférer aux Nations Unies
des pouvoirs de surveillance quant aux Mandats non transformés en
accords de tutelle, ces Mandats ne seraient soumis à aucune surveillance
après la dissolution de la Société des Nations: Cependant, bien que
les Etats-Unis aient proposé à un certain stade la conclusion de tels
arrangements, cette proposition n’a pas été discutée et rien n’a été
fait pour conférer à des organes des Nations Unies ou d’un autre organisme
des pouvoirs de surveillance quant aux Mandats non transformés en
accords de tutelle. Si donc il y a eu un accord général, cela a été pour
qu'il n’y eût aucune surveillance quant aux Mandats non transformés
en accords de tutelle.

15. Lorsque l’Assemblée générale a examiné le rapport de la Com-
mission préparatoire, au cours de la première partie de sa première
session, en janvier-février 1946, tous les Mandataires ont fait connaître
leurs intentions quant à l'avenir de leurs territoires sous Mandat.

L'Australie, la Nouvelle-Zélande et la Belgique ont annoncé leur
intention de négocier des accords de tutelle concernant les territoires
sous Mandat dont elles assuraient l’administration.

Le Royaume-Uni a indiqué qu’il se proposait de prendre des mesures
pour faire de la Transjordanie un Etat souverain indépendant. En ce
qui concernait la Palestine, il jugeait nécessaire d’attendre le rapport
de la commission d’enquête anglo-américaine avant de formuler des
propositions. Pour ce qui était du Tanganyika, du Cameroun et du Togo,
il comptait entamer immédiatement des négociations en vue de les
placer sous le régime de tutelle, mais il tenait à souligner que cette in-
tention était subordonnée à la possibilité d’obtenir des conditions
satisfaisantes.

La France s’est déclarée prête à étudier les termes de l'accord qui
« définirait » le régime de tutelle dans le cas du Togo et du Cameroun.
S’agissant du territoire sous Mandat du Sud-Ouest africain, le repré-
sentant du défendeur a défini comme suit la position de son gouver-
nement:

«Dans ces conditions, le Gouvernement de l’Union estime
qu’il lui incombe à lui-même, ainsi qu’à toutes les autres Puissances
mandataires, de consulter la population du territoire sous Mandat

1 C.R. 65/27, p. 46.
100
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 103

au sujet de la forme que devrait revêtir son futur gouvernement,
en effet, c’est cette population qui est principalement intéressée
à cette question. Des mesures sont actuellement en cours d’appli-
cation en vue de telles consultations; et aussi longtemps que celles-
ci n'auront pas été achevées, le Gouvernement de l’Union sud-
africaine se voit obligé de réserver sa position concernant l'avenir
du Mandat, en même temps que son droit à une entière liberté
d'action, comme le prévoit le paragraphe 1 de l’article 80 de la
Charte.

De ces explications, il ressort clairement, j'espère, que le Sud-
Ouest africain se trouve, par rapport à l’Union, dans une position
spéciale qui place le Territoire dans une situation différente de
celle de tout autre Mandat C. Il conviendra de tenir compte, à
tous égards, de cette position spéciale lorsqu'on déterminera le
statut futur du Territoire. L’Afrique du Sud n’en est pas moins
nettement consciente des obligations que lui impose la Charte et
je peux donner l’assurance absolue que toute décision qui sera
prise au sujet de l’avenir du Mandat le sera par un gouvernement
profondément pénétré de la responsabilité qui lui incombe en tant
que signataire de la Charte, celle de donner suite aux dispositions
de cet instrument international, après consultation et avec l’ap-
probation des populations locales, de la manière propre à assurer
le mieux le développement de leur bien-être matériel et moral.»
(Les italiques sont de nous.)

Et quelques jours plus tard:

«Se référant au texte de l’article 77 [le délégué de l’Union sud-
africaine] déclare que la Charte ne rend pas obligatoire le transfert
du régime des Mandats au régime de tutelle. En vertu du para-
graphe 1 de l’article 80, aucun droit ne sera modifié jusqu’au mo-
ment où les différents accords de tutelle seront conclus. Il est faux
de supposer que le paragraphe 2 de cet article annule le paragraphe 1.
La thèse de l’Union sud-africaine est conforme à cette interpréta-
tion juridique.

Après avoir précisé le caractère particulier des rapports qui
existent entre l’Union et le territoire sous Mandat, souligné le
degré avancé d'autonomie dont jouit le Sud-Ouest africain, et
développé la résolution de l’Assemblée législative du Sud-Ouest
africain qui demande que ce Territoire soit admis dans l’Union,
il déclare qu'aucune tentative ne sera faite en vue d’élaborer un
accord, avant que ne soit librement exprimée la volonté des popu-
lations européenne et indigène. Quand cette volonté sera connue,
PUnion soumettra sa décision au jugement de l’Assemblée géné-
rale, »

Aucune des déclarations faites par les Mandataires à cette occasion
ne peut être interprétée comme prouvant qu’il y ait eu un accord en
vertu duquel l'Organisation des Nations Unies ou l’un quelconque
de ses organes aurait eu, après la dissolution de la Société des Nations,

101
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 104

des pouvoirs de surveillance sur les territoires sous Mandat qui n’au-
raient pas fait l’objet d’un accord de tutelle, ou en vertu duquel les
Mandataires auraient accepté de se soumettre à pareille surveillance.
On n’est pas davantage fondé à dire que la déclaration du défendeur
selon laquelle il soumettrait la question de l’incorporation du Sud-Ouest
africain au jugement de l’Assemblée générale a constitué une requête
adressée à l’Organisation des Nations Unies pour qu'elle assume les
fonctions de surveillance du Conseil de la Société des Nations. À mon
avis, il n’y avait là de toute évidence qu’une expression de la volonté
du défendeur d'obtenir l'approbation d’un important acte politique
par la nouvelle et importante organisation internationale. Tous les
intéressés se sont certainement rendu compte que, quelle que fût la
situation en droit, Pincorporation unilatérale du Sud-Ouest africain
par le défendeur sans consulter les Nations Unies pourrait entraîner
de sérieuses critiques et des résultats politiques regrettables. Cette
déclaration n’a été qu’une manifestation de sagesse politique; elle n’était
pas destinée à avoir une influence quelconque sur les obligations du
défendeur aux termes de l’article 6 du Mandat et elle n’a pas été con-
sidérée comme telle, Cela apparaît encore plus nettement lorsqu'on
examine les événements qui ont suivi.

16. Aux fins de la présente étude, les textes de certaines résolutions
adoptées par l’Assemblée générale des Nations Unies au début de 1946,
soit qu’elles se réfèrent expressément aux Mandats, soit qu’elles leur
soient applicables entre autres, prennent une importance considérable.

Dans sa résolution XI en date du 9 février 1946, l’Assemblée générale
a exprimé le regret que le Conseil de tutelle ne puisse être créé à cette
session et elle a ajouté ce qui suit: .

[L'Assemblée générale] « Accueille avec satisfaction les déclara-
tions faites par certains Etats administrant des territoires actuelle-
ment sous Mandat, de leur intention de négocier des accords de
tutelle pour certains de ces territoires, et en ce qui concerne la
Transjordanie d'établir son indépendance.

Invite les Etats qui administrent des territoires en vertu d’un
Mandat, à prendre de concert avec les autres Etats directement
intéressés, les mesures nécessaires pour la mise en application de
l’article 79 de la Charte (qui prévoit la conclusion d’accords sur
les termes du régime de tutelle, pour chacun des territoires à placer
sous ce régime) en vue de soumettre ces accords pour approbation,
de préférence, au plus tard, pendant la deuxième partie de [a pre-
mière session de l’Assemblée générale. »

A l'exception de quelques changements de forme sans importance cette
résolution reprenait exactement les termes du projet de résolution
proposé par la Commission préparatoire ! et il est significatif que ni
la résolution ni le projet n’aient rien dit de l'avenir des territoires sous
Mandat qui ne feraient pas l'objet d’un accord de tutelle.

1 Voir par. 12 ci-dessus.
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 105

La résolution XIV de l’Assemblée générale en date du 12 février 1946
a trait au « Transfert de certaines fonctions et activités et certains avoirs
de la Société des Nations». Le dispositif de cette résolution contient
notamment la déclaration suivante:

«L'Assemblée générale déclare qu’en principe et sous réserve
des dispositions de la présente résolution et de la Charte, l’Organi-
sation est prête à assumer certaines fonctions et certains pouvoirs
précédemment confiés à la Société des Nations, et elle adopte les
décisions énoncées ci-dessous aux paragraphes A, B et C.»

Les paragraphes A et B se rapportent aux fonctions de secrétariat et aux
fonctions et aux pouvoirs de nature technique et non politique.
Le paragraphe C est ainsi conçu:

«Fonctions et pouvoirs résultant de traités, conventions, accords
et autres instruments internationaux de caractère politique.

L'Assemblée générale étudiera elle-même ou soumettra à l’or-
gane compétent des Nations Unies toute demande émanant des
parties et tendant à ce que l'Organisation assume les fonctions
ou pouvoirs confiés à la Société des Nations par des traités, con-
ventions, accords et autres instruments internationaux de caractère
politique...» (Les italiques sont de nous.)

Les déclarations de Mandat étant des instruments de caractére politique,
cette partie de Ja résolution leur est applicable. I n’existe pas d’autre
résolution de l’Assemblée générale qui contienne des dispositions
relatives au transfert éventuel des fonctions de la Société des Nations
en matiére de Mandats aux Nations Unies ou a ses organes.

La partie de résolution que je viens de citer revét une importance
considérable parce qu’elle élimine toute possibilité, à cette époque,
d'accord implicite en vue de transformer l'obligation de faire rapport
et de rendre compte au Conseil de la Société des Nations assumée
par le défendeur en vertu du Mandat en une obligation de faire rapport
et de rendre compte à l'Organisation des Nations Unies. M. Read a
très justement fait observer (Statut international du Sud-Ouest africain,
avis consultatif, C.I.J. Recueil 1950, p. 172): « L'existence même de cette
disposition expresse rend toutefois impossible de justifier une succession
par voie de conséquence logique. »

En tant que la résolution était destinée à définir une méthode per-
mettant de transférer à l'Organisation des Nations Unies des pouvoirs
de surveillance sur les Mandats, ce transfert ne pouvait, aux termes
mêmes de la résolution, être effectué qu’au moyen d’une requête
spéciale présentée par le Mandataire et d’une décision de l'Organisation
des Nations Unies d'assumer la fonction en question, et cela «sous
réserve notamment des dispositions de la Charte ».

L'exercice par les Nations Unies de pouvoirs de surveillance sur les
Mandats aurait entraîné une obligation contractuelle nouvelle ou modifiée
pour le ou les Mandataires en cause.

Il s'ensuit que tout arrangement conférant aux Nations Unies des

103
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 106

fonctions de surveillance sur un certain Mandat à la suite d’une demande
du Mandataire intéressé doit, pour être valable et effectif, avoir été
enregistré aux termes de l’article 102 de la Charte. Faute de quoi, l’ar-
rangement ne peut, aux termes de cet article, être invoqué devant aucun
organe des Nations Unies.

Il suffit de dire que le défendeur n’a jamais demandé à l’Organisation
des Nations Unies d’assumer les fonctions ou pouvoirs exercés par la
Société des Nations en vertu de l’article 6 du Mandat pour le Sud-
Ouest africain et que ces fonctions n’ont été ni expressément transférées
aux Nations Unies, ni assumées par cette organisation à aucun moment.

17. Jen arrive maintenant à ce qui s’est passé lors de la dernière
session de la Société des Nations. On a prétendu que les déclarations
faites par plusieurs Mandataires à cette dernière session ont constitué
des promesses ou des «engagements» de soumettre l’administration
de leurs territoires sous Mandat à la surveillance des Nations Unies,
jusqu’à ce que d’autres arrangements soient conclus d’un commun
accord, et que la résolution finale adoptée par la Société des Nations
le 18 avril 1946 a constitué un accord ou traité international enregistrant
ces promesses ou ces «engagements » 1.

A cet égard, on s’est essentiellement fondé sur l’avis consultatif
donné par la Cour en 1950 et sur l’arrêt relatif aux exceptions prélimi-
naires rendu par cinq membres de la Cour en 1962. Il semble donc
nécessaire de procéder à un examen détaillé des événements qui se
sont produits à la dernière session de la Société des Nations, de la
résolution adoptée par cette organisation le 18 avril 1946 et de tous
les autres faits pertinents, ainsi qu’à une analyse minutieuse de l’avis
consultatif et de l’arrêt en question. Je parlerai tout d’abord de ce qui
s’est passé à la dernière session de la Société des Nations.

18. A la suite de discussions officieuses entre les Etats Membres les
plus directement intéressés 4 la question des Mandats, les représentants

1 La thèse des demandeurs, fondée sur ce qu'ils ont appelé les «procédures
de la Commission préparatoire et ... la méthode des engagements », peut être briè-
vement résumée, comme suit:

a) Il était généralement admis que les territoires sous Mandat devaient être sou-
mis à une surveillance internationale;

b) Les Puissances mandataires y compris le défendeur voulaient qu’en attendant
la création du Conseil de tutelle cette surveillance soit exercée par un organe
provisoire ou temporaire, à savoir le comité temporaire de tutelle proposé;

c) D’autres gouvernements, craignant que cette procédure n’entraîne un retard
dans l'établissement du régime de tutelle, ont demandé instamment aux Puis-
sances mandataires de prendre l’engagement de placer leurs territoires sous le
régime de tutelle;

d) A titre de compromis, il a été convenu que les Puissances mandataires prendraient
certains engagements; elles ne s’engageaient pas à placer les territoires sous
Mandat sous le régime de tutelle mais à exécuter toutes les obligations du Man-
dat et notamment l’obligation de se soumettre à une surveillance internationale;

e) Lesdits engagements ont été dûment souscrits à la dernière session de la Société
des Nations. .

Les points énoncés aux paragraphes a) à d) ont été évoqués aux paragraphes 12-16

ci-dessus.

104
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 107

des Puissances mandataires, prenant la parole à la dernière session plé-
nière de l’Assemblée de la Société des Nations, ont exposé les intentions
de leur gouvernement quant aux territoires sous Mandat dont ils avaient
la charge. C’est le 9 avril 1946 que les représentants du Royaume-Uni
et du demandeur ont fait leurs déclarations.

Le représentant du Royaume-Uni, après avoir signalé que l'Irak et
la Transjordanie étaient d’ores et déjà devenus des Etats souverains
indépendants et après avoir rappelé l’intention de son gouvernement
de placer le Tanganyika, le Togo et le Cameroun sous le régime de tutelle
à condition que les modalités de cette tutelle aient fait l’objet de négo-
ciations satisfaisantes, a déclaré:

«L'avenir de Ja Palestine ne saurait être décidé avant que la
Commission d'enquête anglo-américaine n’ait déposé son rapport,
mais tant que les trois territoires africains n’auront pas été placés
effectivement sous tutelle et tant que de nouveaux arrangements
quels qu’ils puissent être ne seront pas intervenus en ce qui concer-
ne la Palestine, il est dans l’intention de Sa Majesté dans le Royaume-
Uni de continuer à administrer ces territoires conformément aux
principes généraux des mandats existants.» (Les italiques sont de

nous.)
Le représentant du défendeur a fait la déclaration suivante:

«Il est dans l’intention du Gouvernement de l’Union sud-afri-
caine d'exposer, à la prochaine session des Nations Unies à New
York, les raisons pour iesquelles il conviendrait d’accorder au Sud-
Ouest africain un statut aux termes duquel ce Territoire serait
reconnu internationalement comme formant partie intégrante de
l’Union. Ce Territoire est dès maintenant, l’Assemblée ne lignore
pas, administré, aux termes du Mandat, en tant que partie intégrante
de l’Union. Dans l'intervalle, l’Union sud-africaine continuera à
l’administrer en se conformant scrupuleusement aux obligations du
Mandat, afin d’assurer le progrès, et de sauvegarder les intérêts de
ses habitants, comme elle l’a fait pendant les six dernières années
durant lesquelles la Commission des Mandats n’a pu se révnir.

La disparition des organes de la Société des Nations qui s’occu-
pent du contrôle des Mandats, à savoir, en premier lieu, la Com-
mission des Mandats et le Conseil de la Société, empêchera évidem-
ment de se conformer entièrement à la lettre du Mandat. Le Gouver-
nement de l’Union se fera, cependant, un devoir de considérer que
la disparition de la Société des Nations ne diminue en rien les obliga-
tions qui découlent du Mandat; il continuera à s'en acquitter en pleine
conscience et avec le juste sentiment de ses responsabilités, jusqu’au
moment ou d’autres arrangements auront été conclus, quant au statut
futur de ce Territoire.»

19. Après les déclarations susmentionnées, M. Liang, représentant
de la Chine, a soulevé la question de l’avenir des Mandats à une séance
de la Première Commission tenue dans l’aprés-midi du 9 avril 1946. La
Commission examinait alors un projet de résolution concernant la prise

105
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 108

en charge par l’Organisation des Nations Unies des fonctions et pouvoirs
exercés par la Société des Nations en vertu d’accords de caractére tech-
nique et non politique. M. Liang souhaitait soumettre à la discussion
de ses collègues le projet de résolution ci-après, dont il a donné lecture:

« L'Assemblée,

Considérant que le Conseil de tutelle n’avait pas encore été
constitué et que tous les territoires sous Mandat de la Société des
Nations n’ont pas encore été transformés en territoires sous tutelle;

Considérant qu’il y aurait lieu, afin d'éviter toute interruption
dans la surveillance du régime des Mandats dans ces territoires, de
transférer à l'Organisation des Nations Unies les fonctions assu-
mées à cet égard par la Société des Nations;

Recommande que les Puissances mandataires ainsi que les
Puissances administrant des territoires sous Mandat ex-ennemis
continuent à présenter aux Nations Unies des rapports annuels et
acceptent que ces territoires soient inspectés par Il’ Organisation,
jusqu’au moment où le Conseil de tutelle aura été constitué. »
(Les italiques sont de nous.)

Je m’interromps ici pour faire observer que, si l’on avait pensé que les
dispositions du Pacte et des déclarations de Mandat, celles de la Charte,
ou celles d’un autre instrument ou les déclarations du défendeur, avaient
pour effet de modifier l’obligation du Mandataire de faire rapport et
de rendre compte moyennant la substitution dans la déclaration de
Mandat, du Conseil de la Société des Nations par un organe des Nations
Unies, la résolution proposée par M. Liang n'aurait pas été nécessaire.
Si l’on avait pensé que des dispositions avaient déjà été prises dans
le Pacte, dans les déclarations de Mandat, dans la Charte ou ailleurs,
en vue du transfert aux Nations Unies des fonctions de surveillance de la
Société des Nations, il aurait été inutile de présenter une résolution
visant à transférer à l’Organisation des Nations Unies les fonctions assu-
mées à cet égard par la Société des Nations. De même, si l’on avait jugé
que des dispositions avaient déjà été prises dans le Pacte, dans les Man-
dats, dans la Charte ou ailleurs, pour que les Mandataires présentent
à l'Organisation des Nations Unies les rapports annuels qu’ils soumet-
taient auparavant à la Société des Nations, il n’y aurait eu aucune rai-
son de faire une recommandation tendant à ce que «les Puissances
mandataires … continuent à présenter aux Nations Unies des rapports
annuels ».

En fait, aucun Membre de la Société des Nations ou des Nations
Unies n’a estimé à l’époque qu’il fût partie à un accord obligeant le
défendeur ou toute autre Puissance mandataire à faire rapport et à
rendre compte à l’Assemblée générale des Nations Unies, en tant qu’or-
gane chargé de la surveillance des Mandats non transformés en accords
de tutelle. Si la communauté de vues nécessaire pour qu’il y eût un ac-
accord tacite à cette fin avait implicitement existé, les Etats que l’on dit
aujourd’hui parties à cet accord Pauraient sans doute su et y auraient
fait allusion. Il est indéniable qu’à la dernière session de la Société

106
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 109

des Nations il était généralement admis par tous les intéressés qu’il
n'existait aucun accord de ce genre dans les dispositions du Pacte, ni
dans les Mandats, ni dans la Charte, ni ailleurs, et il semble impossible
qu'un tribunal puisse aujourd’hui, face à ces faits indiscutables, dire
le contraire.

20. Après la lecture par M. Liang de son projet de résolution, le pré-
sident a décidé que la proposition n’était pas pertinente quant au point
examiné, à savoir la prise en charge par les Nations Unies des fonctions
et des pouvoirs de caractère technique et non politique de la Société
des Nations. La proposition n’a donc pas été discutée.

A la suite de cet incident, les conversations officieuses ont repris,
avec la participation de la délégation chinoise. Pendant ce temps les
représentants de la France, de la Nouvelle-Zélande, de la Belgique et
de Australie ont fait de nouvelles déclarations.

Ces déclarations allaient dans le même sens que celles qui avaient
été faites par les représentants du Royaume-Uni et de l’Afrique du Sud
et dont j’ai cité des extraits. Aucune d’entre elles ne laissait le moins
du monde entendre qu’après la dissolution de la Société des Nations
les Mandataires intéressés feraient rapport et rendraient compte aux
Nations Unies ou à un de leurs organes ou se soumettraient à leur sur-
veillance quant à l’administration de leurs territoires sous Mandat.
En fait, les Mandataire dont il s’agit se sont bornés à proclamer leur
intention de continuer à administrer ieurs territoires sous Mandat comme
auparavant. De plus, comme je le montrerai plus loin, l'Australie a
clairement indiqué qu’à son avis les dispositions du Mandat relatives
à l’obligation de faire rapport et de rendre compte deviendraient ca-
duques.

21. A la suite des discussions officieuses, M. Liang a présenté le
12 avril 1946 un nouveau projet de résolution établi en consultation avec
tous les pays intéressés à la question des Mandats et en accord avec
eux. En proposant ce nouveau projet de résolution M. Liang a rappelé
qu’il avait

« déjà attiré l’attention de la Commission sur les problèmes compli-
qués que soulèvent les Mandats, du fait du transfert de fonctions
de la Société des Nations aux Nations Unies. La Charte des Nations
Unies, aux chapitres XII et XIII, a établi n système de tutelle
fondé, en grande partie, sur les principes du système des Mandats,
mais les fonctions pertinentes de la Société n’ont pas été transmises
automatiquement aux Nations Unies. L'Assemblée devrait donc
prendre des mesures pour assurer la continuité d’application des
principes du système des Mandats. Comme le professeur Bailey
l’a signalé la veille à l’Assemblée, la Société des Nations désire
être sûre de l’avenir des territoires sous Mandat. Lord Cecil et d’au-

x

tres délégués ont aussi fait allusion à cette question.

C’est avec une vive satisfaction que la délégation chinoise, repré-
107
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 110

sentant un pays qui à toujours préconisé le principe de la tutelle,
constate que toutes les Puissances mandataires onf annoncé leur
intention d’administrer les territoires dont elles ont la garde suivant
les règles du système des Mandats, jusqu’à ce que d’autres dispositions
aient été adoptées. Il faut espérer que les arrangements qui seront
pris au sujet de ces territoires appliqueront intégralement le principe
de la tutelle qui est à la base du système des Mandats. » (Les italiques
sont de nous.)

Le nouveau projet chinois allait devenir sous la forme suivante la
résolution de l’Assemblée de la Société des Nations relative aux
Mandats:

« L'Assemblée :

Rappelant que l’article 22 du Pacte applique à certains terri-
toires placés sous Mandat le principe que le bien-être et le déve-
loppement des peuples non encore capables de se diriger eux-
mêmes dans les conditions particulièrement difficiles du monde
moderne forment une mission sacrée de civilisation:

1. Exprime sa satisfaction pour la manière dont les divers organes
de la Société des Nations ont rempli les fonctions qui leur
étaient confiées pour l’application du système des Mandats
et rend tout particulièrement hommage à l’œuvre accomplie
par la Commission permanente des Mandats;

2. Rappelle que la Société des Nations a aidé l’Irak à passer de son
statut de territoire sous Mandat A à l’entière indépendance;
se félicite que, depuis la dernière session de l’Assemblée, la Syrie,
le Liban et la Transjordanie aient cessé d’être des territoires
sous Mandat pour devenir des membres indépendants de la
communauté internationale;

3. Reconnaît que la dissolution de la Société des Nations mettra
fin à ses fonctions en ce qui concerne les territoires sous Mandat,
mais note que des principes correspondant à ceux que déclare l’article
22 du Pacte sont incorporés dans les chapitres XI, XII et XIII
de la Charte des Nations Unies;

4. Note que les Membres de la Société administrant actuellement
des territoires sous Mandat ont exprimé leur intention de conti-
nuer à les administrer, en vue du bien-être et du développement
des peuples intéressés, conformément aux obligations contenues
dans les divers Mandats, jusqu’à ce que de nouveaux arrange-
ments soient pris entre les Nations Unies et les diverses Puis-
sances mandataires. » (Les italiques sont de nous.)

Cette résolution a été adoptée à l’unanimité, le représentant de
l'Egypte s'étant abstenu en raison d’une réserve formulée par son gou-
vernement au sujet du Mandat pour la Palestine.

22. Le même jour, 18 avril 1946, l’Assemblée de la Société des Nations
a encore adopté d’autres résolutions, dont l’une avait trait à certaines
parties de la résolution XIV de l’Assemblée générale des Nations Unies
en date du 12 février (pour laquelle on avait indiqué par erreur la date

108
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 111

du 16 février); il est toutefois significatif qu’elle n’ait pas adopté de ré-
solution relative au paragraphe C de ladite résolution de l’Assemblée
générale, qui concernait le transfert à l'Organisation des Nations Unies
des pouvoirs découlant des traités, conventions internationales, accords
et autres instruments de caractère politique !.

Il semble qu’il faille nécessairement en conclure que l’Assemblée
de la Société des Nations a pris note du paragraphe C de la résolution
de l’Assemblée générale des Nations Unies mais n’a pas jugé nécessaire
d'adopter une résolution à ce sujet.

J'ai déjà dit qu’appliqué aux Mandats ce paragraphe signifiait que
l'Organisation des Nations Unies n’assumerait aucun des pouvoirs
dévolus à la Société des Nations en vertu d’une déclaration de Mandat.
à moins d’être saisie par le Mandataire intéressé d’une demande à cet
effet.

Si les Membres des Nations Unies (les trente-six Membres de la
Société des Nations qui assistaient à la session d’avril 1946 étaient tous.
sauf sept, Membres originaires de l'Organisation des Nations Unies)
avaient pensé que la résolution de la Société en date du 18 avril 1946.
concernant les Mandats prévoyait d’une façon quelconque le transfert
aux Nations Unies des pouvoirs de surveillance sur les Mandats, sans.
qu'aucun Mandataire ne saisisse les Nations Unies d’une demande
formelle à ce sujet, ils se seraient rendu compte que la résolution de la
Société des Nations allait à l'encontre de la résolution de l’Assemblée
générale des Nations Unies du 12 février. Dans ce cas, la question au-
rait certainement été soulevée et discutée à l’Assemblée de la Société
des Nations et plus tard à l’Assemblée générale des Nations Unies.
Cette dernière aurait alors maintenu sa résolution du 12 février ou l’au-
rait modifiée pour la rendre conforme à la résolution de la Société des
Nations. Comme il ne s’est jamais passé rien de semblable, on doit en
conclure que la résolution de la Société des Nations n’a pas été consi-
dérée comme incompatible avec la résolution de l’Assemblée générale
des Nations Unies.

Si la Société des Nations avait adopté le premier projet de résolution
présenté par la Chine, la situation aurait été différente. Ce proiet était
directement opposé à la résolution des Nations Unies concernant Île
transfert des fonctions politiques. Alors que cette dernière résolution
prévoyait notamment une reprise éventuelle par l'Organisation des
Nations Unies, à la demande de la partie intéressée, des fonctions con-
fiées à la Société des Nations en vertu d’une déclaration de Mandat,
le premier projet de résolution chinois envisageait un transfert général
de ces fonctions, sans que les parties intéressées aient eu à en faire la
demande.

23. Toute résolution de la Société des Nations devant être approuvée
à l'unanimité, il est évident que le projet de résolution initialement pro-
posé par M. Liang n’aurait pas été adopté. Le représentant du défendeur
ne pouvait pas appuyer, et n’aurait pas appuyé, cette proposition, étant

1 Voir par. 16 ci-dessus.

109
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 112

x

donné que le défendeur, d’une part, avait déclaré à maintes reprises
qu’il fallait mettre fin au Mandat pour le Sud-Ouest africain et, d’autre
part, était opposé à ce que le territoire soit placé sous un régime de tu-
telle exercé par l'Organisation des Nations Unies. La proposition n’aurait
pas eu non plus l’appui du représentant de l'Egypte. Mais la meilleure
preuve qu’elle n’aurait pas été adoptée, c’est qu’elle a été abandonnée
pour une résolution plus anodine qui ne contenait pas les dispositions
touchant soit au transfert aux Nations Unies des fonctions de la Société
des Nations relatives aux Mandats, soit à la prétendue obligation des
Mandataires de faire rapport et de rendre compte à l’ Organisation des
Nations Unies.

Si la résolution finale de la Société des Nations avait eu pour objet
d’entériner ou d’incorporer un accord aux termes duquel les Manda-
taires devaient présenter des rapports annuels aux Nations Unies et se
soumettre à leur surveillance, les dispositions du projet chinois initial
auraient été retenues comme exprimant l'intention des parties. Le
fait que les dispositions expresses du premier projet chinois aient été
omises ne peut en l’occurrence conduire qu’à une seule conclusion, à
savoir qu'aucun accord n’a été conclu au sujet de ces dispositions.
Prétendre que les parties se seraient délibérément abstenues de retenir
les dispositions expresses du projet chinois initial, parce qu’elles préfé-
raient un accord tacite à un accord explicite sur une question de cette
importance, serait tellement absurde que cela ne mérite pas d’être exa-
miné. L’omission desdites dispositions dans le projet ultérieur et dans
la résolution prouve bien que la communauté de vues nécessaire pour
aboutir à un accord concernant le transfert aux Nations Unies de pou-
voirs de surveillance sur les Mandats faisait défaut.

A cet égard, je voudrais respectueusement m’associer aux remarques
suivantes qui ont été formulées par sir Percy Spender et sir Gerald Fitz-
maurice dans leur opinion commune de 1962:

«La différence entre le projet chinois original et la résolution
finalement adoptée constitue à nos yeux une raison de plus de
ne pas accepter l’opinion ... selon laquelle les fonctions du Conseil
de la Société en ce qui concerne les Mandats seraient passées aux
Nations Unies, car c'était exactement ce que proposait le projet
chinois original qui n’a pas été adopté.»

24. Il est impossible de dire que la résolution de la Société des Nations
en date du 18 avril 1946 relative aux Mandats constitue un traité définis-
sant les futures obligations des Mandataires. Cette résolution n’est pas
autre chose que ce qu’elle était destinée à être: la résolution d’une
Société moribonde. Le seul accord qui ait existé était une entente sur
les dispositions de la résolution. Deux de ses paragraphes (3 et 4) sont
invoqués à l’appui de la thèse selon laquelle cette résolution constitue
un accord définissant les obligations des Mandataires en matière de
Mandats. Au paragraphe 3, l’Assemblée «reconnaît » que la dissolution
de la Société des Nations «mettra fin» aux fonctions de la Société des
Nations en ce qui concerne les territoires sous Mandat. C’est 14 un fait

110
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 113

juridique qui n’avait vraiment pas besoin d’être reconnu. Ensuit |’ As-
semblée «note» existence dans la Charte des Nations Unies de « prin-
cipes » correspondant «a ceux qu’énonce l’article 22 du Pacte». Le fait
de «noter » ne saurait modifier des obligations et ce qui frappe tout par-
ticulièrement c’est qu’il n’est pas question du transfert à l'Organisation
des Nations Unies des fonctions de la Société des Nations en matière
de Mandats. Au paragraphe 4, l’Assemblée «note» que les Membres
de la Société des Nations administrant des territoires sous Mandat
ont exprimé leur intention «de continuer à les administrer, en vue du
bien-être et du développement des peuples intéressés conformément
aux obligations contenues dans les divers Mandats » jusqu’à ce que de
nouveaux arrangements soient pris entre les Nations Unies et les diver-
ses Puissances mandataires. Encore une fois, je ne vois pas sur quel
principe juridique on peut se fonder pour conclure que le fait de men-
tionner dans la résolution que l’Assemblée de la Société des Nations.
«note» les intentions exprimées constitue un traité donnant à ces in-
tentions la force et l’effet d'obligations juridiques.

25. A sa dissolution, la Société des Nations a demandé à son Comité
de liquidation, qui était composé de représentants de neuf de ses anciens
membres, de tenir compte dans l’accomplissement de sa tâche de toutes.
les décisions pertinentes prises par l’Assemblée à sa dernière session. Il
est évident que le Comité n2 pensa‘t pas que la résolution de la Société
des Nations en date du 18 avril! 1945 contint un accord international
transférent aux Nations Unies les fonctions de surveillance de la Société
des Nations. En fait le Comité, aprés avoir cité ladite résolution dans
son rapport final, a ajouté:

«Le systéme des Mandats créé par la Société. des Nations a
pris fin, mais le Comité est heureux de pouvoir noter que l’expé-
rience acquise par le Secrétariat dans ce domaine n’a pas été
perdue, l’Organisation des Nations Unies ayant gardé le personnel
réduit encore en fonction dans la Section des Mandats et repris
les archives de cette derniére, ce qui pourra étre d’une grande valeur
pour ceux qui sont chargés de l’administration du système de tutelle
institué par la Charte de cette Organisation. »

Ce rapport a été communiqué à chacun des anciens Membres de la
Société des Nations qui assistaient à la dernière session et rien n’indique
qu’un Etat ait jamais contesté l’exactitude du passage ci-dessus. Si
Pune des parties à la résolution a pensé que celle-ci constituait un
accord international de caractère obligatoire en vertu duquel le système
des Mandats continuerait à fonctionner pour les territoires sous Mandat
non placés sous le régime de tutelle, les Nations Unies étant l’autorité
de surveillance, son silence, dans ces conditions, est inexplicable.

26. J'ai déjà relevé qu’aux termes de la résolution XIV de l’Assemblée
générale des Nations Unies, la prise en charge par les Nations Unies
d’une fonction quelconque de la Société des Nations était soumise
entre autres aux dispositions de la Charte et que tout accord aux termes
duquel les Nations Unies auraient assumé les fonctions de surveillance

111
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 114

de la Société relatives aux Mandats aurait dû en conséquence être
enregistré conformément à l’article 102 de la Charte.

A cet égard, il ne faut pas oublier qu’une déclaration unilatérale
faite par un Etat et acceptée par un autre constitue un accord inter-
national aux termes de l’article 102 de la Charte. Si les déclarations
des Mandataires, ainsi que la résolution de l’Assemblée de la Société
des Nations en date du 18 avril 1946, ont été considérées comme consti-
tuant un accord international — ce que soutiennent en fait les deman-
deurs —, il est inconcevable qu'aucune mesure n’ait été prise en vue
de procéder à l'enregistrement nécessaire. Ce fait revêt encore plus
d'importance si l’on tient compte du soin apporté à la rédaction des
accords relatifs au transfert aux Nations Unies des avoirs et de certaines
autres fonctions de la Société des Nations, qui ont été conclus entre les
Nations Unies et le Comité de liquidation suite aux résolutions de
l’Assemblée de la Société des Nations en date du 18 avril 1946 et qui
ont été dûment enregistrés et publiés dans le Recueil des traités des
Nations Unies. Dans ces conditions, il ne fait aucun doute que, si lon
avait estimé que les déclarations des Mandataires, ainsi que les réso-
lutions de la Société des Nations relatives aux Mandats, constituaient
un accord international aux termes duquel les obligations des Manda-
taires de faire rapport et de rendre compte au Conseil de la Société
des Nations étaient transformées en obligations de faire rapport et
de rendre compte à un organe des Nations Unies, des mesures appro-
priées auraient été prises pour procéder à l'enregistrement nécessaire
aux termes de l’article 102.

On a prétendu que l’enregistrement n’a pas eu lieu parce que l’accord
était consigné dans un si grand nombre de déclarations qu'il aurait
été impossible de l’enregistrer. Si tel est le cas, il est inconcevable que
rien n’ait été fait pour présenter ces accords sous une forme enregistrable.
Je ne vois pas pourquoi les Etats intéressés se seraient délibérément
abstenus de prendre de telles mesures, alors qu’ils savaient qu'aux
termes de l’article 102 l'accord, s’il n’était pas enregistré, ne pourrait
être invoqué devant aucun organe des Nations Unies. On a soutenu
que, si les demandeurs se fondent sur ce «traité», cela ne signifie pas
qu’ils l’«invoquent » devant la Cour (qui est naturellement un organe
des Nations Unies). Je ne suis pas d’accord avec cette allégation qui,
de toute manière, ne répond pas à l’argument selon lequel, si les Etats
intéressés avaient entendu conciure un traité, ils ne l’auraient pas fait
d’une manière aussi inefficace et aussi obscure.

Hall, dans son ouvrage Mandates, Dependencies and Trusteeship,
page 273, a formulé le commentaire suivant sur la résolution de la
Société des Nations dont il s’agit:

« La portée de cette résolution de la S.d.N. devient plus claire si
l’on songe que les discussions les plus approfondies s’étaient pour-
suivies pendant plusieurs mois entre les gouvernements quant à
la procédure exacte à adopter pour assurer la transition entre la
S.d.N. et les Nations Unies. La Commission préparatoire et les
comités qui lui ont succédé avaient pour fonction de faire des

112
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 115

recommandations au sujet du transfert des fonctions, des activités
et des avoirs de la S.d.N. Tous les avoirs de celle-ci avaient été
soigneusement inventoriés; tous ses droits et obligations qui pou-
vaient être conférés aux Nations Unies et que cette dernière désirait
reprendre étaient prévus dans les accords qui ont été passés. Mais,
dans le cas des Mandats, la $.d.N. est morte sans testament. »

Voir également affaires du Sud-Ouest africain, C.I.J. Recueil 1962,
pages 651-652.

27. On a également soutenu que,.si l’on n’a pas établi de contrat

en bonne et due forme, c’est que l’on estimait que tous les Mandats
seraient placés sous le régime international de tutelle dans un délai
relativement court. Si cela est exact, il y aurait eu la un autre motif de
ne pas conclure d’accord quant à l’obligation de faire rapport aux
Nations Unies. Mais cela n’est pas exact. Rien ne prouve cette assertion.
Bien au contraire, les Mandataires n'étaient pas obligés de conclure
des accords de tutelle et les Membres de la Société des Nations savaient
qu’un accord de tutelle ne pouvait être conclu que si la Puissance
mandataire intéressée et les Nations Unies parvenaient à s'entendre
sur ses conditions. Le représentant du Royaume-Uni, par exemple,
a clairement indiqué que son gouvernement était disposé à placer sous
le régime de tutelle ses territoires africains sous Mandat, à condition
qu’il puisse obtenir des conditions satisfaisantes. Quant au Sud-Ouest
africain, les Membres de la Société des Nations savaient que le défendeur
en demandait l’incorporation et n’avait aucunement l’intention de le placer
sous le régime de tutelle.
28. Il ressort des paragraphes qui précèdent que rien ne justifie
l’allégation selon laquelle la résolution de la Société des Nations consti-
tue un traité aux termes duquel les fonctions de surveillance du Conseil
de là Société des Nations en matière de Mandats ont été transférées
aux Nations Unies et les obligations des Mandataires de faire rapport
et de rendre compte au Conseil transformées en obligations de faire
rapport et de rendre compte aux Nations Unies. Même si cette réso-
lution peut être considérée comme ayant le caractère d’un traité, elle
ne saurait avoir eu les effets précités. Elle ne peut renfermer autre chose
que les intentions exprimées par les parties. Tout au plus constitue-t-elle
{en supposant qu’il s’agisse d’un traité) un accord tendant à ce que les
Mandataires continuent à administrer les territoires en vue du bien-être
et du développement des peuples intéressés conformément aux obligations
contenues dans les divers Mandats. La résolution ne fait état d’aucun
engagement de continuer de faire rapport et de rendre compte. Comme
je Vai indiqué, cette omission n’a pas été accidentelle, mais inten-
tionnelle.

Aucun des Mandataires n’a déclaré qu’il continuerait à appliquer les
dispositions relatives à l’obligation de faire rapport et de rendre compte.
Ils n’auraient pas pu le faire, sachant que ces dispositions dépendaient
quant à leur exécution de l’existence de la Société des Nations. S'ils
s'étaient engagés à assumer ces obligations après la dissolution de l’organi-

113
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 116

sation, ils auraient signalé les points sur lesquels ils pensaient que les
dispositions des Mandats étaient modifiées ou remplacées. Les décla-
rations concernant leur intention de continuer à administrer les terri-
toires sous Mandat ont eu un caractère général: «conformément aux
principes généraux des Mandats existants» (Royaume-Uni), «pour-
suivre l’exécution de la mission qui lui a été confiée par la Société des
Nations » (France), «conformément aux termes du Mandat, en vue
d'assurer le bien-être et le progrès des habitants» (Nouvelle-Zélande),
«conformément aux dispositions de ces Mandats, en vue de pourvoir
à la protection et au développement des habitants» (Australie). Le
représentant du défendeur, après avoir indiqué son intention de demander
aux Nations Unies que le Sud-Ouest africain soit reconnu sur le plan
international comme formant partie intégrante de l’Union sud-africaine,
a exprimé l'intention du défendeur de continuer après la dissolution
de la Société des Nations à assumer les obligations qui lui incombaient
en vertu du Mandat. Il ressort nettement des termes employés (voir
par. 18 ci-dessus) qu’il s’agissait des obligations en matière d’administra-
tion, dont l’exécution ne dépendait pas de l’existence de la Société des
Nations. Dans cette déclaration, il était dit textuellement que le défen-
deur continuerait à administrer le territoire en se conformant scrupu-
leusement aux obligations du Mandat, comme il l’avait fait pendant
les six dernières années durant lesquelles la Commission des Mandats
n'avait pu se réunir. I] est admis qu’au cours de ces années le défendeur
n’a ni fait rapport ni rendu compte au Conseil de la Société des Nations.
La déclaration signalait expressément que la disparition des organes
de la Société des Nations chargés de la surveillance des Mandats,
principalement la Commission permanente des Mandats et le Conseil,
empêcherait nécessairement le Mandataire de se conformer entièrement
à Ja lettre du Mandat. Elle ne disait pas, et aucune interprétation
équitable ne pourrait lui faire dire, que le défendeur consentait à ce
que les fonctions de surveillance du Conseil de la Société des Nations
et de la Commission permanente des Mandats soient transférées aux
organes des Nations Unies. Comme je le montrerai plus loin, l’attitude
adoptée ultérieurement par le défendeur et par tous les Membres de
la Société des Nations présents à sa dernière session indique nettement
qu'ils ne considéraient pas que la déclaration du défendeur et/ou la
résolution de la Société des Nations constituent un accord aux termes.
duquel le défendeur est obligé de faire rapport et de rendre compte aux
Nations Unies en tant qu’organe de surveillance à l’égard du Mandat
pour le Sud-Ouest africain. De même, il est impossible de déceler le
moindre accord de ce genre dans les déclarations faites par les autres
Mandataires.

29. Le représentant de I’ Australie a nettement indiqué qu'après la
dissolution de la Société des Nations il serait impossible de continuer
à appliquer intégralement le système des Mandats. Si le prétendu transfert
des fonctions du Conseil avait été envisagé, le représentant de l’Australie
aurait tout simplement dit que les fonctions de surveillance du Conseil
de la Société des Nations étaient transférées aux organes des Nations Unies.

114
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 117

Le représentant de l’Australie a également fait état de l’obligation
internationale expressément énoncée au chapitre XI de la Charte, à
savoir l’obligation de communiquer des renseignements prévue à l’ar-
ticle 73 e), et il a dit qu’il n’y aurait aucun vide, aucun interrègne à com-
bler entre les deux régimes. A cet égard, il est significatif que la Société
des Nations ait «noté» dans sa résolution que des principes correspon-
dant à ceux qu’énonce l’article 22 du Pacte sont incorporés dans les cha-
pitres XI, XII et XIII de la Charte des Nations Unies. Si les Membres
de la Société des Nations avaient estimé que le chapitre XI ne s’appli-
quait pas aux territoires sous Mandat, ils n’auraient certainement pas
mentionné ce chapitre dans la résolution.

Peu importe que les Membres de la Société aient eu tort ou raison de
penser que le chapitre XI s'applique aux Mandats. Il est fort possible
qu’ils aient eu tort. Ce qui importe c’est que les Etats Membres, ou
tout au moins certains d’entre eux, aient eu cette pensée.

Si l’on avait estimé que l’obligation de faire rapport en vertu de l’ar-
ticle 22 du Pacte et de la déclaration de Mandat continuerait à exister
après la dissolution de la Société des Nations, on n’aurait pas mentionné
le chapitre XI de Ja Charte. L’obligation de communiquer des renseigne-
ments en vertu du chapitre XI est une obligation bien plus restreinte
et beaucoup moins étendue que celle de faire rapport et de rendre compte en
vertu des Mandats. Elle n’aurait donc pas été considérée comme applicable
aux Mandats après la dissolution de la Société des Nations, si l’on n’avait
pas tenu pour caduque l’obligation de faire rapport et de rendre compte
en vertu du Mandat. Il est impossible que l’on ait envisagé l’existence
pour chaque territoire sous Mandat de deux missions sacrées faisant
double emploi et contrôlées toutes deux par l'Organisation des Nations
Unies, à laquelle chaque Mandataire aurait dû présenter deux rapports,
Pun aux termes de la déclaration de Mandat et l’autre aux termes du
chapitre XI. Il est clair que, dans l’esprit de certains des représentants
tout au moins, le chapitre XI remplacait en fait les dispositions du :
Pacte et de la déclaration de Mandat — qui imposaient une obligation
plus étendue de faire rapport, mais étaient devenues caduques — en
attendant que «de nouveaux arrangements» soient conclus entre les
Nations Unies et les Puissances mandataires intéressées. Ces nouveaux
arrangements pouvaient consister notamment en un accord de tutelle,
ou, aux termes de la résolution XIV de l’Assemblée générale du 12 février
1946, en la «prise en charge» de la surveillance par les Nations Unies
à la suite d’une demande présentée à cette fin, ou encore en l’approbation
de l’incorporation du territoire sous Mandat par le Mandataire 1.

 

1 La question de savoir si le chapitre XI s’applique au Sud-Ouest africain ne se:
pose pas en l'espèce et de toute façon, aux termes de la clause compromissoire du
Mandat, la Cour n’est pas compétente pour se prononcer à ce sujet. Je m’abstien-
drai donc de donner mon avis sur la question de savoir si ce chapitre s’applique:
ou non et jobserverai également le silence sur l’autre question qui se poserait aw
cas où ce chapitre s’appliquerait, celle de savoir si le fait que les organes des Nations
Unies n'en tiennent pas compte équivaut à une violation ou à une renonciation
permettant aux Membres dont les intérêts sont affectés de refuser d’appliquer les
dispositions dudit chapitre relatives à l’obligation de rendre compte.

115
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 118

30. Le Royaume-Uni a exprimé son intention en disant qu’il conti-
nuerait «à administrer ces territoires, conformément aux principes
généraux des Mandats existants ». Le fait que cette déclaration, en elle-
même ou lue conjointement avec la résolution de l’Assemblée de la
Société des Nations, n’indiquait pas, et n’était pas considérée comme
indiquant, un accord aux termes duquel l’obligation de faire rapport
et de rendre compte au Conseil de la Société des Nations serait rem-
placée par une obligation de faire rapport et de rendre compte à l’orga-
nisation des Nations Unies ressort, toute autre considération déjà
mentionnée mise 4 part, du rapport et des délibérations de la Com-
mission spéciale des Nations Unies pour la Palestine !.

Tous les Etats membres de cette Commission, à l'exception de deux,
avaient été Membres de la Société des Nations au moment de sa disso-
lution et étaient parties à sa résolution précitée et tous étaient Membres
originaires des Nations Unies. S’ils avaient estimé que la résolution en
question avait pour effet d’obliger les Mandataires à faire rapport et
à rendre compte aux Nations Unies, ils n’auraient pas déclaré dans leur
rapport sur la Palestine qu’à la dissolution de la Société des Nations
il n’y avait pas «d’autorité internationale à qui la Puissance mandataire
pat présenter des rapports et rendre compte de la façon dont elle s’était
acquittée des tâches que lui imposait le Mandat». Le rapport indiquait
que c'était cela que le représentant du Mandataire avait à l'esprit,
lorsque, à la dernière session de la Société des Nations, il avait parlé
d’administrer les territoires «conformément aux principes généraux » du
Mandat. Il était dit ensuite textuellement dans le rapport que «la Puis-
sance mandataire pourrait ... tout au plus ... poursuivre son administra-
tion dans l’esprit du Mandat...». Dans un mémorandum spécial annexé
au rapport, le représentant de l’Inde a notamment fait observer:

«Il n’existe aucun moyen pour l'Organisation des Nations Unies
de s’acquitter des obligations internationales relatives au Mandat.»

Il est impossible que ces Etats aient pensé que les fonctions de surveillance
du Conseil de la Société des Nations avaient été transférées aux Nations
Unies en vertu des dispositions du Mandat et du Pacte, de la Charte,
de ladite résolution de la Société des Nations, des déclarations d’intention
des Mandataires ou d’autres déclarations ou instruments.

31. Comme je l’indiquerai plus loin, les vues ci-dessus, exprimées
par les Etats en question, traduisaient opinion générale des Membres
des Nations Unies, donc de presque tous les Etats qui avaient été
Membres de la Société des Nations à l’origine ou au moment de sa
dissolution. Quels motifs la Cour pourrait-elle invoquer maintenant
pour dire qu’il existait des accords tacites, alors que les Etats présumés
y avoir été parties les ont ignorés lorsqu’ils ont eu a faire face a des

 

1 Les membres de la Commission étaient l’Australie, le Canada, le Guatemala,
l'Inde, l'Iran, les Pays-Bas, le Pérou, la Suède, la Tchécoslovaquie, l’Uruguay
et la Yougoslavie.

116
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 119

situations d’ordre pratique à l’occasion desquelles ils auraient pu les
invoquer s’ils avaient existé?

Le fait que les Nations Unies aient assumé par la suite la responsabilité
du partage de la Palestine est sans importance. Cela a été fait à la
requête de la Grande-Bretagne et avec son approbation et n’a donc
aucun rapport avec la question qui se pose en l’espèce et qui est de savoir
si le défendeur a été partie à un accord aux termes duquel l’Organisation
des Nations Unies a été substituée au Conseil de la Société des Nations
à l’article 6 de la déclaration de Mandat.

32. J’en arrive maintenant aux événements qui ont suivi la dissolution
de la Société des Nations.

Comme suite à la déclaration qu’il avait faite un peu plus tôt dans
la même année, le défendeur a présenté à l’approbation des Nations
Unies en novembre 1946 une proposition tendant à l’incorporation
du Sud-Ouest africain dans l’Union sud-africaine. Les Nations Unies
ont rejeté cette proposition. On a prétendu qu’en la présentant le dé-
fendeur a nettement reconnu que les Nations Unies sont l’organe in-
ternational compétent pour contrôler l’administration du territoire +.

A mon avis cette thèse est dénuée de tout fondement.

J'ai déjà indiqué que la déclaration du défendeur selon laquelle il
avait l’intention de présenter une demande en ce sens aux Nations
Unies ne signifiait pas, et n’était pas destinée à signifier ni à être inter-
prétée comme signifiant, qu’il reconnaissait à l’Organisation des Nations
Unies des pouvoirs de surveillance sur le Mandat. Il est également clair
— comme on le verra en examinant les événements qui ont suivi —
que la demande elle-même n’était destinée ni à avoir un tel effet ni à
être considérée comme ayant un tel effet. Ce n’était autre chose qu’une
tentative pour obtenir l’approbation d’un important acte politique
par les Nations Unies. Celles-ci ont été à plusieurs reprises saisies de
demandes analogues, mais personne n’a jamais donné à entendre que
de telles demandes constituaient un consentement implicite à une prise
en charge par l'Organisation des fonctions de surveillance sur les Man-
dats non transformés en accords de tutelle. Le maréchal Smuts parlant
de la proposition d’incorporation devant la Quatrième Commission
des Nations Unies a déclaré:

«Comme ancienne Puissance mandataire, le Gouvernement de
l'Union ne peut pas soumettre un accord de tutelle en opposition
avec les vœux clairement exprimés des habitants. L'Assemblée
doit reconnaître que la réalisation des vœux de la population
est une solution conforme à la Charte, édictée aussi par l'intérêt
des habitants eux-mêmes. Toutefois, si l’Assemblée n’est pas d’avis
que les vœux des habitants doivent être suivis, le Gouvernement
de l’Union ne peut adopter d’autre voie que de s’en tenir à la décla-
ration qu’il a faite devant la dernière Assemblée de la Société des
Nations, à savoir qu’il continuera, comme jusqu'ici, à administrer

1 C.R. 65/28, p. 37 et 48.
117
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 120

le Territoire comme partie intégrante de l’Union, cela dans l’esprit
des principes énoncés dans le Mandat.

En particulier, l'Union transmettrait régulièrement et confor-
mément à l’article 73 e) de la Charte, au Secrétaire général des
Nations Unies, «pour information et sous réserve des exigences
de la sécurité et des considérations d’ordre constitutionnel, des
renseignements statistiques et autres de nature technique relatifs
aux conditions économiques, sociales et de l'instruction» dans
le Sud-Ouest africain.»

On remarquera que cette déclaration a été faite sept mois seulement
après lPadoption de la résolution de la Société des Nations en date du
18 avril 1946 et pourtant, ni à cette époque ni pendant plus d’un an qui
a suivi, il ne s’est pas trouvé un seul Etat pour prétendre que le défen-
deur fût obligé de faire rapport aux Nations Unies en vertu des dispo-
sitions de la déclaration de Mandat et non pas de l’article 73 de la
Charte. C’était la première fois depuis la dissolution de la Société des
Nations que le défendeur avait l’occasion d’exprimer ses intentions au
sujet du Sud-Ouest africain et, si un Etat avait été porté à croire que le
défendeur avait consenti à une telle modification de la déclaration de
Mandat, la déclaration du défendeur aurait certainement été contestée.
On doit donc en conclure qu'aucun des Membres des Nations Unies
qui avaient été parties à la résolution de la Société des Nations et qui
étaient présents lorsque le maréchal Smuts a fait cette déclaration n’a
pu penser que ladite résolution constituait un accord obligeant le défen-
deur et les autres Mandataires à rendre compte aux Nations Unies en
tant qu’autorité de surveillance remplaçant le Conseil de la Société
des Nations. De même, aucun Etat n’à pu avoir l'impression que le dé-
fendeur, en présentant une demande visant à faire approuver l’incor-
poration du Sud-Ouest africain, avait reconnu que les Nations Unies
étaient, d’une manière quelconque, investies de tels pouvoirs.

33. En 1947 je Sud-Ouest africain a fait en plusieurs occasions l’ob-
jet de débats devant les différents organes des Nations Unies, la Quatrième
Commission, le Conseil de tutelle et l’Assemblée générale. Les repré-
sentants du défendeur ont fait à maintes reprises des déclarations qui
n’ont pu laisser subsister aucun doute quant à l’attitude du défendeur
qui estimait qu’en l’absence d’accord de tutelle les Nations Unies n’a-
vaient aucun pouvoir de surveillance sur le Sud-Ouest africain et que
pour sa part il n’était nullement obligé de faire rapport et de rendre compte
aux Nations Unies en vertu des obligations découlant du Mandat.

Dans une lettre adressée au Secrétaire général des Nations Unies
le 23 juillet 1947, le défendeur a cité une résolution adoptée par la
House of Assembly du Parlement de l’Union qui indiquait notamment
que les droits et pouvoirs de la Société des Nations relatifs aux Man-
dats n’avaient pas été transférés aux Nations Unies. La validité de cette
déclaration n’a pas été contestée. Dans cette résolution, la House of
Assembly exprimait également l’avis que le territoire devrait être repré-

118
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 121

senté au Parlement et que le Gouvernement sud-africain devrait conti-
nuer à faire rapport «comme il [l’avait] fait jusqu'ici suivant les termes
du Mandat». Les mots entre guillemets demandent à être examinés.
Comme à ce stade le Gouvernement sud-africain n’avait encore pré-
senté aucun rapport aux Nations Unies !, le mot «jusqu'ici» devait
s’appliquer aux rapports présentés à l’époque où la Société des Nations
existait. |

En conséquence les mots «suivant les termes du Mandat » se rappor-
taient simplement au fait que des rapports avaient antérieurement été
adressés à la Société des Nations conformément aux termes du Mandat.
Il n’était pas dit dans la résolution que des rapports dussent être adres-
sés aux Nations Unies suivant les termes du Mandat. Cela aurait été
de tout façon une impossibilité, tout au moins dans la mesure où le
Mandat prévoyait que le Mandataire devait envoyer au Conseil de la
Société des Nations un rapport satisfaisant le Conseil. On n’est pas
davantage fondé à interpréter la résolution demandant que la com-
munication des rapports ait lieu «suivant les termes du Mandat» en
prenant cette expression dans un autre sens, à savoir: le Mandataire
doit rendre compte de la façon dont il s’acquitte des obligations de fond
prévues dans le Mandat. L'interprétation raisonnable, celle qui répond
le mieux à l’intention probable de la House of Assembly, est que la ré-
solution demandait seulement la p-ésentation d’un rapport et qu’elle
n’exprimait aucune o inion et ne :ormulait aucun souhait quant à la
forme et au contexte de cette présentation. Ce qui le prouve c’est tout
particulièrement que le maréchal Smuts, qui en qualité de premier mi-
nistre était chef du parti majoritaire de la House of Assembly, avait
informé fa Quatrième Commission des Nations Unies cinq mois à
peine avant l’adoption de la résolution que le rapport ne serait qu’une
communication, a des fins d’information, de renseignements statistiques
et autres de nature technique conformément à l’article 73 e) de la Charte.
Si la House of Assembly avait eu Vintention de contredire le premier
ministre sur ce point, il est permis de croire qu’elle l’aurait fait en
termes explicites.

Quoi qu'il en soit, il ne faut pas oublier que la résolution n’avait en
elle-même aucune valeur juridique: il s’agissait d’une recommandation
adressée au gouvernement, c’est-à-dire au Mandataire, et non d’un
acte ou d’une déclaration émanant du gouvernement. L'important est
donc de savoir comment le gouvernement a interprété cette résolution
et ce qu’il a fait savoir aux Nations Unies sur le point en question
dans sa lettre du 23 juillet 1947. Cette lettre ne laisse subsister aucun
doute: elle indique expressément que le Gouvernement de l’Union avait
«déjà entrepris de soumettre aux Nations Unies, pour leur information,
des rapports sur son administration » (les italiques sont de nous). C’était
là de toute évidence une référence à la déclaration susmentionnée
faite par le maréchal Smuts devant la Quatrième Commission en no-

1 Le seul rapport qui ait été présenté date de septembre 1947.
119
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 122

vembre 1946 au sujet de la communication des renseignements requis
par Particle 73 e). La lettre n’annongait pas la présentation de rapports
d’un genre différent.

Le 25 septembre 1947, le défendeur a, par la voix de son représentant,
réitéré devant la Quatrième Commission ses assurances antérieures selon
lesquelles il continuerait à maintenir le statu quo, à administrer le terri-
toire dans l’esprit du Mandat et à transmettre aux Nations Unies pour
leur information un rapport annuel sur l’administration du territoire.
Deux jours plus tard, répondant à une demande d’explications du re-
présentant du Danemark au sujet de la lettre du 23 juillet 1947 dont la
Commission avait été saisie, le représentant du défendeur a précisé

«que son gouvernement transmettrait, sur le Sud-Ouest africain,
un rapport annuel contenant Je genre de renseignements requis
par Particle 73 e) de la Charte, pour les territoires non autonomes.
Son gouvernement présumait, dit-il, que ce rapport ne serait pas
examiné par le Conseil de tutelle et ne serait pas traité comme si
un accord de tutelle avait été effectivement conclu. I] a, en outre,
expliqué que, du fait de la disparition de la Société des Nations,
le droit de présenter des pétitions n'existait plus; ce droit suppose
en effet l’existence d’une juridiction dont l’existence est subordon-
née à celle d’un droit de contrôle ou de surveillance; or, de l’avis de
l’Union sud-africaine, l'Organisation des Nations Unies west pas
investie d’un droit de cette nature à l'égard du Sud-Ouest africain.»
(Les italiques sont de nous.)

Là encore, il n’y a rien qui permette de réfuter l’argument selon lequel,
si on avait estimé que le défendeur était obligé de faire rapport et de
rendre compte aux Nations Unies ou, en d’autres termes, que les fonc-
tions de surveillance de la Société des Nations avaient été transférées
aux Nations Unies, quelqu'un aurait protesté contre l’assertion du dé-
fendeur d’après laquelle l'Organisation des Nations Unies n’avait aucun
droit de contrôle ou de surveillance sur l’administration du Sud-Ouest
africain. En fait, aucun Etat n’a protesté. Le représentant du Danemark
assistait à la dernière session de ia Société des Nations, ainsi que les
représentants de trente autres Etats qui étaient Membres des Nations
Unies en 1947. Je dois souligner encore une fois que ces faits consti-
tuent une preuve sérieuse qu’au 27 septembre 1947 on ne considérait
pas que le défendeur fût obligé, aux termes d’un engagement, d’un ac-
cord ou d’un instrument quelconque, d’accepter la surveillance des
Nations Unies sur son administration du Sud-Ouest africain ou de
rendre compte à un organe des Nations Unies en vertu des dispositions
du Mandat.

34. En 1947 pas moins de quarante et un Etats Membres ont pris
la parole devant l’un ou l’autre des organes des Nations Unies sur la
question du Sud-Ouest africain. Sur ces quarante et un Etats, trente-
huit étaient Membres originaires des Nations Unies et vingt avaient
été représentés à la dernière session de l’Assemblée de la Société des
Nations en avril 1946. Aucun de ces Etats, ni aucun autre Etat, n’a pré-

120
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 123

tendu ou même laissé entendre, au cours de cette année, qu'il existait
un accord exprès ou tacite aux termes duquel les pouvoirs de surveillance
du Conseil de la Société des Nations sur les Mandats étaient transfé-
rés aux Nations Unies ou que le défendeur était dès lors obligé de faire
rapport et de rendre compte aux Nations Unies en tant qu’autorité
de surveillance en matière de Mandats. Au contraire quatorze Etats
au moins — dont dix avaient participé à la dernière session de la
Société des Nations — ont reconnu qu’en l’absence d’un accord de
tutelle les Nations Unies n’avaient aucun pouvoir de surveillance à
Végard du Sud-Ouest africain. C’est une règle généralement admise
que, lorsqu’une controverse s’élève quant au point de savoir si une
partie à un accord a assumé une certaine obligation, on peut s’en
rapporter au comportement ultérieur des parties. L’importance à at-
tribuer à ce comportement dépend nécessairement des circonstances
particulières à chaque cas d’espèce. Si, pendant une période relative-
ment longue après l’entrée en vigueur d’un accord, toutes les parties
ont accepté par leur comportement l’idée que l’accord ne renferme
pas une certaine obligation, ce comportement joue nécessairement un
rôle important lorsqu'il s’agit de déterminer si l’obligation existe. Si
en outre il est pour le moins douteux qu’on ait voulu donner aux faits
invoqués la valeur d’un accord et si de toute façon le prétendu accord
ne se réfère pas à ladite obligation, non point par suite d’une inadver-
tance, mais de propos délibéré et après examen de la question, il faut
nécessairement en conclure qu'aucune obligation de ce genre n’a été
imposée. |

Les deux Etats demandeurs sont d’anciens Membres de la Société
des Nations. Leurs représentants et les représentants de presque tous
les autres anciens Membres de la Société des Nations devenus Membres
des Nations Unies ont assisté aux réunions des organes des Nations
Unies de 1946 et 1947, au cours desquelles le défendeur — et beaucoup
d’autres Etats (y compris d'anciens Membres de la Société des Nations)
— ont affirmé à maintes reprises que le défendeur n’était pas obligé de
faire rapport et de rendre compte aux Nations Unies quant à son ad-
ministration du Sud-Ouest africain. Pas un seul Etat n’a contesté ces
assertions. Si les demandeurs ou l’un quelccnque des anciens Membres
de la Société des Nations avaient pensé que le Mandat, ou tout autre
instrument, ou les événements qui se sont produits à la dissolution de
la Société, ou ceux qui.ont suivi cette dissolution, imposaient pareille
obligation au défendeur, ils l’auraient dit et ils auraient dû le dire.
Le fait qu’ils n’aient pas parlé prouve de façon concluante qu’ils ont
approuvé les déclarations du défendeur. Leur devoir de parler était
encore plus impérieux si, comme les demandeurs le soutiennent main-
tenant, chacun des anciens Membres de la Société des Nations était
appelé à exercer des fonctions de super-tuteur à l’égard des habitants
du territoire, chacun ayant le droit et le devoir d’exiger et d’assurer
l’exécution par le défendeur de toutes les obligations lui incombant en
vertu de la déclaration de Mandat.
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) © 124

Les preuves que je viens d’accumuler sont extrêmement convain-
cantes et on doit inévitablement en conclure qu'aucun Membre des
Nations Unies, ni de la Société des Nations au moment de sa dissolution,
n’a jamais eu l’impression, ni en 1947, ni avant cette date, qu’il y ait eu
un accord prévoyant que l’autorité du Conseil de la Société des Nations
était transférée aux Nations Unies ou que le défendeur était obligé de
rendre compte aux Nations Unies de son administration du Sud-Ouest
africain. Au contraire, ces Etats sont convenus expressément ou tacite-
ment qu'aucun accord de ce genre n’avait jamais été conclus.

35. L'opinion selon laquelle les pouvoirs de surveillance du Conseil
de la Société des Nations n’ont pas été transférés aux Nations Unies
n’a pas été exprimée uniquement au sujet du Sud-Ouest africain. Jus-
qu’en 1948 des représentants des Etats Membres ont exprimé à plusieurs
reprises devant les Nations Unies des vues semblables s'agissant des
territoires sous Mandat.

A ce sujet, il a déjà été question de la Commission spéciale des
Nations Unies pour la Palestine. Dans son rapport cette Commission
a recommandé que le Mandat pour la Palestine prenne fin le plus tôt
possible et elle a notamment formulé à l’unanimité les observations sui-
vantes:

«Après la seconde guerre mondiale, la création des Nations Unies
en 1945 et la dissolution de la Société des Nations l’année suivante
inaugurèrent une nouvelle phase du régime du Mandat. La Société
des Nations et sa Commission permanente des Mandats n’existant
plus, il n’y avait pas d’autorité internationale à qui la puissance man-
dataire piit présenter des rapports et rendre compte de la façon dont
elle s'était acquittée des tâches que lui imposait le Mandat. C’est
pourquoi, lors de la session finale de l’Assemblée de la Société des
Nations, le représentant du Royaume-Uni déclara que la Palestine
serait administrée « conformément aux principes généraux » du Man-
dat existant «tant que de nouveaux arrangements ne seraient pas
intervenus.» (Les italiques sont de nous.)

Plus tard, au cours d’une séance du Conseil de sécurité consacrée à
la Palestine, le représentant des Etats-Unis a déclaré:

«II nous semble clairement établi que l’Organisation des Nations
Unies n’a pas repris le système des Mandats de la Société des
Nations. »

En ce qui concerne le Mandat pour le Samoa occidental, le représen-
tant de la Nouvelle-Zélande à déclaré le 22 novembre 1946 devant la
Quatrième Commission que, s’il était impossible de négocier dans des
conditions satisfaisantes en vue de placer ce territoire sous le régime
de tutelle

«la Nouvelle-Zélande se verrait dans l’obligation de poursuivre
cette tâche [l’administration du Territoire] sans l’appui désiré des
Nations Unies».

122
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 125

Une déclaration à peu près dans le même sens a été faite par le repré-
sentant de l’Union soviétique en 1947, lors de la discussion devant le
Conseil de sécurité d’un projet d’accord de tutelle pour les îles antérieu-
rement sous Mandat japonais.

36. Ce n’est qu’à partir de la fin de 1948 que certains Etats (au nom-
bre de cinq) ont contredit la thèse exprimée et répétée jusqu’à cette époque,
à savoir que les Nations Unies n’avaient aucun pouvoir de surveillance
sur les Mandats non transformés en accords de tutelle.

Pas un de ces Etats dissidents n’a cependant fondé ses allégations sur un
accord implicite ou tacite. Certains ont invoqué l’article 80, paragraphe 1,
de la Charte et d’autres ont estimé que l’Organisation des Nations
Unies avait remplacé la Société des Nations en tant que «communauté
internationale organisée» ou en tant que «collectivité internationale
civilisée et organisée », sans expliquer en vertu de quel principe de droit
les pouvoirs de surveillance de la Société des Nations étaient passés à
l'Organisation des Nations Unies.

La méme année le défendeur, présentant aux Nations Unies certains
renseignements destinés à compléter le rapport qu’il avait soumis l’an-
née précédente, a déclaré:

«que, lorsqu'il transmet à l’Organisation des Nations Unies des
renseignements sur le Sud-Ouest africain, sous forme d’un rapport
annuel ou sous toute autre forme, il agit de son propre gré et aux
seules fins d’information. À plusieurs reprises, il a indiqué clairement
qu’il ne se considère pas comme tenu de transmettre ces renseignements
à l'Organisation des Nations Unies, mais que, en raison du gtand
intérêt porté à l’administration du Territoire, et conformément à
la pratique démocratique normale, il est désireux et soucieux de
porter à la connaissance du monde les faits et les chiffres dont il
dispose déja...» (Les italiques sont de nous.)

A aucun moment par la suite le défendeur n’a reconnu soit expressé-
ment soit implicitement qu’il fit dans l’obligation de faire rapport et
de rendre compte aux Nations Unies quant à son administration du Sud-
Ouest africain. Au contraire, il a continué 4 soutenir que les Nations
Unies n’avaient aucun pouvoir de surveillance sur l’administration
du territoire et en fait, pour les raisons exposées dans une lettre du
11 juillet 1949, iJ a refusé de présenter d’autres rapports aux Nations
Unies, ne serait-ce qu’aux fins d’information.

37. L’analyse ci-dessus des faits historiques ne peut conduire qu’a
une seule conclusion, 4 savoir que les pouvoirs de surveillance du
Conseil de la Société des Nations n’ont été transférés à l'Organisation
des Nations Unies ni par consentement exprès ou tacite du défendeur,
ni d’aucune autre manière.

Cette conclusion est contraire à l’opinion énoncée par la majorité
de la Cour dans son avis consultatif sur le Statut international du Sud-
Ouest africain (C.I.J. Recueil 1950) et on a dit qu’elle était également
contraire aux motifs invoqués par la majorité (cinq juges) dans un
passage de l’arrêt relatif aux affaires du Sud-Ouest africain (C.I_J.

123
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 126

Recueil 1962). Il est donc nécessaire d’examiner avec soin cet avis
consultatif et cet arrêt et c’est ce que je me propose de faire dans les
paragraphes qui suivent.

38. Dans son avis consultatif de 1950, la Cour a reconnu que les
fonctions de surveillance de la Société des Nations sur les territoires
sous Mandat non placés sous le régime de tutelle «n’ont été ni trans-
férées expressément aux Nations Unies, ni assumées expressément par
cette organisation». Il s’ensuit donc nécessairement que, en l’absence
de tout principe international ou de toute règle internationale de suc-
cession, la conclusion de la Cour selon laquelle ce transfert a eu lieu
ne pouvait être fondée que sur un accord tacite ou implicite. Personne
ne semble contester que l’existence d’une disposition implicite ne peut
être constatée que si des preuves admissibles révèlent que cette disposi-
tion a été prévue par les parties, en ce sens que leur intention était ef-
fectivement qu’elle s'applique ou que, si on avait attiré leur attention
sur cette disposition, elles auraient toutes reconnu qu’elle entrait dans
le cadre de leur accord. On a dit que l’avis de 1950 était fondé sur le
principe de l'effet utile. Ce principe est que les traités, etc.

«doivent être interprétés compte tenu de leurs buts et de leurs
intentions déclarées ou apparentes; on doit interpréter leurs dis-
positions particulières de façon à leur donner toute l’importance
et tout l'effet compatibles avec le sens normal des mots et avec
les autres parties du texte et de façon à pouvoir attribuer une raison
et une signification à chaque partie du texte».

(Voir Particle de sir Gerald Fitzmaurice dans le British Year Book of
International Law, 1957, vol. XXXIII, p. 33.) Le principe de l'effet
utile ne peut jamais être séparé du but fondamental de l'interprétation
qui est de dégager la véritable intention commune des parties et il ne
peut jouer pour donner à un accord un effet plus étendu que celui
que voulaient lui donner les parties. Il ne peut donc être invoqué pour
justifier un résultat qui ne soit pas en harmonie avec l'intention des
parties telle qu’elle ressort expressément des termes utilisés par elles,
compte tenu des conditions existantes et des autres éléments de preuve
admissibles. Voir lord McNair, The Law of Treaties, 1961, page 484,
et d’autres autorités citées dans les affaires du Sud-Ouest africain (C.J.
Recueil 1962, p. 582-584).

39. En 1950 la Cour, aprés avoir déclaré que le but du Mandat
dépassait de beaucoup celui des rapports contractuels régis par un
«mandat» en droit interne et que le Mandat avait été créé comme
une institution internationale a laquelle était assigné un but international
(p. 132), a fait observer que rien ne permet au défendeur de conserver
des droits dérivés du Mandat tout en répudiant les obligations qui en
découlent (p. 133). On nous a proposé d’interpréter ce passage de l’avis
comme signifiant que, puisque le défendeur revendique des droits 4
l'égard du Sud-Ouest africain, toutes ses obligations découlant du Man-
dat et notamment de l’article 6 demeurent nécessairement en vigueur
et qu’en conséquence il faut considérer que l’Assemblée générale des

124
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 127

Nations Unies a remplacé le Conseil de la Société des Nations en tant
qu’autorité de surveillance. Si telle est l’idée que la Cour a voulu ex-
primer, elle est évidemment fausse. Quelles règles de droit peut-on
invoquer pour dire que, si le défendeur revendique aujourd’hui des
droits, cela a un effet sur la situation juridique résultant d'événements
qui se sont produits en 1920 et en 1945-1946?

Si les droits et les obligations du défendeur découlant en droit du
Mandat ont pris fin à la dissolution de la Société des Nations, le dé-
fendeur ne saurait, en revendiquant ultérieurement des droits en vertu
du Mandat, faire revivre les droits et obligations devenus caducs. Mais
de toute manière, le défendeur ne revendique aucun droit en vertu
de la déclaration de Mandat qui, d’après lui, est devenue caduque.

Le défendeur revendique le droit d’administrer le territoire en se
fondant sur les événements qui ont précédé l’institution du Mandat
et sur cette circonstance qu’il a exercé pendant toute la période pertinente
un contrôle de fait sur le territoire. Si le Mandat est devenu caduc, la
Cour n’a ni le droit ni le devoir de se prononcer sur la validité des alléga-
tions précitées du défendeur et je ne formulerai en conséquence aucune
opinion quant à l’exactitude de ces allégations. C’est seulement à titre
subsidiaire que le défendeur affirme que, au cas où le Mandat serait
considéré comme encore en vigueur, il en decoulerait pour lui des droits
et des obligations qui ne comprendraient toutefois pas l’obligation de
faire rapport et de rendre compte. S’il était vrai que le Mandat reste
en vigueur, soit parce qu’on peut dire que le défendeur revendique des
droits en vertu de celui-ci, soit pour toute autre raison, la Cour n’en
serait pas fondée pour autant à modifier les dispositions du Mandat
en imposant au défendeur des obligations qu’il n’a pas assumées et qui
de toute façon sont plus étendues que celles que lui imposait la déclara-
tion de Mandat.

40. L’analyse de l’avis de 1950 révèle que la Cour a tout d’abord
estimé que, leur exécution ne dépendant pas de l’existence de la Société
des Nations, les dispositions administratives du Mandat (articles 2-5)
ont survécu à cette Société (p. 133). La Cour a ensuite examiné les
dispositions du Mandat relatives à la procédure (articles 6 et 7), dont
l’exécution dépendait, selon elle, de l’existence de la Société des Nations.
Après avoir fait observer que les auteurs du Pacte avaient pensé que
l’accomplissement de la mission sacrée de civilisation exigeait une sur-
veillance internationale et que les auteurs de la Charte avaient eu la
même préoccupation lorsqu'ils avaient organisé le régime international
de tutelle, la Cour a dit que la nécessité d’une telle surveillance subsistait
en dépit de la dissolution de la Société et qu’on

«ne saurait admettre que l'obligation de se soumettre à la sur-
veillance aurait disparu pour la simple raison que cet organe de
contrôle a cessé d’exister, alors que les Nations Unies offrent un
autre organe international chargé de fonctions analogues encore
que non identiques» (p. 136).

Il est difficile de voir sur quels principes juridiques la Cour a fondé
125
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 128

sa conclusion selon laquelle «on ne saurait admettre » que la surveillance
internationale ait pris fin. D’un bout à l’autre de Vavis, la Cour s’est
efforcée de rechercher l’intention commune des parties au Pacte, à la
déclaration de Mandat et à la Charte; je crois qu’elle a en fait voulu
dire d’une part que l’intention commune des parties au Mandat et à la
Charte avait été que la « surveillance internationale » de administration
des territoires sous Mandat se poursuive après la dissolution de la Société
des Nations et d’autre part que, l’Assemblée générale des Nations
Unies étant compétente pour assumer les fonctions du Conseil de la
Société des Nations, les moyens de preuve soumis à la Cour permet-
taient de conclure que les parties avaient eu l’intention que l’Assemblée
générale assume dans l’avenir lesdites fonctions et qu’en conséquence
le défendeur était désormais tenu de faire rapport et de rendre compte
à cet organe des Nations Unies. Si la Cour n’a pas conclu à cette intention
commune, la seule hypothèse possible est qu’elle a décidé de légiférer,.
ce qui voudrait dire qu’elle a outrepassé ses pouvoirs. Les fonctions
de la Cour sont énoncées à l’article 38 de son Statut qui lui prescrit de
régler conformément au droit international les différends qui lui sont
soumis; or le droit international n’autorise pas la Cour à légiférer.

A cet égard je voudrais répéter ce que j’ai dit dans les affaires du.
Sud-Ouest africain (C.I.J. Recueil 1962, p. 591):

«Les règles d’interprétation ne permettent le recours à ce que
Von a appelé la méthode téléologique que dans les limites décrites
ci-dessus. Sous sa forme extrême, cette méthode implique que la
Cour est habilitée à ignorer ou à modifier les termes d’une con-
vention afin d’atteindre un objectif, réel ou supposé, mais ce d’une
autre façon que celle qui a été prescrite et voulue par les parties.
Cette méthode contredit pourtant le principe fondamental selon
lequel l'interprétation doit tendre à établir l'intention commune
des parties et n’a de toute manière été consacrée ni par cette Cour
ni par celle qui l’a précédée. Aucun tribunal ne peut modifier ou
accroître les obligations assumées par les parties. Si la Cour était
fondée à s’écarter des dispositions d’un traité ou d’une convention
ou à les modifier, elle exercerait des fonctions législatives que ne
lui reconnaissent en fait ni son Statut ni l’une quelconque des
sources de droit international mentionnées à Particle 38 de son
Statut. Ainsi que sir Gerald Fitzmaurice l’a justement relevé dans
son article, déjà cité, du British Year Book of International Law,
1957, vol. XXXIII, page 208: «La Cour a clairement établi que lac-
complissement d’une telle fonction ne peut à son avis rentrer dans
le cadre normal de l'interprétation. »

On ne peut supposer que les membres d’un tribunal aussi éminent
aient délibérément ignoré le principe élémentaire et fondamental selon
lequel l'intention des parties doit être déterminante et, en conséquence,
je supposerai, comme je l’ai déjà dit, qu’en 1950 la Cour a fondé sa
conclusion sur ce qu’elle jugeait avoir été l’intention commune des
parties. Ce faisant, la Cour a cependant abouti, à mon avis, à une con-

126.
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 129

clusion erronée, principalement parce qu’elle n’a pas tenu compte de
tous les faits pertinents dont beaucoup n’ont apparemment pas été
portés à son attention. Avant d’examiner les faits que la Cour n’a pas
pris en considération ou dont elle n’a pas suffisamment tenu compte
en 1950, je voudrais parler d’un ou deux autres aspects de l’avis de 1950.

40 a). En 1950, la Cour s’est exclusivement fondée (p. 137) sur
l’article 10 de la Charte des Nations Unies pour établir la compétence
de l’Assemblée générale en matière de surveillance des Mandats; mais il
ne saurait faire aucun doute que ni cet article, ni aucun article du Man-
dat ne contient de disposition à cet effet. Les dispositions de l’article 10
ont uniquement trait à des questions rentrant déjà dans le cadre de la
Charte; elles n’y incorporent rien de nouveau (voir mon opinion dissi-
dente de 1962, p. 652-653). Comme je le montrerai ci-après, la compé-
tence de la Cour est limitée en l’espèce aux différends relatifs à l’inter-
prétation ou à l’application des dispositions du Mandat pour le Sud-
Ouest africain et la Charte des Nations Unies ne fait pas partie de ce
Mandat.

41. Dans son avis de 1950, la Cour, comme je l’ai déjà indiqué, a tout
d’abord déclaré que les dispositions administratives du Mandat avaient
survécu à la Société des Nations parce que, contrairement au cas des
dispositions dites de procédure, leur exécution ne dépendait pas de
lPexistence de la Société (p. 133). Ensuite elle a dit en fait que, puisque
les dispositions administratives restaient en vigueur, la nécessité des
dispositions de procédure subsistait (p. 136). Cependant, comme ces
dernières dispositions prévoyaient que le Mandataire ferait rapport et
rendrait compte au Conseil de la Société des Nations, elles ne pouvaient
plus s’appliquer sous leur forme originale depuis la dissolution de la
Société des Nations, puisque le Conseil avait cessé d’exister.

Elles ne pouvaient donc avoir survécu à la Société des Nations que
si elles avaient été modifiées en ce sens que je Conseil, qui n'existait
plus, était remplacé par un organe fonctionnant à sa place.

Ayant jugé que Particle 6 avait nécessairement survécu à la Société
des Nations, la Cour devait considérer qu’il avait survécu sous une
forme modifiée, à savoir que l’Assemblée générale des Nations Unies
avait remplacé le Conseil de la Société des Nations (p. 136). Si cette
analyse du raisonnement de la Cour est exacte, je me permettrai respec-
tueusement de faire observer qu’il semble y avoir là une erreur d’inter-
prétation. En décidant que les dispositions administratives avaient sur-
vécu à la Société des Nations, la Cour est partie de Phypothèse que ces
dispositions pouvaient demeurer en vigueur indépendamment des dis-
positions de procédure dont l'exécution dépendait de l’existence de la
Société. Il faut bien qu’il en ait été ainsi, puisque la Cour a abouti à
sa conclusion relative au maintien en vigueur des dispositions administra-
tives sans avoir examiné les problèmes touchant la survivance ou la
non-survivance des dispositions de procédure. Cependant, lorsque la
question s’est posée de savoir si l’article 6 avait survécu, la Cour semble
avoir estimé en fait que les dispositions administratives ne pouvaient
demeurer en vigueur sans l’article 6 et que, puisqu'elle avait déjà estimé

127
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 130

que ces dispositions étaient encore applicables, il s’ensuivait nécessairement
que l’article 6 avait également survécu. En d’autres termes, la Cour semble
s’être fondée sur deux prémisses inconciliables, en admettant, d’une part la
divisibilité des deux catégories de dispositions aux fins de la première
étape de son raisonnement et d’autre part leur non-divisibilité aux
fins de la seconde étape, qui dépendait de la première. Pour ce qui est
de la prémisse de non-divisibilité, la question de savoir si les dispositions
administratives avaient survécu dépendait du point de savoir si l’article 6
avait été dûment modifié en vue de rester en vigueur.

Par ce raisonnement, la Cour a trouvé ce qu’elle a considéré comme la
confirmation de la conclusion selon laquelle l’article 6 avait survécu
sous une forme modifiée, l’Assemblée générale des Nations Unies
remplaçant le Conseil de la Société des Nations en tant qu’organe de
surveillance.

Pareilie modification n’a pu cependant intervenir qu’avec le consente-
ment du défendeur, or, il est prouvé que non seulement il n’y a aucun eu
d’accord transformant l'obligation du Mandataire de faire rapport et
de rendre compte au Conseil de la Société des Nations en une obligation
de faire rapport à un organe des Nations Unies, mais qu’au contraire
il a été généralement admis pendant toute la période pertinente qu'aucun
changement de ce genre ne s’était produit.

Si les dispositions de l’article 6 étaient si essentielles que, sans elles,
les autres dispositions du Mandat ne pouvaient exister, la disparition
de l’article 6 devait entraîner la caducité du Mandat dans son ensemble.
D'autre part, si les autres dispositions étaient encore applicables bien
que l’article 6 fût devenu caduc, la disparition de larticie 6 ne pouvait
avoir aucun effet sur le maintien en vigueur ou la caducité des autres
dispositions.

42. En dehors de ce que j’ai indiqué ci-dessus, la Cour n’a mentionné
aucune preuve précise justifiant la conclusion selon laquelle le défendeur
aurait accepté une obligation de se soumettre a la surveillance et au
contrôle de l’Assemblée générale des Nations Unies et de lui soumettre des
rapports annuels. La Cour cependant a trouvé une «confirmation» de
ce qu'elle appelait «ces considérations générales» dans l’article 80,
paragraphe 1, de Ja Charte des Nations Unies ainsi que dans la résolution
de l’Assemblée de la Société des Nations du 18 avril 1946, dont la Cour
a dit qu’elle «présuppose que les fonctions de surveillance exercées
par Ja Société des Nations seraient reprises par les Nations Unies».
J'ai déjà parlé de cet article et de cette résolution et j’ai montré que
ni Pun ni l’autre ne pouvaient servir à appuyer la conclusion de la
Cour.

43. Il est évident que la Cour, soit parce qu’elle ne disposait pas de
tous les renseignements pertinents, soit par inadvertance, n’a pas tenu
compte de la portée de certains événements importants qui se sont
produits au cours de la période 1945-1947. Ainsi l'avis consultatif de
1950 ne mentionnait pas la première proposition chinoise relative aux
Mandats, proposition à laquelle il n’avait pas été donné suite; on doit
nécessairement en conclure que la Cour ignorait cette proposition ou

128
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 131

ne s’est pas rendu compte de sa considérable importance. D’autre part,
l’avis ne mentionnait pas les discussions et délibérations de la Com-
mission préparatoire qui révèlent l’absence de toute présupposition selon
laquelle les Nations Unies se seraient vu transférer automatiquement et
sans disposition expresse les pouvoirs de surveillance de la Société des
Nations ou selon laquelle l'obligation du défendeur de rendre compte
à la Société des Nations serait devenue une obligation de rendre compte
aux Nations Unies. De même, on ne trouvait dans l’avis aucune allusion
au fait que les Etats-Unis d'Amérique avaient soumis à la Commission
préparatoire une proposition tendant à ce qu’une disposition spéciale
fût prise pour confier à certains organes des Nations Unies des pouvoirs
de surveillance sur les Mandats non transformés en accords de tutelle,
et que cette proposition avait été abandonnée sans avoir été discutée
devant la Commission préparatoire. L’avis ne mentionnait pas non
plus le rapport du Comité de liquidation de la Société des Nations.

Il n’était pas non plus question dans l’avis des conclusions de la
Commission des Nations Unies pour la Palestine d’où il ressort si
nettement qu’il n’y avait aucun accord prévoyant qu’un organe ou
plusieurs organes des Nations Unies exerceraient après la dissolution
de la Société des Nations les fonctions de son Conseil en matière de
Mandats, et en particulier que l'obligation de faire rapport et de rendre
compte à ce Conseil n’avait pas été transformée en une obligation de
faire rapport et de rendre compte à un organe des Nations Unies. Enfin
la Cour n’a pas rappelé qu’au cours des années ayant suivi la dissolution
de la Société des Nations le défendeur et bon nombre de Membres des
Nations Unies (dont la plupart étaient également anciens Membres de
la Société des Nations) avaient déclaré en maintes occasions que le
défendeur n’était pas dans l'obligation de faire rapport et de rendre
compte à l'Organisation des Nations Unies en tant qu’autorité de sur-
veillance sur les Mandats.

43 a). Se référant à la lettre du défendeur en date du 23 juillet 1947,
la Cour a déclaré que cette lettre attirait l’attention sur une résolution
du Parlement de l’Union (en fait il s’agissait d’une résolution de la
seule House of Assembly) par laquelle le Gouvernement était invité à
continuer «a soumettre des rapports à l'Organisation des Nations Unies
comme il l’avait fait jusqu'ici en vertu du Mandat». La Cour a estimé
que cette déclaration constituait:

«la reconnaissance par le Gouvernement de l’Union de la conti-
nuation de ses obligations en vertu du Mandat et non une simple
indication quant à la conduite future de ce Gouvernement. L’inter-
prétation d’instruments juridiques donnée par les parties elles-
mêmes, si elle n’est pas concluante pour en déterminer le sens,
jouit néanmoins d’une grande valeur probante quand cette interpré-
tation contient la reconnaissance par l’une des parties de ses obli-
gations en vertu d’un instrument... »

Je n’ignore pas que la Cour a formulé les observations ci-dessus alors
qu’elle examinait la question de savoir si les dispositions administratives

129
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 132

ou dispositions de fond du Mandat avaient survécu à la dissolution de
la Société des Nations. Jl semble cependant ressortir des opinions
minoritaires de 1956 auxquelles ont participé plusieurs juges qui étaient
parties a l’avis de 1950, que la Cour avait en 1950 l’impression que le
défendeur s'était engagé à faire rapport à l'Organisation des Nations
Unies en application des dispositions de l’article 6 du Mandat. La Cour
a donc, semble-t-il, perdu de vue en 1950 que le défendeur n’avait pas
pris d’engagement de faire rapport en application de l’article 6 et qu’il
s'agissait seulement de rapports du genre de ceux qui étaient prévus à
Particle 73 de la Charte; c’est ce qui ressortait des termes de la lettre
elle-même dans laquelle, comme indiqué ci-dessus, il était question de
l'engagement du défendeur de «soumettre aux Nations Unies, pour leur
information, des rapports sur son administration». La Cour apparem-
ment ne s’est pas non plus rendu compte que la résolution mentionnée
dans la lettre émanait non du Parlement du défendeur, mais d’une de
ses chambres et qu’elle n’avait d’autre effet juridique que celui d’une
recommandation adressée au Gouvernement de l’Union, à savoir au
Mandataire, quant à ce qu’il conviendrait de faire dans l’avenir. Comme
je l’ai montré ci-dessus, lorsqu’on lit la lettre conjointement avec les
déclarations faites devant les Nations Unies par les représentants du
défendeur tant avant qu'après réception de ladite lettre, il devient par-
faitement clair que le défendeur n’acceptait pas de se soumettre à la
surveillance des Nations Unies, pas plus qu’il n’offrait de fournir des
renseignements autres que ceux qui étaient prévus à l’article 73 de la
Charte. Je dois ajouter que, si l’on analyse la résolution en question en
vue de déterminer quelle était intention de la House of Assembly eu
égard aux obligations découlant du Mandat, il semble évident qu’on ne
peut en ignorer le paragraphe suivant:

« Attendu que la Société des Nations a, depuis, cessé d’exister
et n'avait pas qualité, aux termes du traité de Versailles ou du Pacte
de la Société des Nations, pour transférer ses droits et pouvoirs
quant au Sud-Ouest africain à lOrganisation des Nations Unies
ou à toute autre organisation ou organisme international, ef qu’en
fait elle n’a pas pris de décision à cet égard; » (Les italiques sont de
nous.)

44. Non seulement sir Arnold McNair et M. Read ont donné en 1950
des motifs valables pour expliquer qu’ils n'étaient pas d’accord à cet
égard avec les juges de la majorité, mais l’avis de la majorité a suscité
de vives critiques de la part d’auteurs hautement qualifiés. Je citerai à
ce sujet: George Schwarzenberger, International Law, 3€ édition, vol. I,
p. 101-102; Manley O. Hudson, « The Twenty-ninth Year of the World
Court», American Journal of International Law, vol. 45, p. 13-15; et
Joseph Nisot, «The Advisory Opinion of the International Court of
Justice on the International Status of South West Africa », South African
Law Journal, vol. 68, 3° partie, août 1951, p. 274-285. Pour les raisons
que j’ai indiquées, ces critiques sont 4 mon avis pleinement justifiées.

130
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 133

45. Lorsqu’en 1962 la Cour a examiné les exceptions préliminaires
du défendeur, il n’était pas indispensable pour elle de se prononcer
sur le bien-fondé de l’avis exprimé par la Cour en 1950 au sujet de l’arti-
cle 6 de la déclaration de Mandat; toutefois cette question a certainement
pris une importance fondamentale au regard de la principale des thèses
subsidiaires formulées par les demandeurs, à savoir celle qui n’a été
acceptée par aucun membre de la Cour et qui concerne la prise en charge
par l'Organisation des Nations Unies et ses Membres des fonctions de
la Société des Nations et de ses Membres en matiére de Mandats. En
conséquence plusieurs juges ont donné leur avis à ce sujet. Dans leur
opinion dissidente commune, sir Percy Spender et sir Gerald Fitz-

maurice ont fait observer:

«nous pensons que l’opinion exprimée par la Cour dans son avis
consultatif de 1950, d’après laquelle les fonctions de surveillance
de l’ancien Conseil de la Société des Nations sont passées à l’Assem-
blée des Nations Unies qui avait le droit de les exercer, était cer-
certainement erronée ». (Voir affaires du Sud-Ouest africain, C.I.J.
Recueil 1962, p. 532, note 2.)

Ces juges ont notamment fondé leurs conclusions sur deux faits dont la
Cour n’avait pas été saisie en 1950: premièrement, la teneur de la pro-
position du Comité exécutif de la Commission préparatoire des Nations
Unies, proposition qui avait été rejetée et, deuxièmement, le fait que le
représentant de la Chine avait été obligé de modifier son projet de
résolution initial de façon à supprimer toute mention de l’obligation
pour les Mandataires de faire rapport aux Nations Unies.

Dans son opinion de 1962, M. Bustamante a estimé que faute d’accord
de tutelle les Nations Unies ne peuvent exercer un contrôle sur le Sud-
Ouest africain. Dans son opinion, sir Louis Mbanefo a paru également
appuyer l’idée selon laquelle la surveillance administrative du Mandat
a pris fin à la dissolution de la Société des Nations. Il a cité, en
l’approuvant, un extrait de l’opinion individuelle jointe par M. Read à
l’avis consultatif sur le Statut international du Sud-Ouest africain (C.I.J.
Recueil 1950, page 165), où l’on trouve notamment le passage suivant:

«La disparition des obligations qui font partie de la première
et de la seconde classe mettrait fin au système des Mandats. La
disparition du système des rapports, de la responsabilité de la sur-
veillance et de la modification, qui fonctionnait par l’organe du
Conseil de la Société des Nations et de la Commission permanente
des Mandats, affaiblirait le système des Mandats mais wy mettrait
pas fin. Les faits ont d’ailleurs démontré que la paralysie de ces
institutions au cours des six années de guerre n’a pas eu d’effet
nuisible sur le maintien du bien-être et l’évolution des populations.»
(Les italiques sont de nous.)

Et sir Louis Mbanefo d’aboutir à la conclusion qu’à la dissolution de la
Société des Nations:

«les droits et obligations qui ... étaient fixés [dans le Mandat] ont
131
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 134

été, en quelque sorte, maintenus au niveau qu’ils avaient atteint
lors de la dissolution de la Société ».

L'obligation de faire rapport à un Conseil de la Société des Nations
non existant ne pouvait être «maintenue » à aucun niveau.

46. On a soutenu que certains passages de l’arrêt rendu par la Cour
dans les affaires du Sud-Ouest africain (C.I.J. Recueil 1962) peuvent
être interprétés comme appuyant lavis exprimé par la majorité de la
Cour en 1950 quant au transfert à l'Organisation des Nations Unies
des pouvoirs de surveillance de la Société des Nations en matière de
Mandats. On ne trouve cependant aucune conclusion expresse en ce
sens et l’impression qui se dégage de l’arrêt dans son ensemble est que,
dans toute la mesure du possible, la Cour a délibérément évité d’aborder
cette question, n’ayant nullement l’intention d’exprimer une opinion
à ce sujet. Ce qui revêt cependant une importance considérable c’est
que le dispositif comme les motifs de l’arrêt appuient, en ce qui concerne
le maintien en vigueur de la clause compromissoire de l’article 7 de la
déclaration de Mandat, la thèse selon laquelle il n’y a eu aucun transfert
des pouvoirs de surveillance. |

Les motifs de Varrét de 1962 obligent à conclure que la Cour a estimé
qu’en raison de la dissolution de la Société des Nations l’article 6 du
Mandat n’était plus applicable.

J’ai déjà mentionné les trois motifs retenus dans l’arrêt pour soutenir
que, du fait de la dissolution de la Société des Nations, les mots « Membre
de la Société des Nations» figurant au deuxième alinéa de l’article 7
du Mandat, signifient maintenant aux fins dudit article «ancien Membre
de la Société ». Le premier de ces motifs était que, puisqu’un Mandataire
pouvait au cours de l’existence de la Société des Nations s’opposer aux
vœux du Conseil quant à Padministration du territoire sous Mandat,
en exerçant ses droits découlant de la règle de l’unanimité, le rôle de
la Cour était capital.

En ce qui concerne ce prétendu caractère essentiel de la clause de
règlement judiciaire, on avait attiré l’attention de la Cour sur le fait
que trois des accords de tutelle conclus au sujet d’anciens territoires
sous Mandat ne contiennent pas de clause compromissoire; on en
avait déduit que les Membres de l’Organisation des Nations Unies
(qui comprenait presque tous les anciens Membres de la Société des
Nations) n’avaient pu considérer la clause de règlement judiciaire comme
constituant un élément essentiel.

Voici ce qu’on lit dans l’arrêt à ce sujet:

«On a souligné que ce qui était essentiel à un moment donné
cessait de l’être ensuite; or, les principes sur lesquels se fondait le
système des Mandats correspondent à ceux qui sont à la base du
régime de tutelle. Cet argument néglige apparemment une différence
importante dans la structure et le fonctionnement des deux systèmes
et il perd toute autorité si l’on se souvient qu’aux termes de Particle 18
de la Charte des Nations Unies: «les décisions de l’Assemblée
générale sur les questions importantes sont prises à la majorité

132
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 135

des deux tiers des Membres présents et votant », alors qu’en vertu du
Pacte, la règle de l’unanimité prévalait au Conseil et à l’Assemblée
de la Société des Nations. Ainsi, des décisions juridiquement vala-
bles peuvent être prises par l’Assemblée générale des Nations Unies
et par le Conseil de tutelle en vertu du chapitre XIII de la Charte
sans l’assentiment de l'Etat chargé de la tutelle et, dans le cadre
de la Charte, la nécessité, prévue par le système des Mandats, de re-
courir à la protection judiciaire de la Cour permanente, n’existe plus.

Pour les motifs qui viennent d’être énoncés, les première et
deuxième exceptions doivent être rejetées. »

Il ressort de ce passage que la clause de règlement judiciaire n’est pas
un élément essentiel du régime de tutelle, car la règle de l’unanimité
qui s’appliquait au sein du Conseil de la Société des Nations ne s’appli-
que pas dans les organes des Nations Unies, si bien que l’Assemblée
générale et le Conseil de tutelle peuvent prendre des décisions valables
sans l’assentiment de l'Etat qui administre le territoire sous tutelle.
Les auteurs de l’arrêt ont estimé que la clause de règlement judiciaire
n’a un caractère essentiel que si la règle de l’unanimité s’applique à
l’organe chargé de la surveillance administrative ou si cet organe a
cessé de fonctionner pour une raison ou pour une autre. Si l’on devait
admettre que Particle 6 du Mandat a été modifié, en ce sens que l’As-
semblée générale des Nations Unies (fonctionnant avec une majorité
ordinaire des deux tiers) a remplacé le Conseil de la Société des Nations,
il n’y aurait pas de véritable différence entre la surveillance administra-
tive du territoire sous Mandat et celle d’un Etat placé sous le régime
de tutelle; ce qui voudrait dire bien entendu — d’après le raisonnement
tenu par la Cour en 1962 — que les motifs invoqués pour considérer
la clause de règlement judiciaire comme un élément essentiel du Mandat
ne seraient plus valables et que l'interprétation par la Cour des mots
«un autre Membre de la Société des Nations » figurant au deuxième ali-
néa de l’article 7 du Mandat ne serait pas justifiée. En d’autres termes,
la clause de règlement judiciaire ne peut avoir survécu du fait de son
caractère essentiel que si la règle de l’unanimité qui s’appliquait au sein
du Conseil de la Société des Nations s’applique également au sein de
l’Assemblée des Nations Unies lorsque cet organisme s’occupe de l’ad-
ministration du Mandat ou si la surveillance administrative prévue par
le Mandat a pris fin. Dans son avis consultatif de 1955, la Cour a estimé
que la règle de l’unanimité ne peut jamais s’appliquer au sein de l’As-
semblée générale des Nations Unies et ces vues ont été confirmées par
l'arrêt de 1962. Si cet avis consultatif est bien fondé, il est contraire aux
motifs énoncés dans l’arrêt de 1962 de dire que les pouvoirs de surveil-
lance du Conseil de la Société des Nations ont été transférés à l’Assem-
blée générale des Nations Unies.

La conclusion qui s’impose est que les motifs de l’arrêt de 1962 sont
incompatibles avec l’allégation selon laquelle les fonctions de surveil-
lance du Conseil de la Société des Nations seraient passées à l’Assemblée
générale des Nations Unies.

133
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 136

47. Un autre élément encore du raisonnement de l'arrêt de 1962
contredit la thèse d’après laquelle F Assemblée générale des Nations Unies
aurait pris en charge les fonctions de surveillance du Conseil de la Société
des Nations. La Cour s’est fondée sur ce qui constituait, à son avis, un
accord intervenu entre les Membres de la Société des Nations en avril
1946 en vue de maintenir les Mandats «dans toute la mesure possible
et praticable, en ce qui concerne les obligations des Puissances manda-
taires ». La Cour a dit que cet accord avait pour objet de «suppléer aux
lacunes dans toute la mesure du possible » et de «maintenir dans toute la
mesure du possible le statu quo à l'égard des Mandats ». A la page 341
de larrêt, elle a défini l’accord en ces termes:

«Il ressort de ce qui précède qu’il existait un accord unanime
entre tous les Etats Membres présents à la séance de FAssemblée
pour que les Mandats continuassent d’être exercés conformément
aux obligations définies dans ces Mandats, bien que, pour reprendre
les termes dont s’est servi à cette séance le représentant de I’ Afrique
du Sud, la dissolution de la Société des Nations «[empêcherait] évi-
demment de se conformer entièrement à la lettre du Mandat», c’est-
à-dire nonobstant le fait que certains organes de la Société, tels que
le Conseil et la Commission permanente des Mandats, feraient
défaut. En d’autres termes, il était entendu à l’Assemblée entre les
Etats Membres — y compris les Puissances mandataires, au moment
de passer la résolution, que les Mandats continueraient, malgré
les lacunes que présenterait l’ensemble du système après la dissolu-
tion de la Société des Nations et autant qu'il serait possible, jusqu’à
ce que de nouveaux arrangements fussent pris entre les Puissances
mandataires et les Nations Unies à propos des divers Mandats. »
(Les italiques sont de nous.)

Si la Cour avait estimé que l’article 6 du Mandat avait été modifié par
la substitution de l’Assemblée générale des Nations Unies au Conseil
de la Société des Nations, elle n’aurait pas utilisé les termes repris ci-
dessus. Ji n’y aurait pas eu de «lacunes » auxquelles on n’aurait pu sup-
pléer que «dans toute la mesure du possible». L’accord consistant à
continuer «autant qu’il serait possible» présupposait nécessairement
que l’article 6 n’était pas applicable, parce que, s’il l'avait été et si,
comme l’a soutenu Ja Cour, l’article 7 l’aurait été aussi, il n’y aurait
rien eu que d’applicable et les mots «autant qu’il serait possible»
n'auraient eu aucun sens. De toute façon, l’intention n’a pu être de
«maintenir le statu quo» et en même temps de procéder à des modifi-
cations radicales. I] ne pouvait être question de maintenir le statu quo
si les pouvoirs de surveillance étaient transférés à un organe dont la
composition était différente de celle de la Société des Nations et qui
fonctionnnait selon les règles essentiellement différentes. Le statu quo
ne pouvait être maintenu si, en raison de cette prétendue substitution,
les droits du défendeur découlant de la règle de Punanimité étaient
abolis.

48. Comme je Pai déjà dit, la Cour n’a pas fondé sa conclusion sur

134
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 137

un principe de succession. Elle l’a fondée sur son interprétation du texte
du Mandat et sur des actes qui, à son avis, ont constitué un accord en
vertu duquel l’expression « Membre de la Société des Nations» devait
être interprétée à l’article 7 de la déclaration de Mandat comme signifiant
les «anciens Membres de la Société des Nations qui en étaient Membres
au moment de sa dissolution ». En d’autres termes, la Cour a estimé que
les droits des Membres de la Société des Nations découlant du Mandat
m'ont pas été transférés aux Membres de l'Organisation des Nations
Unies mais que les Etats qui étaient Membres de la Société des Nations
à sa dissolution ont conservé le droit d’invoquer la clause de règlement
judiciaire de l’article 7 du Mandat. Si cette opinion est bien fondée,
il est impossible que l’intention des Parties ait été que la surveillance
administrative prévue à l’article 6 du Mandat fût transférée aux Nations
Unies, parce que, si ce transfert avait eu lieu, cela signifierait que des
Etats non membres des Nations Unies et n’ayant par conséquent pas voix
au chapitre en matière de «surveillance administrative» seraient ce-
pendant compétents en ce qui concerne la «surveillance judiciaire» et
que, de même, beaucoup d’Etats habilités à participer à la «surveillance
administrative» seraient exclus de la «surveillance judiciaire». Il est
impossible que la Cour ait envisagé un résultat aussi singulier. Pour les
motifs qui précèdent, l’arrêt de 1962 est incompatible avec la thèse
selon laquelle les pouvoirs de surveillance du Conseil de la Société des
Nations auraient été transférés à l'Organisation des Nations Unies.

49. Je conclurai donc que le défendeur n’est pas dans l’obligation de
faire rapport et de rendre compte aux Nations Unies quant à son admi-
nistration du Sud-Ouest africain. L’article 6 de la déclaration de Mandat
et les dispositions correspondantes de l’article 22 du Pacte ont cessé
de s’appliquer à la dissolution de la Société des Nations. Les conclusions
n°s 2, 7 et 8 des demandeurs doivent en conséquence être rejetées.

50. On a suggéré que le défendeur est empêché, par voie d’estoppel,
de contester l’obligation de faire rapport et de rendre compte à l’Organi-
sation des Nations Unies. A mon avis il ne l’est pas. Non seulement le
défendeur n’a pas cessé à tous moments pertinents de contester cette
obligation, mais en outre aucun Etat n’a prétendu à aucun moment
pertinent que les paroles ou le comportement du défendeur l’amenaient
à penser que celui-ci avait reconnu une telle obligation. Les demandeurs
ne sauraient avancer aucun argument de ce genre, faute de pouvoir le
concilier avec le silence qu’ils ont observé et le consentement qu'ils
ont exprimé au cours des années 1945, 1946, 1947 et 1948.

ARTICLE 73 DE LA CHARTE DES NATIONS UNIES

1. On pourrait dire que, si l’article 6 du Mandat a cessé d’être appli-
cable, les dispositions de l’article 73 de la Charte des Nations Unies
prévoyant l'obligation de faire rapport s'appliquent maintenant au
territoire du Sud-Ouest africain, bien qu’elles soient d’une portée et

135
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 138

d’un effet beaucoup plus limités. Cela soulèverait deux questions essen-
tielles: en premier lieu, ce point entre-t-il dans le cadre de la requête
des demandeurs ou, en d’autres termes, la Cour en a-t-elle été saisie
pour décision par les demandeurs? En second lieu, le défendeur a-t-il
reconnu la compétence de la Cour à cet égard? 1

2. Non seulement les demandeurs se sont à dessein gardés de saisir
la Cour de cette question, mais ils n’ont pas cessé d’affirmer que l’ar-
ticle 73 ne s’applique pas au Sud-Ouest africain.

3. Dans les requêtes, ils ont soutenu que

«l'Union a violé et continue à violer l’article 6 du Mandat en
s’abstenant de fournir à l’Assemblée générale des Nations Unies
les rapports annuels contenant des informations relatives au terri-
toire et indiquant les mesures qu’elle a prises pour mener à bien ses
obligations aux termes du Mandat ».

Les conclusions B, C et J formulées dans les requêtes établissent au
même titre que la demande était fondée sur l’article 6 du Mandat lu
conjointement avec l’article 22 du Pacte. Dans les mémoires, les deman-
deurs ont uniquement fait fond sur l’avis de 1950, dans lequel Ia Cour
a soutenu que l’article 6 du Mandat avait survécu à la dissolution de la
Société des Nations, mais que l’article 73 n’était pas applicable en les-
pèce — bien qu’un exposé eût été fait à ce sujet. Les conclusions n° 2
et 7, telles qu’elles figurent dans les mémoires et dans les conclusions
finales, attestent également que la demande était fondée sur l’article 6
du Mandat. Dans la réplique, la thèse des demandeurs a été définie
comme suit: « L'obligation du défendeur énoncée à l’article 6 du Mandat
est en vigueur et le défendeur est tenu, en vertu de cette obligation, de
rendre compte aux Nations Unies en tant que «communauté internatio-
pale organisée. » Il y était expressément affirmé que «dans leurs conclu-
sions les demandeurs n’accusent pas le défendeur d’avoir violé ces obli-
gations», c’est-à-dire les obligations découlant de l’article 73 de la
Charte. Au cours de la procédure orale, les demandeurs se sont donné

1 Tl va de soi qu’un juge a à tout moment la faculté d'exprimer ses vues sur une
question ne relevant pas de la compétence de la Cour, s’il estime que cette question
se rapporte à un point valablement en cause; mais de telles vues ne peuvent évidem-
ment être exprimées que de manière incidente. Tout comme en 1962, je juge inutile
de me prononcer, ne serait-ce que de cette manière, sur une question aussi complexe
que ni l’une mi l’autre des Parties n’a présentée comme étant en litige. Si elle avait
été pertinente, il aurait fallu examiner les difficultés évoquées par M. Steyn dans
l'exposé qu’il a fait devant la Cour en 1950 (Statut du Sud-Ouest africain, C.I.J. Mé-
moires, p. 273-317) et étudier des problèmes tels que l'effet juridique du refus
persistant des organes des Nations Unies de reconnaître l’applicabilité de l’article 73
au Sud-Ouest africain ou l’abus de dispositions de cet article qu’aurait commis
l'Assemblée des Nations Unies d’après Jes plaidoiries des conseils du défendeur.
Il aurait aussi fallu examiner la violation des dispositions de cet article qu’auraient
commise les Etats-Unis à l'égard des îles du Pacifique dont la Société des Nations
avait autrefois confié le Mandat au Japon et qui n’ont pas fait l’objet d’un accord
de tutelle.

136
SUD-OUEST AFRICAIN (OP. IND, VAN WYK) 139

beaucoup de peine pour démontrer qu’ils ne s’appuyaient pas sur
Particle 73 e) et ils ont souligné que leur demande était fondée sur
l’article 6 du Mandat. Ils ont constamment repoussé toute suggestion
selon laquelle l’article 73 e) pourrait être applicable.

4. La Cour a souligné à maintes reprises qu’elle ne doit prendre en
considération que les questions soulevées dans les conclusions finales
des parties et qu’elle doit s’abstenir de se prononcer sur des questions
non soulevées dans ces conclusions. La Cour n’est certainement pas
habilitée à s’écarter d’une conclusion, en vue de trancher une question
que l’on n’y a pas incluse et que l’on ne voulait pas y inclure.

5. Quoi qu’il en soit, la Cour n’a pas compétence pour se prononcer
sur la question dont il s’agit. La seule disposition pouvant établir sa
compétence est le deuxième alinéa de l’article 7 de la déclaration du
Mandat; or cette disposition limite la juridiction de la Cour aux diffé-
rends qui viendraient à s’élever entre le défendeur et un autre Membre
de la Société des Nations, relatifs à l’interprétation ou à l’application
des dispositions du Mandat, et qui ne soient pas susceptibles d’être
réglés par des négociations. Le défendeur n’a jamais eu le moindre
différend avec les demandeurs au sujet de l'interprétation ou de l’appli-
cation des dispositions de l’article 73; aucune tentative n’a donc jamais
été faite pour régler un tel différend et il s’agit de toute manière de dispo-
sitions de la Charte des Nations Unies et non du Mandat. Quand même
Particle 73 serait applicable au Sud-Ouest africain, il n’en deviendrait
pas pour autant une disposition du Mandat, pas plus que les dispositions
de tout autre instrument conclu par le défendeur au sujet du Sud-Ouest
africain ne sauraient être considérées comme des dispositions du Mandat.
Le préambule du Mandat indique en quoi consistent ses dispositions.

6. De toute façon, l’article 73 n’a conféré aucun droit ou intérêt
juridique aux demandeurs et, pour les motifs énoncés dans l’arrêt
mutatis mutandis, ils n’auraient aucun droit ou intérêt juridique au regard
d’une demande fondée sur cet article.

PRÉTENDUES VIOLATIONS DES ARTICLES 2, 4 ET 7, PREMIER ALINÉA

Quand bien même le deuxième alinéa de l’article 7 et les dispositions
du Mandat relatives à la gestion seraient toujours en vigueur et quand
bien même les demandeurs auraient à cet égard des droits touchant au
fond, leurs conclusions relatives à de prétendues violations des articles 2,
4 et 7, premier alinéa, n’en devraient pas moins, à mon avis, être rejetées
pour les motifs que je vais exposer.

Comme les principaux griefs formulés avaient trait au deuxième
alinéa de l’article 2, c’est par là que je commencerai mon examen.

137
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 140

Article 2, deuxième alinéa

(Conclusions n°* 3 et 4)
Historique des conclusions

1. L’article 2 du Mandat se lit comme suit:

«Le Mandataire aura pleins pouvoirs d'administration et de
législation sur le territoire faisant l’objet du mandat. Ce territoire
sera administré selon la législation du Mandataire comme partie
intégrante de son territoire. Le Mandataire est en conséquence
autorisé à appliquer aux régions soumises au mandat la législation
de l’Union de l’Afrique du Sud, sous réserve des modifications
nécessitées par les conditions locales.

Le Mandataire accroîtra, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habitants
du territoire soumis au présent mandat. »

Pour bien saisir les questions qui ont été posées à la Cour en ce qui
concerne les prétendues infractions aux dispositions de cet article, il
faut étudier quelque peu l’historique des conclusions pertinentes déposées
par les demandeurs, en remontant tout d’abord aux requêtes.

2. Conformément à Particle 32, paragraphe 2, du Règlement de la
Cour, les demandeurs ont donné aux paragraphes E, F et G des conclu-
sions formulées dans leurs requêtes l’indication précise de l’objet des
demandes concernant le deuxième alinéa de l’article 2 de la déclaration
de Mandat. En fait, ces demandes se fondaient sur les allégations ci-après:

a) le défendeur n’a pas atteint les objectifs définis au deuxième alinéa
de l’article 2 du Mandat;

b) le défendeur a «pratiqué l'apartheid, c’est-à-dire ... a établi une
distinction fondée sur la race, la couleur, l’origine nationale ou
tribale, [lorsqu'il] a fixé les droits et devoirs des habitants du Terri-
toire »;

c) le défendeur a adopté et appliqué une législation, des règlements,
des proclamations et des ordonnances administratives qui, par leurs
termes et dans leur application, étaient arbitraires, déraisonnables,
injustes et contraires à la dignité humaine.

3. Dans les mémoires, les conclusions correspondantes ont été
rédigées de façon assez différente. Après avoir exposé les faits et les
thèses juridiques sur lesquelles ils se fondaient, les demandeurs ont donné,
aux paragraphes 189 et 190 du chapitre V, les résumés ci-après:

«189. Comme les demandeurs l’ont déjà souligné, le principe
et la pratique de l'apartheid ont modelé le comportement du
Mandataire et dominent tous les aspects du dossier. Ce que l’apart-
heid représente dans le Territoire a déjà été expliqué; il y a pourtant
lieu d’y revenir. Sous le régime de l’apartheid, la condition, les

138
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 141

droits, les devoirs, les perspectives et les charges de la population
sont fixés et répartis arbitrairement d’après la race, la couleur et
la tribu sans aucun égard pour les besoins et les aptitudes véritables
des groupes et des individus affectés. Sous le régime de l’apartheid,
les droits et les intérêts de la grande majorité des populations du
Territoire sont subordonnés aux désirs et aux commodités d’une
minorité. L’apartheid dont nous parlons ici, comme tout au long
de ce mémoire, est un fait, ce n’est pas un mot, c’est une réalité,
et non une abstraction. L’apartheid, dans sa réalité passée et actuelle,
représente pour les populations du Territoire un processus par
lequel le Mandataire exclut les «indigènes » de toute participation
importante dans l’existence du Territoire si ce n’est dans la mesure
où il voit en eux la source de la main-d'œuvre commune ou servile
qui lui est indispensable.

190. Le Mandataire a délibérément, systématiquement et uni-
formément exercé une discrimination à l’encontre de la population
«indigène » du Sud-Ouest africain qui constitue l’immense majorité
de la population du Territoire. Ce faisant, le Mandataire n’a pas
seulement failli à son devoir d’accroître «par tous les moyens en
son pouvoir » le bien-être matériel et moral, le progrès social et le
développement de la population du Sud-Ouest africain, mais encore
il n’a accru ce bien-être et ce progrès sociai dans aucune mesure
appréciable. Il a, au contraire, entravé le bien-être, le progrès
social et le développement de la population du Sud-Ouest africain
dans divers aspects de son existence: en matière d’agriculture,
d'industrie; dans les emplois industriels et les relations du travail;
en matière d'administration «territoriale », locale ou tribale; sur le
plan politique comme sur le plan administratif; en ce qui touche
la sécurité personnelle, les droits de résidence et la liberté de dé-
placement comme en matière d'enseignement. Le triste passé et la
réalité ne s’éclairent, quant à la condition des «indigènes », d’aucune
promesse d’amélioration future. Le Mandataire n’offre à cette
population aucun espoir d’un avenir meilleur. » (Mémoires, p. 161-
162.) [On trouve ensuite un résumé des questions qui sont traitées
dans les mémoires.]

Viennent ensuite des conclusions parmi lesquelles figurent celles-ci:

«3. L'Union, dans toutes les circonstances ‘ xposées au chapitre V
du présent mémoire et résumées dans les paragraphes 189 et 190
dudit mémoire, a pratiqué l’apartheid, c’est-à-dire qu’elle a établi
une discrimination fondée sur la race, la couleur, l’origine nationale
ou tribale, lorsqu'elle a fixé les droits et devoirs des habitants du
Territoire; ... cette pratique constitue une violation de l’article 2
du Mandat et de l’article 22 du Pacte de la Société des Nations;

. l’Union a le devoir de cesser sur-le-champ d'appliquer l’apart-
he dans le Territoire;

4. Par l'effet des principes économiques, politiques, sociaux et
éducatifs appliqués dans le Territoire et décrits en détail au chapitre V

139
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 142

du présent mémoire, puis résumés au paragraphe 190 dudit mémoire,
l’Union n’a pas accru par tous les moyens en son pouvoir le bien-
être matériel et moral ainsi que le progrès social des habitants du
Territoire; ... cette carence constitue une violation de ses obligations
telles qu’elles figurent au second alinéa de l’article 2 du Mandat
et à l’article 22 du Pacte; et ... l’Union a le devoir de mettre sur-le-
champ un terme aux violations indiquées ci-avant et de prendre
toutes les mesures possibles pour remplir ses obligations aux termes
desdits articles; ...»

On constatera que les conclusions énoncées dans les mémoires étaient
plus restreintes que celles qui figuraient dans les requêtes. Dans les
mémoires, l’accusation se ramenait exclusivement à une allégation
d’oppression délibérée, laquelle ne constituait auparavant que l’un des
éléments sur lesquels se fondaient les requêtes. Toutefois, étant donné
la suite des événements, ce fait ne revêt pas une très grande importance
et je me contenterai de le noter en passant.

4. Dans son contre-mémoire, le défendeur a étudié de manière détaillée
les allégations des demandeurs, contestant un grand nombre d’entre
elles, notamment celles qui figurent aux paragraphes 189 et 190 du
chapitre V des mémoires.

5. Soucieux apparemment de limiter l’enquête sur les faits qu’aurait
rendue indispensable le caractère contradictoire des déclarations res-
pectueusement présentées dans les mémoires et dans le contre-mémoire,
les demandeurs ont recouru dans leur réplique à un nouveau motif,
fondé sur une prétendue norme de non-discrimination ou de non-
séparation, définie comme suit à la page 274 de la réplique:

«Dans l'analyse ci-après des [normes] juridiques pertinentes,
les termes «non-discrimination » ou «non-séparation » sont utilisés
dans leur sens habituel et généralement admis: sous une forme
négative, ces termes indiquent l’absence d’une politique ou d’une
action gouvernementale répartissant le statut, les droits, les devoirs,
les privilèges ou les charges, compte tenu de l’appartenance à un
groupe, à une classe ou à une race et non compte tenu du mérite,
des capacités ou des aptitudes des individus; sous une forme
affirmative, ces termes désignent la politique et l’action gouverne-
mentale qui ont pour objet d’assurer aux individus en tant que tels
Végalité des possibilités et une protection égale devant ia loi.»

Les demandeurs ont aussi argué de la notion non définie de «standards »,
mais, eu égard à la définition et à l'explication que les demandeurs en
ont donné par la suite, il n’y a pas lieu d’analyser les passages pertinents
de la réplique. J’étudierai plus loin la nature des «standards » sur lesquels
les demandeurs se sont fondés en définitive.

6. Bien qu’ils aient introduit un nouveau motif fondé sur cette
prétendue «norme de non-discrimination ou de non-séparation » et sur
ces «standards» non définis, les demandeurs ont continué dans leur

x

réplique à soutenir des thèses qui n’étaient compatibles qu’avec une
140
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 143

accusation d’oppression (voir par exemple réplique, p. 53-55). Au début
de la procédure orale, la situation était donc celle-ci: les conclusions
des demandeurs se présentaient sous la forme qu’elles avaient dans les
mémoires, telles que nous les avons citées ci-dessus (les allégations
relatives à des mesures d’oppression y tenaient une place essentielle),
mais en outre les demandeurs arguaient dans une certaine mesure de
l'existence d’une prétendue «norme de non-discrimination ou de non-
séparation » et de «standards » non définis.

7. Au cours de la procédure orale, les demandeurs ont donné de
leur accusation une définition plus précise et plus limitée. Il n’est ni
indispensable ni même opportun d’examiner de manière détaillée
comment cela s’est produit. Il convient toutefois d'évoquer les étapes
principales du processus par lequel les demandeurs ont restreint leur
accusation.

Le premier point qu’il y a lieu de relever est celui-ci: à la suite d’un
accord entre les Parties, le différend sur les faits qui existait entre elles
s’est d’abord amenuisé, pour n’avoir plus ensuite qu’une portée négli-
geable.

Cette élimination, finalement à peu près totale, des contestations
relatives aux faits a été progressive mais il y a eu, semble-t-il, à cet
égard deux étapes importantes, qu’il peut être utile de noter ici. Tout
d’abord, avant le début de la procédure orale, un accord est intervenu
entre les Parties, dont la teneur a été communiquée à la Cour dans les
termes suivants:

« Affaires du Sud-Ouest Africain

Accord concernant les allégations de fait

Sous réserve de leur droit de contester la pertinence des faits
exposés dans les écritures ou plaidoiries du défendeur, les deman-
deurs reconnaissent que ces faits — par opposition aux conclusions
que l’on peut en tirer — ne sont pas contestés, sauf indication en
sens contraire résultant implicitement ou explicitement des écritures
ou plaidoiries des demandeurs.

Le présent accord s'étend aux allégations de fait au sujet des-
quelles il n’a pas été déposé de preuve documentaire, y compris
celles qui sont fondées sur des renseignements fournis par le
département.

S'ils désirent contester des faits mentionnés dans la duplique,
les demandeurs le feront le plus tôt possible au cours de leurs
plaidoiries. »

L’agent des demandeurs a précisé le 27 avril 1965 ce qui d’après
l'accord restait à indiquer. Il en résultait que les demandeurs ne con-
testaient pas les faits allégués ou niés par le défendeur. Pour plus de
commodité, je citerai le passage pertinent de la plaidoirie:

«Tous les faits repris dans ce dossier, lesquels, d’après la thèse
des demandeurs, intéressent leurs arguments de droit, sont incon-
testés. Certaines allégations de fait, et autres données ou indications,

141
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 144

à notre avis peu importantes, ont été contredites par le défendeur;
les demandeurs ont accepté la contradiction et ne tiennent plus
compte de ces faits-là. Les demandeurs sont même allés plus loin
pour pallier toute objection plausible ou raisonnablement fondée
qui donnerait à penser qu’ils n’ont pas dans leurs écritures brossé
un tableau complet de la situation. Les demandeurs ont en effet
avisé le défendeur, ainsi que la Cour, qu’à moins d’une objection
expresse, ils admettaient comme vrai tout l’ensemble de faits
présenté par le défendeur dans ses écritures. Et les demandeurs
n’ont pas jugé nécessaire, et ne jugent toujours pas nécessaire, de
contredire ces allégations de fait. Si bien qu’aux fins de la présente
procédure, on peut considérer que ces allégations de fait, qui
constituent pourtant chez le défendeur un dossier copieux, étonnam-
ment volumineux, sont implicitement incorporées aux pièces des
demandeurs eux-mêmes. » (C.R. 65/22, p. 39.)

Ces acquiescements relatifs aux faits ont eu pour effet de réduire et
de modifier la teneur et la portée du différend (ou des différends) entre
les Parties. Ils constituent pour ce qui les concerne un règlement partiel
du différend ou des différends dont ils faisaient partie. Je ne voisen droit,
en logique ou en équité aucune raison de ne pas leur donner plein
effet.

8. Mais la transformation de la thèse des demandeurs ne s’est pas
limitée aux acquiescements dont je viens de faire état. Parmi les alléga-
tions de fait avancées dans les mémoires et dans la réplique qui ont été
le plus vigoureusement contestées, figuraient celles qui concernaient la
prétendue application par le défendeur de mesures rendues oppressives
soit par leur intention soir par leurs effets; or ces allégations se trouvaient
incorporées par voie de référence aux conclusions n°5 3 et 4. Il était
donc logiquement impossible pour les demandeurs d’accepter comme
exactes, sur le plan des faits, les assertions ou les dénégations émanant
du défendeur et de s’en tenir en même temps à des conclusions fondées
sur des allégations d’oppression contestées par le défendeur. La logique
de cette situation, qui a appelé de nombreuses observations de la part
des conseils du défendeur, a finalement contraint les demandeurs à
modifier leurs conclusions n% 3 et 4, c’est-à-dire à supprimer toute
référence aux paragraphes 189 et 190 du chapitre V des mémoires, où
les allégations contestées relatives à des mesures d’oppression étaient
présentées avec un relief tout particulier, ainsi que toute référence
générale audit chapitre V, et à montrer clairement qu’ils se fondaient
exclusivement sur la prétendue «norme de non-discrimination ou de
non-séparation » telle qu’elle est définie à la page 274 de la réplique
(citée ci-dessus) ainsi que sur les «standards»! En ce qui concerne
ces derniers, j’ai fait observer plus haut qu’ils n’avaient pas été définis
dans la réplique. Au cours de la procédure orale, l’agent des demandeurs

1 On trouvera le texte des conclusions revisées au par. 10 ci-après.
142
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 145

a montré que les «standards » sur lesquels il se fondait étaient des règles
juridiquement applicables à l’encontre du défendeur en sa qualité de
Mandataire et ayant exactement la même teneur que la «norme » telle
que celle-ci est définie à la page 274 de la réplique. Je m’arréterai plus
loin sur ce qui distingue la notion de «norme » de celle de «standard ».
Pour le moment, je me bornerai à souligner que, du point de vue de la
teneur, on a soutenu l’identité de ces deux notions.

9. Mais, que ce soit avant d’avoir modifié leurs conclusions ou après,
les demandeurs ont bien montré qu’en ce qui concerne les prétendues
infractions au deuxième alinéa de l’article 2, ils fondaient toute leur
thèse sur l'existence de la prétendue norme ou des prétendus «standards »
de non-discrimination ou de non-séparation. Cela est apparu tant au
cours des discussions sur la proposition de descente sur les lieux qu’à
propos des plaidoiries sur le fond, tant dans les réponses aux questions
émanant de la Cour que dans les réponses aux observations des conseils
du défendeur. En fin de compte, la position des demandeurs a été qu’il
n’y avait pas de différend sur les faits entre les Parties, dans la mesure
où ils avaient accepté toutes les allégations et toutes les dénégations
du défendeur et avaient précisé nettement qu’ils fondaient toute leur
thèse sur l’existence de la prétendue norme ou des prétendus «standards ».
Comme l’a dit l’agent des demandeurs:

«Le problème qui se pose à la Cour, par suite, est de savoir
si les processus de la communauté internationale organisée ont,
ou non, fini par constituer des «standards » internationaux ou une
norme juridique internationale, ou bien les deux choses à la fois. »
(C.R. 65/31, p. 32.)

Alors que les demandeurs ont initialement défini apartheid comme
un régime d’oppression voulue et de discrimination injuste, ils ont
finalement souligné que ce terme était uniquement utilisé au sens indiqué
dans la conclusion n° 3.

10. Ce n’est que le 19 mai 1965, juste avant que l’agent des demandeurs
ne termine l’exposé de son argumentation, que les demandeurs ont
véritablement modifié leurs conclusions n°5 3 et 4, pour les rendre
conformes aux acquiescements par lesquels ils avaient antérieurement
reconnu les faits et aux définitions qu’ils avaient officieusement données
de leur thèse. Les conclusions revisées sont ainsi conçues:

« Vu les allégations de fait et les considérations de droit énoncées
dans les écritures et les plaidoiries, plaise à la Cour dire et juger,
tant en présence qu’en l’absence du Gouvernement de la République
sud-africaine, que:

3. Par les lois et règlements et par les méthodes et actes officiels
décrits dans les écritures, le défendeur a pratiqué l’apartheid, c’est-
à-dire qu'il a établi une distinction fondée sur la race, la couleur,

l’origine nationale ou tribale, lorsqu'il a fixé les droits et devoirs
des habitants du Territoire; que cette pratique constitue une vio-

143
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 146

lation de ses obligations telles qu’elles figurent à l’article 2 du
Mandat et à l’article 22 du Pacte de la Société des Nations; et que
le défendeur a le devoir de cesser sur-le-champ de pratiquer l’apart-
heid dans le Territoire;

4, Par l'effet des principes économiques, politiques, sociaux et
éducatifs appliqués dans le Territoire, par les lois et règlements
et par les méthodes et actes officiels décrits dans les écritures, le
défendeur, au regard des «standards » internationaux applicables
ou de la norme juridique internationale applicable ou de ces deux
critères à La fois, n’a pas accru, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habitants
du Territoire; que cette carence constitue une violation de ses
obligations telles qu’elles figurent à l’article 2 du Mandat et à
Particle 22 du Pacte; et que le défendeur a le devoir de mettre
sur-le-champ un terme aux violations indiquées ci-avant et de pren-
dre toutes les mesures possibles pour remplir ses obligations aux
termes desdits articles. » (C.R. 65/35, 19 mai 1965, p. 69-70.)

En outre, la Cour s’est entendu présenter des «observations explica-
tives … et officielles ... à propos des conclusions » que l’on venait d’énon-
cer:

«a) Nous réaffirmons la réponse qui a été donnée à la question
adressée aux demandeurs par l’éminent Président lors de l’audience
du 28 avril 1965 (C.R. 65/25, p. 31) en particulier sur les points
suivants:

1. La conclusion n° 4 n’est nullement formulée de manière à
proposer une base subsidiaire sur laquelle les demandeurs appuie-
raient leur thèse, autre que celle sur laquelle repose la conclusion
n° 3 (voir C.R. 65/24, 30 avril 1965, p. 11); la distinction entre la
conclusion n° 3 et la conclusion n° 4 est purement verbale pour des
raisons qui ont été exposées dans le passage cité du compte rendu.

2. La mention qui est faite dans la conclusion n° 4 des «standards »
internationaux applicables où de la norme juridique internationale
applicable ou de ces deux critères à la fois renvoie à la description
et à la définition qui se trouvent dans le réplique à la page 274
à l’exclusion de toute autre description et définition. » (C.R. 65/35,
19 mai 1965, p. 71-72.)

11. Il y a lieu de noter que toutes les références au chapitre V des
mémoires, et notamment aux paragraphes 189 et 190, ont été supprimées.
La conclusion n° 4 toutefois, même en l’absence de ces références,
aurait encore pu s’interpréter comme une allégation d’ordre général,
d’après laquelle, par l’effet des principes, etc., qu’il a appliqués, le
défendeur a failli à son devoir d’accroître par tous les moyens en son
pouvoir le bien-être matériel et moral et le progrès social des habitants
du territoire. Pour éviter cela, les demandeurs ont recouru à deux
méthodes. La première a consisté à nuancer l’allégation d’ordre général
d’après laquelle le défendeur aurait failli à son devoir d’accroître le

144
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 147

bien-être et le progrès par tous les moyens en son pouvoir, en ajoutant
les mots «au regard des «standards» internationaux applicables ou de
la norme juridique internationale applicable ou de ces deux critères
à la fois». La seconde méthode a consisté à donner des interprétations
officielles et des observations explicatives, pour ne laisser subsister
aucun doute possible sur le fait que la conclusion n° 4 n’aurait pas un
caractère subsidiaire par rapport à la conclusion n° 3 et que ces deux
conclusions reposaient exclusivement sur la norme ou les «standards»
définis à la page 274 de la réplique.

12. Si l’on compare, à présent, les conclusions finales avec la première
indication précise de l’objet des demandes qui figurait dans les requêtes,
on constate que les demandes fondées sur des allégations relatives
à des mesures arbitraires, déraisonnables et injustes et à un comporte-
ment contraire à la dignité humaine ont disparu du texte définitif. Il
en va de même des demandes fondées sur l’allégation d’après laquelle le
défendeur n’aurait pas atteint les objectifs définis au deuxième alinéa
de Particle 2 du Mandat. Il apparaît fort clairement du reste que,
lorsqu’on soutient que le défendeur a failli à ses devoirs, on se contente
désormais d’invoquer les violations d’une prétendue norme et/ou de
«standards» internationaux tels qu’ils sont définis à la page 274
de la réplique. Comme je lai fait observer, sur tous ces points les
conclusions revisées correspondent parfaitement aux explications offi-
cieusement fournies à maintes reprises par Pagent des demandeurs au
cours de la procédure orale. Je vais examiner de façon plus détaillée
effet juridique de ces conclusions revisées.

Principes juridiques applicables à l’interprétation des conclusions

13. Aux termes de l’article 42 du Règlement de la Cour, un mémoire
contient un exposé des faits sur lesquels la demande est fondée, un exposé
de droit et les conclusions. Ces conclusions définissent les questions que
la Cour est invitée à trancher, c’est-à-dire qu’elles énoncent avec concision
et précision les conclusions que la Cour est invitée à tirer des faits et du
droit, ainsi que la réparation demandée.

Dans les systèmes de droit interne, il arrive que l’exposé de la demande,
qui correspond en gros aux conclusions, ne mentionne pas une question
indiquée dans l’acte introductif de l’instance, lequel correspond en gros
aux requêtes introductives d’instance devant la Cour internationale;
de même, dans une affaire qui se déroule devant la Cour, on peut omettre
dans les conclusions certaines questions ayant figuré dans la requête.
Cela constitue un abandon des éléments ainsi omis, qui ne peuvent
donc plus faire partie des questions que la Cour doit trancher.

Par voie de conséquence, seules les questions formulées dans les
conclusions finales sont soumises à l’examen de la Cour — autrement
dit, la Cour doit s’abstenir de trancher des questions qui ne sont pas
soulevées dans ces conclusions.

14. Lorsque deux parties — ou davantage — ont décidé de porter
un différend devant la Cour et que les conclusions ou le compromis

145
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 148

n’ont pas défini ce différend de façon satisfaisante, la Cour peut, semble-
t-il, ne pas s’en tenir strictement au libellé des conclusions ou du com-
promis pour déterminer les questions que les parties voulaient vérita-
blement lui déférer. Pareille action de ia part de la Cour implique bien
entendu qu’il existe véritablement chez les parties une intention qui
n’est pas formulée comme il convient dans les conclusions ou le compro-
mis. La présente instance a été introduite non pas en vertu d’un com-
promis entre les Parties, mais par une requête déposée conformément
à une clause compromissoire générale, à savoir le deuxième alinéa de
l’article 7 du Mandat. On ne saurait donc parler d’un désir commun ou
d’une intention commune des Parties de porter une question déterminée
devant la Cour; ce sont les demandeurs seuls qui invoquent la juridiction
de la Cour, et celle-ci peut tout au plus chercher à déterminer les questions
que les demandeurs eux-mêmes veulent lui soumettre. Il est évident
qu’une partie n’est pas tenue d’invoquer la juridiction de la Cour pour
tous les différends dont celle-ci serait habilitée à connaître.

Si une disposition donnée d’un instrument peut faire l’objet de viola-
tions à plusieurs égards, le demandeur n’est pas tenu d’alléguer qu’il
y a eu violation à tous égards. Il peut ne faire état que d’un type de
violation et formuler délibérément ses conclusions en conséquence.
Une telle formulation limite le problème et la Cour n’est pas fondée
à rechercher si certains des éléments de preuve présentés peuvent dé-
montrer ou non qu’il y a eu violation sur un point non mentionné
dans les conclusions. La Cour est encore moins en mesure de le faire
lorsqu'elle sait que ce point a été délibérément omis des conclusions
et que, par suite, tous les moyens de preuve qui auraient pu être produits
à ce sujet ne l’ont pas été. Si, par exemple, la conclusion n° 5 avait été
la seule conclusion relative à l’article 2, la Cour n’aurait pas été habilitée
à examiner, dirons-nous, les questions soulevées dans les conclusions
initiales n°5 3 et 4, alors même qu'elle aurait eu compétence pour le
faire si ces questions avaient été dûment soulevées.

15. Quand on précise nettement dans les conclusions le point parti-
culier sur lequel une disposition est censée avoir été violée, on limite
par là même les questions qui se posent. Ces précisions ne constituent
pas les motifs pour lesquels des violations sont alléguées, mais elles
permettent de nuancer ou de circonscrire ces allégations de sorte que
les questions ne portent plus désormais que sur les violations qui cor-
respondent aux allégations ainsi nuancées ou circonscrites. En d’autres
termes, ces précisions ne sont encore que de simples assertions émanant
des parties qui les présentent, leur objet et leur effet étant notamment
de délimiter nettement les allégations de fait auxquelles l’autre partie
ou les autres parties sont appelées à répondre. Il y a donc lieu de les
distinguer de l'argumentation. L’argumentation ne définit pas la violation
dont il est fait état; elle fournit les motifs pour lesquels la Cour doit
constater qu’il y a eu violation sur les points énoncés dans les conclu-

sions. L’argumentation va donc au-delà des. assertions pures et simples.
Elle constitue le lien logique entre les prémisses et les conclusions —
c'est-à-dire souvent le moyen proposé pour relier les faits, qu’ils soient

146
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 149

admis, établis ou prétendus, et les conclusions telles qu’elles sont finale-
ment énoncées. La Cour n’est pas liée par l’argumentation que les parties
présentent à l’appui de ce qu’énoncent leurs conclusions — que cette
argumentation se situe ou non dans le cadre des conclusions ainsi
énoncées — mais elle est tenue de se limiter au différend tel que les
conclusions le précisent. C’est uniquement de l’argumentation, par
opposition aux précisions qui limitent la question posée, que la Cour
peut ne pas tenir compte lorsqu'elle interprète les conclusions. C’est
aussi la raison pour laquelle il est de règle que les parties ne puissent
pas contraindre la Cour à choisir entre deux interprétations d’un instru-
ment, puisque la Cour pourrait évidemment juger les deux interpré-
tations inacceptables. Toutefois ce pouvoir conféré à la Cour n’est
pertinent que dans la mesure où lPinterprétation de la Cour peut consti-
tuer un chaînon dans le raisonnement qui l’amène à accepter les conclu-
sions de l’une ou l’autre des parties, ou éventuellement à rendre un
verdict de non possumus eu égard aux conclusions et aux questions dont
elle est saisie. La Cour n’est pas habilitée à prendre, à partir de sa propre
interprétation, une décision qu'aucune des parties ne lui a demandée.

16. Bref, dans une instance comme celle-ci (en supposant la Cour
compétente et la demande recevable), les demandeurs sont habilités à
saisir la Cour de n'importe quel différend relevant d’une catégorie
déterminée. Pour établir la nature du différend, il faut se reporter d’abord
aux conclusions. La Cour ne peut, à mon avis, s’écarter des conclusions
que lorsqu'elle est sûre que celles-ci ne rendent pas exactement compte
de l’intention des demandeurs et qu’en outre le défendeur a eu suffisam-
ment connaissance ou a été suffisamment informé de la thèse que les
demandeurs veulent véritablement soutenir. Il va sans dire qu’aucun
tribunal ne statuerait à l’encontre d’une partie qui n'aurait pas été
dûment et équitablement informée de la thèse de l’adversaire.

17. Sil s'élève un doute quant à l’intention véritable des demandeurs
ou quant au sens que le défendeur a attribué aux conclusions des deman-
deurs, la Cour doit à mon avis tenir nécessairement compte, notamment,
des déclarations des parties. Bien entendu, la Cour n’est pas liée par
linterprétation que les parties donnent des conclusions. Mais, lorsque
des éclaircissements sont incorporés aux conclusions définitives, à titre
d'explications et de définitions officielles, il faut les tenir pour partie
intégrante de ces conclusions.

Il n’y a pas non plus de raison, semble-t-il, pour que, au cas où il
s’élèverait le moindre doute sur le sens véritable d’une conclusion, la
Cour ou l’un de ses membres ne puisse obtenir d’explication au moyen
d’une question posée à la partie intéressée. Du reste, l’article 52 du
Règlement autorise expressément la Cour, ou les juges, à demander
des éclaircissements et il n’est fait aucune exception à cette règle s’agissant
des conclusions. Si la Cour ne devait pas tenir le moindre compte de
ces éclaircissements, il serait vain de poser les questions.

Lorsque des conclusions sont modifiées, la Cour peut, en les interpré-
tant, tenir compte, s’il s’élève un doute, des raisons qui, dans le déroule-
ment de l'affaire, expliquent ou entraînent ces modifications.

147
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 159

18. Appliquant le principe ci-dessus, j'en viens à examiner le sens et
Veffet des conclusions revisées n°5 3 et 4 des demandeurs.

Sens et effet juridique des conclusions n°’ 3 et 4

19 a). Jl convient, en guise d’introduction sur ce point, de formuler
quelques observations d’ordre général sur les dispositions du deuxième
alinéa de l’article 2 et sur le genre de questions qui peuvent se poser à
ce titre. Aux fins des observations qui suivent, je partirai de ’hypothése,
contraire aux vues exposées plus haut, que la Cour est compétente
pour statuer sur les violations dont les dispositions de cet article auraient
fait l’objet. On peut envisager le cas où un demandeur prierait la Cour
de déclarer qu’en fait une mesure ou une politique donnée ne favorise
pas le bien-être et le progrès ou est de nature à nuire au bien-être et au
progrès. Cela ne me paraît pas être le type de question qu’un tribunal
puisse être normalement appelé à trancher, ni le type de question que les
auteurs du système des Mandats aient pu vouloir renvoyer à un tribunal.
Quoi qu’il en soit, pareille question exigerait tout au moins une enquête
extrêmement précise sur les faits et les circonstances touchant à cette
mesure ou à cette politique ou bien à son domaine d’application.

b) Autre possibilité, un demandeur pourrait prier la Cour de dire
qu'aucun effort n’a été fait pour accroître le bien-être et le progrès
ou que la politique du Mandataire avait un objectif inavoué. A mon
avis, au cas où la Cour aurait la moindre compétence en ce qui concerne
de prétendues violations du deuxième alinéa de l’article 2 du Mandat,
ses pouvoirs se limiteraient à l'examen de questions de ce genre. Le
Mandat a conféré au défendeur «pleins pouvoirs d'administration et
de législation sur le territoire faisant l’objet du Mandat [et] ce territoire
[devait être] administré ... comme partie intégrante de son territoire »;
le Mandat stipulait aussi que le défendeur était «autorisé à appliquer aux
régions soumises au Mandat la législation de l’Union de l’Afrique du Sud
sous réserve des modifications nécessitées par les conditions locales ».

c) Ces pouvoirs étendus étaient naturellement limités par les objectifs
généraux du Mandat. Toutefois, ces objectifs étaient définis par des
expressions telles que «le bien-être et le développement [des] peuples »,
et par l’obligation d’accroître, «par tous les moyens en son pouvoir, le
bien-être matériel et moral ainsi que le progrès social des habitants ».
Ces dispositions avaient pour effet — mon interprétation est confirmée
par le texte français — d’imposer au défendeur le devoir de faire de
son mieux pour atteindre les objectifs précités, compte tenu des ressources
disponibles dans le territoire et de la situation concrète, telle qu’elle
existait à la fois en Afrique du Sud et dans le territoire, ce dernier étant
censé constituer ou censé pouvoir constituer, aux fins de administration,
une «partie intégrante » de l’Afrique du Sud.

d) Visiblement, l'octroi de pouvoirs d'administration aussi étendus,
associés à une mission aussi largement définie, avait pour effet de conférer
au Mandataire le pouvoir discrétionnaire de décider lui-même des
méthodes et des mesures par lesquelles il s’efforcerait de remplir sa

148
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 151

mission. Ce pouvoir discrétionnaire va d’ailleurs normalement de pair
avec les pouvoirs d'administration. C’est ainsi qu’en l’Affaire franco-
hellénique des phares, arrêt, 1934, C.P.J.I. série A/B n° 62, page 22, la
Cour fait observer:

«toute attribution législative comporte généralement la faculté dis-
crétionnaire d'apprécier la nécessité et l’urgence de son exercice; …
Il s’agit de l'appréciation d’éléments de politique et de fait à laquelle
seul le gouvernement possédant une connaissance suffisante de la
situation politique, est à même de procéder. » (Les italiques sont de
nous.)

C’est à des conclusions analogues, notamment en ce qui concerne les
Mandats C en général et le Sud-Ouest africain en particulier, qu’ont
abouti les juristes et commentateurs éminents qui ont traité du système
des Mandats (voir contre-mémoire, livre IV, p. 387-389 et duplique,
vol. I, p. 176-177, où sont citées des observations de M. Latham, Chief
Justice d'Australie, de M. M. Orts, de lord Hailey, de M. Quincy Wright
et de M. Norman Bentwich).

e) L’essence même d’un pouvoir discrétionnaire est que son titulaire
a le droit de choisir entre deux ou plusieurs lignes de conduite possibles.
En opérant ce choix, il ne fait qu’user de son pouvoir et, à moins de se
voir accorder des pouvoirs d’appel à cet effet, un tribunal ne saurait in-
tervenir pour le seul motif qu’il n’approuve pas la décision de celui qui exer-
ce aussi son pouvoir discrétionnaire. En l’absence de disposition spéciale
à cet effet, un tribunal ne constitue pas une autorité d’appel par rapport
au titulaire du pouvoir discrétionnaire et ne saurait substituer sa décision
à la sienne. Tout ce que ses attributions normales autorisent un tribunal
à faire est de chercher à déterminer si les actes en question sont ou non
illicites et il découle de la nature même d’un pouvoir discrétionnaire
qu'un acte n'est pas illicite uniquement parce qu’un tribunal estime
qu’à la place du détenteur de ce pouvoir il eût agi différemment.

f) Le titulaire d’un pouvoir discrétionnaire agit illicitement lorsqu'il
n’exerce pas ce pouvoir ou lorsqu'il l’exerce d’une manière incompatible
avec les restrictions, interdictions ou obligations expresses ou implicites
qu'il comporte. Ces restrictions, interdictions ou obligations peuvent
être extrêmement variées. Il peut s’agir, par exemple, de dispositions de
procédure ou de forme, de restrictions concernant ce qui fait l’objet
même du pouvoir en question ou les fins en vue desquelles ce pouvoir
peut être exercé. L’inobservation de ces dispositions restrictives ou
réglementaires peut évidemment être compatible avec la plus parfaite
bonne foi (dans le cas, par exemple, où l’on a mal interprété les clauses
de l'instrument) ou bien elle peut être due à des mobiles illicites ou à
quelque autre forme de mauvaise foi.

g) Dans le cas du Mandat, les restrictions imposées aux pouvoirs du
Mandataire sont énoncées aux articles 3, 4 et 5 de la déclaration de
Mandat, dont je ne m'occupe pas pour le moment, et au deuxième
alinéa de l’article 2 du même Mandat. C’est dans ce dernier article que
se trouve défini l'objectif que le Mandataire doit atteindre. Par suite,

149
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 152

l'exercice du pouvoir discrétionnaire du Mandataire ne saurait être déclaré
illicite au regard du deuxième alinéa de l’article 2 qu’au cas où le Manda-
taire ne poursuivrait pas l’objectif autorisé. Pareille carence de la part du
Mandataire ne pourrait guère dans la pratique s’expliquer par une erreur
de bonne foi dans l'interprétation du Mandat. Il est donc difficile d’ima-
giner le cas où, dans l’exercice de son pouvoir discrétionnaire, le Manda-
taire contreviendrait aux dispositions du deuxième alinéa de l’article 2,
sans qu’intervienne une certaine mauvaise foi. Quoi qu'il en soit, il
semble que, si le Mandataire s'efforce effectivement de parvenir au résultat
prescrit, son comportement ne saurait être illicite pour le seul motif
qu’une méthode choisie par lui dans l’exercice de son pouvoir discré-
tionnaire, ne serait pas couronnée de succès ou n’aurait pas tout le
succès qu’une autre aurait pu avoir. Naturellement le fait de ne pas
modifier ou de ne pas interrompre une politique qui n’a pas le succés
voulu peut témoigner de lincapacité d’exercer comme il convient le
pouvoir discrétionnaire dont il s’agit, mais c’est 14 une autre question.

h) On peut faire la preuve d’un objectif ou d’un mobile illicite de
plusieurs façons, notamment en produisant des déclarations qui émanent
directement de la personne visée. Toutefois, on tient compte plus fré-
quemment de preuves indirectes, notamment de la nature de l’acte
lui-même. Si un acte donné est à ce point déraisonnable qu’aucune
personne raisonnable n'aurait agi comme le détenteur du pouvoir l’a
fait, on peut en conclure que cet acte s’explique par un motif ou une
considération illicites. Bien entendu, il n’est possible d’aboutir à pareille
conclusion qu'après avoir examiné tous les faits pertinents, notamment
les intentions auxquelles a répondu l’acte en question et les effets qu’on
a voulu lui faire produire.

En une affaire simple, l’effet concret d’une mesure peut constituer
une preuve suffisante d’un mobile illicite. En Ja présente instance ce-
pendant, les objectifs consistent à accroître le bien-être matériel et moral
et le progrès social de populations formées de divers groupes ethniques
profondément différents les uns des autres sur de nombreux points
importants et le Mandataire a adopté à cette fin des méthodes variées
et complexes. Dans ces conditions, il n’y a pas en pratique de méthode
qui permette de déterminer si les objectifs prescrits ont été atteints ou
non au cours d’une période donnée.

i) Quand une mesure fait partie d’un ensemble de mesures inter-
dépendantes, il ne faut naturellement pas la considérer dans l’abstrait
mais compte tenu de son contexte. En l’espéce, ce contexte se ressent
de ce que Jes auteurs du Mandat comptaient voir administrer le Sud-
Ouest africain comme partie intégrante de Afrique du Sud. En con-
séquence, dès lors qu’on veut savoir ce que vaut une mesure appliquée
au Sud-Ouest africain, il faut prendre en considération dans leur en-
semble les réalités et les exigences d’une économie et d’une administra-
tion fortement intégrées.

J) Jai envisagé ci-dessus les diverses thèses qu’un demandeur pour-
rait vouloir soutenir au titre du deuxième alinéa de l’article 2 du Mandat.
J'ai fait une distinction entre le cas où l’on invite le Mandataire à ré-

150
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 153

pondre du défaut de réalisation de l’objectif consistant à accroître le
bien-être et le progrès des habitants, et le cas où l’on soutient que le
Mandataire n’exerce pas comme.il convient le pouvoir à lui conféré
pour atteindre ledit objectif. J'en ai conclu que, au cas où la Cour
aurait été habilitée à connaître de la question, c’est uniquement sur
la deuxième thèse qu’elle aurait pu statuer. C’est du reste une thèse
de ce genre — fondée sur des allégations d’après lesquelles le dé-
fendeur aurait délibérément mal utilisé ses pouvoirs dans un des-
sein d’oppression — que l’on a, semble-t-il, voulu formuler dans les
mémoires. .

Mais une autre thèse peut encore être soutenue au sujet du deuxième
alinéa de l’article 2:.on peut concevoir qu’un demandeur prétende que
la notion d’accroissement du bien-être et de développement du progrès
sur un point ou plusieurs points a reçu une définition faisant autorité
d’une manière qui lie le défendeur comme la Cour. |

20. Sous leur nouvelle forme, les conclusions finales restreignent le
problème de telle sorte que la thèse soutenue entre dans cette dernière
catégorie. En effet, les demandeurs affirment qu’un comportement con-
traire à la norme et aux «standards» est nécessairement, de par une
fiction juridique, incapable d’accroître le bien-être et le progrès. Ils ont
d’ailleurs montré clairement qu’ils ne se fondent sur aucun des autres
motifs concevables mentionnés ci-dessus. Ils n’allèguent pas une carence,
un défaut d’exercice de pouvoirs. L’agent des demandeurs l’a souligné,
en déclarant à maintes reprises que les demandeurs ne se plaignaient pas
que l’on construisit trop peu de logements, d’écoles, d’hôpitaux, de routes,
que l’on mit en œuvre trop peu de projets d'irrigation, etc. Les nouvelles
conclusions finales ne font pas non plus état de mobiles illicites, d’op-
pression intentionnelle, de comportement arbitraire ou déraisonnable, ni
de discrimination injuste; on n’y prétend pas davantage que la politi-
que du défendeur n’a pas accru le bien-être matériel et moral et le progrès
social des habitants. L’agent des demandeurs n’a cessé de dire que telles
n'étaient pas les questions soumises à la Cour et que le différend entre les
Parties était d’ordre juridique et n’exigeait pas d’enquéte de la part de la
Cour sur les objectifs, les mobiles ou l’état d’esprit du défendeur ou sur
les effets de sa politique. On ne demande pas à la Cour de jauger les
avantages qu’une mesure donnée peut offrir par rapport aux consé-
quences néfastes qu’elle pourrait avoir, ou que d’autres mesures pour-
raient avoir. Toutes les indications relatives aux objectifs illicites et aux
effets néfastes de la politique du défendeur qui figuraient dans les re-
quêtes et les conclusions initiales ont été par la suite délibérément omises.
De même, toutes ies allusions à un comportement déraisonnable, injuste
et arbitraire, à une oppression délibérée, etc., figurant dans les conclusions
initiales ont été intentionnellement supprimées dans les conclusions
finales. Si l’on tient compte du déroulement de l’affaire, notamment de la
procédure orale, et du désir très net des demandeurs d’éviter à tout prix
que la Cour examine les faits, la raison de ces modifications devient très
claire. De toute façon, les nombreuses délcarations de l’agent des deman-
deurs, et notamment les réponses qu’il a données aux questions des

151
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 154

membres de la Cour au moment où ces modifications ont été faites, ne
permettent pas de douter que les demandeurs ont voulu éviter dans leurs
conclusions finales toute question relative à des violations du deuxième
alinéa de l’article 2 à raison d’un comportement déraisonnable, arbitraire
ou injuste, d’oppression délibérée, de mauvaise foi, d’autres objectifs
illicites ou encore de résultats peu satisfaisants. Les conclusions ne
veulent donc subjectivement rien dire d’autre que ce que leurs termes
clairs et sans équivoque font entendre, à savoir que la Cour est invitée à
déclarer qu’une politique qui répartit les droits, les charges, le statut,
les privilèges et les devoirs d’après l’appartenance à un groupe, une
classe ou une race, plutôt que d’après le mérite, les capacités ou les
aptitudes individuelles, est illicite au regard du deuxième alinéa de
l’article 2.

21. Les conclusions, accompagnées des définitions et des explications
données officiellement par les demandeurs, ont donc l'effet suivant:
il est soutenu que la norme et les «standards» invoqués par les deman-
deurs sont des règles de droit absolues au regard desquelles des mesures
établissant une distinction de la façon qui a été décrite ci-dessus sont
automatiquement dépourvues de validité, indépendamment des faits
et des circonstances. Une telle politique de différenciation (c’est-à-dire
de discrimination ou de séparation, telles qu’elles sont définies) est,
d’après les termes mêmes de l’agent des demandeurs «interdite ... à
tout moment, en toutes circonstances, et en tous lieux». La prétendue
norme et les prétendus «standards » doivent s’appliquer, d’après l’agent
des demandeurs, que la politique en cause favorise ou non, dans la
réalité, le progrès et le bien-être de l’ensemble de la population. C’est
pour cela qu’il a soutenu qu'aucun élément de preuve relatif au but,
au mobile, aux effets, etc., n’était pertinent ni recevable.

22. Le défendeur n’a jamais contesté que sa politique consiste, dans
des domaines importants, à attribuer les droits, devoirs, etc., d’après
l’appartenance à l’un ou l’autre des divers groupes ethniques du terri-
toire et il a même soutenu que la situation dans le territoire était de
nature à rendre pareille politique opportune, sinon inévitable. Il n’y a
pas lieu d’en dire à présent davantage sur la valeur de la politique du
défendeur. Aux fins qui nous occupent, il importe de noter seulement
que, au cas où la norme ou le «standard», tels qu’ils sont définis à la
page 274 de la réplique, existeraient vraiment et seraient applicables
au Sud-Ouest africain, un bon nombre au moins des mesures ou des
méthodes du défendeur seraient incompatibles avec cette norme ou
ce «standard». De ce fait, la question dont la Cour est saisie et qu’on
lui présente comme consistant à savoir si la politique du défendeur
viole ou non le deuxième alinéa de l’article 2 du Mandat revient donc
en réalité uniquement à savoir si le défendeur est ou non tenu de respecter
cette prétendue norme ou ce prétendu «standard» dans son administra-
tion du Territoire.

23. Le membre de phrase «au regard des «standards » internationaux
applicables ou de la norme juridique internationale applicable» qui
figure dans la conclusion n° 4 ne fait pas partie de l’argumentation.

152
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 155

Il a été inséré dans cette conclusion avec Pintention délibérée de modifier
et de préciser la question; il fait partie intégrante de la définition du
différend porté devant la Cour et en représente un point capital. Comme
l’a dit l'agent des demandeurs, il s’agit là du «cœur» même de la thèse
des demandeurs et c’est cela qui doit déterminer sa réussite ou son échec.

Compétence de la Cour relativement aux conclusions n°° 3 et 4 revisées

24. Je suis maintenant en mesure de prouver qu'il est d’autres motifs
pour rejeter les conclusions n°5 3 et 4.

25. Comme je l’ai montré plus haut, le différend défini dans les con-
clusions finales porte exclusivement sur la question de savoir s’il existe
ou non une norme et/ou des «standards» de non-discrimination ou de
non-séparation applicables au Mandat. Comme je lai déjà signalé,
cette question a été soulevée pour la première fois dans la réplique et,
peu après le début de la procédure orale, on est arrivé à la présenter
comme la question unique. Les demandeurs n’ont jamais dit que cette
question avait fait à un moment quelconque l’objet de négociations
entre les Parties avant V’introduction de Vinstance, ni qu’elle n’était
pas susceptible d’être réglée par des négociations. D'ailleurs, le dossier
donne l’impression que les demandeurs eux-mêmes n’ont à aucun mo-
ment avant la préparation de leur réplique envisagé l’éventualité de
l'existence d’une telle norme et/ou de tels «standards »; cette impression
est renforcée non seulement par le fait qu’on a évidemment mis en jeu
la norme dans la réplique pour essayer d'échapper à Penquête sur les
faits qui efit été indispensable pour trancher le différend tel qu’il avait
été initialement défini, mais aussi par le fait que, parmi les prétendues
sources de la norme, on trouve un certain nombre d’instruments éla-
borés après l'introduction de l'instance (voir, par exemple, certaines
résolutions des Nations Unies citées dans la réplique, p. 284; le projet
de pacte relatif aux droits civils et politiques cité dans la réplique,
p. 285-286; le projet de pacte relatif aux droits économiques, sociaux
et culturels, cité dans la réplique, p. 286; la déclaration des Nations
Unies sur l’élimination de toutes les formes de discrimination raciale,
citée dans la réplique, p. 286-288 et le projet de convention interna-
tionale sur l’élimination de toutes les formes de discrimination raciale
cité dans la réplique, .p. 288-289). D’autre part, si nous tenons pour
acquis que les demandeurs avaient très tôt, c’est-à-dire au moment
du dépôt des requêtes introductives d’instance, envisagé la possibilité
de fonder leur demande sur la prétendue existence de cette norme ou
de ces: «standards», nous voyons qu’ils se sont abstenus de présenter
cette thèse dans leurs mémoires sous la forme requise par l’article 42
du Règlement de la Cour, empêchant ainsi que ne fussent posées et
examinées au stade des exceptions préliminaires les questions de com-
pétence que pouvait susciter cette demande. Dans les deux cas, il est
clair qu’il n’a pas été démontré que le différend n’est pas, pour reprendre
les termes du deuxième alinéa de l’article 7 du Mandat, «susceptible

153
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 156

d’être réglé par des négociations». Par conséquent, pour cette raison
aussi, j'estime que la Cour n’a pas compétence pour examiner les questions
soulevées par les conclusions n° 3 et 4.

26. Jen viens à une autre question relative à la compétence qui se
pose à propos de cet aspect-ci de l'affaire. Les dispositions du deuxième
alinéa de l’article 7 limitent la compétence de la Cour aux différends
«relatifs à l’interprétation ou à l’application des dispositions du Man-
dat». Il ne suffirait donc pas que les demandeurs démontrent que la
prétendue norme ou les prétendus «standards» existent et s’imposent
au défendeur. Avant de pouvoir prendre une décision, la Cour devrait
en outre s’étre assurée que la norme ou les «standards» ont quelque
lien avec les dispositions du Mandat. Il peut donc être utile de rechercher
si lon peut conclure à l’existence dans le Mandat d’une règle ayant
la teneur de la prétendue norme ou des prétendus «standards » des de-
mandeurs. À cet égard, je tiens à relever les points suivants:

a) Si Pon avait voulu interdire toute différenciation fondée sur l’ap-
partenance à un groupe, à une classe ou à une race, on l’aurait
dit expressément dans le Mandat.

b) En fait c'est précisément le contraire que l’on constate — le Mandat
a expressément autorisé une différenciation sur cette base dans les
dispositions relatives à l'instruction militaire et à Ja fourniture
de spiritueux et de boissons alcooliques.

c) En outre, le Mandat a autorisé l’application au territoir de la
législation existante du défendeur. Or, personne n’ignorait à l'époque
que l’Union sud-africaine appliquait sur son propre territoire une
politique de différenciation analogue pour l’essentiel à celle qui a
été ensuite pratiquée dans le territoire.

d) Au moment où le Mandat est entré en vigueur, plusieurs Etats
Membres de la Société des Nations, parmi les plus importants,
appliquaient une politique de différenciation dans des territoires
comparables.

e) Le comportement de toutes les parties au Mandat pendant toute
la période pertinente indique une acceptation généralisée de la
politique de différenciation.

1) Presque toutes les mesures spécifiquement critiquées dans les
mémoires étaient appliquées au Sud-Ouest zfricain à l’époque de
la Société des Nations. Les organes de la Société des Nations
ont expressément donné leur approbation à un grand nombre
d’entre elles. Il n’a jamais été soulevé la moindre objection à
raison d’une norme ou de «standards» tels que ceux dont les
demandeurs font désormais état.

ii) D’autres Mandataires ont appliqué pendant toute la période
de la Société des Nations des politiques de différenciation souvent
analogues a celles que pratique le défendeur. Il n’a pas été
soulevé d’objections pour les motifs présentés aujourd’hui par
les demandeurs.

154
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 157

f) Comme nous le montrerons, les déclarations non contestées du
défendeur dans ses écritures et les témoignages non contredits des
experts, ont été très favorables à la politique de différenciation:
les témoins ont tous été d’accord pour déclarer que, au cas où la
prétendue norme ou les prétendus «standards» seraient appliqués,
l’accroissement du bien-être et du progrès social n’en serait pas plus
prononcé. Cela montre combien il est peu plausible que le Mandat
ait implicitement contenu dès le départ pareilles dispositions et
montre aussi que lintroduction ultérieure de telles dispositions
dans le Mandat aurait constitué une modification sensible de ce
dernier.

27. On n’a pas dit et, à mon avis, on ne saurait dire que le Mandat
ait été modifié de façon à contenir désormais la norme ou les «standards »
dont les demandeurs font état. Il est clair qu'aucune modification
n'aurait pu être apportée au Mandat sans le consentement du défen-
deur et l’on sait que celui-ci a toujours vigoureusement refusé de se
voir imposer une règle comme celle sur laquelle les demandeurs se
fondent. Par suite, même si la norme ou les «standards» allégués exis-
taient, la Cour ne serait pas compétente pour statuer sur de prétendues
violations de cette norme ou de ces «standards» car ceux-ci ne consti-
tuent pas des dispositions du Mandat.

28. Pour s’efforcer d’établir la compétence de la Cour, les deman-
deurs ont soutenu tout d’abord que les prétendus «standards» s’impo-
saient au défendeur en raison d’un accord implicite dans le Mandat
lui-même, en vertu duquel le Mandataire serait tenu de respecter les
«standards» énoncés par l’autorité de surveillance. Cette thèse, si elle
devait être acceptée, résoudrait en partie les problèmes de compétence
auxquels les demandeurs se heurtent mais, pour des raisons que j’expo-
serai plus loin, elle est à mon avis parfaitement erronée.

29. En ce qui concerne la norme qu’ils invoquent, les demandeurs
ont soutenu que le défendeur avait aux termes du Mandat l'obligation
d’administrer le territoire conformément au droit et que par conséquent
toute norme juridique liant le défendeur en sa qualité d’autorité admi-
nistrante pour le Sud-Ouest africain devait être nécessairement appli-
cable en vertu du deuxième alinéa de l’article 7 du Mandat.

L’argument repose sur une erreur. En soi, le Mandat ne contient
pas d’autres obligations que celles qui correspon‘lent expressément ou
implicitement à ses dispositions. Toutes autres normes, règles ou obli-
gations juridiques pouvant lier le défendeur en qualité d'autorité ad-
ministrante du Sud-Ouest africain n’auraient force obligatoire qu’à
raison des considérations particulières dont elles tireraient précisément
leur effet juridique obligatoire et non pas à raison d’une disposition ex-
presse ou implicite du Mandat. Ces normes, règles ou obligations pour-
raient résulter du droit interne, du droit international coutumier ou d’un
traité; ce n’est donc pas à raison des dispositions du Mandat mais à
raison du droit interne, du droit international coutumier ou du traité
pertinent qu’il serait illicite de les violer. Tout cela est d’une telle évi-

155
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 158

dence qu'il n’y a guère lieu d’en discuter. Si par exemple un navire ap-
partenant à un gouvernement étranger devait subir des dommages dans
un port du Sud-Ouest africain et s’il s'élevait un différend sur l’éventu-
elle responsabilité du défendeur en qualité d’autorité portuaire, on ne
pourrait certainement pas y voir un différend relatif à l'interprétation
ou à l’application des dispositions du Mandat. Il en irait de même pour
un différend concernant, par exemple, des dispositions d’un traité de
commerce conclu entre le défendeur en qualité d’autorité administrante
pour le Sud-Ouest africain et un ou plusieurs autres Etats. Il ne faut pas
oublier que pareil traité pourrait très bien avoir été conclu avec un ou
plusieurs Etats non parties au Mandat — par exemple les Etats-Unis
d'Amérique, qui n’ont jamais appartenu à la Société des Nations. Même
en ce qui concerne les différends venant à s’élever entre le défendeur et
un autre Membre de la Société des Nations, il est clair que les dispositions
du deuxième alinéa de l’article 7 établissent une distinction entre les
différends relatifs aux dispositions du Mandat et les différends relatifs
à quelque autre norme, règle ou obligation. Si tel n’était pas le cas, les
mots «relatif à l’interprétation ou à l’application des dispositions du
Mandat » seraient, au deuxième alinéa de l’article 7, superflus et dénués
de sens. On a visiblement cherché par ce membre de phrase à limiter les
différends pouvant faire l’objet d’un recours judiciaire en vertu du deuxiè-
me alinéa de l’article 7. Or, si la thèse des demandeurs était justifiée,
ces termes n'auraient aucun effet limitatif et devraient être considérés
comme non écrits.

Par suite, il est évident qu'aucune règle ou obligation ne saurait faire
l’objet d’un recours judiciaire au titre du deuxième alinéa de l’article 7,
à moins qu’on en ait fait expressément une disposition du Mandat,
que ce soit par les processus juridiques qui ont donné naissance au Man-
dat ou par les processus juridiques de modification du Mandat.

30. Dans un dernier effort pour faire la preuve de la compétence de
la Cour, les demandeurs ont fait état de la résolution de la Société des
Nations adoptée le 18 avril 1946 et qui, selon eux, rendrait les chapitres
XI, XII et XIII de la Charte des Nations Unies pertinents en matière
d'interprétation du Mandat. Cette thèse, qui intéresse aussi l'examen
au fond de l’argumentation des demandeurs, pourra être étudiée plus
utilement par la suite. Qu'il me suffise de dire ici qu'aucun argument
des demandeurs ne m'a convaincu de la compétence de la Cour pour
trancher la question soulevée par les conclusions n°5 3 et 4 sous leur nou-
velle forme; ne serait-ce que pour ce motif, j'estime que ces conclusions
sont à rejeter.

31. Je ne voudrais pas fonder mon opinion sur de simples quéstions
de procédure. C’est pourquoi j’examinerai les sources que l’on a voulu
donner à la norme et aux «standards », en vue d’établir si elles sont va-
lables ou non.

Je crois qu’il y a lieu de donner tout de suite une précision d’ordre
terminologique. J’ai fait observer plus haut que, pour les demandeurs,
la norme et les «standards» sont des régles juridiquement obligatoires

156
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 159

ayant une teneur identique, à savoir la teneur définie à la page 274 de
la réplique !. La seule différence entre les deux notions est que les
«standards» sont censés s’imposer uniquement au défendeur en sa
qualité de Mandataire, tandis que la norme est censée s’imposer à tous
les Etats, y compris le défendeur en sa qualité d'Etat souverain. Compte
tenu de la distinction que l’on a voulu faire entre ces deux types de
règles, j’en viens à présent aux sources dont elles découleraient.

Sources des «standards »

32. Je traiterai tout d’abord des sources dont découleraient les «stan-
dards» pour passer ensuite aux sources qui seraient à l’origine de la
norme, sans omettre les sources prétendues communes aux «standards »
et à la norme. |

33. Les demandeurs ont soutenu en premier lieu qu’il résulte impli-
citement du Mandat que la communauté internationale organisée en
général, et l'organe de surveillance compétent mentionné à l’article 6
de la déclaration de Mandat, en particulier, sont habilités à établir en
ce qui concerne l’administration du territoire des règles juridiques; ces
règles, que le défendeur serait tenu de mettre à exécution, sont appelées
par les demandeurs des «standards». Les demandeurs ont prétendu en
second lieu que le défendeur, en tant que Membre de l'Organisation
des Nations Unies et de l’Organisation internationale du Travail, n’est
pas seulement lié par les statuts de ces institutions, mais également par
«l'interprétation faisant autorité» qu’en donnent leurs organes; par
conséquent, les dispositions des statuts de ces institutions, ainsi inter-
prétées, constituent des «standards» que le défendeur serait tenu d’ap-
pliquer dans son administration du Sud-Ouest africain. Les demandeurs
ont affirmé en outre que, de toute façon, la résolution de la Société
des Nations en date du 18 avril 1946 qui se réfère aux chapitres XI,
XII et XIU de la Charte a pour effet juridique d’obliger à interpréter
le Mandat compte tenu des dispositions de la Charte.

a) Autorité de surveillance aux termes de l’article 6

34. Un élément fondamental de l’argumentation des demandeurs
concernant la prétendue aptitude qu’aurait l’autorité de surveillance
à créer des «standards» est qu’il existe encore une autorité investie de
pouvoirs de surveillance à l’égard du Sud-Ouest africain en tant que
territoire sous Mandat. Dans une autre partie de la présente opinion,
j'ai déjà soutenu que l’article 6 du Mandat était devenu caduc à la dis-
solution de la Société des Nations et que le défendeur n’avait plus aucune
obligation de rendre compte à quelque autorité que ce soit. Si ces vues

1 Il est inutile d'envisager d’autres définitions des «standards» et des normes,
Les demandeurs ont défini avec précision le seas dans lequel ils utilisent ces termes.
Adopter d’autres définitions reviendrait à modifier la thèse que le défendeur a
été invité à réfuter.

157
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 160

sont correctes, elles suffisent pour réfuter l’allégation des demandeurs
dont il est question ici. Il est possible toutefois d’arriver au même
résultat par d’autres moyens. À cet étard, on peut se demander si une
autorité chargée de la surveillance des Mandats a jamais eu compétence
pour imposer au Mandataire des règles de conduite obligatoires. C’est
de cette question que je vais m'occuper maintenant.

i) Le Conseil de la Société des Nations

35. Je commencerai par examiner si l’organe de surveillance mention-
né à l’article 6 du Mandat était habilité à établir de telles règles de
droit. (Il semblerait que, si l’autorité de surveillance déterminée ne s’est
pas vu attribuer pareil compétence, la conclusion des demandeurs
relative à la compétence de la communauté internationale organisée
en général s'effondre complètement.)

Ce qui frappe lorsqu'on examine les dispositions du Pacte et du
Mandat, c’est qu’on n’y trouve aucune disposition expresse qui étaierait
les allégations des demandeurs. Si Jes auteurs de ces instruments avaient
vraiment eu l’intention d’attribuer au Conseil les pouvoirs dont font
maintenant état les demandeurs, ils l’auraient certainement dit en ter-
mes clairs et non équivoques. Dans les cas exceptionnels où une décision
du Conseil créait du droit, c’est-à-dire où elle devenait obligatoire même
pour les Membres de la Société des Nations qui ne s'étaient pas pronon-
cés en sa faveur, cela était indiqué de façon explicite (voir par exemple
les articles 5 et 15 du Pacte). En outre, toutes les décisions relatives
à l’administration d’un Mandat exigeaient l’unanimité; si, comme la
Cour l’a supposé en 1962, le Mandataire avait effectivement le droit
de voter lorsqu'il s'agissait de son Mandat — question à laquelle j’ai
déjà fait allusion plus haut —, il était impossible d'obtenir l'unanimité
sans sa coopération. JI s’ensuit que le Mandataire ne pouvait être lié
par une résolution qu'il ne jugeait pas acceptable.

36. Quoi qu’il en soit, un examen du système établi à l’article 22 du
Pacte révèle que les affirmations des demandeurs sont insoutenables.
Le paragraphe 2 indiquait expressément que la meilleure méthode de
réaliser pratiquement le principe selon lequel le bien-être et le dévelop-
pement des peuples vivant sur les territoires en question formaient une
mission sacrée de civilisation était de confier la tutelle de ces peuples
aux nations développées qui, en raison de leurs ressources, de leur expé-
rience ou de leur position géographique, étaient le mieux à même d’as-
sumer cette responsabilité. Cette tutelle a été confiée à certains pays en
qualité de Mandataires au nom de la Société des Nations: elle n’a pas
été confiée à la Société des Nations. La tutelle est devenue la responsabi-
lité du Mandataire. Appliqué au Sud-Ouest africain, le paragraphe 6
de Particle 22 disait expressément qu’il ne pouvait «être mieux adminis-
tré [...] que sous les lois du Mandataire, comme une partie intégrante
de son territoire». Cette disposition si large n’était assortie que d’une
seule réserve: le territoire devait être administré compte tenu des ga-

158
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 161

ranties prévues dans l'intérêt de la population indigène, c’est-à-dire
des clauses concernant la liberté de conscience et de religion, la traite
des esclaves, le trafic des armes et celui de l'alcool, l’instruction mili-
taire des indigènes, etc. Si l’on avait voulu que le Conseil prescrive,
sans le concours du défendeur, les «standards » sur lesquels auraient dû
se fonder les mesures législatives applicables au territoire, i! est peu pro-
bable que les pouvoirs législatifs et administratifs du défendeur eussent
été exprimés en termes si larges et avec si peu de réserves.

37. Les événements qui ont eu lieu avant et pendant la rédaction du
Pacte confirment cette conclusion. Les propositions initiales selon
lesquelles la Société des Nations elle-même devait détenir toute autorité
et tout pouvoir de contrôle et être habilitée à gouverner les territoires
devenus par la suite territoires sous Mandat, moyennant une délégation
de pouvoirs aux Etats ou «institutions organisées », ont été abandonnés;
les fonctions de la Société ont été en définitive limitées à l’examen des
rapports annuels des Mandataires, le but étant de vérifier s’ils s’étaient
acquittés de leurs obligations et aussi de les aider et de les conseiller.
La Société des Nations ne s’est vu ni conférer le droit ni imposer le devoir
de prescrire le cas échéant des «standards» liant les Mandataires en
général ou un Mandataire en particulier.

Les pouvoirs de surveillance du Conseil ont donc été précisés comme
suit au paragraphe 7 de l’article 22 du Pacte: « Dans tous les cas le
Mandataire doit envoyer au Conseil un rapport annuel concernant
les territoires dont il a la charge.» Cela ne peut certainement pas s’in-
terpréter comme signifiant que le Conseil avait le droit d’établir en tant
que législateur, c’est-à-dire sans le consentement du Mandataire, des
«standards» s’imposant au Mandataire. Il est vrai qu’aux termes du
paragraphe 8 de l’article 22 le Conseil était habilité à définir le degré
d'autorité, de contrôle ou d’administration à exercer par le Mandataire.
Mais cette faculté est sans pertinence, car elle devait manifestement
s'exercer une fois pour toutes — aux fins de la rédaction des actes de
Mandat. Qu'il en ait été ainsi ressort non seulement des dispositions
du paragraphe 8, d’après lesquelles le Conseil n’exercerait cette fonc-
tion que si le degré d’autorité, de contrôle, etc., n'avaient pas fait l’ob-
jet d’une convention antérieure entre Membres de la Société des Nations,
mais également des déclarations de Mandat, qui stipulaient en fait que
les Mandats ne pourraient être modifiés sans le consentement du
Mandataire et du Conseil. Le paragraphe 9 de l’article 22, prévoyait
la création d’une «commission permanente» chargée de donner au
Conseil son avis sur toutes questions relatives à l'exécution des Mandats.
S’il avait été prévu que le Conseil aurait des pouvoirs législatifs en
matière de Mandats, les fonctions de cette commission d’experts n’au-
raient pas consisté à donner simplement un avis sur l’exécution des
Mandats, elles auraient aussi porté sur l’adoption et la modification
éventuelles des «standards ».

38. Un examen des dispositions de la déclaration de Mandat conduit
à la même conclusion. Cette déclaration n’a pas pu modifier Particle 22
du Pacte et doit donc toujours être interprétée en fonction de celui-ci.

159
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 162

Le défendeur s'était vu accorder les pleins pouvoirs législatifs et admi-
nistratifs, à la seule condition de respecter les dispositions du Mandat.
Le Conseil n’était pas investi de tels pouvoirs. C’est au Mandataire qu’é-
tait imposée l’obligation d’accroître par tous les moyens en son pouvoir
le bien-être et le progrès, compte tenu des ressources dont il disposait;
le Mandat stipulait qu’il aurait les pouvoirs discrétionnaires nécessaires
pour s'acquitter efficacement de cette obligation. Ces pouvoirs n'étaient
nullement restreints par une obligation d'observer des «standards»
imposés par les organes de la Société des Nations.

On se souviendra que le Mandat a été promulgué par un acte du
Conseil en bonne et due forme. Si le Conseil avait estimé avoir le droit
de prescrire des «standards » le cas échéant, il n’aurait pas été nécessaire
d'insérer dans Je Mandat les dispositions des articles 3 à 5. En effet le
Conseil aurait pu, s’il l’avait désiré, énoncer ces dispositions sous forme
de «standards», qu’il aurait été en mesure de modifier, d’abroger ou de
compléter le cas échéant sans le consentement du Mandataire.

39. Le rapport Hymans, qui a paru avant l’achèvement des décla-
rations de Mandat, traitait bien des obligations incombant à la Société
des Nations aux termes de l’article 22 du Pacte, mais ne mentionnait
pas que l’on eût envisagé la possibilité pour les organes de surveillance
de la Société des Nations d’imposer aux Mandataires des «standards »
ayant force obligatoire en matière d'administration. Au contraire, il
indiquait notamment: «la Puissance mandataire aura le plein exercice
de la souveraineté dans les limites où il est compatible avec l’exécution
des obligations imposées par les paragraphes 5 et 6». Dans la section
ayant pour titre « Etendue du droit de contrôle de la Société des Nations »,
on ne trouve aucune mention de ce prétendu pouvoir législatif. Il était
souligné au contraire que le Conseil pouvait simplement s'assurer que
le Mandataire était resté dans les limites des pouvoirs fixés à l’article 22
du Pacte et dans la déclaration de Mandat et vérifier si bon usage avait
été fait de ces pouvoirs.

40. La conclusion selon laquelle le Conseil n’avait pas compétence
pour fixer des «standards» ayant force obligatoire se trouve confirmée
quand on examine l’opinion que les organes de la Société des Nations
se faisaient de leurs propres pouvoirs. Ils n’ont à aucun moment préten-
du être habilités à établir des règles générales du genre des «standards »
invoqués par les demandeurs. Au contraire, on a semblé considérer en
général que leurs fonctions consistaient à assurer la coopération avec
les Mandataires et à déterminer jusqu’à quel point les principes du Pacte
et des Mandats avaient été réellement appliqués. Voir Quincy Wright,
Mandates Under the League of Nations, 1930, page 197. Bentwich a déclaré

(p. 116):

«La Commission s’est donné beaucoup de peine pour bien faire
comprendre que, pas plus que le Conseil de la Société des Nations
elle ne s’occupe de l’administration du territoire sous Mandat qui
est la fonction exclusive de la puissance mandataire. »

41. Pour les motifs indiqués ci-dessus, j’estime que le Conseil n’avait
160
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 163

pas le pouvoir d’établir des «standards» ayant force obligatoire en ma-
tigre d’administration des Mandats.

ii) La Commission permanente des Mandats

42. Yen viens maintenant à l’examen d’une allégation expresse des
demandeurs, à savoir que la Commission permanente des Mandats a
établi certains «standards» ayant force obligatoire pour le défendeur.
Ils prétendent que ces «standards » ont été énoncés sous forme de prin-
cipes généraux ou qu’ils ont été «mis au point grâce à l’application con-
tinue de critères généraux à des situations concrètes ». En réalité la Com-
mission des Mandats n’avait pas de pouvoirs législatifs. Elle ne possé-
dait même aucun pouvoir indépendant. Sa fonction se limitait à donner
des avis au Conseil. Il est vrai qu’une interprétation du Mandat par la
Commission permanente des Mandats constituait, si elle était acceptée
par le Conseil, un précédent dont un Mandataire avisé ne pouvait pas
manquer de tenir compte; mais il y a loin de là à affirmer qu’un précé-
dent de ce genre a pu s’imposer en droit à chaque Mandataire, quelle
qu’ait été sa situation particulière.

Dans le passage suivant, Quincy Wright a mis en évidence la nature
de la double tâche de la Commission:

«Lorsqu'elle surveille l'exécution des Mandats, la Commission
se sent obligée en droit de limiter ses critiques. Elle ne censure
pas le Mandataire, à moins que les ordonnances de ce dernier ou
leur application ne soient expressément en conflit avec le Mandat
ou un autre texte faisant autorité. Mais si la Commission dénonce
un conflit de ce genre et si son rapport est adopté par le Conseil,
le Mandataire doit le reconnaître. Cette interprétation des obliga-
tions du Mandataire fait autorité.

Mais lorsqu'elle coopère avec le Mandataire, bien que les pou-
voirs de la Société des Nations soient plus limités, la portée de ses
suggestions est beaucoup plus vaste. Elle ne se considère pas tenue
par un document qui fait autorité, mais formule des règles de bonne
administration en faisant appel aux sources les plus diverses et
propose toutes les mesures pratiques qu’elle juge bon pour leur
donner effet. Toutefois, ces suggestions, lorsqu'elles sont sanction-
nées par le Conseil, n’ont jamais que le caractère d’un avis. Le Man-
dataire est libre de ne pas s’y rallier, encore que, si elles sont fondées
sur une connaissance suffisante de la situation, il fera bien de les
méditer. »

Il est vrai que la Commission a établi certains «standards» à son
propre usage; mais il s'agissait de «standards» au sens ordinaire du
mot et non pas au sens de règles juridiques. Quincy Wright a déclaré
(p. 220): |

«La Commission a jugé nécessaire d’établir certains «standards »
à son propre usage, parfaitement consciente du fait qu’ils n’ont à
aucun égard force obligatoire mais qu’il sera possible de les modi-
fier en fonction de l'expérience acquise. »

161
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 164

De toute façon, bien que la Commission permanente des Mandats
ait paru en une occasion critiquer certains aspects de la politique de dif-
férenciation du défendeur et que certains de ses membres aient semblé
le faire à plusieurs reprises, l'impression générale qui se dégage d’une
étude détaillée des rapports soumis par le Mandataire et des rapports
rédigés par la Commission est non seulement que cette dernière n’a pas
soulevé d’objection contre les principes généraux de la politique du dé-
fendeur mais qu'elle en a même approuvé les éléments fondamentaux.
Toutefois, ce que je voudrais souligner pour le moment, c’est que ni
la Commission permanente des Mandats ni le Conseil n’ont jamais es-
sayé de formuler des «standards » destinés à constituer des règles juri-
diques obligatoires pour les Mandataires. Ils auraient certainement été
très étonnés d’entendre dire qu’ils possédaient de tels pouvoirs.

ill) L'Assemblée générale des Nations Unies

43. Sil est vrai que les organes de la Société des Nations n’ont pu
imposer des «standards» comme le prétendent les demandeurs, l’As-
semblée générale des Nations Unies, même au cas où elle aurait remplacé
ces organes, n’a pas davantage de pouvoir de ce genre. En fait, pour au-
tant que je le sache, on n’a jamais suggéré que les Nations Unies possé-
daient à l'égard du Mandat pour le Sud-Ouest africain des pouvoirs
plus étendus que ceux dont les organes de la Société des Nations étaient
investis.

Ainsi la Cour a estimé en 1950 que les Nations Unies avaient en vertu
du Mandat des pouvoirs de surveillance quant à l’administration du
Sud-Ouest africain par le défendeur, mais que le degré de surveillance
ne devait pas dépasser celui qui était appliqué dans le système des Man-
dats et devait être autant que possible conforme à la procédure suivie

_en la matière par le Conseil de la Société des Nations. En 1955 la Cour
a souligné (p. 72) que cela se rapportait «à l’étendus de la surveillance
réelle » et «à la mesure et aux moyens de surveillance », et signifiait que
«l’Assemblée générale ne saurait adopter des méthodes de surveillance
ou imposer ... des conditions qui soient, les unes et les autres, incom-
patibles avec les termes du Mandat ou avec un degré de surveillance
approprié, mesuré d’après /es normes et méthodes du Conseil de la Société
des Nations.»

A la page 74 de l’avis consultatif de 1955, la Cour a redit que son
avis de 1950 devait «s’interpréter comme se raprortant aux questions
de fond ».

M. Winiarski a dit, dans une déclaration jointe à l’avis de 1956:
«Je trouve … que le maintien de la situation antérieurement existante.
constitue la thèse maîtresse de l’avis et que c’est la pratique qui est
décisive.» (P. 33.)

M. Klaestad a expressément déclaré dans son opinion individuelle
de 1955 (p. 87-88) que les décisions des organes des Nations Unies tou-
chant les rapports et les pétitions relatifs au territoire du Sud-Ouest
africain n’étaient pas juridiquement obligatoires. On se rappellera que
cette déclaration reposait sur Phypothése selon laquelle les Nations

162
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 165

Unies avaient hérité des pouvoirs de la Société des Nations au regard
du Mandat. Il ressort également de l’avis consultatif de 1955 que, d’a-
près l'interprétation que la Cour a donnée de l’avis de 1950, les pouvoirs
de l’Assemblée générale de prendre des décisions concernant les rapports
et pétitions relatifs au Sud-Ouest africain avaient leur source dans l’ar-
ticle 10 de la Charte. Cet article autorise l Assemblée générale à formuler
des recommandations et rien de plus.

44. Il est intéressant aussi de constater que les organes de surveillance
des Nations Unies ne se sont vu attribuer aucun pouvoir législatif à
l'égard des territoires sous tutelle (voir Kelson, Law of the United Nations,
p. 630). Cela ressort également de l’opinion individuelle déposée par
M. Lauterpacht en 1955 (p. 116).

Dans l'avis susmentionné, on trouve plusieurs exemples d’Etats
administrant des territoires sous tutelle qui ont affirmé leur droit de ne
pas accepter les recommandations de l’Assemblée générale ou du Con-
seil de tutelle. Il semble peu probable que les auteurs de la Charte aient
octroyé aux Nations Unies en matière de tutelle des pouvoirs moins
étendus que ceux que possédait la Société des Nations dans le domaine
des Mandats, ou que les Nations Unies aient, dans le cas du seul Man-
dat qui n’ait pas été converti en territoire sous tutelle, des pouvoirs plus
vastes que pour les territoires sous tutelle eux-mêmes.

b) La Charte des Nations Unies et la Constitution de l Organisation
internationale du Travail

45. Il convient maintenant d'examiner la thèse suivante: en devenant
Membre de l’Organisation des Nations Unies et de l'Organisation in-
ternationale du Travail, le défendeur en tant que Mandataire a assumé
Vobligation d'appliquer les «standards » consacrés dans les actes consti-
tutifs de ces deux organisations, tels qu’ils sont interprétés par leurs
organes respectifs. Dans le cas de la Charte des Nations Unies, les de-
mandeurs se sont surtout appuyés sur l’article 56, interprété en fonc-
tion de l’article 55 c). En supposant que ces articles créent des droits
ou des obligations juridiques, ce dont on peut douter, il paraît clair
qu’ils ne contiennent pas les «standards» invoqués par les demandeurs.
L'effet combiné de ces deux articles est, sur les points qui nous intéres-
sent ici, que les Membres de l'Organisation s'engagent à agir tant con-
jointement que séparément en coopération avec l'Organisation en vue
d’assurer le respect universel et effectif des droits de l’homme et des li-
bertés fondamentales pour tous, sans distinction de race, de sexe, de
langue ou de religion. On notera que lesdits articles traitent de ces dis-
tinctions dans un seul contexte, celui des « droits de l’homme et des libertés.
fondamentales ». D’autre part, il nesemble pas que la Charte vise à énoncer
ou à définir ces droits et ces libertés et, comme on le sait bien, les tentatives.
faites par la suite pour rédiger à cette fin des instruments complets et
juridiquement efficaces n’ont pas abouti. La notion même de «droits
de l’homme » et de «libertés fondamentales » est donc encore mal déf-
nie, incertaine, et sa teneur n’est pas claire. Il n’est toutefois pas néces-

163
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 166

saire d’approfondir ce sujet, car ce qui est absolument clair, c’est que
les articles 55 c} et 56 ne sont pas applicables en dehors du domaine
du respect effectif « des droits de l’homme et des libertés fondamentales »,
quelle que soit la signification de ces notions. Ces articles ne traitent
pas de la question de la répartition des droits, charges, privilèges, etc. ;
que l’on envisage leurs termes ou leur portée, ils n’interdisent certaine-
ment pas pareille répartition selon la race, le sexe, la langue, la religion,
le groupe ou la classe. Cela ressort non seulement des dispositions des
articles eux-mémes mais aussi de la Charte dans son ensemble. Ainsi,
l’article 73 de la Charte, qui traite des «territoires dont les populations
ne s’administrent pas encore complètement elles-mêmes», oblige à
respecter «la culture des populations en question» et à tenir compte «des
aspirations politiques des populations » qu’il faut aider dans le dévelop-
pement de «leurs libres institutions politiques, dans la mesure appropriée
aux conditions particulières de chaque territoire et de ses populations
et à leurs degrés variables de développement ». On doit prendre en consi-
dération ces dispositions de l’article 73 lorsqu'il s’agit d’interpréter l’ar-
ticle 55; on voit alors que ce dernier ne saurait interdire à l’autorité
chargée du gouvernement de tenir compte des aspirations politiques
des diverses populations habitant diverses régions du même territoire
ou de leurs degrés variables de développement dans le choix des critères
ou mesures à adopter en vue d’assurer le bien-être et le progrès social.
Au contraire, l’un des principaux éléments de l’article 55 est le droit
des peuples «à disposer d’eux-mêmes ».

46. Une situation très analogue se présente dans le cas de la Consti-
tution de l'Organisation internationale du Travail. La disposition invo-
quée à cet égard (C.R. 65/34, p. 57) est le passage suivant de la Décla-
ration de Philadelphie:

«tous les êtres humains, quels que soient leur race, leur croyance
ou leur sexe, ont le droit de poursuivre leur progrès matériel et
leur développement spirituel dans la liberté et la dignité, dans la
sécurité économique et avec des chances égales. »

La encore les termes employés n’indiquent pas qu’il y ait une inter-
diction générale de répartir les droits, charges et privilèges, etc., selon
le groupe, la classe ou la race. Cette conclusion est corroborée par le
fait qu’une répartition différenciée est expressément approuvée, du moins
dans certains domaines, comme l’indique de passage suivant de la Dé-
claration:

«La Conférence affirme que les principes énoncés dans la pré-
sente Déclaration sont pleinement applicables à tous les peuples du
monde, et que, si, dans les modalités de leur application, il doit
être dûment tenu compte du degré de développement social et éco-
nomique de chaque peuple, leur application progressive aux peuples
qui sont encore dépendants, aussi bien qu’à ceux qui ont atteint
le stade où us se gouvernent eux-mêmes, intéresse l’ensemble
du monde civilisé, »

Cette phrase indique clairement que la Déclaration de Philadelphie ne
164
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 167

visait pas à établir un «standard » ayant la teneur alléguée par les deman-
deurs et qu’elle n’était même pas compatible avec un tel «standard ».

47. Probablement parce qu’ils se sont rendu compte que les termes
de ces instruments n'étaient pas leur thèse, les demandeurs ont eu sur-
tout recours à de prétendues «interprétations » desdits instruments par
les organes des organisations en cause. Tel a été particulièrement le
cas pour la Charte des Nations Unies. Comme toute la question de l’au-
torité et de l’effet des résolutions et rapports des institutions et organes
des Nations Unies est assez importante en soi pour qu’on ne la considère
pas seulement à propos des prétendus «standards», je crois préférable
d’en traiter de manière plus détaillée à un stade ultérieur. Pour le moment,
je me contenterai de considérer un aspect de la question, à savoir qu’une
résolution ou un rapport de ce genre ne saurait légitimement ajouter ou
soustraire quoi que ce soit à la Charte d’une manière qui lierait la Cour;
celle-ci doit nécessairement donner sa propre interprétation de tout texte
entrant en ligne de compte aux fins d’une décision. Dans le cas de la
constitution de l'Organisation internationale du Travail, ce principe a
même été expressément énoncé à l’article 37 dans les termes suivants:

« Toutes questions ou difficultés relatives à l’interprétation de la
présente Partie du présent Traité et des conventions ultérieurement
conclues par les Membres, en vertu de ladite Partie, seront soumises
à l’appréciation de la Cour permanente de Justice internationale. »

48. Il y a lieu de revenir ici brièvement sur une question déjà examinée,
celle de savoir si la Cour a compétence pour connaître de différends re-
latifs à de prétendues violations des «standards» et/ou de la norme.
Jai déjà indiqué plus haut qu’à mon avis la Cour n’a pas cette compé-
tence car de tels différends ne seraient pas relatifs «à l’interprétation ou
à l’application des dispositions du Mandat ».

On se rappellera que les demandeurs ont essayé de remédier aux diffi-
cultés qu’ils rencontraient à cet égard en prétendant notamment que le
Mandat lui-même contenait une disposition implicite habilitant l'autorité
de surveillance à établir des «standards» obligatoires pour le Manda-
taire. J'ai expliqué pourquoi je considère cette thèse comme insoutenable;
pourtant, même si elle était fondée, on ne pourrait l’invoquer pour affir-
mer que les prétendues violations de la Constitution de l'Organisation
internationale du Travail ou des décisions de ses organes peuvent faire
l’objet d’un recours judiciaire aux termes du deuxième alinéa de l’ar-
ticle 7 du Mandat. On ne peut certainement pas dire que l'Organisation
internationale du Travail constitue en quoi que ce soit une autorité de
surveillance à l'égard des Mandats.

49. TI conviendrait aussi peut-être à ce stade d’apprécier la valeur
d’une autre assertion des demandeurs qui se rapporte principalement
au problème de la compétence, problème dont il a déjà été question
dans la présente opinion. Selon cette assertion, il y aurait lieu de consi-
dérer les dispositions de la Charte mentionnées dans la résolution de la
Société des Nations en date du 18 avril 1946 comme étant, du fait de

165
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 168

cette mention, in pari materia avec l'article 2 du Mandat et comme étant
par conséquent pertinentes quant à linterprétation dudit article. Or,
s'agissant d'interpréter stricto sensu le document en question, c’est-a-
dire d’en dégager la signification, cette thèse est évidemment indéfendable.
Je ne vois pas comment la Charte des Nations Unies qui date de 1945
pourrait éclaircir d’une façon quelconque les intentions des auteurs du
Mandat, document remontant à 1920. Ce qui aurait été possible, bien
entendu, c’est que les parties soient convenues en 1946 d’attribuer au
Mandat une certaine signification, indépendamment des intentions des
parties à l'instrument original. Il est clair toutefois que la résolution
susmentionnée n’a pas consacré un tel accord. Elle s’est contentée de
noter que des «principes correspondant » à ceux de l’article 22 du Pacte
étaient incorporés dans les chapitres XI, XII et XIII de la Charte. Elle
n’a donc pas cherché à indiquer le sens qui aurait été attribué aux Man-
dats d’un commun accord, ce qu’une référence générale aux chapitres
XI, XII et XIII n'aurait d’ailleurs guère permis de faire, ces chapitres
traitant de catégories de territoires qui diffèrent entre eux et diffèrent
des territoires sous Mandat.

On notera en passant que, même si cette résolution était pertinente
dans le sens indiqué par les demandeurs, elle ne pourrait rendre appli-
cables les articles 55 et 56 de la Charte qui se trouvent au chapitre IX
de la Charte et non aux chapitres XI, XII ou XIII, qui sont les chapitres
mentionnés dans ladite résolution.

Sources de la prétendue norme

50. Yexaminerai maintenant la thèse des demandeurs selon laquelle
la règle de non-discrimination ou de non-séparation serait devenue une
norme juridique obligatoire même pour les Etats souverains. J'ai déjà
dit que, même si pareille norme avait été créée, la Cour n’aurait pas
compétence pour trancher les différends relatifs à son observation. Toute-
fois, je crois bon d’étudier aussi la valeur des allégations des demandeurs
à cet égard.

Les demandeurs prétendent que la norme a son origine dans les
diverses sources de droit international énumérées à l’article 38, para-
graphe 1, du Statut de la Cour. Je me propose d'examiner l’un après
l’autre les divers alinéas de cet article.

a) Article 38, paragraphe I a)

51. Les demandeurs affirment que cet alinéa — qui autorise la Cour
a appliquer des conventions internationales, soit générales, soit spé-
ciales, établissant des règles expressément reconnues par les Etats en
litige — est pertinent attendu que «les dispositions de la Charte des Na-
tions Unies et de la constitution de l’Organisation internationale du
Travail telles qu’elles sont interprétées respectivement par ces organisa-
tions lient le défendeur ».

L’argument est donc essentiellement le même que celui dont je viens
de traiter à propos des «standards » en disant — et cela vaut également
dans le présent contexte -— que les instruments en question ne sauraient

166
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 169

être interprétés comme instituant la règle invoquée par les demandeurs,
que les organes des organisations en cause ne sont pas habilités à éta-
blir une telle règle par voie d’« interprétation » et que de toute manière
la Cour n’a pas compétence pour trancher Jes différends survenus au
sujet de prétendues violations desdits instruments.

J'étudierai ci-après de façon plus approfondie les résolutions et rap-
ports des Nations Unies et j’expliquerai pourquoi j'estime qu’en fait
ces documents n’ont même pas eu pour objet de fixer des règles ou
«standards » ayant la teneur indiquée par les demandeurs.

b) Article 38, paragraphe I b)

52. Les demandeurs invoquent ensuite les dispositions de Particle
38, paragraphe 1 5), et affirment que les processus collectifs de la commu-
nauté internationale organisée — il s’agit surtout des résolutions des
Nations Unies relatives à la discrimination et en particulier de celles
qui condamnent la politique du défendeur au Sud-Ouest africain et
en République sud-africaine — ont donné naissance à une norme de droit
international coutumier ayant la teneur alléguée par les demandeurs.
A cet égard, les demandeurs n’ont pas prétendu pouvoir démontrer
que les critères traditionnels adoptés par la Cour pour déterminer
l’existence ou l’inexistence d’une «coutume internationale comme
preuve d’une pratique générale acceptée comme étant le droit étaient
satisfaits »; en fait, il est clair que c’était impossible. Les demandeurs
n’ont même pas essayé de prouver que la pratique des Etats était conforme
à la prétendue norme; ils ont simplement invoqué des déclarations faites
par des Etats, qui ne concernaient ni leur propre pratique ni celle d’autres
Etats mais critiquaient les politiques du défendeur. Je reviendrai plus
longuement sur ce sujet mais, pour le moment, je voudrais dire que les
demandeurs n’ont même pas cherché à montrer que ces critiques se
rapportaient d’une façon ou d’une autre à la création ou à l’existence
d’une norme ayant la teneur alléguée par eux.

En effet, les éléments de preuve dont la Cour a été saisie et dont je
traiterai plus loin, montrent que la prétendue norme n’a joué aucun
rôle dans les activités des Nations Unies dont il a été fait état.

53. On a bien présenté à la Cour des éléments de preuve concernant
la pratique des Etats en matière de répartition différenciée des droits,
privilèges, charges, etc., mais ils émanaient du défendeur. À cet égard,
on se référera en particulier à la déposition de M. Possony qui, après une
longue et minutieuse étude des mesures et méthodes officielles pratiquées
dans le monde, a conclu:

« Monsieur le Président, étant donné ce que j’ai indiqué à la Cour
quant à la pratique dans le monde, il apparaît qu’une telle règle
ou norme n’est pas généralement appliquée. »

L’exposé et la conclusion de M. Possony n’ont pas été contestés; le
moins qu’on puisse dire est que le contre-interrogatoire ne les a pas
battus en bréche.

54. Comme je l’ai dit, les demandeurs n’ont pas cherché à appliquer

167
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 170

les règles traditionnelles concernant la création du droit coutumier.
Leur thèse suppose au contraire une proposition fort nouvelle, à savoir
que les organes des Nations Unies possèdent une sorte de compétence
législative qui leur permet d’adopter des mesures pouvant s'imposer à
une minorité dissidente. Il ressort clairement des dispositions de la
Charte que pareille compétence n’existe pas et, à mon avis, on aurait
absolument tort de chercher à lintroduire au moyen d’une interpré-
tation nouvelle et insoutenable de Farticle 38, paragraphe 1 b), du Statut
de la Cour.

55. Subsidiairement, les demandeurs ont indiqué que, même si le
défendeur, en refusant de se laisser imposer une norme, peut empêcher
que celle-ci ne le lie en tant qu’Etat souverain, cette opposition n’em-
pêche pas l’applicabilité de la norme au Sud-Ouest africain. Cette thèse
est à mon avis sans aucun fondement. D’après les autorités, aucun
traité ne peut s’appliquer au Sud-Ouest africain sans l’assentiment du
défendeur et il s'ensuit que, le consentement étant une condition préa-
lable de la création d’une nouvelle norme, c’est le consentement du
défendeur qui est nécessaire pour autant qu’il s’agisse du Sud-Ouest
africain.

c) Article 38, paragraphe I c)

56. Les demandeurs ont ensuite fait état des dispositions de lar-
ticle 38, paragraphe 1 c) pour justifier la prétendue norme qui, selon eux,
doit se dégager des principes généraux de droit reconnus par les nations
civilisées. Le premier élément trompeur de leur argumentation vient
de ce que l’alinéa c) autorise la Cour à appliquer non pas les lois des
nations civilisées, mais plus restrictivement les «principes généraux
de droit» de ces nations; il ne signifie donc certainement pas qu’en légi-
férant sur des questions internes données une majorité de nations civi-
lisées puisse forcer. une minorité à. adopter une législation similaire.
Si par exemple tous les Etats sauf un devaient adopter une loi interdi-
sant la fabrication d’armes nucléaires ou accordant le droit de vote
aux femmes, l’Etat faisant exception ne serait pas obligé de prendre
des dispositions législatives semblables. De toute façon, les dépositions
de MM. Possony, van den Haag et Manning prouvent qu’une telle
règle n’est pas observée universellement et que dans de nombreux
Etats, notamment chez les demandeurs, il existe des lois et des pratiques
officielles en sens contraire. Le fait que les deux Etats demandeurs ne
respectent pas chez eux cette prétendue norme ou ces prétendus «stan-
dards » révèle certainement le caractère artificiel de leur thèse.

d) Article 38, paragraphe 1 d)

57. Les demandeurs ont également prétendu que les dispositions de
l’article 38, paragraphe 1 d), constituaient une des sources de leur norme,
mais ils n’ont pas mentionné un seul arrêt, un seul avis ou un seul auteur
confirmant l’existence d’une telle norme.

168
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 171

Rapports et résolutions des organes et institutions des Nations Unies

58. Depuis qu'ils ont invoqué pour la première fois dans leur réplique
la prétendue norme de non-discrimination ou de non-séparation, les
demandeurs ont longuement fait fond sur les rapports et résolutions
des organes et institutions des Nations Unies. Dans leur argumentation
finale, ces rapports et résolutions formaient la base même de la thèse:
c’est grâce à leur adoption que les «standards» auraient été créés et
c’est en se fondant sur la «matière première » constituée par eux que les
demandeurs ont cru pouvoir invoquer les alinéas a) et b) de l’article 38,
paragraphe 1, du Statut de la Cour comme prétendues sources de la
norme. Pour les raisons déjà indiquées, j'estime que ces divers rapports
et résolutions n’ont pas en droit créé des règles de conduite obligatoires
pour le défendeur. En outre, comme je l’ai noté, les rapports et résolu-
tions des Nations Unies n’avaient pas pour objet d’appliquer ou de
créer une norme ayant la teneur alléguée par les demandeurs. Je vou-
drais, pour conclure cette partie de mon opinion, développer un peu
cet aspect du problème en m’occupant plus particulièrement des réso-
lutions qui se rapportent spécialement à l’Afrique du Sud et au Sud-
Ouest africain.

59. Les moyens de preuve détaillés et non contestés qui ont été pré-
sentés à la Cour révèlent que les résolutions en question ont surtout été
le fruit d’une action concertée d’un grand nombre d’Etats africains,
aidés par beaucoup d’autres pays, action visant à obtenir l’indépendance
immédiate du Sud-Ouest africain en tant qu’entité unique gouvernée
par les populations autochtones sur la base du suffrage universel des
adultes. Dans la mesure où l’administration du défendeur fait obstacle
à cet objectif, on a élaboré des plans pour y mettre fin. D’où la présente
instance, portée devant la Cour officiellement par les seuls demandeurs
mais en fait par tous ces Etats africains. Dans le cadre de la campagne
ainsi menée, lesdits Etats ont étroitement collaboré avec certains soi-
disant pétitionnaires du Sud-Ouest africain aux Nations Unies.

60. Ces pétitionnaires n’ont cessé d’affirmer qu’ils représentaient
les indigènes du Sud-Ouest africain — affirmation qui semble avoir
été généralement admise aux Nations Unies. Toutefois, les preuves non
contestées dont nous avons été saisis révèlent le mal-fondé de leurs
prétentions. Certaines des organisations que quelques-uns d’entre eux
disent représenter n’existent que sur le papier et, mis à part les porte-
parole de la nation herero, ils ne représentent la majorité d’aucun
groupe indigène. Même ceux qui prétendent parler au nom de la nation
herero n’expriment pas toujours fidèlement les opinions de celle-ci.
Ainsi, alors que les chefs hereros au Sud-Ouest africain sont apparem-
ment favorables à un système de régionalisme en vertu duquel le terri-
toire serait divisé sur une base fédérale entre plusieurs groupes, à l’ex-
clusion du groupe blanc, certains pétitionnaires aux Nations Unies
produisent l'impression que les Hereros voudraient voir le territoire
gouverné comme une seule entité.

Les organes des Nations Unies ont été saisis d’un grand nombre de

169
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 172

pétitions et de déclarations de pétitionnaires qui sont pleines d’alléga-
tions fausses ou grossièrement déformées concernant la politique et
les méthodes du défendeur au Sud-Ouest africain. Ces pétitionnaires
ont fini par brosser un effroyable tableau d’oppression avec génocide,
esclavage, camps de concentration; ils disent que la politique du défen-
deur repose sur des notions de supériorité raciale, de haine et d’animo-
sité raciales; ils prétendent que l’on prend aux indigènes leurs meilleures
terres pour les donner aux exploitants agricoles blancs, que les indigènes
sont relégués dans le désert ou parqués comme des animaux; que l’en-
seignement n’existe pas pour les indigènes ou qu’il ne fait que les prépa-
rer a Vesclavage; que le territoire est intensément militarisé, les indigènes
terrorisés, etc. Malheureusement, un grand nombre d'Etats, ajoutant
foi semble-t-il à ces mensonges, ont voté en faveur des résolutions
condamnant la politique du défendeur. Très souvent ces prétendus
agissements ont été inclus dans le terme d’apartheid et, si l’on a condam-
né la politique d’apartheid du défendeur, c’est certainement dans la
conviction que le tableau brossé dans les pétitions correspond à la réa-
lité. (IL suffit de considérer les centaines de déclarations erronées figu-
rant dans les mémoires, déclarations dont la fausseté a été prouvée et
admise, pour voir dans quelles proportions cette technique a été mise
en œuvre.) Il est évident que les résolutions n’ont pas condamné la poli-
tique du défendeur simplement parce que les droits, les devoirs, le statut
ou les privilèges sont répartis selon l’appartenance à un groupe, à une
classe ou à une race plutôt qu’en fonction du mérite ou des aptitudes
individuelles; un simple coup d'œil aux comptes rendus des débats
le prouve. Il ne peut donc pas y avoir eu une intention quelconque de
créer, d'appliquer ou de confirmer une norme ou des «standards» du
type allégué par les demandeurs. En outre, même si l’on pouvait à quel-
que fin que ce soit considérer que les résolutions énoncent des règles,
leur valeur serait nulle étant donné qu’elles reposent, comme on peut
le démontrer, sur des contrevérités et des déformations grossières.

61. Même les résolutions qui ont trait à l’introduction de la présente
instance contre le défendeur ne mentionnent pas la prétendue norme
ou les prétendus «standards». L’accusation portée contre le défendeur
était une accusation d’oppression intentionnelle et c’est bien ce qui
figurait à l’origine dans les requêtes et les mémoires. Comme je l’ai indi-
qué plus haut, la thèse fondée sur la violation d’une norme ou de «stan-
dards » tels qu’ils sont définis par les demandeurs n’a fait son apparition
que dans la réplique des demandeurs et ceux-ci l’ont introduite dans
leur conclusions peu de temps seulement avant que leur agent termine
sa plaidoirie. Si les Nations Unies ont eu l’intention de créer, d’appli-
quer ou de confirmer pareille norme ou pareils «standards», il est
curieux que les Membres des Nations Unies, et notamment les deman-
deurs, n’en aient à aucun moment été conscients.

62. Pour tous les motifs que je viens d'indiquer, j'estime que la Cour
n'a pas compétence pour connaître de la thèse des demandeurs telle
qu’elle est maintenant formulée et que, de toute façon, cette thèse est
mal fondée.

170
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 173

Effet de la norme ou des standards invoqués
Introduction

1. Jen viens maintenant à examiner l'effet que l’application de la
norme ou des «standards» invoqués aurait sur le bien-étre et le progrés
des habitants du Sud-Ouest africain. Si, comme le défendeur l’affirme,
cette application devrait manifestement porter préjudice à tous les inté-
ressés, nous aurions là un argument supplémentaire contre la thèse
selon laquelle le défendeur est tenu, dans le cadre des obligations décou-
lant du Mandat, de se conformer à la norme ou aux «standards ».

En étudiant cette question, je devrai inévitablement aborder des as-
pects importants, voire fondamentaux, de la politique du défendeur,
initialement décrite par les demandeurs, comme inéquitable, arbitraire,
injuste ou intentionnellement oppressive et partant aussi certains des
points figurant dans ce qu’on a appelé leur liste ou catalogue. Chemin
faisant, j’'apporterai quelques éclaircissements sur la question de savoir
si les demandeurs auraient pu prouver leurs accusations initiales, à
supposer qu’ils aient tenté de le faire. Mais je ne m’attarderai toutefois
pas longuement là-dessus, mon objet étant uniquement d’étudier l'effet
probable de l’application de la norme ou des «standards» invoqués !.

Histoire du territoire et de ses populations

2. On ne saurait apprécier l'effet de la politique appliquée ou envi-
sagée dans le Sud-Ouest africain sans avoir une connaissance appro-
fondie des faits marquants qui caractérisent le territoire, son histoire
et ses populations.

Sil n’est pas possible d’examiner en détail ces questions dans le cadre
de la présente opinion, il s’impose néanmoins de mentionner quelques-
uns des faits les plus importants.

3. Le Sud-Ouest africain est un vaste territoire de 823 000 kilomètres
carrés, dont la population totale était probablement inférieure à 250 000
âmes en 1920. A Vheure actuelle, cette population dépasse tout juste
500 000 habitants. Le désert du Namib borde tout le littoral du terri-
toire et représente plus de 15 pour cent de sa superficie totale. Le reste
est constitué pour la plus grande partie par un semi-désert, exposé a
de rigoureuses sécheresses périodiques. Seule une région relativement

1 En raison de la modification fondamentale intervenue dans la thèse des deman-
deurs, que j’ai mentionnée précédemment, la Cour n’est plus saisie des accusations
initiales aux fins d’un règlement judiciaire. [1 est donc inutile de s’occuper de ces
accusations ou d'examiner systématiquement chaque mesure de différenciation
compte tenu des premiers griefs formulés. Les demandeurs ayant reconnu tous les
faits exposés par le défendeur dans ses pièces de procédure écrite, il semble bien
évident que les accusations initiales auraient inévitablement été déclarées sans
fondement, tant en ce qui concerne la politique du défendeur considérée dans
son ensemble qu’en ce qui concerne un bon nombre des mesures mentionnées.
S'agissant des mesures pour lesquelles cela ne serait peut-être pas évident, la Cour se
trouverait dans l'impossibilité de statuer sur les accusations initiales de manière équi-
table et juste car l’amendement apporté par les demandeurs à leurs conclusions a tout
naturellement amené le défendeur à s’abstenir d'examiner minutieusement, au cours de
la procédure orale, toutes les questions de fait qui auraient été pertinentes à cet égard.

171
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 174

peu étendue dans la partie nord-est du territoire bénéficie de précipita-
tions abondantes. De vastes secteurs du territoire n’ont jamais été occu-
pés par aucun des divers groupes indigènes. Comme ceux-ci n’avaient
nul moyen de forer des puits ou d’édifier des barrages, ils étaient confinés
dans les régions où l’eau était naturellement disponible. Ils étaient de
toute manière tellement peu nombreux, dans certaines parties du terri-
toire, qu’ils n’éprouvaient pas la nécessité d’occuper de grandes étendues.
Dans ces conditions, et si l’on tient compte en outre des conséquences
des luttes intestines qui ont ravagé le pays au cours du XIX® et au début
du XXE siècle, de vastes zones du territoire étaient inoccupées lorsque
le Mandat est entré en vigueur.

4, Lorsque le territoire a été placé sous Mandat, ses habitants consti-
tuaient au moins neuf groupes principaux, occupant dans une large
mesure des parties distinctes du territoire et présentant de grandes diffé-
rences entre eux quant à l’aspect physique, à l’origine ethnique, à la
cuiture, à Ja langue et au degré d'évolution. Ces groupes, voire certains
sous-groupes, n’ont cessé de se considérer, et ont d’une manière générale
été considérés, comme des peuples ou des groupes ethniques distincts.
Le groupe européen ou groupe blanc, essentiellement d’origine alle-
mande et sud-africaine, était de loin le plus évolué. Les autres groupes
étaient exclusivement des groupes non blancs et, à de rares exceptions
près, totalement illettrés et primitifs. Certains de ces groupes se livraient
des guerres continuelles qui avaient engendré des haines inexpiables.
Les principaux groupes non blancs étaient:

i) les populations du Caprivi oriental;
ii) les populations de l’Okavango;
iti) les Ovambos;
iv) les Boschimans;
v) les Damas (également appelés Bergdamas ou Bergdamaras ou
Damaras des collines ou Klipkaffirs);
vi) les Namas (également appelés Khois ou Hottentots);
vii) les Hereros (également appelés Damaras pasteurs ou Damaras
des plaines);
viii) les Basters de Rehoboth et le groupe des métis.

Les groupes iv) et vi) étaient khoisans (peau brune). Le groupe viii)
comprenait les métis, essentiellement de blancs et de non-blancs (peau
plus claire); quant aux autres groupes, ils étaient tous négroides.

5. Si les membres de ces groupes ethniques ont été rassemblés dans
le cadre d’un Mandat unique, cela tient uniquement a des circonstances
indépendantes de leur volonté.

Les régions septentrionales, sur lesquelles l’Allemagne n’a jamais exer-
cé de contrôle effectif, comprennent quatre pays différents, à savoir le
Kaokoveld, POvamboland, l’Okavango et ce curieux appendice connu
sous le nom de Caprivi oriental. Chacun de ces pays a été depuis l’épo-
que historique jusqu’à ce jour habité par sa ou ses propres populations.
Ethniquement, les populations du Caprivi oriental sont apparentées
à celles de la Zambie et du Betchouanaland. Elles n’ont aucun lien eth-

172
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 175

nique avec aucune autre des peuplades du Sud-Ouest africain, n’ont
jamais rien eu de commun avec elles et en sont, du point de vue géo-
graphique, isolées par des marécages encore aujourd’hui infranchissables.
L’Ovamboland est habité par un groupe de tribus d’appartenance eth-
nique voisine, mais parlant au moins deux langues et plusieurs dialectes.
Ces tribus forment 45 pour cent de la population totale du Sud-Ouest
africain. L’Okavango et le Kaokoveld sont l’un et l’autre habités par
des groupes plus réduits de tribus ethniquement voisines. Mais alors
qué le groupe okavango est ethniquement apparenté aux Ovambos, le
groupe du Kaokoveld fait partie du peuple herero, qui a émigré d’Afrique
centrale vers la fin du XVIII¢ siècle et qui, sous l’angle ethnique, linguis-
tique et social, diffère totalement de tous les autres groupes ou peuples
du Sud-Ouest africain.

6. A Pexception des Boschimans, qui sont en quelque sorte dispersés
à travers tout le Sud-Ouest africain dans les régions incultes, les autres
groupes non blancs vivent dans diverses parties des régions centrales
et méridionales du territoire, régions où la police allemande effectuait
des patrouilles, d’où leur appellation de «zone de police». Ces groupes
comprennent des éléments hereros qui, à partir de 1830 environ et jus-
qu’à l’établissement de la domination allemande entre 1880 et 1890,
voire après cette date, furent presque constamment en guerre avec divers.
éléments namas. On trouve en outre les Bergdamaras, autre groupe
négroide distinct, arrivé à une date très reculée mais réduit par la suite
en esclavage par les Namas et ultérieurement aussi par les Hereros, et
qui au cours des temps adopta la iangue nama. Les Basters de Rehoboth
émigrèrent de la province du Cap aux environs de 1870 et s’établirent
dans le Rehoboth Gebiet (territoire de Rehoboth), où ils se gouver-
nèrent eux-mêmes.

Les guerres, qui ébranlérent le régime allemand, brisèrent l’organisa-
tion tribale et l’économie des Hereros et des Namas et réduisirent leur
nombre, vers 1912, à moins de 20 000 et 15 000 respectivement. Je rela-
terai ultérieurement les efforts entrepris par le Gouvernement sud-afri-
cain pour rétablir leur organisation tribale et les installer, ainsi que
les Damaras, dans des réserves ou foyers (homelands).

7. Si l’on fait exception de quelques rares explorateurs, missionnaires,
chasseurs, marchands, etc., les blancs n’apparurent que très tardive-
ment au Sud-Ouest africain au cours du XIXE siècle.

En 1870, Walvis Bay et une petite région avoisinante devinrent terri-
toire britannique. Cette zone fut intégrée à la province du Cap et, en
tant que telle, devint partie intégrante de l’Union sud-africaine. A l’heure
actuelle, elle fait partie de la République sud-africaine, mais est admi-
nistrée dans le cadre du Sud-Ouest africain.

Dans les autres parties du Sud-Ouest africain, la domination alle-
mande a commencé en 1884 et a duré jusqu'en 1915.

Au cours de cette période, des militaires, agriculteurs, techniciens,
mineurs, marchands et missionnaires européens se rendirent dans les
parties centrale et méridionale du territoire (zone de police) de sorte
que, lorsque celui-ci passa sous Mandat, le chiffre de la population

173
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 176

blanche atteignait environ 20 000 personnes. En 1913, les agriculteurs
blancs possédaient 340 000 kilomètres carrés de terres, de très vastes
superficies étant en outre détenues par des sociétés appartenant à des
blancs. La population blanche créa une économie moderne, fondée
essentiellement sur l’exploitation des mines de diamant et, dans une
certaine mesure, sur l'élevage, quoique dans ce dernier domaine les
progrès aient été limités. Un vaste réseau de voies ferrées fut créé et
relié, au cours de la première guerre mondiale, après la conquête du
territoire, à celui de l’Afrique du Sud. Avant l’établissement du Mandat,
les recettes du territoire, largement tributaires elles aussi de la produc-
tion de diamants, ne suffisaient jamais à couvrir les dépenses adminis-
tratives.

8. Tous les intéressés ont évidemment dû se rendre compte qu’en
définissant la politique à appliquer pour l’administration du territoire
le défendeur tiendrait dûment compte de la situation. Or, la situation
voulait qu’il existât, dans le nord, quatre territoires et peuples distincts.
Ce n’est pas le défendeur qui a créé ces foyers distincts, ni les nationa-
lités distinctes qui y vivent: ils ont existé de tout temps. Dans la zone
de police, la situation était que l’économie tribale des peuples indigènes.
avait été dévastée et que, peu évolués et illettrés, les indigènes n’avaient
pas les aptitudes techniques indispensables à la création d’une écono-
mie et d’une administration modernes. D’autre part, cette zone était
sous-peuplée et il y existait une population européenne luttant pour
affermir l’économie moderne qu’elle avait créée. Vaste, essentiellement
sous-développé et pauvre, le territoire avait besoin de l’esprit de direc-
tion et d'initiative des blancs.

Il fallait des immigrants blancs pour assurer l’ordre, assurer la direc-
tion et la gestion des mines, des chemins de fer, des ports, des hôpitaux
et des administrations publiques. En outre, le besoin de sources de reve-
nus supplémentaires se faisait cruellement sentir et à cette époque le
seul moyen de se les assurer était d'importer toujours plus de capitaux
détenus par des blancs, de recourir à l’esprit d’initiative et aux connais-
sances techniques des blancs. On avait surtout besoin de la compétence
et de l'initiative d’agriculteurs à l’esprit progressiste. Le seul rôle que
les indigènes pouvaient initialement jouer dans le cadre de l’économie
monétaire consistait à fournir de la main-d'œuvre non qualifiée.

La politique de différenciation, concrétisée notamment par des écoles
distinctes, des zones de résidence distinctes, des réserves pour les divers
groupes ethniques, le contrôle des entrées, etc., avait été pratiquée par
les Allemands et le défendeur l’a appliquée à son tour lorsque le terri-
toire a été placé sous Mandat. Les grandes différences qui existent entre
les divers groupes rendaient l’adoption d’une telle politique à la fois
naturelle et inévitable.

9. Ces explications liminaires données, nous pouvons maintenant
examiner de manière plus précise certains des aspects et des effets
principaux de la politique et des mesures que le défendeur a effective-
ment mises en œuvre après avoir accepté le Mandat. Je me propose de
le faire dans les rubriques qui suivent.

174
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 177

Immigration blanche

10. Comme je l’ai signalé ci-dessus, les ressources du territoire, au
début de la période du Mandat, ne suffisaient pas à couvrir les dépenses
administratives. Les circonstances ont obligé le défendeur à concentrer
ses efforts sur le développement de l’économie moderne, qui fonctionnait
déjà à l’intérieur de la zone de police, afin de s’assurer les fonds néces-
saires pour la mise en valeur de l’ensemble du territoire. S’il voulait
éviter la stagnation, il n’avait pas le choix. Comme un expert, M. Krogh,
l’a souligné dans sa déposition devant la Cour, l’Afrique du Sud n’est
devenue que récemment un pays exportateur de capitaux. Lorsque le
Mandat lui a été confié, on ne pouvait nullement escompter qu’elle
affecte des fonds importants à la mise en valeur du territoire. Il n’y avait
pas davantage de fonds internationaux disponibles à cet effet. Etant
donné la nature des ressources naturelles, plutôt limitées, de la zone
de police et les problèmes qu’y soulevait le développement économique,
il fallait des techniques modernes et un esprit d'entreprise qui dépassaient
de loin les aptitudes des indigènes, compte tenu de leur état de sous-dé-
veloppement et des réalisations qu’on pouvait mettre à leur actif. Si
l’on songe en outre que l’économie tribale était démantelée et la Zone
de police sous-peuplée, on se rendra compte qu’une politique d’immi-
gration blanche n’était que naturelle, voire quasi inévitable.

11. Cette politique a certainement été prévue par les Puissances inté-
ressées. En présentant le traité de paix à la Chambre des communes,
le 3 juillet 1919, M. Lloyd George, premier ministre britannique, a
déclaré notamment:

«Tl ne fait pas le moindre doute que le Sud-Ouest africain devien-
dra partie intégrante de la Fédération sud-africaine. J/ sera colonisé
par des hommes venus d’ Afrique du Sud. I n’y a pas d’autre solution 1.»
(Les italiques sont de nous.)

12. Dans ces conditions, des agriculteurs blancs ont été encouragés
à s’établir dans la zone de police et la plupart des terres appartenant à
la Couronne et non indispensables pour la constitution de réserves
indigènes ont été vendues à ces immigrants. C’est ainsi qu’au cours des
premières années d’administration, 4 885 000 hectares ont été attribués
à des agriculteurs blancs.

On s’est efforcé de développer scientifiquement l’agriculture et de
résoudre les divers problèmes découlant des conditions naturelles:
approvisionnement en eau, assuré chaque fois que cela était possible
par le forage de puits et la constitution de réserves sous des formes
appropriées; lutte contre les épizooties, entreprise avec des méthodes
telles que la vaccination, les bains parasiticides, les mesures de quaran-
taine, la sélection de reproducteurs, etc.; création d'exploitations ren-
tables dans les régions très arides du sud, rendue possible par la mise
au point, grâce à des recherches et à un élevage scientifique, d’une
variété spécialement adaptée de moutons persans (caraculs) donnant
des peaux de qualité exceptionnelle, etc. Ainsi étaient posées les bases

1 Temperley, History of the Peace Conference, vol. VI, p. 502.
175
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 178

d’une économie plus diversifiée, qui est devenue une réalité lorsque après
la deuxième guerre mondiale la pêche est venue s’ajouter, grâce aussi
à des techniques très perfectionnées, aux sources de production du terri-
toire. Toute cette évolution a évidemment stimulé les activités commer-
ciales et techniques, ainsi que l'expansion des diverses formes d’indus-
trie secondaire, et s’est traduite par une augmentation constante des
recettes disponibles pour l’administration du territoire et notamment
par l'élévation du niveau de vie et le progrès des populations indigènes,
ainsi que par le développement de leurs foyers (homelands).

13. Les fruits de cette politique, et notamment les avantages qu’elle
a apportés aux populations non blanches, sont illustrés de manière
spectaculaire par les vastes plans de développement proposés par la
Commission Odendaal, dont le Gouvernement sud-africain a déjà
entrepris la mise en œuvre. Mais, chose non moins importante quoique
peut-étre moins spectaculaire, les populations non blanches n’ont cessé
d’en tirer profit depuis le début, comme je le montrerai plus loin.

Les progrés ont exigé du temps, car ils ont été entravés et retardés
par divers facteurs tels que la crise économique générale survenue après
1930, des sécheresses périodiques exceptionnellement graves, la deuxième
guerre mondiale, etc. Mais il est généralement admis — ce qui est
significatif — que, sans la politique consistant à encourager l’immigra-
tion blanche et a stimuler le développement d’une agriculture moderne,
le territoire aurait été irrémédiablement acculé à la banqueroute au
cours de la crise mondiale, alors que l’exploitation minière ne rapportait
pratiquement plus rien.

14. Cette politique a été appliquée sans que les organes de la Société
des Nations, qui en étaient parfaitement informés, soulèvent la moindre
objection. Je voudrais rappeler également que deux enquêtes indépen-
dantes, à savoir celle de la Commission judiciaire van Zyl en 1936 et
celle de lord Hailey en 1946, ont confirmé la justesse et la nécessité quasi
inéluctable de cette politique (voir citations dans le contre-mémoire,
livre IV, p. 420-421).

Reconnaissance de la diversité de la population non blanche

15. Pai mentionné ci-dessus la diversité des groupes ethniques ou
nationaux non blancs du territoire, les différences de langue, de culture,
d’organisation politique, sociale et économique, de mode de vie et de
degré d’évolution qui les caractérisent: j’ai dit aussi à quel point ils
ont traditionnellement vécu en tant qu’entités ethniques distinctes,
dans des parties distinctes du territoire. Ces facteurs sont parmi les
faits reconnus du dossier. Ils font peut-être l’effet de lieux communs
lorsqu’on se borne à les évoquer en termes très généraux; mais les descrip-
tions et illustrations plus détaillées qu’en ont données les experts appelés
à témoigner et notamment MM. Eiselen, Bruwer, Logan et Pepler,
dont les dépositions n’ont pas été contestées, les ont rendus vivants.

16. Le désir des groupes de conserver leur particularisme et de se
développer en tant qu’entités nationales distinctes ne constitue pas
seulement un autre des faits reconnus, mais a été démontré fort claire-

176
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 179

ment par les témoins que je viens de citer, notamment par M. Bruwer
qui, comme membre de la Commission Odendaal, a fait des recherches
spéciales en la matière, ainsi que par M. Dahlmann, qui a décrit les
vaines tentatives faites au sein des mouvements politiques modernes
en vue de franchir les barrières ethniques.

17. Si l’on considère ces réalités, il n’est guère étonnant que les ex-
perts aient souligné les uns après les autres les valeurs positives que
recouvrent les diverses cultures et la solidarité des divers groupes et
qu’ils aient signalé combien il importe d’en tenir dûment compte quand
on s’efforce de favoriser le bien-être des individus constituant ces groupes.

Les experts sud-africains ont insisté sur ces points en se fondant
sur les connaissances et l’expérience approfondies acquises en Afrique
méridionale même et notamment en Afrique du Sud et dans le Sud-
Ouest africain. Leurs conclusions ont été très vigoureusement con-
firmées par des experts venus d’autres régions du monde, par exemple
M. Logan, qui s’est inspiré de recherches approfondies effectuées sur
les lieux au Sud-Ouest africain même, et MM. Possony, van den Haag
et Manning, qui se sont fondés sur les connaissances et l’expérience
acquises dans le monde entier. Ces derniers ont en particulier fourni
des exemples des conséquences tragiques auxquelles on a si souvent
abouti dans toutes les régions du monde, lorsqu’on a négligé l'importance
de pareilles questions.

18. H ressort des considérations ci-dessus que cet élément de la poli-
tique pratiquée depuis l'acceptation du Mandat a été lui aussi la con-
séquence naturelle et quasi inévitable des faits en présence desquels
s’est trouvé le Gouvernement sud-africain. Ce n’est pas ce Gouverne-
ment qui a créé la diversité ou les phénomènes sociologiques en cause;
c’étaient là des réalités qu’il devait admettre s’il voulait s’efforcer d’ac-
croître le bien-être et le progrès avec quelque chance de succès.

Conséquences de l’immigration blanche et de la diversité de la population

19. Ayant adopté pour politique d'encourager les blancs établis
dans le territoire avant le Mandat à y demeurer et de stimuler une
nouvelle immigration blanche, le défendeur a considéré que le groupe
blanc faisait partie intégrante de la population du Sud-Ouest africain.
Cette politique était entièrement en accord avec la lettre et l’esprit du
Mandat. Demeuré sur les lieux ou venu sur l'invitation spéciale du
Mandataire avec l’assentiment des organes de surveillance internationaux
et s'étant admirablement acquitté de la tâche qu’il devait accomplir —
à savoir créer une économie moderne dans le territoire au profit de la
population tout entière —, le groupe blanc a sans aucun doute le droit
moral de rester dans le pays et d’être traité avec au moins la même con-
sidération que tout autre groupe. Le Mandataire se devait de reconnaître
les conséquences de cet aspect de Ja situation, dés son acceptation méme
du Mandat, alors qu’il encourageait les personnes intéressées à demeurer
dans le pays ou à y venir et alors que ces mêmes personnes s’attaquaient
à la tâche qui leur était assignée.

177
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 180

20. Ces conséquences sont fort importantes. Pour illustrer mon ex-
posé, j'en mentionnerai quelques-unes, qui viennent tout naturellement
à l'esprit.

Si le défendeur n’avait pas pratiqué une politique de séparation et
de différenciation, il est probable que bon nombre des blancs résidant
déjà dans le territoire n’y seraient pas demeurés et que les immigrants
dont on avait tant besoin n’y seraient pas venus. Les techniciens, les
membres des professions libérales, les agriculteurs, les mineurs, etc.,
blancs n’auraient pas immigré dans le territoire s’ils n’avaient pas eu
Vassurance que leurs enfants y bénéficieraient d’une instruction com-
parable à celle qui pouvait leur être dispensée ailleurs et qu’ils pourraient
y maintenir leur niveau de vie. I] ne fait aucun doute que, pour des
raisons de niveau culturel et de langue, il aurait été absolument im-
possible de mettre les enfants blancs et les enfants indigènes dans les
mêmes écoles. I] est manifeste que, là où de telles différences existent,
la fréquentation des mêmes écoles nuit aux deux groupes.

Sans nouveaux enseignants, aucun enseignement n'aurait pu être
dispensé aux enfants des immigrants. Or, on ne pouvait s’assurer les
services d’enseignants blancs — et il n’y avait que ceux-là — qu’en leur
offrant des traitements comparables à ceux qu’ils pouvaient obtenir
ailleurs.

21. Sur tous les points mentionnés ci-dessus, la situation et les be-
soins des groupes indigènes étaient fort différents. Ils en étaient à un
stade de développement où il fallait commencer par les convaincre peu
à peu des bienfaits de l’instruction telle qu’on l’entend dans la civilisa-
tion occidentale. Leur hostilité et leur apathie initiales à cet égard
étaient aggravées par des facteurs comme le nomadisme et la dispersion
du peuplement, l’étendue du territoire et sa faible densité humaine,
le grand nombre de langues parlées, la pauvreté du pays, la pénurie
d'enseignants et les difficultés auxquelles se heurtait la formation de
maîtres compétents.

Cela étant, les spécialistes de l'éducation estimaient — non seule-
ment d’ailleurs à propos du Sud-Ouest africain, mais en ce qui concerne
d’une manière générale les problèmes analogues que l’éducation soulève
partout en Afrique — que certaines conditions devaient être réalisées
avant de pouvoir espérer des progrès notables sur le plan de l'instruction.
D'une part, il fallait encourager les sociétés de missionnaires à rendre
les collectivités indigènes plus sensibles aux principes et aux normes de
la civilisation chrétienne et, ce faisant, à développer chez elles un certain
intérêt pour l'instruction. D’autre part, le travail rétribué pouvait
être considéré comme une méthode d'éducation tendant à stimuler
Pintérét à l’égard de l'instruction en raison notamment de sa valeur
utilitaire. Enfin, il convenait d'étudier les langues indigènes et d’en faire
des langues écrites, afin de répondre aux besoins de l’enseignement dans
la langue maternelle, notamment pour les très jeunes enfants.

En raison des problèmes linguistiques et de la pénurie générale d’en-
seignants, les maîtres affectés à l'instruction des indigènes ne pouvaient
pas ne pas être indigènes pour la plupart. Or, il fallait inévitablement

178
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 181

beaucoup de temps pour donner une formation satisfaisante 4 un
nombre suffisant de professeurs indigènes. Comme en outre les collecti-
vités indigènes ne pouvaient guère contribuer directement aux frais
d’éducation et que le territoire a eu pendant longtemps beaucoup de
peine à équilibrer son budget, les fonds disponibles pour l’éducation
des indigènes restaient limités. Dans ces conditions et compte tenu des
grandes différences de niveau social et économique entre le groupe
blanc et les groupes indigènes, il aurait été parfaitement déplacé d’in-
sister sur une égalité rigoureuse entre ces groupes en ce qui concernait
par exemple la qualité des bâtiments scolaires ou les traitements versés
aux maîtres. Pareille exigence aurait artificiellement et inutilement
retardé la réalisation de l’objectif que l’on s’était fixé, à savoir dispenser
le plus tôt possible un enseignement au plus grand nombre possible
d'enfants indigènes et les collectivités indigènes elles-mêmes en auraient
pati. Pour faire des comparaisons valables, il ne faut pas se référer à
tel ou tel niveau atteint dans le groupe blanc mais aux éléments com-
parables que l’on peut observer dans le groupe indigène en cause (ou
dans d’autres groupes africains). Ainsi, ce qu’il faut comparer, c’est
la qualité des bâtiments scolaires et celle des autres installations qu’utilise
le groupe considéré et auxquelles il est habitué, la comparaison devant
être à l’avantage des premiers. De même, les traitements des enseignants
doivent être comparés aux traitements, salaires ou revenus d’autres
membres du même groupe exerçant des emplois ou des activités com-
parables. Comme M. van Zyl l’a signalé, les enseignants indigènes
jouissent fréquemment de privilèges très précieux, tels que des subventions
en matière de logement, qui ne sont pas accordés aux professeurs blancs.
Il est évident que les courbes peuvent être et doivent être ascendantes,
comme cela a été nettement le cas jusqu’à l’heure actuelle. Il faut toute-
fois que cette élévation aille de pair avec le progrès général du groupe
en question, sinon son équilibre intérieur serait perturbé.

22. En somme, ce qu'il s’agit de comprendre, c’est que l’arrivée
du groupe blanc n’a pas empêché les groupes indigènes d’être des col-
lectivités africaines indigènes comparables aux collectivités analogues
existant ailleurs. Le seul fait qu’un groupe blanc vivait désormais à
leurs côtés ne signifiait pas que leurs besoins et leur situation fussent
devenus les mêmes que pour ce groupe. Bien au contraire, ce bref examen
de la situation sur le plan de l’enseignement illustre très clairement les
grandes différences avec lesquelles le Mandataire devait compter, en ce
qui concernait la situation économique et sociale et le degré d’évolution
du groupe blanc d’une part et des divers groupes indigènes de Pautre,
les grandes différences qui en résultaient quant à leurs besoins respectifs
et la nécessité de s’occuper de chaque groupe en fonction de ses besoins
particuliers. En d’autres termes, le présent examen montre combien il
était inévitable que le Mandataire établit une différenciation s’il voulait
favoriser le bien-être et le progrès de tous les intéressés.

23. On en arrive à la même conclusion lorsqu'on considère les autres
aspects de l'existence — je me bornerai à mentionner très brièvement
les domaines de la politique et de l’économique.

179
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 182

Sur le plan politique, les membres du groupe blanc étaient originaires
de pays où ils s'étaient accoutumés à participer au gouvernement suivant
le système parlementaire. Dans la zone de police du Sud-Ouest africain
où ils constituaient désormais une collectivité ayant des intérêts propres,
ils ont tout naturellement éprouvé le besoin de se gouverner jusqu’à
un certain point eux-mêmes, dans des conditions appropriées et prati-
quement comme s’ils constituaient une province, ce qui leur a été ac-
cordé en 1925. Les groupes indigénes quant 4 eux n’avaient ni tradition
ni expérience ni notion de régime parlementaire, pour lequel ils ne té-
moignaient alors aucun intérêt (il en allait de même dans toute l’Afrique).
A exception des Boschimans, les divers groupes avaient leurs institutions
politiques traditionnelles propres, présentant toujours un grand intérêt
intrinsèque. II fallait que ces institutions soient respectées — ou, en ce
qui concerne les groupes méridionaux, rétablies — et qu’elles soient
convenablement et progressivement développées et adaptées sous ie
contrôle et l’égide du Mandataire, compte tenu de l’évolution de la
situation et des progrès réalisés dans le cadre de chaque groupe. Tel a
été précisément, là encore, le but de la politique du Mandataire.

24. Dans le domaine économique aussi, les besoins des divers groupes
différaient sensiblement et étaient à bien des égards diamétralement
opposés. Des protections réciproques étaient donc indispensables afin
d'assurer ce que M. Krogh a si pertinemment appelé la « paix sociale »,
facteur manifestement essentiel de progrès économique.

Les groupes indigènes avaient besoin de mesures de protection fon-
damentales contre les capitaux, les aptitudes techniques et Pexpérience
des blancs du secteur privé. I] a donc fallu réserver à ces groupes des
foyers leur appartenant en propre, qu'ils seraient seuls à utiliser et à
occuper, sauf dans la mesure où la présence d’un petit nombre de blancs
pouvait être requise pour les aider, le temps nécessaire, à assurer les
services essentiels. Il a également fallu leur réserver à titre préférentiel
des possibilités d’emploi dans les activités commerciales et industrielles
de ces foyers et méme dans les villes indigenes de la région blanche.
Il a fallu contrôler le recrutement de la main-d’ceuvre, les contrats de
travail et les conditions d’empioi. Il a fallu ensuite adopter une législa-
tion obligeant les employeurs de main-d'œuvre indigène des régions
urbaines à collaborer avec les autorités locales et l’administration cen-
trale en vue d’assurer à leurs employés, moyennant subventions, des
logements satisfaisants dans des agglomérations convenablement amé-
nagées. Outre ce genre de protection, il s’est avéré indispensable de dis-
penser aux groupes indigènes une aide de toute nature, dans le cadre
de leurs foyers respectifs, en vue de faire progresser et d’améliorer
leur économie de subsistance et de la transformer progressivement en
économie monétaire. Au cours de sa déposition, M. Pepler a brossé
un tableau très suggestif de la grande diversité des besoins des groupes
à cet égard, en fonction de leurs coutumes, du degré de développement
atteint et des conditions locales. Il a souligné Ja nécessité d’adapter dans
chaque cas les méthodes aux besoins et aux particularités du groupe en
cause.

180
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 183

De leur côté, les membres du groupe blanc qui dirigeaient leur propre
exploitation ou entreprise éprouvaient, pour des raisons assez évidentes,
le besoin d’être protégés contre le vagabondage, la violation de la pro-
priété et autres dangers analogues que leur faisait courir une population
indigène insuffisamment développée.

Quant aux autres, dont on avait besoin pour exercer des emplois
spécialisés ou semi-spécialisés, on ne pouvait les attirer qu’en leur
offrant des salaires et des conditions d’emploi comparables à ce qui se
pratiquait ailleurs. Comme l’ont souligné de nombreux experts, il im-
portait de respecter les lois de la concurrence en matière de rémuné-
ration. Il n’est pas surprenant que, dans quelques branches profession-
nelles, certains de ces employés aient exigé, et se soient vu accorder,
des privilèges spéciaux, les protégeant contre la concurrence éventuelle
de non-blancs, capables d’offrir les mêmes services à un moindre prix.

Politique foncière du défendeur

25. La politique foncière du défendeur, essentiellement caractérisée
par la constitution de régions distinctes pour chacun des groupes eth-
niques précédemment énumérés, revêt une importance fondamentale
pour l'application de la politique générale mentionnée ci-dessus. Cette
politique agraire a été approuvée en ces termes par la Commission per-
manente des Mandats:

«le bien-fondé des préoccupations qui ont déterminé l’instauration
dans ce territoire du système de cantonnement, apparaîtra pleine-
ment, si, dans l’avenir, il était permis de constater que l’adminis-
tration dispose encore de terres fertiles en quantité suffisante pour
faire face aux besoins croissants de la population indigène et
qu’en fait les réserves sont accrues à mesure de l’augmentation
progressive de cette population ».

Les faits non contestés prouvent que le Mandataire s’est effective-
ment soucié d’assurer des superficies assez étendues aux groupes indi-
gènes et qu'avec le temps les réserves ont été sensiblement agrandies
en leur faveur, tant à l’intérieur qu’à l'extérieur de la zone de police.

26. En dehors de la zone de police, de vastes superficies étaient
inoccupées lorsque le territoire a été placé sous Mandat. La chose n’est
pas surprenante si l’on considère que cette vaste région était relative-
ment peu peuplée à l’époque et que les indigènes n’étaient pas en mesure
d’améliorer leur approvisionnement en eau en forant des puits et en
édifiant des barrages. Répondant à l’accroissement démographique
des divers groupes le Mandataire a sensiblement étendu les réserves.

Lorsque le défendeur a assumé le Mandat, les indigènes de l’Ovam-
boland n’occupaient que la moitié environ de la région ultérieurement
proclamée réserve indigène du peuple ovambo. De même, on a réservé
aux tribus de l’Okavango une région bien plus vaste que le secteur
longeant l’Okavango, initialement occupée par elles. Dans le Kaoko-
veld, la zone réservée à l’origine aux tribus de cette région a été portée
de 418 500 hectares à plus de 5 500 000 hectares. Au Caprivi, 500 000

181
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 184

hectares ont été ajoutés en 1939 à la région qu’occupaient initialement
les indigènes. Une superficie de 350 433 hectares, réservée en 1952 à
l’occupation indigène sera attribuée en partie à l’Ovamboland et en
partie à ’Okavango. La superficie des réserves des territoires septen-
trionaux situés en dehors de la zone de police n’a subi aucune réduction.
Bien au contraire, ces régions ont été sensiblement étendues, comme
cela ressort de ce que j’ai signalé ci-dessus et comme cela ressort encore
mieux de l’exposé et des tableaux que la Commission Odendaal a con-
sacrés, dans son rapport, aux terres disponibles dans les divers foyers
non européens (rapport de la Commission, p. 67-71).

27. A l’intérieur de la zone de police, comme je l’ai indiqué, le nom-
bre des Hereros et des Namas était tombé, peu de temps avant que le
territoire fût placé sous Mandat, à moins de 20 000 pour les premiers
et de 15 000 pour les seconds. L’économie tribale avait été dévastée et,
en 1913, 80 pour cent environ du nombre total des hommes adultes non
blancs de ia zone de police étaient employés comme salariés dans l’éco-
nomie moderne créée par le groupe blanc.

En ce qui concerne les Hereros, le régime allemand avait confisqué
toutes les terres tribales, aboli toutes les chefferies et interdit la possession
du bétail. Au terme d’un siècle de guerre, les Hereros étaient dispersés
à travers le territoire et leurs institutions traditionnelles, essentiellement
fondées sur la possession de bétail, en grande partie disloquées.

Les Namas étaient aussi en grande partie dispersés, quoique les Alle-
mands eussent autorisé quelques groupes à exploiter certaines terres
et à conserver un cheptel limité.

Les guerres de 1904-1907 avaient libéré le Damaras de leur asservis-
sement aux Hereros et aux Namas. Une réserve avait été créée pour
eux à Okombahe, où certains s'étaient établis.

Lorsqu’il a accepté le Mandat, le défendeur a jugé souhaitable de
rétablir dans la mesure du possible la vie tribale ainsi que l’organisation
sociale des groupes indigènes de la zone de police. Cette politique était
de toute évidence conforme aux désirs et aux intérêts des groupes en
cause et nul ne doutait de sa sagesse. C’est pourquoi il a été jugé néces-
saire de constituer des réserves tant pour les Hereros que pour les autres
groupes et de les agrandir progressivement en fonction des circonstances.
Il ressort du rapport de la Commission Odendaal, mentionné ci-dessus,
que les réserves créées en faveur des groupes indigènes — à l'exclusion
par conséquent du Rehoboth Gebiet des Basters, qui n’a fait l’objet
d’aucune mesure d'extension — ont été portées d’environ 1 000 000
d'hectares à plus de 6 000 000 d’hectares au total.

28. La Commission Odendaal a recommandé d’autres agrandisse-
ments très notables des réserves indigènes, tant à l’intérieur qu’à l’exté-
rieur de la zone de police, ainsi que certaines mesures de rendement
dans la zone de police. Ces propositions ont été acceptées en principe
par le Gouvernement sud-africain, lequel n’attend plus pour les mettre
pleinement en œuvre que la décision tranchant la présente affaire. L’ac-
croissement général de la superficie des réserves sera d’environ 50 pour
cent (de 21 600 000 hectares à 32 600 000 hectares). Dans la zone de

182
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 185

police où plus de 3 400 000 hectares, actuellement possédés ou occu-
pés par des blancs, sont en cours d’acquisition à cet effet, l’accroissement
sera de plus de 110 pour cent.

29. Il ressort de la répartition actuelle des terres qu'environ 45 pour
cent de la superficie totale du territoire sont occupés par des agricul-
teurs blancs, alors que les réserves représentent environ 27 pour cent
de cette superficie. Ces pourcentages, ainsi que la localisation géogra-
phique des terres attribuées, s’expliquent par les considérations histo-
riques et économiques dont j'ai traité plus haut. La situation actuelle
n’est pas censée se perpétuer, comme le montrent les recommandations
de la Commission Odendaal mentionnées ci-dessus. Grâce aux ajuste-
ments envisagés, la superficie totale des réserves deviendra presque égale
à celle de la région occupée par les blancs. Il convient évidemment de
se rappeler que les possibilités offertes à l’agriculture sont de loin supé-
rieures dans les régions septentrionales occupées par les indigènes. A
peine 20 pour cent de la région agricole actuellement exploitée par les
européens bénéficient de précipitations annuelles de 400 millimètres
ou davantage, ce qui constitue un minimum pour le dry farming, contre
48 pour cent dans le cas des régions non blanches. La superficie qui,
dans ces derniéres, recoit des précipitations moyennes annuelles de
plus de 500 millimètres est près de deux fois et demie supérieure à la
superficie correspondante de la région blanche. Dans les régions nord
et nord-est, l'élevage du gros bétail demande au maximum 8 hectares
de pâturage par tête, alors que, dans les régions occupées par les agri-
culteurs européens, le rendement décroît progressivement du nord vers
le sud, la superficie de pâturage requise passant de 9 à 45 hectares par
tête. En outre 70 pour cent du total de la population non européenne,
contre 20 pour cent seulement des blancs, vivent dans la région la plus
favorisée.

Ii ne faut pas non plus oublier que, par suite de la meilleure exploi-
tation des terres par le groupe blanc et des débouchés que cela peut
créer, un très grand nombre de non-blancs gagnent en fait leur vie dans
la région blanche, soit en qualité de salariés, soit dans le commerce,
soit dans d’autres branches professionnelles. Il en sera probablement
ainsi pendant longtemps, que ces non-blancs vivent dans les foyers
qui leur sont destinés ou dans la région blanche.

30. Onse rappellera aussi que M. Pepler, se fondant sur des enquêtes
et des évaluations scientifiques effectuées par son département, a in-
formé la Cour que les diverses réserves existantes pourraient accueillir
bien plus de personnes et élever bien plus de bétail que ce n’est le cas
pour le moment et que les réserves actuelles, ainsi que les terres qu'il
est envisagé d’y ajouter, permettent largement à la population qui les
exploite de vivre exclusivement de l’agriculture, cela sans parler des
perspectives supplémentaires offertes par le secteur secondaire de l’éco-
nomie.

31. Bien entendu, le rendement des pâturages dans les réserves dépend
non seulement des dimensions et de la qualité de ces dernières, mais
aussi des aménagements apportés chaque fois que possible par l’homme.

183
SUD-OUEST AFRICAIN (OP, IND. VAN WYK) 186

A cet égard, le défendeur a fait de gros efforts, qui se sont soldés par
un accroissement notable du nombre de tétes de gros bétail et de la
qualité de celui-ci. Parmi les mesures prises on peut citer notamment
l'augmentation de l’approvisionnement en eau, grâce au forage de cen-
taines de puits et à la construction de barrages, la lutte contre les épi-
zooties et l’amélioration de la qualité du bétail, grâce à des reproduc-
teurs sélectionnés et à l’importation de taureaux et de béliers de race.

On s’efforce d’inciter la population à accroître la productivité grâce
à l’enseignement et à une adaptation progressive de ses pratiques éco-
nomiques et de ses institutions sociales traditionnelles. L’assolement
et la culture d’espèces appropriées sont introduits. Des experts se ren-
dent dans les réserves et donnent gratuitement des conseils. Des repro-
ducteurs sont vendus aux habitants des réserves au prix coûtant, voire
au-dessous de ce prix.

32. La Commission Odendaal dans son rapport et le Gouvernement
sud-africain, à la suite de ce rapport, envisagent pour les foyers non
blancs de nouveaux projets d'amélioration de grande envergure, dont
certains sont d’ores et déjà en cours de réalisation. On pourra se reporter
à cet effet au Livre blanc consacré par le Gouvernement aux recommanda-
tions de la Commission et reproduit dans le supplément au contre-
mémoire et notamment aux pages suivantes:

a) pages 12-13, paragraphe 7: vaste projet de fourniture d’eau et
d'électricité à ’?Ovamboland et divers projets de moindre envergure
pour d’autres foyers;

b) pages 13-15, paragraphe 8 et notamment alinéas a) ii) et b): routes
et services aériens ;

c) page 16, paragraphe 9 5): industries extractives;

d) pages 16-17, paragraphe 10: industries;

e) page 17, paragraphe 11: agriculture.

33. En ce qui concerne les adjonctions et améliorations relatives aux
réserves indigènes dont il est question ci-dessus (par. 26-32), on remar-
quera qu’elles font partie des avantages que les populations en cause
ont tirés et tirent actuellement de la politique pratiquée par le défendeur,
dont le principe est d'encourager l’économie moderne dans la zone de
police grâce à l’esprit d'entreprise des blancs.

Tl convient de se souvenir que, si les membres du groupe blanc doivent
acquitter le prix des exploitations qu’ils acquièrent, toutes les adjonctions
dont les réserves indigènes ont bénéficié ont été, à l’exception d’une
exploitation agricole, accordées à titre gracieux. Les dépenses afférentes
aux améliorations entreprises dans les réserves indigènes sont imputées
pour la plus grande part sur les fonds publics, alors que les propriétaires
européens d'exploitations privées subviennent eux-mêmes aux frais des
améliorations qu’ils opèrent. Les indigènes ne paient d'impôts qu'aux
Native trust funds exclusivement utilisés à leur profit.

En période de sécheresse, une aide est accordée aux habitants des
réserves sous toutes les formes possibles. Toutes les mesures qui s’impo-
sent sont prises pour épargner les pertes en bétail cependant que des

184
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 187

pâturages sont mis à la disposition des indigènes. Des subventions leur
sont octroyées pour l’achat de vivres et des distributions gratuites de
vivres sont organisées à l’intention des vieillards et des infirmes, des
hôpitaux et des écoles.

Progrès et évolution de la politique appliquée par le défendeur

34. Après la seconde guerre mondiale, et notamment de 1950 environ
jusqu’à ce jour, la politique pratiquée par le défendeur a été caractérisée
et s’est traduite par des progrès notables, tout en faisant l’objet de
certaines adaptations compte tenu de circonstances nouvelles. Je vais
exposer très brièvement cette évolution dans les domaines de la politique,
de l’économie et de l'éducation, ainsi que sur le plan general.

35. Dans le domaine politique, chaque foyer indigène, à l’exception
de celui des Boschimans, bénéficie d’une certaine forme d’autonomie,
qui est encouragée et approuvée par le défendeur. Les modalités diffèrent
d’une peuplade à l’autre, l’important est que l’on tient à doter chacune
d’elles d’un régime conforme à ses traditions. Dans certains cas, des chefs
héréditaires partagent le pouvoir avec des notables élus, dans d’autres,
ce pouvoir est exercé par des conseils de notables élus. Les élections
et les nominations s’effectuent selon les méthodes traditionnelles. Le
défendeur garde le dernier mot et s’efforce, par ses directives, d’orienter
les populations sur la voie du progrès, mais il intervient aussi peu que
possible dans les élections et nominations ou dans les décisions relevant
de l’administration locale.

En raison de l'intérêt croissant que, d’une manière générale, les
collectivités africaines manifestent pour une évolution nationale tendant
vers l’autodétermination ou l’indépendance, la politique du défendeur
consiste à utiliser, avec la collaboration des groupes intéressés, les
'- régimes traditionnels comme base de développement et de modernisation
et à introduire notamment des éléments plus démocratiques, de manière
à ouvrir à chaque peuple la voie qui, par une évolution progressive, le
conduira au stade où il sera en mesure de prendre en main ses propres
destinées.

Le bien-fondé de cette méthode a été pleinement reconnu par la
Commission Odendaal, qui a formulé des propositions en vue de sa
mise en œuvre. Les propositions mentionnées ci-dessus et relatives à
l'extension et au remembrement des foyers, ainsi qu’à leur développe-
ment économique, sont toutes — leurs mérites intrinsèques mis à part —
conçues de manière à faciliter l’application efficace et équitable de la
politique des «libertés séparées ».

Dans le domaine politique plus précisément, la Commission a re-
commandé, pour chacun de ces territoires, la création d’une citoyenneté
distincte et la généralisation du droit de vote ainsi que la mise sur pied
d’un régime parlementaire associant des représentants élus aux organes
actuels de gouvernement. Elle prévoit dans chaque cas le transfert
progressif des pouvoirs actuellement exercés par le Gouvernement sud-
africain et l’africanisation graduelle de la fonction publique.

Le principe essentiel est que chaque groupe, y compris le groupe

185
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 188

blanc, n’administrera que lui-méme et que la domination d’un groupe
par un autre sera évitée. Arrivé au stade de la maturité, chaque groupe
pourra décider lui-même s’il souhaite voler de ses propres ailes ou
contracter des liens politiques, économiques ou autres avec un ou
plusieurs autres groupes. Les possibilités sont innombrables mais les
dirigeants politiques d'Afrique du Sud ont manifesté une préférence pour
une organisation qui fonctionnerait selon les principes d’un common-
wealth ou d’un marché commun, c’est-à-dire sur la base d’un accord
entre égaux et non pas sur celle de la domination de la majorité. Pareille
conception ouvre en Afrique méridionale des perspectives d’une co-
opération régionale qui déborderait même les frontières de la République
sud-africaine et du Sud-Ouest africain.

36. Dans le domaine économique, j'ai déjà mentionné les progrès
réalisés en ce qui concerne les foyers ainsi que les nouveaux projets en
cours de réalisation.

Quant aux autres aspects du bien-être et du progrès économiques,
les témoignages et les faits reconnus montrent que les revenus des
indigènes du territoire ne le cèdent en rien aux revenus des habitants
de tous les autres pays comparables. Fait également remarquable, les
demandeurs ont dû admettre qu’ils ne soutenaient pas que le défendeur
n'avait pas construit suffisamment de logements, d'écoles, de routes,
d’hôpitaux, d'installations destinées à l'irrigation, etc.

En ce qui concerne le progrès économique, il y a lieu de noter encore
que la politique appliquée consiste, lorsqu'il y a des débouchés dans le
foyer d’un groupe, à accorder la préférence aux membres de ce groupe
et à agir généralement de même pour les indigènes dans les agglomérations
indigènes de la région blanche. La protection accordée à cet égard revêt
certainement une importance énorme. De même que les meilleures terres
des foyers indigènes passeraient rapidement aux mains des blancs, si la
loi n’interdisait pas de telles cessions, de même très rares seraient proba-
blement les indigènes, si tant est qu’il y en eût, qui à l’heure actuelle
pourraient soutenir la concurrence des blancs pour ce qui est d'exploiter
les débouchés qu’offrent le commerce, l’industrie et les carrières libérales
dans les foyers et les agglomérations indigènes. Toutefois, grâce à une
politique de protection et d'encouragement spécial, consistant par
exemple à ne pas demander le paiement de la patente, l'administration
a réussi à fixer des centaines de négociants indigènes dans les régions
et agglomérations indigènes; de nombreuses équipes d’artisans indigènes
ayant bénéficié d’une formation spéciale travaillent à la réalisation des
projets de développement et de construction entrepris dans les foyers
et les agglomérations; en 1963, le nombre des enseignants indigènes
atteignait plus 1200 et un nombre croissant d’indigènes sont employés
par le Gouvernement dans leur propre région, en qualité d’inspecteurs,
de secrétaires, d’employés de bureau, etc.

37. Dans le domaine de l’enseignement, des progrès notables ont été
réalisés depuis 1950 en ce qui concerne l’instruction des indigènes.
Le nombre des élèves inscrits dans les écoles a plus que doublé de 1950
à 1962, passant de 22 659 à 47 088. Grâce à un nouvel accroissement,

186
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 189

ce chiffre a été porté à 49 297 en 1963. Selon la Commission Odendaal,
le chiffre de 1962 représenterait environ 46 pour cent de la population
totale d’Age scolaire. A l’heure actuelle, le taux de scolarisation serait
de l’ordre de 52 pour cent. Les recommandations de la Commission
Odendaal visent à porter ce taux à 60 pour cent dans tous les foyers
indigènes pour 1970. De tels chiffres soutiennent plus qu’honorablement
la comparaison avec ceux qui ont été atteints dans d’autres Etats afri-
cains. Le taux de 1960 (40 pour cent de la population d'âge scolaire)
représentait 9,2 pour cent de la population indigène totale du territoire,
alors que les taux correspondants atteints en 1961 en Ethiopie et au Libéria
étaient respectivement de 0,910 et de 4,421. Pour les Etats africains
considérés dans leur ensemble, une publication des Nations Unies a
signalé que 16 pour cent de la population d'âge scolaire fréquentait
les écoles en 1961. Selon les Etats, ce pourcentage variait entre moins
de 2 pour cent et «près de 60 pour cent ». «Dans la majorité des cas, le
pourcentage des enfants ne fréquentant pas les écoles dépasse 80 pour
cent » (Unesco/ED/180, p. 5).

Les classes supérieures au Sud-Ouest africain voient encore les effectifs
accuser un fléchissement peu satisfaisant, mais la situation s’améliore.
Il est permis d’escompter de nouveaux progrés lorsque les propositions
Odendaal seront appliquées. Celles-ci prévoient que le département de
l'éducation bantoue de la République prendra en charge l’enseignement
indigène dans le Sud-Ouest africain et y mettra en œuvre les méthodes
du système d'éducation bantoue qui ont remporté dans la République
le succès triomphal décrit à la Cour par M. van Zyl, au cours de sa
déposition 1. La Commission prévoit en outre des écoles, logements
d'élèves et d'étudiants, moyens de formation d’enseignants plus nom-
breux et plus perfectionnés. La Commission a estimé que, pour les seuls
bâtiments, les dépenses s’élèveraient, dans le cas des groupes non blancs,
a 3 500 000 rands au cours des 5 premières années.

38. D’une manière générale, les faits reconnus et les témoignages
non contestés font apparaître le Sud-Ouest africain comme un pays qui
évolue progressivement et dans l’ordre et où la majorité écrasante des
habitants, qu’ils soient blancs ou non blancs, manifeste dans une mesure
toujours croissante son appui à la politique du défendeur. En ce qui
concerne les populations non blanches, ce fait ressort notamment de
l'enthousiasme suscité chez elles par la récente visite que, sur leur propre
demande, les dirigeants d’un certain nombre de zroupes ont effectuée

1 M. van Zyl a notamment communiqué à la Cour les renseignements suivants:
En 1964, près de 2 000 000 d’enfants bantous, soit plus de 80 pour cent de la popu-
lation d’âge scolaire, fréquentaient les écoles et près de 32 000 enseignants bantous,
et notamment des directeurs, étaient en fonctions. On compte actuellement 55 ins-
pecteurs scolaires bantous et 170 inspecteurs adjoints. A la fin de 1965, 1300 can-
didats bantous environ devaient se présenter à examen officiel de fin d’études
( Matriculation ou Senior Certificate) qui est le même que pour les blancs et les
métis et on prévoyait environ 800 succès. Pour le Junior Certificate, que l’on passe
deux ans avant le Senior Certificate, le nombre des candidats était de 12 000,
dont 7000 à 8000 devaient pouvoir réussir.

187
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 190

en République sud-africaine, afin de se rendre compte des progrès
accomplis au Transkei et de voir d’autres exemples de l’application de la
politique de développement séparé.

Conséquences de l'application de la norme ou des «standards» invoqués

39. Compte tenu de ce que je viens d’exposer, il semble évident que
l’application au Sud-Ouest africain de la norme ou des «standards »
invoqués aurait probablement des conséquences désastreuses, comme
les experts l’ont en fait vigoureusement souligné l’un après l’autre dans
leurs dépositions.

40. Dans le domaine politique, qui commande dans une large mesure
le bien-être dans tous les domaines, l’application de la norme ou des
«standards» obligerait le défendeur à traiter le territoire comme une
unité intégrée, gouvernée par un parlement central élu sur la base d’un
système qui en définitive accorderait à chacun une voix.

Dans sa déposition, M. Cillie a signalé que le pays passerait ainsi sous
la domination des Ovambos, qui constituent 45 pour cent de la popu-
lation totale, ou bien d’hommes sans scrupules qui exploiteraient leur
prépondérance numérique. Dans ces conditions, les groupes minoritaires
les plus évolués, à savoir les blancs, les métis et les groupes du Rehoboth
Gebiet, tout comme les moins évolués, à savoir les Boschimans et les
tribus du Kaokoveld, seraient submergés.

«Ces peuples-la, comme les blancs, seraient contraints à une sorte
de suicide national et cette perspective met toujours en branle
toutes les forces de résistance auxquelles on peut s’attendre dans
n’importe quelle nation en pareil cas.» (C.R. 65/61bis, p. 101.) .

Ultérieurement, M. Cillie a dit sans ambages: « Cela signifierait le chaos »
(C.R. 65/61, p. 146).

Il suffit de constater le désordre qui régne ou qui s’instaure dans de
nombreux pays africains dans lesquels plusieurs ethnies relativement
peu développées forment un Etat politique unique pour se rendre compte
que si l’on devait dans les conditions actuelles appliquer la politique
des demandeurs, on opérerait inévitablement un retour en arrière et
on aboutirait au chaos. La triste histoire de bon nombre d’Etats africains,
comme l’ancien territoire sous Mandat du Ruanda-Urundi (maintenant
le Rwanda et le Burundi), l’ancien Cameroun français, l’Algérie, le
Ghana, le Congo, le Soudan, le Kenya, Zanzibar, le Togo, la Nigéria,
la Fédération de Rhodésie et du Nyassaland, et d’autres Etats comme
Chypre est suffisamment éloquente.

Lorsque le suffrage universel est instauré dans une société passable-
ment homogène, les chances de succès sont assez bonnes, même si le
degré général d'évolution de l’électorat est relativement bas. Mais,
lorsque divers groupes nationaux présentant de grandes différences quant
à leur aspect physique, leur origine raciale, leur culture, leur langue et
leur degré d’évolution sont intégrés dans un même système politique,
l’échec semble inéluctable. Les tensions, incertitudes et discordances

. .

qui se produisent quand on cherche 4 assimiler des populations fort
188
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 191

dissemblables sont suffisamment puissantes pour condamner à l’échec
tous les projets que l’ingéniosité humaine peut forger.

Ii ne faut pas oublier que les groupes distincts du Sud-Ouest africain
ont toujours existé. Ce n’est pas le défendeur qui les a créés. Rien ne
saurait justifier que l’on force à la vie commune des hommes n’éprou-
vant aucun désir de vivre ensemble, alors qu’il est possible de léviter.
Rien ne saurait justifier que l’on oblige des communautés différentes à
se fondre en une unité politique intégrée, alors qu’elles y sont hostiles
et que l’on sait pertinemment que l’on opérera un retour en arrière
dans le chaos et la souffrance.

41. Sur le plan économique, il importe de considérer en tout premier
lieu les conséquences qui résulteraient de l’application de la norme ou
* des «standards» dans le domaine politique. Le groupe blanc quitterait
le pays ou serait entrainé dans des luttes interminables, peut-étre dans
une guerre civile. Dans l’un et l’autre cas, l’économie serait soit ruinée,
soit paralysée.

L'application de la norme ou des «standards» en matière écono-
mique aboutirait immédiatement à des résultats analogues. Les diverses
protections réciproques et les avantages particuliers que j'ai évoqués
précédemment seraient abolis. Les conséquences, notamment pour
les groupes indigènes, paraissent évidentes.

Je cite M. Krogh:

«dans les circonstances que je vous ai indiquées et compte tenu
de la diversité des conditions sociales et économiques au Sud-Ouest
africain, je n’hésite guère à dire que cela conduirait à une baisse
rapide du bien-être matériel et économique de la majorité de la
population — je me réfère particulièrement à cet égard aux groupes
de populations non blancs. J’estime qu’ils ne toléreront pas cela.
Cela pourrait très bien mener à un conflit social et arrêter en fait
le développement économique du Sud-Ouest africain, lequel cons-
titue je crois un exemple exceptionnel en Afrique...» (C.R. 65/65,
p. 44-45).

D'autres témoins ont fermement corroboré la déposition de M. Krogh.
Analysant les conséquences de la suppression des contrôles, M. Logan
a notamment mentionné «l’assujettissement ou peut-être l’élimination
de certains groupes tribaux existants », ainsi qu’«un violent antagonis-
me et des luttes fréquentes ». Il pensait que «l’économie ... s’effondrerait
dans une grande mesure » et qu’il en résulterait «une situation chaotique »
(C.R. 65/58, p. 46-47). M. Pepler a déclaré de son côté qu’«une telle
norme aurait un effet tragique pour les populations indigènes » (C.R.
65/69, p. 62).

42. Dans le domaine de l’éducation, MM. van Zyl et Eiselen, qui
sont sans aucun doute experts en la matière, ont décrit à la Cour les
avantages que présente le système de différenciation. Iis ont démontré
que là où une école destinée à une certaine collectivité est administrée
par cette dernière, l’intérêt que la collectivité témoigne pour l’école et
l'éducation se trouve stimulé. Ils ont décrit les avantages que la langue

189
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 192

maternelle offre en tant que véhicule de l’instruction. De nos jours, il
est généralement admis, la chose ne semble pas faire le moindre doute,
que cette méthode d’enseignement est la meïlleure. M. van Zyl a insisté
sur le fait que la langue vernaculaire joue un rôle essentiel en comblant
le fossé entre la maison et l’école et que son emploi amène les parents à
manifester un intérêt plus grand pour l’instruction de leurs enfants.
A son avis, Putilisation de la langue maternelle constitue le meilleur
moyen de mettre l’enseignement à la portée des élèves. Elle développe
en outre leur aptitude à penser par eux-mêmes. Des expériences ont
montré que des élèves instruits dans leur propre langue réussissaient
mieux en classe dans toutes les matières que des élèves instruits par le
truchement d’une langue étrangère.

Si un régime d'enseignement intégré était instauré, l'instruction dans
la langue maternelle deviendrait impossible; tous les avantages qu’elle
comporte, et que présente le système considéré dans son ensemble,
seraient anéantis. En tout cas, il a été reconnu de part et d’autre que,
si l’on avait fait ’essai d’une tel régime, on aurait échoué. Les faits non
contestés prouvent qu’en appliquant le système actuel le défendeur agit
conformément aux vœux de la grande majorité de la population du
territoire.

M. van Zyl a conclu:

«Les différences qui existent entre les divers groupes de la popu-
lation, quant à leur histoire, leur langue, leurs traditions et leur
culture sont si grandes que ces populations sont séparées par un
cloisonnement social; il serait donc presque inconcevable de créer
des écoles intégrées. D’aprés ce que je sais de ces populations, je
pense qu’une intégration pacifique dans le domaine de l’enseigne-
ment est impossible et que toute tentative pour l’imposer entraîne-
rait l'effondrement de l’enseignement. »

43. Les conclusions ci-dessus se dégagent si irréfutablement des faits
admis et indiscutés qu’il n’est guère étonnant que l’agent des demandeurs
se soit vers la fin de la procédure abstenu de toute tentative de contes-
tation. En revanche, il a essayé d’éluder ces conclusions en donnant à
entendre qu’elles ne portaient pas sur la teneur véritablement comprise
de la norme ou des «standards» sur lesquels il se fondait. Il a varié
dans ses réponses à la question de savoir si la norme ou les «standards »
impliquaient un système politique intégré, avec suffrage universel des
adultes, mais a finalement admis que tel était «Pobjectif à atteindre ».
Dans le domaine économique, il a semblé suggérer que des mesures de
protection et de préférence en faveur des groupes non blancs pouvaient
être autorisées mais que de telles mesures en faveur du groupe blanc
étaient à priori intolérables comme constituant des cas de « discrimina-
tion raciale », concept qu’il n’a pas tenté de définir. Il n’a pas davantage
essayé d'expliquer comment l’on peut affirmer que pareille distinction
est conforme à la norme ou aux «standards», tels qu’ils sont formelle-
ment définis et incorporés dans les conclusions revisées des demandeurs,
ou découle de l’une quelconque des prétendues sources de cette norme

190
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 193

ou de ces «standards». En ce qui concerne l’enseignement, il a éludé
la question des établissements intégrés, se contentant d’évoquer de
manière subtile et quelque peu obscure l’obligation scolaire.

Tout ce qu’il me reste à dire de ces manœuvres, c’est qu’elles ne se
recommandent ni par leur valeur ni par leur opportunité et qu’elles n’ap-
portent rien à la cause des demandeurs; au contraire. La thèse des
demandeurs concerne une norme ou des «standards» officiellement
définis dans les conclusions revisées. Ils ne sauraient maintenant pré-
tendre que leur thèse porte sur autre chose. En essayant de le faire, ils
semblent admettre qu’il a été démontré que la norme ou les «standards »
envisagés dans le texte revisé des conclusions n’existent pas.

44. On en arrive ainsi inévitablement à conclure non seulement
qu’il n’était nullement nécessaire de créer la norme ou les «standards »
en question, mais que, encore s’ils avaient été appliqués au Sud-Ouest
africain, ils seraient allés à l’encontre de l’objet du Mandat.

Conclusion

45. Dans ces conditions, il ne sauraït faire de doute que la norme ou
les «standards » invoqués n'existent pas et, en tout cas, ne s’appliquent
pas au deuxième alinéa de l’article 2 de la déclaration de Mandat pour
le Sud-Ouest africain.

Article 2, premier alinéa, du Mandat
(Conclusion n° 5 des demandeurs)

1. La conclusion finale n° 5 des demandeurs, telle qu’elle a été amen-
dée le 19 mai 1965, s’énonce comme suit:

«5, Le défendeur par ses paroles et par ses actes, a agi à l'égard
du Territoire d’une manière incompatible avec le statut interna-
tional du Territoire et a entravé par là les chances qu’avaient les
habitants du Territoire de s’engager dans la voie de l’autodétermina-
tion; ... ces agissements constituent une violation des obligations
du défendeur telles qu’elles figurent au premier alinéa de l’article 2
du Mandat et à l’article 22 du Pacte;... le défendeur a le devoir
de mettre sur-le-champ un terme à ses agissements et de s’abstenir
dans l’avenir de pareils agissements; et ... le défendeur a le devoir
de respecter en toute bonne foi le statut international du Territoire. »

‘On remarquera que cette conclusion, considérée isolément, est par-
faitement vague puisque les «paroles » et les «actes » invoqués ne sont
nullement précisés. On ne trouve un semblant de précision que dans
le préambule à l’ensemble des conclusions, qui commence ainsi: '« Vu
les allégations de fait et les considérations ‘de droit énoncées dans les
écritures et les plaidoiries ». Ces termes aussi sont très généraux et très
vagues. Le problème consiste donc à choisir dans les volumineuses pièces
de procédure écrite et les nombreux comptes rendus de plaidoiries les
éléments destinés à servir de fondement aux «paroles » et aux «actes »
mentionnés dans les conclusions.

191
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 194

2. Dans la version initiale de cette conclusion, telle qu’elle est consi-
gnée dans les mémoires, les termes «par les paroles et par les actes»
étaient immédiatement suivis des termes «dans toutes les circonstances
exposées au chapitre VIII du présent mémoire». Ces «circonstances »
pouvaient être facilement identifiées. Ils s’agissait en l’occurrence de
quatre actes officiels dûment énumérés ainsi que d’un mobile ou d’une
intention, à savoir que le défendeur aurait voulu incorporer par une
décision unilatérale le territoire du Sud-Ouest africain dans l’Union
(maintenant la République) sud-africaine. La thèse était que ces quatre
actes, compte tenu de l’intention présumée de l'Afrique du Sud, consti-
tuaient la violation alléguée des obligations en cause (mémoires, p.195).

Comme la conclusion finale ne mentionne plus expressément ces
«circonstances exposées au chapitre VIII du mémoire», la question se
pose de savoir si l’on a eu l’intention de les y faire figurer. Pour des
raisons que je vais exposer, je suis convaincu qu’une analyse rigoureuse
des événements survenus au cours de la procédure orale oblige à répondre
à cette question par la négative et que les demandeurs ont en fait, pour
des raisons compréhensibles, renoncé à se fonder sur lesdits actes et
sur ladite intention présumée. Je ne voudrais toutefois pas m’appuyer
simplement sur cela pour dire que ces actes et cette intention ne sauraient
être considérés comme des motifs de faire droit à la conclusion. Du point
de vue du fond, ils ne corroborent manifestement pas, à mon avis, la
conclusion, pour des raisons que je vais exposer brièvement.

3. Les quatre actes sur lesquels les demandeurs se sont fondés dans
les mémoires ont consisté à:

a) «conférer d’une manière généralisée» la citoyenneté sud-africaine
aux habitants du Sud-Ouest africain;

b) admettre au Parlement sud-africain des représentants du Sud-Ouest
africain;

c) séparer du point de vue administratif le Caprivi Zipfel oriental du
reste du Sud-Ouest africain;

d) confier administration des réserves indigènes du Sud-Ouest africain
au South African Native Trust, et transférer les affaires indigènes
au ministre de l’administration et du développement bantous.

A mon avis, il est incontestable qu’à première vue ces dispositions
administratives et législatives entraient parfaitement dans le cadre de
l'exercice des «pleins pouvoirs d’administration et de législation»
conférés au défendeur, et notamment du droit d’administrer le territoire
«en tant que partie intégrante de l’Union sud-africaine». C’est pro-
bablement pour cette raison que la conclusion initiale était fondée,
comme je l’ai signalé ci-dessus, sur le mobile ou l’intention imputés
au défendeur comme rendant illicites des actes qui, en leur absence,
seraient peut-être irréprochables '.

1 Voir l'énoncé de la conclusion à la page 195 des mémoires: « Par ces agisse-
ments envisagés compte tenu des intentions avouées de l’Union, celle-ci a violé
et viole encore .. .» (Les italiques sont de nous.) (Suite de la note page suivante.)

192
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 195

4. La question de savoir si le mobile ou le dessein allégué a été établi
comme un fait revêt donc une importance capitale. Il n’est guère douteux
que la réponse à cette question soit négative.

En premier lieu, elle est tranchée par les acquiescements des deman-
deurs, que j’ai mentionnés en examinant les conclusions n°’ 3 et 4.
Ces acquiescements ont porté également sur les faits contestés relatifs
à la conclusion n° 5. Que l’on ait entendu englober tous ces faits, voila
qui ressort clairement d’une déclaration de l’agent des demandeurs,
dans laquelle celui-ci mentionnait:

«les. faits concernant la militarisation et l’annexion, contestés
par le défendeur et admis ensuite par les demandeurs aux fins des
présents débats ».

Dans les pièces de procédure écrite, le défendeur avait très vivement
contesté l’allégation relative à son intention, à son mobile ou à son
dessein d’incorporer le territoire. Il a directement nié l’existence d’une
telle intention, etc., et manifesté celle de continuer à administrer le
territoire comme si les dispositions du Mandat relatives à la mission
sacrée de civilisation étaient toujours en vigueur. Enfin, il a soumis des
exposés et analyses de faits détaillés à l'appui de sa dénégation.

A mon sens, il ne saurait faire de doute que la question ainsi posée
était une question de fait. Pour reprendre les paroles si souvent citées
de L. J. Bowen, « L’état d’esprit d’un homme est un fait au même titre
que sa digestion. » (Edgington c. Fitzmaurice, 1885, 29 Ch. D., p. 483).
En conséquence, il paraît clair qu’en vertu des principes courants les
acquiescements des demandeurs ont également porté sur la contestation
dont il s’agit.

Toute conjecture est vaine cependant, puisque les demandeurs eux-
mêmes ont précisé très nettement qu'ils considéraient l’état d’esprit du
défendeur comme un fait; is ont donc nécessairement estimé que la
version donnée de ce fait par le défendeur entrait dans le cadre de leurs
acquiescements. Je puis citer sur ce point deux extraits des demandeurs.
Le 27 avril, leur agent a déclaré:

«Le défendeur … semble estimer, à tort, que tous les motifs
et tous les arguments des demandeurs procèdent de leur idée que
l’état d’esprit, le mobile ou le but, sont autre chose que des faits.»

Pour dissiper cette erreur, |’éminent agent a alors poursuivi:

«On connaît évidemment en droit maintes situations où le mobile
ou l’intention sont non seulement des faits pertinents, mais encore
des faits décisifs... Ce serait faire perdre son temps à la Cour
que de discuter plus avant d’une question aussi élémentaire que
celle de savoir si un mobile ou un état d’esprit est un fait et peut
être prouvé en tant que tel. »

Voir également la phrase suivante à la page 186: « Le mobile fournit une indication
précieuse, car il éclaire la signification de certains actes isolés qui, sans lui, pourraient
sembler ambigus. »

193
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 196

Le 18 mai, c’est-à-dire l’avant-dernier jour de la plaidoirie des deman-
deurs, leur agent a confirmé cette attitude. I] a déclaré au cours de cette
audience:

«l’analyse subjective est, comme le défendeur le fait remarquer à
juste titre, une analyse qui peut être fondée sur des faits; comme le
défendeur l’a affirmé à plusieurs reprises, il est possible aux tribu-
naux de vérifier l’état d’esprit; les faits peuvent être déterminés
d’après des états d’esprit. Dans certains types de problèmes juridi-
ques — délits, crimes — l’état d’esprit est même le fait pertinent
capital qui détermine le caractère du crime. Par conséquent, on
peut dire qu’un état d'esprit peut être déterminé en tant que fait.
Toutefois, s'appliquant à l’objectif du Mandat, l’état d’esprit dans
lequel le défendeur aborde sa tâche, s’il constitue bien un fait,
n’apparaît néanmoins pas aux demandeurs comme un fait qui
puisse déterminer les buts du Mandat lui-même... »

Cette dernière citation confirme une fois de plus que l’objet même
des acquiescements était d'éviter la nouvelle recherche de preuves qui
aurait pu se révéler nécessaire si la contestation portant notamment
sur l'intention, avait persisté.

5. Toutefois, même s’il peut y avoir quelque doute au sujet de la
portée qu’à cet égard les demandeurs pensaient donner à leurs acquiesce-
ments, il ressort amplement du dossier qu’il ne pouvait plus être question
d'attribuer au défendeur des mobiles illicites, dès lors que les faits plus
concrets exposés par lui étaient acceptés comme véridiques. Le défendeur
a notamment consacré un chapitre entier à l’exposé de déclarations et
de faits pertinents qui n’avaient pas été mentionnés dans les mémoires
ou l’avaient été hors de ce contexte (voir livre VIII du contre-mémoire,
sect. C, chap. IT, p. 94-105). Le défendeur a également fourni des preuves
sur les avantages que les habitants ont tirés en fait des mesures incriminées
(ibid., chap. IV-VU, p. 114-156, duplique, vol. IE, p. 454-457). Il convient
d'étudier toute cette documentation avant de pouvoir formuler la moindre
conclusion au sujet de l’état d’esprit incriminé. Cet examen ne permet
plus de soupçonner le défendeur d’avoir voulu ou entendu incorporer
unilatéralement le Sud-Ouest africain dans la République et ne permet
plus, par conséquent, d’écarter comme mensongères ses dénégations
répétées sur ce point. Bien au contraire — pour ne mentionner qu’une
seule considération —, si l’on tient compte du fait Amis que le défendeur
applique une politique tendant à l’autodétermination séparée des divers
groupes de population du Sud-Ouest africain, on voit difficilement
quel objectif il pourrait viser en pratique en tentant provisoirement
d’incorporer à titre transitoire le territoire dans la République.

6. On peut par conséquent nettement conclure des acquiescements et
des faits finalement incontestés que le défendeur n’a nullement agi avec
l'intention ou le dessein, qu’il n’avait d’ailleurs pas, d’annexer ou d’in-
corporer le territoire et que les mesures incriminées étaient non seule-
ment conçues au profit des habitants du territoire, mais leur ont en
fait été profitables.

194
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 197

Dans ces conditions, la thèse des demandeurs, telle qu’elle a été
initialement exposée, est devenue insoutenable. Comme je l’ai indiqué
précédemment, les actes incriminés entraient, à première vue, dans le
cadre des pouvoirs de législation et d'administration du défendeur. S'il
est admis ou établi que ces actes tendaient à accroître le bien-être des
habitants et ont eu en fait ce résultat, il me semble que l’on ne saurait re-
procher au défendeur d’avoir agi illégalement à à quelque égard que ce soit.

7. Les demandeurs ont pour la première fois exprimé un avis contraire,
à titre subsidiaire, dans leur réplique (p. 357). Ils y ont affirmé que les
agissements mentionnés dans les mémoires constituaient «ipso facto
et quel que soit le mobile ou le but du défendeur, une violation de l’obli-
gation du défendeur de respecter le statut international du Territoire ».
Avant d’examiner les problémes soulevés par cette assertion, je voudrais
souligner que, méme si elle se révélait exacte, les acquiescements sus-
mentionnés des demandeurs auraient au moins pour effet de ramener
leurs griefs à des aspects techniques insignifiants dont on pourrait
affirmer à juste titre que de minimis non curat lex. Pour illustrer ma pensée,
je me référerai aux griefs des demandeurs, relatifs à attribution géné-
ralisée de la citoyenneté sud-africaine aux habitants du territoire. S’il
avait été démontré que pareille attribution entrait dans le cadre d’un
plan précis d’incorporation progressive, faisant en outre obstacle au
progrès politique des habitants du territoire, l’affaire aurait été grave et
aurait certainement été considérée comme telle par la Cour. Mais une
fois que l’on accepte, comme je le fais, qu’un tel plan n’existe point
et que la mesure en question a été appliquée au profit des habitants,
qui n’en ont en fait retiré que des avantages sans subir le moindre
préjudice, notamment en ce qui concerne leur progrès politique ou le
statut international du territoire, je ne vois pas quel intérêt il y aurait
dans la pratique à constater que, du point de vue formel, le défendeur
avait tort d'appliquer une telle mesure. C’est n’est toutefois 14 qu’une
parenthèse, car pour ma part j'estime que faire état d’une violation
en soi du statut international du territoire non seulement ne présente
aucun intérêt dans la pratique, mais est également insoutenable en droit,
comme je le préciserai à propos de chacun des actes en cause.

8. Le premier des quatre actes incriminés dans les mémoires est
«l'attribution généralisée de la citoyenneté de l'Union aux habitants
du territoire». La disposition pertinente à cet ésard est la loi n° 44
de 1949, qui a eu pour effet d’attribuer la citoyenneté sud-africaine à
toutes les personnes nées dans le Sud-Ouest africain après une certaine
date. Non seulement le Mandat ne semble pas interdire une telle attri-
bution, mais en fait l’autorisation expresse qui a été donnée au défendeur
d’administrer le territoire «comme partie intégrante» de son territoire
et d’« appliquer aux régions soumises au mandat la législation de l'Union
de l’Afrique du Sud, sous réserve des modifications nécessitées par
les conditions locales » tend à indiquer, à mon avis, que cette attribution
est licite dans la mesure où elle est faite dans l’intérêt des habitants et
non pas dans une intention coupable. :

195
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 198

9. En fait, les demandeurs n’ont pas fondé leur thèse à cet égard
sur une interprétation des dispositions du Mandat. Bien au contraire,
ils se sont uniquement fondés sur les termes d’une résolution du Conseil
de la Société des Nations en date du 23 avril 1923. Il est évident que
toute résolution de la Société des Nations, relative à l’effet juridique
des Mandats, revêt la plus grande autorité. Mais il ne faut pas oublier
non plus que le Conseil n’avait aucune compétence législative. Toutes
les obligations que l’on prétend imposer au Mandataire doivent, en
dernière analyse, découler des dispositions du Mandat.

10. Considérant le libellé de la résolution du Conseil, je voudrais
souligner que non seulement elle ne semblait pas interdire l’introduction
d’une nationalité commune en tant que telle, mais qu’en outre elle
autorisait expressément la naturalisation à titre individuel, par la Puis-
sance mandataire, des habitants des territoires sous Mandat qui en
feraient la demande. Le Conseil paraît plutôt avoir surtout cherché à
éviter que les habitants des territoires sous Mandat soient complètement
assimilés à la population de la Puissance mandataire. L’«assimilation »
a constitué la question cruciale examinée dans le rapport du marquis
Theodoli, qui a servi de base aux discussions de la Commission perma-
nente des Mandats (réplique, p. 359). Le même concept, différemment
qualifié d’ailleurs, a inspiré la proposition n° HI de la Commission
et les motifs exposés à l’appui de cette proposition (contre-mémoire,
livre VIII, p. 115), ainsi que le paragraphe I de la résolution du Conseil
aux termes duquel:

«Le statut des habitants indigénes d’un territoire sous mandat
est distinct de celui des nationaux de la Puissance mandataire et
ne saurait être assimilé à ce statut par aucune mesure de portée
générale. » (Contre-mémoire, livre VHT, p. 116.)

Si c’est là l’interprétation correcte de la résolution, celle-ci à mon avis
ne serait pas violée du fait d’une naturalisation généralisée, par le
Mandataire, des habitants du territoire sous Mandat, à moins que ces
habitants n’aient perdu de ce fait leur statut distinct. À mon sens, la
loi n° 44 de 1949 n’a pas entraîné une telle perte. Elle ne visait pas à
abolir ou à réduire les droits des habitants indigènes du territoire.
Ceux-ci ont conservé leur statut d'habitants d’un territoire sous Mandat,
que n’ont pas les habitants de l’Afrique du Sud. En abrogeant la loi
n° 44 de 1949, on n’ajouterait rien aux droits des habitants du territoire.

11. Si l’on considérait mes vues comme erronées et si l’on inter-
prétait la résolution du Conseil comme tendant à interdire catégorique-
ment la naturalisation généralisée des habitants des territoires sous
Mandat, indépendamment de la question de savoir s’ils devaient de ce
fait perdre leur statut distinct ou non, je regrette de dire que la situation
juridique ne me paraîtrait pas correctement définie. Selon moi, nulle
disposition en ce sens ne se trouve dans le Mandat, ni expressément ni
implicitement. Par suite, que l’on comprenne la résolution du Conseil
d’une manière ou d’une autre, je pense que la loi n° 44 de 1949 ne cons-

196
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 199

titue pas en soi une violation du statut international distinct du Sud-
Ouest africain.

12. Le deuxième des actes mentionnés dans les mémoires a été l’ad-
mission de représentants du Sud-Ouest africain au Parlement sud-africain
aux termes de ia loi n° 23 de 1949. Dans les mémoires, on a critiqué
cette mesure en disant qu’elle

«ne fait pas seulement partie d’un plan visant a incorporer politique-
ment le territoire, mais vise encore 4 exclure les indigénes de toute
participation au gouvernement de leur pays». (Mémoires, p. 193.)

Le «plan visant à incorporer politiquement le territoire » a été laissé
de côté en cours de route de sorte qu’il est inutile d’en parler davantage.
En ce qui concerne la prétendue exclusion des indigènes de toute parti-
cipation au gouvernement de leur pays, les demandeurs semblent avoir
adopté les critiques exprimées dans un rapport du Comité du Sud-Ouest
africain et aux termes desquelles «les arrangements en vigueur ... ont
empêché la consultation ou la représentation de la majeure partie de la
population...»

Il est manifeste que des accusations ou des observations de ce genre
vont bien au-delà de l’effet intrinsèque de la législation et appellent une
enquête sur l’ensemble de la structure politique dont cette législation ne
constitue qu’un aspect. Le défendeur a traité de ce point dans ses pièces
de procédure écrite à propos des conclusions n° 3 et 4 des demandeurs
et les faits présentés à cette occasion ont été finalement acceptés comme
véridiques par les demandeurs. Ces faits ont en outre été étayés par les
témoignages incontestés des experts appelés à déposer. Ces faits admis
ont démontré clairement que les observations susmentionnées des
demandeurs et du Comité du Sud-Ouest africain n’étaient pas justifiées.
Le simple fait qu'il n’y ait pas de représentants des groupes non blancs
dans les institutions politiques créées exclusivement pour le groupe
blanc ne signifie pas que les groupes non blancs soient exclus de toute
consultation ou participation 4 des organes autonomes de gouverne-
ment. En fait, pour favoriser au mieux les intéréts de tous les groupes
de population en cause, le défendeur prévoit, dans le cadre du systéme
en vigueur, des dispositions distinctes et séparées en vue de la consul-
tation, de l’autonomie et du développement politique des divers groupes,
selon les modalités les mieux adaptées aux besoins et a la situation de
chacun. Une fois que l’on accepte ce fait — ce qui, à mon avis, découle
inévitablement des acquiescements des demandeurs — les allégations
et observations en question se révélent sans fondement.

On a également affirmé que les arrangements pris portent préjudice
aux non-blancs, en ce sens que les intéréts du groupe blanc seraient
probablement favorisés si l’on en arrivait par exemple à un partage du
territoire. Cette assertion dépasse encore une thèse fondée sur les aspects
à priori de la législation en cause. En fait, il suffit d’un instant de ré-
flexion pour se rendre compte qu’elle est parfaitement déplacée dans le
présent contexte. Se plaindre de ce que les institutions politiques du
groupe ethnique blanc sont plus efficaces que les institutions d’autres

197
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 200

groupes ne semble pas avoir le moindre rapport avec les prétendues
violations du statut international distinct du territoire, dont je traite
présentement. Cela pourrait tout au plus se rapporter à la partie de
Vargumentation où l’on soutient que le défendeur a manqué à son devoir
d’accroître le bien-être et le progrès dans le domaine politique (conclu-
sions n° 3 et 4 des demandeurs). Comme je l’ai démontré en examinant
ces conclusions, les demandeurs ne tentent plus de fonder leur thèse
sur l'existence d’une politique inéquitable ou oppressive à l’égard de la
population non européenne du territoire et ils ne pourraient d’ailleurs,
à mon avis, obtenir gain de cause sur ce plan. Si l'affirmation dont je
fais état avait été formulée dans les pièces de procédure écrite pour
appuyer l’une quelconque des conclusions et si elle avait été maintenue
au cours de la procédure orale, l'efficacité relative des dispositions
adoptées respectivement à l’intention du groupe blanc et des groupes
non blancs aurait sans doute fait l’objet d’une enquête plus poussée.
Au cours d’une telle enquête, il aurait fallu tenir dûment compte du fait
que le système tout entier évolue progressivement et cela, comme
M. Ciilie l’a signalé dans sa déposition,

«à mesure que les organes politiques et les institutions économiques
et sociales se développeront chez les divers peuples non blancs...
Il s’agira de moins en moins en Afrique méridionale de prendre
des décisions et des dispositions sur un plan unilatéral. Il va de soi
qu'à mesure que les enfants grandissent et que leur personnalité
se développe, il faut tenir compte de leurs désirs dans les affaires
de la famille et c’est 4 quoi nous voulons aboutir. »

Cela étant, je n’ai rien a dire de plus ici au sujet de cette affirmation.

13. Tne reste donc plus que la question de savoir si la représentation
des habitants du Sud-Ouest africain au Parlement sud-africain constitue
en soi une violation du Mandat et notamment du statut international
distinct du territoire. Comme je l’ai signalé précédemment, l’article 22
du Pacte et l’acte de Mandat ont autorisé le Mandataire à administrer
le territoire en tant que partie intégrante de l’Afrique du Sud. Nulle
disposition n’interdit expressément au défendeur d'admettre des re-
présentants du Sud-Ouest africain dans son Parlement et rien n’autorise
à voir une clause implicite en ce sens dans l’un ou l’autre de ces instru-
ments. On ne saurait prétendre qu’une telle clause soit indispensable
car on ne peut affirmer que, si elle avait été envisagée à l’époque, les
parties en présence auraient admis qu’elle entrait dans le cadre de leur
accord. Bien au contraire l’adjonction d’une clause à cet effet aurait
constitué une modification radicale des dispositions du Mandat et du
Pacte.

En outre le comportement des parties, à l’époque de la rédaction
du Pacte comme par la suite, confirme qu’elles ne peuvent pas avoir eu
l'intention commune d’empécher le défendeur d’admettre des repré-
sentants du Sud-Ouest africain dans son Parlement.

198
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 201

En présentant le traité de paix à la Chambre des communes, le 3 juil-
let 1919, Lloyd George a souligné que «le Sud-Ouest africain devien-
dralit] partie intégrante de la Fédération sud-africaine ».

14. En 1923 le général Smuts a informé la Commission permanente
des Mandats que les blancs du territoire seraient probablement auto-
risés à se faire représenter au Parlement du défendeur. Si un Etat avait
estimé qu’une telle représentation au Parlement du défendeur entravait
«les chances qu’avaient les habitants ... de s’engager dans la voie de
l’autodétermination » ou était «incompatible avec le statut international
du Territoire » une protestation aurait dû être élevée et l’aurait effective-
ment été.

15. Ultérieurement, la question de la représentation du Sud-Ouest
africain au Parlement de l’Afrique du Sud a été à plusieurs reprises
soulevée et examinée aux Nations Unies. Chaque fois, les Nations Unies
comptaient un plus grand nombre de Membres qui avaient également
été Membres fondateurs de la Société des Nations. Il est par conséquent
significatif qu'aucun d’entre eux n’ait exprimé l’avis que le Pacte ou le
Mandat empéchait le défendeur d'admettre en son Parlement des re-
présentants désignés par les électeurs du Sud-Ouest africain.

Le 11 avril 1947, la House of Assembly du Parlement du défendeur a
adopté une résolution où il était dit entre autres:

«En conséquence la Chambre estime que le territoire doit être
représenté au Parlement de l’Union, comme faisant partie inté-
grante de l’Union, et invite le Gouvernement à déposer, après
avoir consulté les habitants du territoire, un projet de loi leur ac-
cordant une représentation au Parlement de l’Union...»

Cette résolution a, la même année, été portée à la connaissance du
Secrétaire général des Nations Unies par une lettre dans laquelle il était
en outre déclaré que le défendeur maintiendrait le statu quo et continue-
rait à administrer le territoire dans l’esprit du Mandat. Personne n’a
alors exprimé l’avis que cette décision fût incompatible avec la réso-
lution. Lorsqu’à l’Assemblée générale des Nations Unies, en 1947, le
représentant du défendeur a affirmé que la représentation au Parlement
de son pays n’était pas synonyme d’incorporation et ne constituerait
pas une violation de l’une quelconque des dispositions du Mandat,
aucun Etat n’a contesté le bien-fondé de cette affirmation. En 1948, le
représentant du défendeur à la Quatrième Commission a exposé les
dispositions du projet de loi prévoyant la représentation du territoire
au Parlement du défendeur et souligné une fois de plus que l’arrange-
ment prévu ne constituerait pas une incorporation. Là encore, il n’y a
eu personne pour prétendre que la représentation prévue serait incom-
patible avec le statut international du territoire ou violerait de quelque
autre manière les dispositions du Mandat. Ni l’un ni l’autre des de-
mandeurs n’a expliqué pourquoi il n’a pas, en ces occasions, contesté
les dires du défendeur.

Lorsque ultérieurement, le 26 novembre 1948, le représentant du dé-
fendeur a de nouveau donné l’assurance que les mesures destinées à

199
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 202

accorder une représentation parlementaire au territoire ne signifiaient
pas que celui-ci dût être incorporé à l’Afrique du Sud ni absorbé par
elle, l’Assemblée générale a effectivement consigné dans une résolution
qu’elle prenait acte

«de l’assurance qui lui a été donnée par le représentant de l’Union
sud-africaine que les nouvelles mesures proposées en vue d’associer
plus étroitement le Sud-Ouest africain et l’Union sud-africaine ne
signifient pas l’incorporation du Territoire dans l’Union et ne signi-
fient pas que le Territoire sera absorbé par l'autorité de l’adminis-
tration ».

Là encore, aucun Etat n’a contesté l’exactitude des dires du défendeur.

16. En 1949, la loi n° 23 de 1949 a été communiquée au Secrétaire
général des Nations Unies. Ce n’est qu’à la fin des débats de la quatrième
session de la Quatrième Commission que l’un des délégués a proposé
un amendement à certains projets de résolution, amendement aux termes
duquel ladite loi constituait une violation de la Charte des Nations
Unies. On remarquera que, même à ce stade, il n’était nullement pré-
tendu que cette loi constituait une violation du Mandat ou du Pacte.
Quoi qu’il en soit, l’amendement a été rejeté. Une résolution analogue
a été repoussée en 1950. Cette attitude me confirme dans l’opinion
que l’accusation dont il s’agit n’est nullement fondée.

17. Le troisième grief sur lequel les demandeurs ont fondé leur
conclusion susmentionnée est que le Caprivi Zipfel oriental, ci-après
appelé le Caprivi, est du point de vue administratif séparé du reste du
territoire.

Pour bien comprendre cette question, il faut avoir quelque notion
des caractéristiques géographiques de la région en cause. Celle-ci est
située au 21€ degré de longitude est et fait partie d’une bande de territoire
acquise par le Gouvernement allemand en 1890 pour avoir libre accès
au Zambèze. De forme longue et étroite, le Caprivi constitue la partie
nord-est du territoire. À la saison des pluies, une bonne partie en est
transformée en un immense marécage, au point qu’il est impossible
d’y accéder à partir du reste du territoire. Le Caprivi est essentiellement
habité par deux tribus qui n’ont jamais eu de rapport avec les autres
groupes indigènes du Sud-Ouest africain.

La tentative qui a été faite entre 1929 et 1939 pour administrer le
Caprivi dans le cadre du Sud-Ouest africain a échoué: il était donc de
toute évidence dans l'intérêt de la région d’être administrée directement
par le défendeur. Cette conclusion a été communiquée à la Commission
permanente des Mandats qui a déclaré:

«La Commission a appris par le rapport annuel qu’en raison
de la difficulté d'exercer un contrôle satisfaisant sur la partie orien-
tale du Caprivi Zipfel on envisage de confier le contrôle de cette
région au département des affaires indigènes de l’Union. Elle prend
acte des déclarations, faites par le représentant accrédité, que le
fonctionnaire chargé d’administrer la région en question travaillera

200
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 203

en collaboration étroite avec le gouvernement mandataire, qui agira
au nom de l’administration du Sud-Ouest africain et que des
renseignements relatifs à cette partie du Territoire figureront, comme
précédemment, dans les rapports annuels.

La Commission considère que Parrangement administratif envisagé
n'appelle aucune observation de sa part, à condition que toutes les
dispositions du Mandat soient convenablement appliquées dans la
partie orientale du Caprivi Zipfel. » (Les italiques sont de nous.)

18. Les demandeurs ont tenté d’appuyer cette argumentation relative
au Caprivi en faisant valoir que méme

«si des difficultés d’accés rendent plus pratique une séparation
administrative, il appartient au défendeur de prendre d’autres
mesures pour préserver l'intégrité territoriale du territoire sous
Mandat dans son ensemble et favoriser, comme l’exigent les Nations
Unies, le «sens de la conscience territoriale chez tous les habitants ».
Une telle obligation est implicitement contenue dans le Mandat
lui-même. » (Réplique, p. 363.)

Cette obligation pourrait tout au plus découler du devoir général
incombant au Mandataire d’accroître en matière politique le bien-être
et le progrès des habitants du territoire. Mais, en tant que telle, elle
n'entre pas, à mon avis, dans le cadre de l’examen actuel des prétendues
violations du statut international du territoire. Quoi qu’il en soit, je
suis convaincu qu'aucune obligation de ce genre n’a jamais été imposée
par le Mandat ni même par les Nations Unies en ce qui concerne les
territoires dépendants en général, comme les demandeurs semblent le
soutenir.

19. Dans ces conditions, je n’hésiterai pas à affirmer qu’en décrétant
la séparation administrative du Caprivi le défendeur n’a fait qu’exercer
de manière parfaitement légitime ses pouvoirs d'administration.

20. Le quatrième grief concerne le transfert de l’administration des
affaires indigènes de l’administrateur au ministre de l’administration
et du développement bantous et la remise des réserves indigènes du
Sud-Ouest africain au South African Native Trust (administration des
biens indigènes). A cet égard aussi, il convient de se souvenir que les
demandeurs ne prétendent plus qu’en adoptant ces mesures le défendeur
ait été mû par un mobile illicite ou que lesdites mesures ont eu des
conséquences peu souhaitables pour le bien-être et le progrès des habi-
tants. Dans ces conditions, je ne vois pas pourquoi le défendeur n’aurait
pas le droit de choisir le fonctionnaire ou l’organisme chargé d’exercer
certaines fonctions ou de gérer certains biens afférents au territoire.
On peut difficilement prétendre que le défendeur est tenu de confier
toutes les attributions relatives à l’administration du Sud-Ouest africain
à ses seuls agents en poste à Windhoek, à l'exclusion des agents en
fonctions dans la République elle-même. Voila néanmoins à quoi
aboutirait cette thèse, qui doit, à mon avis, être rejetée.

21. En résumé, dès lors que les demandeurs ont admis que les divers
actes mentionnés au chapitre VIII des mémoires ne s’expliquaient par

201
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 204

aucun plan tendant à l’annexion ou à l’incorporation du territoire,
tout le fondement de leur thèse initiale s’est effondré. Eu égard à la
thèse subsidiaire selon laquelle ces actes «constituent par eux-mêmes,
et quels que soient le but ou le mobile du défendeur, une violation de
obligation du défendeur de respecter le statut international distinct
du Territoire » (réplique, p. 354), l’accusation des demandeurs se ramène
au mieux (en ce qui les concerne) à un élément de pure technique et au
pire à une proposition totalement insoutenable.

22. C’est probablement lorsqu'ils se sont rendu compte que leurs
accusations initiales étaient insoutenables que les demandeurs ont
finalement décidé d’y renoncer, et c’est ce qu’ils ont manifestement fait
à mon avis. En concluant de la sorte, je sais très bien que lorsqu'une
partie néglige d'évoquer au cours de la procédure orale des assertions
ou arguments qu’elle a mentionnés dans les pièces de la procédure
écrite, cela ne signifie nullement qu’elle renonce à ses assertions ou
arguments. Toutefois, dans l’affaire qui nous occupe, il existe un certain
nombre de considérations supplémentaires qui imposent à mon avis
ladite conclusion. La plupart de ces considérations ayant déjà été exa-
minées, il me suffira de les rappeler brièvement. En premier lieu, il est
significatif que la conclusion n° 5, dans son énoncé initial, précisait les
actes incriminés, alors que ces précisions ont été délibérément supprimées
du texte revisé. Cela tend à indiquer que les demandeurs ne se fondent
plus sur les motifs initiaux, indication encore plus nette si l’on considère
que, sous sa forme première, la thèse ne pouvait plus aboutir, dès lors
que les demandeurs avaient admis qu’un de ses éléments essentiels —
l'intention d’incorporer le territoire — n'existait pas.

Pour tenter de définir clairement la thèse que les demandeurs ont
cherché à établir dans la conclusion revisée qui, comme je l’ai signalé
ci-dessus, est maintenant tout à fait vague quant au comportement
incriminé, il convient manifestement, me semble-t-il, de partir de la
plaidoirie finale des demandeurs au cours de laquelle ils ont essayé
d’exposer leur thèse. Lorsqu'on s’y reporte, on se rend compte qu’à ce
stade les demandeurs ont non seulement négligé d'avancer des arguments
à l'appui de leurs accusations initiales, mais ont en outre insisté sur le fait
que leur seule et unique thèse reposait sur un fondement totalement diffé-
rent. Ils ont commencé par exprimer l’intention de traiter de la conclu-
sion n° 5 «dans le cadre de l’obligation de surveillance administrative. »

Ils ont alors précisé leur argumentation à l’appui de la conclusion n° 5
dans les passages suivants:

«si l’on considère la question de l’annexion, la surveillance ad-
ministrative prend là encore une importance fondamentale. Du
reste, le refus du défendeur de se prêter à un contrôle administratif
est l'élément fondamental de l'accusation à cet égard.» (Les italiques
sont de nous.)

S’il n’y avait pas de responsabilité sur le plan international, la
fonction d'administration dévolue au défendeur cesserait d’avoir un
caractère international.

202
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 205

Voilà l'essentiel de notre thèse sur ce point. (Les italiques sont de
nous.)

L'absence, le refus, le rejet, d’un contrôle international modifient
le statut international du Territoire, lui enlèvent ce caractère inter-
national. C’est le fond de notre thèse sur ce point.» (Les italiques
sont de nous.)

et finalement:

«En ce qui concerne notre conclusion n° 6 (sic), relative à l’an-
nexion, le refus de se prêter à un contrôle administratif international
compromet le statut international du Territoire. »

En d’autres termes, les demandeurs ont insisté à plusieurs reprises
sur le fait que leur seule argumentation consistait à affirmer que le refus
de se soumettre à un contrôle international constituait en soi un acte
incompatible avec le statut international du territoire. Cette attitude
est conforme aux éléments que j’ai mentionnés ci-dessus et qui, pris
dans leur ensemble, me convainquent que les demandeurs n’avaient pas
l'intention de maintenir dans leur conclusion les accusations initialement
formulées dans les mémoires ni les accusations subsidiaires énoncées
pour la première fois dans la réplique. Ils voulaient limiter leur thèse
à la seule argumentation mentionnée ci-dessus, à l’exclusion de toutes
les autres. En conséquence, je vais maintenant examiner quant au fond
la seule argumentation qu’ils aient finalement retenue.

23. En premier lieu, cette argumentation fait que la conclusion n° 5
devient une simple paraphrase des conclusions n° 2, 7 et 8. En consé-
quence, il ne semble guére y avoir d’intérét 4 la conserver en tant que
conclusion distincte. Quoi qu’il en soit, il me parait parfaitement illogique
de prétendre que le défendeur a traité le territoire d’une maniére in-
compatible avec son statut international et entravé les chances qu’avaient
les habitants de s’engager sur la voie de l’autodétermination, uniquement
parce qu’il a refusé de se soumettre à un contrôle international. L’une
des deux questions porte sur le fond des actes et politiques du défendeur
alors que l’autre n’a trait qu’à la surveillance. Il en résulte donc que,
même si le défendeur était obligé de se soumettre à une surveillance des
Nations Unies, ce qui à mon avis n’est pas le cas, le seul fait de ne pas
s’y soumettre ne constituerait pas un acte contraire au statut international
distinct du territoire,

Article 4 du Mandat
(Conclusion n° 6 des demandeurs)

1. L'article 4 du Mandat stipulait:

« L’instruction militaire des indigènes sera interdite, sauf pour as-
surer la police locale et la défense locale du Territoire. En outre,
aucune base militaire ou navale ne sera établie dans le Territoire,
ni aucune fortification. »

203
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 206

2. Sous sa forme initiale, la conclusion n° 6 des demandeurs énoncait:

«L’Union, par les mesures décrites au chapitre VIT ci-avant,

a établi des bases militaires sur le Territoire en violation de ses

obligations telles qu’elles figurent à l’article 4 du Mandat et à

l’article 22 du Pacte; … l’Union a le devoir de supprimer sur-le-

champ toutes les bases militaires établies sur le Territoire; et ...

l’Union a le devoir de s’abstenir d’établir des bases militaires sur le
Territoire. » (Mémoires, p. 198.)

3. Voici ce que le chapitre VII des mémoires qualifie de bases militaires

au sens de l’article 4 du Mandat:

a) un terrain d'atterrissage militaire qui serait situé dans le district de
Swakopmund (Sud-Ouest africain);

b) un prétendu camp militaire ou une prétendue base aérienne militaire
à Ohopoho dans la région du Kaokoveld (Sud-Ouest africain);

c) les installations de matériel et d’intendance du régiment Windhoek.

Le motif que les demandeurs ont invoqué dans leurs mémoires pour sou-
tenir qu’il s’agit de bases militaires est que «des installations militaires
ne concernant ni la police ni la sécurité interne tombent dans la catégorie
des «bases militaires» ou des «fortifications »...» (Mémoires, p. 181).

4. Les faits relatifs aux installations susmentionnées sont exposés par
le défendeur dans ses écritures et, comme nous le verrons, ils ne sont
pas contestés. Aux fins de la présente opinion je passerai brièvement en
revue les faits concrets concernant chacune desdites installations.

a) Le terrain d'atterrissage militaire qui serait situé dans le district de
Swakopmund (Sud-Ouest africain)

Dans leurs mémoires, les demandeurs ont affirmé «avoir connaissance
et être convaincus » que le terrain d’atterrissage militaire en question se
trouve situé dans le district de Swakopmund dans les limites du territoire
sous Mandat du Sud-Ouest africain. Cette allégation n’est pas exacte.
Ledit terrain n’est pas situé dans les limites territoriales du Sud-Ouest
africain mais dans la zone du port et de la colonie de Walvis Bay laquelle,
bien qu’administrée en pratique comme si elle faisait partie du territoire
du Sud-Ouest africain, appartient en réalité à la République d’Afrique
du Sud !. Les demandeurs ont accepté cette «explication géographique »
du défendeur, mais ont néanmoins soutenu dans leur réplique que
Walvis Bay doit,

«au sens militaire, être considéré comme «dans» le Sud-Ouest
africain, pour autant que cette zone est complètement entourée par

1 I] semble que les demandeurs se soient fondés sur un passage de l’un des
rapports du Comité du Sud-Ouest africain. Le Comité, ignorant sans doute ce
qu’il en était exactement en fait et en droit, a dû être induit en erreur par l’avis
officiel sud-africain n° 636 de 1958 qui mentionnait l’exploitation Rooikop, où
se trouve situé ce terrain d'atterrissage, comme relevant administrativement du
district de Swakopmund. Cela était exact à l’époque, mais seulement aux fins des
dispositions administratives susdites.

204
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 207

le Territoire sous Mandat et en dépend nécessairement pour les
services essentiels, transports, moyens de communication et appro-
visionnements, en eau notamment ».
Si je cite cette déclaration, c’est en raison des allégations de fait qu’elle
contient. ,

Même si ces allégations de fait étaient exactes, il ne serait pas justifié
en droit de considérer que Walvis Bay est, «au sens militaire, situé
« dans » le Sud-Ouest africain ». Les demandeurs n’ont fait état d’aucun
principe juridique, et je n’en connais pas non plus, qui puisse dans ces
conditions faire d’un territoire une partie intégrante d’un autre, que ce
soit «au sens militaire» ou en un autre sens. Il est cependant vain de
poursuivre cette recherche, puisque les allégations de fait sur lesquelles
les demandeurs se sont fondés ne sont pas exactes. Il suffit de se reporter
à la moindre carte, pourvu qu'elle soit bonne, pour constater immédiate-
ment que la région de Walvis Bay n’est pas «complètement entourée
par le territoire sous Mandat ». On peut y pénétrer par mer sans passer
le moins du monde par le territoire sous Mandat. En ce qui concerne
les autres allégations de fait figurant dans la déclaration sus-mentionnée
des demandeurs, le défendeur a nié que Walvis Bay « dépende nécessaire-
ment [du Sud-Ouest africain] pour les services essentiels, transports,
moyens de communication et approvisionnements, en eau notamment »
et il a expliqué que, tout en ayant recours au Sud-Ouest africain pour
certains services tels que les transports routiers et ferroviaires, le télé-
phone et la poste, Walvis Bay n’en dépend pas «nécessairement». Par
ailleurs Walvis Bay ne s’approvisionne pas en eau à partir du territoire.

J'ai déjà fait observer que les demandeurs ont indiqué au cours de
la procédure orale qu’ils acceptent d’une manière générale les décla-
rations de fait figurant dans les écritures du défendeur. Cette acceptation,
comme je le montrerai, vaut aussi pour les faits relatifs à leurs accusations
concernant la militarisation du territoire. Si bien qu’il ne reste plus rien
des faits sur lesquels les demandeurs ont voulu se fonder pour affirmer
que Walvis Bay doit «au sens militaire » être considéré «comme «dans »
le Sud-Ouest africain ».

b) Le prétendu camp militaire, ou la prétendue base aérienne militaire
de Ohopoho dans la région du Kaokoveld (Sud-Ouest africain)

Il s’agit là d’un des terrains d’atterrissage peu nombreux qui sont
situés en divers endroits du Sud-Ouest africain et sont utilisés essentielle-
ment pour des besoins administratifs mais aussi, à l’occasion et de
façon intermittente, pour l'atterrissage d’appareils militaires. Ce sont
des pistes naturelles que l’on a simplement débroussaillées et débar-
rassées de certains obstacles. Il n’existe sur ces terrains aucun personnel,
aucun service d'entretien, aucune installation et ils ne peuvent servir
qu'à des appareils légers.

c) Les installations de matériel et d’intendance du régiment Windhoek

Le régiment Windhoek est une unité de réserve composée de civils
qui effectuent en temps de paix des périodes militaires. Chaque homme

205
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 208

est engagé pour quatre années, au cours desquelles il effectue trois pé-
riodes. La première année, il effectue une période de neuf mois à l’une
ou l’autre des institutions d’entrainement militaire de la République
sud-africaine. Pendant les trois autres années, il effectue deux périodes
de trois semaines chacune, dans un camp d'entraînement de Windhoek
(Sud-Ouest africain). C’est uniquement pendant ces deux périodes de
trois semaines que les membres du régiment Windhoek suivent un
entraînement au Sud-Ouest africain même; en dehors des périodes, ils
continuent à vaquer à leurs occupations civiles normales et ils n’ont
en temps de paix aucune obligation militaire si ce n’est qu'ils peuvent
être appelés en cas de nécessité à contribuer au rétablissement ou au
maintien de l’ordre. L’effectif du régiment varie d’une année à l’autre,
puisque tous les ans on engage de nouvelles recrues, tandis qu’on libère
les hommes ayant terminé leur entraînement. En 1963, le régiment comp-
tait 20 officiers et 221 hommes. L’officier commandant le régiment n’est
pas un militaire de carrière de l’armée permanente; tout comme les
autres engagés, c’est un réserviste, qui consacre la majeure partie de
son temps à ses occupations civiles.

Au camp d’entrainement de Windhoek, il existe quelques bâtiments
occupés par des membres du South West Africa Command {; pour le
reste, le camp ne présente que des installations pour la toilette et la
cuisine et, pendant les périodes d’entrainement, les hommes y plantent
des tentes pour la nuit. Le régiment Windhoek est équipé de quelques
véhicules de reconnaissance légers, c’est-à-dire de voitures blindées 2.
À signaler enfin que les membres du régiment Windhoek sont tous des
résidents européens du Sud-Ouest africain, aucun indigène du terri-
toire ne subissant d’entrainement militaire.

5. Jai déjà dit que les faits ci-dessus ne sont pas contestés. Au cours
de la procédure orale, les demandeurs ont en effet reconnu pour vraies
toutes les déclarations de fait figurant dans les écritures du défendeur.
Comme je l’ai fait observer en étudiant les griefs formulés par les de-
mandeurs concernant une annexion progressive (conclusion n° 5), ils
ont expressément confirmé cette reconnaissance des faits pour ce qui
est de la militarisation. Sur ce point, l’agent des demandeurs a parlé
des «faits concernant la militarisation ... contestés par le défendeur et
admis ensuite par les demandeurs aux fins des présents débats...» Non
seulement les faits susmentionnés relatifs au terrain d'atterrissage de
Ohopoho et au régiment Windhoek ont été reconnus pour vrais par les
demandeurs, mais encore ils ont été confirmés en tous points par le

1 Le South West Africa Command est un organisme administratif militaire qui
s'occupe entre autres du régiment Windhoek et dont le siège est à Windhoek.
L’effectif permanent est restreint et comprenait 3 officers et 7 hommes en 1964.

2 Voir à ce sujet la déposition du général Marshall qui a dénombré dans un
hangar de Windhoek: 12 petites voitures blindées ferrets, qu’il a qualifiées de
véhicules de reconnaissance; 6 voitures blindées Mark 4 et 6 chars légers (vestiges
de la seconde guerre mondiale, dont la moitié hors d’état de marche); 16 véhicles
divers, jeeps, remorques, camionnettes, etc.; 1 pièce de batterie de six utilisée
à l’occasion de cérémonies.

206
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 209

général Marshall. Ce dernier n’a pas été appelé à déposer sur les éven-
tuelles installations militaires de Walvis Bay, qui, comme je l’ai dit,
ne sont pas situées dans le territoire sous Mandat.

6. La question se pose donc de savoir si, étant donné les faits susmen-
tionnés, les trois installations évoquées dans les mémoires sont ou
non des bases militaires au sens de Particle 4 du Mandat.

Je dirai qu’il semble évident qu’il faut répondre par la négative;
c’est une question de bon sens. Toutefois, comme les demandeurs ont
soutenu à un moment donné le contraire, j’ajouterai que la réponse
négative se trouve confirmée par les dictionnaires et par l’opinion des
experts.

Les dictionnaires donnent de l'expression base militaire les définitions
ci-après:

a) Webster, Complete Dictionary of the English Language, 1880

Base (militaire): «zone protégée par des fortifications ou des acci-
dents naturels sur laquelle une armée appuie ses
mouvements stratégiques ».

b) Webster, New International Dictionary of the English Language,
2e édition
Base (militaire et navale): «centre qu’une armée ou une flotte
utilise pour son ravitaillement (base de ravitail-
lement) ou à partir duquel elle effectue ses mouve-
ments (base d’opérations); exemple: base de
sous-marins ».
c) The Shorter Oxford English Dictionary, 3° édition
Base (militaire): «ligne ou zone servant de position forte et de
centre de ravitaillement et à partir de laquelle
s'effectuent les opérations de campagne ».
d) Gaynor, The New Military and Naval Dictionary, 1951

x

Base: «centre à partir duquel les opérations sont pro-
jetées ou sur lequel elles s’appuient; le terme
peut être précisé: base aérienne, base de sous-
marins, pour faire connaitre son utilisation prin-
cipale ».

e) The Concise Oxford Dictionary of Current English, 1958

Base (militaire): «ville ou autre centre situé à l’arrière d’une armée,
où sont rassemblés les contingents, les magasins,
les hôpitaux, etc. (voir également base d’opéra-
tions) ».

f) Funk-Wagnalls, New Standard Dictionary for the English Language,

1961

Base (militaire): «lieu ou zone constituant une base d’opérations
ou un centre à partir duquel on peut se ravitailler
et obtenir des renforts; base de ravitaillement ».

Il me semble que toutes ces définitions ont un trait commun, à savoir
207
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 210

qu’une base est quelque chose qui est utilisé par une armée ou une flotte
en vue d’opérations ou d’une campagne.

Si je les interprète comme il convient, elles signifient à mon avis qu’un
endroit ne peut être considéré comme constituant une base militaire
ou navale que s’il est destiné à servir à une armée ou à une flotte en
vue d'opérations ou d’une campagne en cours ou à l’état de projet.

7. Or, si Pon met à l’épreuve de cette règle les faits relatifs aux ins-
tallations en question, faits qui ont été reconnus, rien ne correspond
aux définitions de la base militaire que donnent les dictionnaires. J’ex-
clus naturellement le terrain d’aviation militaire de Walvis Bay. Comme
je Vai déjà dit, il est situé en dehors du territoire sous Mandat et les faits
pertinents n’ont en conséquence pas été approfondis. Rien, ni en droit,
ni en fait, ne permet de soutenir qu’il faille le considérer comme situé
dans le Sud-Ouest africain, que se soit «au sens militaire » ou en un autre
sens. En ce qui concerne les deux autres installations visées, ni la piste
d’atterrissage de Ohopoho ni les installations de matériel et d’intendance
du régiment Windhoek ne correspondent aux définitions de la base mili-
taire que donnent les dictionnaires.

C’est dans le même sens qu’a témoigné un expert, le général Marshall,
qui, comme l’a reconnu l’agent des demandeurs, est «une autorité
militaire notoire ...qu’on... lit beaucoup à ce titre dans [son] pays natal ».

Au cours de sa déposition, le général Marshall a déclaré qu’il s’é-
tait rendu au Sud-Ouest africain à deux reprises dans le courant de 1965
et s’était tout particulièrement intéressé aux installations en question.
Après avoir décrit en détail ce qu'il y avait vu, il a conclu qu'aucune
d’elles ne peut à son avis être tenue pour une base militaire.

8. Il est une autre raison pour laquelle j’estime que lesdites installa-
tions ne peuvent pas être considérées comme des bases militaires au
sens de l’article 4 du Mandat: cet article n’interdit pas, mais au contraire
permet implicitement, tant l'instruction des habitants européens du
territoire que celle des indigènes à certaines fins limitées (assurer la po-
lice locale et la défense locale). On a dû prévoir l’instruction des habi-
tants du territoire au moins aux fins de la police locale et de la défense
locale et, corollaire indispensable, la mise en place d'installations en
vue de cette instruction. Il est donc inconcevable que l’interdiction for-
mulée à l’article 4 à l’encontre des bases militaires ait été censée s’éten-
dre à des installations d’instruction courantes comme celles du régiment
Windhoek ou à des installations du genre des pistes d’atterrissage de
Ohopoho ou d’ailleurs, qui sont essentiellement affectées à des besoins ad-
ministratifs et ne servent qu’occasionnellement à des appareils militaires,
notamment pour l’instruction du personnel de l’armée de l’air.

9. Comme je l’ai signalé, les demandeurs ont présenté dans leurs
écritures des arguments contraires aux conclusions ci-dessus.

A un moment donné, ils ont laissé entendre que les installations en
question étaient des bases militaires du fait qu’à leur avis elles n’étaient
destinées ni «à la protection de police ni [à la] sécurité interne 1».

Cette thèse n’est pas fondée et s’appuie, semble-t-il, sur une erreur

1 Mémoires, p. 182-183.
: 208
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 211

d’interprétation de la phrase de l’article 4 qui vise instruction militaire
des indigénes. Les indigénes ne recevant pas d’instruction militaire au
Sud-Ouest africain, la thése défendue par les demandeurs dans leurs
mémoires quant à la création de bases militaires est erronée. De toute
façon, rien ne prouve que les installations en question aient été prévues
ou soient utilisées 4 des fins militaires autres que la police locale et la
défense locale du territoire.

A un autre moment, les demandeurs ont déclaré que seuls des indi-
genes peuvent licitement recevoir une instruction en vue d’assurer la
police locale et la défense locale et ils ont été jusqu’à laisser entendre
qu’il y aurait violation des dispositions de l’article 4 à moins que le
défendeur ne puisse confirmer qu’«il n’existe pas sur tout le territoire
un seul soldat ou un seul marin militaire d’active 1». Je ne vais pas m’ar-
rêter à ces arguments, qui à mon avis, et c’est le moins que j’en puisse
dire, relèvent de l’imagination pure et sont infondés. Il me suffit de dire
que ni le Mandat pour le Sud-Ouest africain, ni aucun autre Mandat
n’a interdit de donner une instruction militaire à des non-indigénes;
la Cour sait, par des éléments de preuve incontestés, qu’un grand nom-
bre de non-indigènes ont précisément reçu une instruction et servi dans
les forces armées stationnées dans les autres territoires sous Mandat
d’Afrique pendant l’existence de la Société des Nations.

10. Avant d’en venir à une autre thèse que les demandeurs ont pré-
sentée au cours de la procédure orale, je tiens à relever certaines allé-
gations de fait dont les demandeurs ont fait état pour la première fois
dans leur réplique.

Dans la réplique, sous la rubrique «Activités militaires en général »,
les demandeurs ont pour la première fois accusé le défendeur d’avoir:

«créé une situation telle que cela équivaut à une série de bases
militaires effectives ou virtuelles sur le Territoire ou, ce qui est
pis, [d’avoir] provoqué une situation telle que le Territoire lui-même
et ses habitants «blancs» sont sous les armes et groupés en sorte
que le Territoire a été transformé en une «base militaire» au sens
du Pacte de la Société des Nations et du Mandat ».

J’estime qu’un demandeur ne doit pas présenter un grief parfaitement
nouveau de ce genre dans une réplique. La procédure de la Cour veut
que les demandes soient énoncées dans la requête et le mémoire. Il ne
s’agit pas la d’une simple formalité de procédure: si l’on permet d’intro-
duire dé nouvelles demandes à des stades ultérieurs de la procédure, il
devient impossible aux parties d’en tenir dûment compte avant la
clôture de la procédure écrite. Chacune des parties doit avoir les moyens
prévus par le Règlement de la Cour de prendre dûment en considération
les thèses présentées par la partie adverse. De son côté, la Cour se
trouve pour le moins gênée dans ses travaux lorsque, comme cela s’est
produit en l’espèce, on ne sait pas vraiment au début de la procédure
orale sur quels points les parties se trouvent d’accord ou bien en litige.
Je suis d’avis qu'une telle situation nuit à la bonne administration de la

1 Réplique, p. 340.
209
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 212

justice et ne doit pas être autorisée. Dans le cas présent, il semble, comme
on le verra ci-après, que les demandeurs n’ont pas, au cours de la pro-
cédure orale, maintenu le grief de caractère global dont je viens de faire
état. Ils n’en ont en tout cas pas parlé, pas plus que des allégations de
fait sur lesquelles il se fonde. Mais il n’y a cependant aucune certitude
à cet égard, étant donné le libellé vague et peu précis que les demandeurs
ont finalement donné à leur conclusion n° 6; j’y reviendrai aussi un
peu plus loin. Quoi qu’il en soit, il est clair d’après les faits que le grief
est infondé. A la fin de sa déposition on a demandé au général Marshall
s’il avait vu dans le Sud-Ouest africain quoi que ce fût qu’il pit considérer
comme une base militaire, ou si le territoire lui-même pouvait être
considéré à son avis comme une base militaire.

Voici ce qu’il a dit: «Je réponds non. Puis-je ajouter que le Territoire
se trouve moins militarisé, davantage sous-armé qu’aucun autre terri-
toire de sa taille que j’aie jamais vu dans le monde. »

Les conclusions du témoin n’ont pas suscité de critique de la part
des demandeurs que ce soit lors du contre-interrogatoire ou dans le
cadre de leurs observations sur les dépositions; ils n’ont bien entendu
produit pour leur part aucun élément de fait. A mon avis, rien n’em-
pêche d’accepter pour véridique le témoignage et les avis du général
Marshall. Du reste, l’agent des demandeurs lui-même a parlé de « décla-
ration constatant de première main, authentiquement, de manière
indubitablement correcte» en parlant de ce que le général Marshall
a relaté à la suite de son inspection.

11. La seule thèse présentée par les demandeurs au cours de la pro-
cédure orale quant à leurs griefs touchant la militarisation du territoire
revenait à dire que la science militaire moderne a tellement progressé
que le territoire pourrait être effectivement militarisé en peu de temps
et qu'en l’absence de surveillance administrative le défendeur doit
être jugé coupable de violation de l’article 4 du Mandat. C’est, semble-t-il,
pour s’aligner sur cette nouvelle thèse que les demandeurs ont donné
une nouvelle forme à leur conclusion n° 6, qui se lit comme suit:

«Le défendeur a établi des bases militaires sur le Territoire en
violation de ses obligations telles qu’elles figurent à l’article 4 du
Mandat et à l’article 22 du Pacte; ... le défendeur a le devoir de
supprimer sur-le-champ toutes les bases militaires établies sur le
Territoire; et ... le défendeur a le devoir de s’abstenir d’établir de
bases militaires sur le Territoire. »

On constatera (et cela n’est pas sans rappeler le cas de la conclusion
n° 5 revisée) que la conclusion n° 6 revisée omet de mentionner expressé-
ment le moindre acte ou la moindre installation. Certes les conclusions
revisées ont toutes été formulées sur la base des «allégations de fait et
[des] considérations de droit énoncées dans les écritures et les plaidoi-
ries ». On ne voit toutefois pas bien quels sont les griefs que les deman-
deurs maintiennent, surtout si l’on se rappelle que dans leur écritures
leurs griefs consistaient notamment à soutenir, comme on l’a vu au
paragraphe 10 ci-dessus, que l’ensemble du Sud-Ouest africain a été

210
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 213

transformé en base militaire. Si, comme les demandeurs l’ont expliqué
en plaidoirie, ils se fondent sur l’absence de surveillance administrative,
quel critère permet alors de savoir si l’une quelconque des installations
mentionnées dans les écritures, ou n’importe quelle autre installation
du territoire, constitue ou non une base militaire?

De toute façon, si l’on considère les explications complémentaires
données par l’agent des demandeurs en plaidoirie sur la thèse de ses
clients, ceux-ci semblent faire grief au défendeur d’être à même, en
Vabsence de surveillance internationale, de militariser le territoire sans
que quiconque s’en aperçoive. Cette argumentation n’étaye absolument
pas la thèse d’après laquelle le défendeur aurait «établi des bases mili-
taires sur le territoire»; elle ne permet pas non plus de conclure à la
moindre autre violation des dispositions de l’article 4 du Mandat.

12. Pour les motifs ci-dessus indiqués, j'estime que les griefs des
demandeurs relativement à l’article 4 du Mandat étaient sans fondement.

Prétendue obligation de transmettre des pétitions
(Conclusion n° 8 des demandeurs)

1. Vai déjà dit qu'à mon avis, en dehors d’autres considérations,
cette conclusion est à rejeter motif pris de ce que l’article 6 de la décla-
ration de Mandat, qui impose au Mandataire de faire rapport et de
rendre compte, n’est plus applicable. Toutefois, j'estime que, même si
l’article 6 était toujours en vigueur, cela ne changerait rien en ce qui
concerne la conclusion n° 8. Ni l’article 6 ni aucune autre disposition du
Mandat n’imposaient au Mandataire de communiquer des pétitions au
Conseil ni à aucun autre organe de la Société des Nations. La trans-
mission de pétitions par l’intermédiaire des Mandataires n’a commencé
qu’avecl’élaboration du règlement intérieur du Conseil en 1923 (Société
des Nations, J.O., 1923, n° 3, p. 300). Il est évident que ce règlement ne
pouvait guère imposer aux Mandataires une obligation qui n’était
prévue ni dans les déclarations de Mandat ni dans l’article 22 du Pacte.
Ce n’est d’ailleurs pas ce qu’il disait. Il visait à protéger les Mandataires
contre des pétitions insignifiantes ou partiales en leur garantissant la
possibilité de faire parvenir leurs observations sur ces pétitions avant
que celles-ci ne fussent examinées par la Société des Nations. C’est
pourquoi le règlement prévoyait que les pétitions émanant d’habitants
d’un territoire sous Mandat ne devaient pas être adressées directement au
Conseil, mais transmises par l’intermédiaire du Mandataire intéressé;
celui-ci avait ainsi la possibilité d’y joindre les observations qu'il jugeait
convenable. Quant aux pétitions émanant d’autres personnes que des
habitants du Territoire, le Mandataire devait être invité à formuler
ses observations à leur égard avant que la Commission permanente des
Mandats ne les examinat.

Le règlement intérieur ne visait donc pas à imposer des obligations
aux Mandataires mais plutôt à leur donner le moyen de formuler les
observations voulues sur les allégations dont les pétitions envoyées
à la Société des Nations pouvaient faire état.

211
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 214

En tout cas, même si le règlement intérieur du Conseil avait pu d’une
manière ou d’une autre imposer une nouvelle obligation aux Manda-
taires, cette obligation n’aurait en aucun cas pu être qualifiée d’obligation
contenue dans les «dispositions du Mandat». Par conséquent, la Cour
n'aurait de toute façon pas compétence au titre du deuxième alinéa
de l’article 7 du Mandat pour trancher des différends relatifs à la pré-
tendue violation de ladite obligation.

2. Ce seraient là à mon avis des motifs supplémentaires pour rejeter
la conclusion n° 8 des demandeurs.

Article 7, premier alinéa, du Mandat
(Conclusion n° 9 des demandeurs)

1. Il n’est guère besoin de s’attarder longuement sur la conclusion
n° 9. Comme les conclusions n° 5 et n° 6 étudiées ci-dessus, la conclusion
n° 9 précisait sous sa forme initiale le comportement du défendeur
qui était censé être incompatible avec les dispositions du premier alinéa
de l’article 7 du Mandat. En effet, dans les mémoires, la conclusion
n° 9 se lisait comme suit:

«l’Union, par ses agissements décrits aux chapitres V, VI, VII
et VIII du présent mémoire, s’ajoutant à ses intentions telles qu’elles
sont exposées ci-avant, a tenté d’apporter aux dispositions du
Mandat des modifications de fond sans l’autorisation des Nations
Unies; ... cette tentative constitue une violation de ses obligations
telles qu’elles figurent à l’article 7 du Mandat et à l’article 22 du
Pacte; et ... Pautorisation des Nations Unies est une condition
préalable indispensable à toute tentative de la part de l’Union de
modifier directement ou indirectement les dispositions du Mandat ».

2. Les demandeurs ont été contraints de modifier cette conclusion
elle aussi, dès lors qu’ils ont reconnu pour vrais tous les faits énoncés
dans les écritures du défendeur. Les faits ainsi reconnus pour vrais
prouvant le caractère erroné des allégations sur lesquelles la conclusion
se fondait dans sa première version, les demandeurs en ont supprimé
toute allusion aux agissements décrits aux chapitres V, VI, VII et VIII
des mémoires et aux prétendues intentions du défendeur. De sorte
qu'en définitive cette conclusion est elle aussi devenue vague au point
de n’avoir plus de sens. J’estime par conséquent impossible de la retenir.

3. Il existe cependant d’autres motifs qui permettent d’aboutir au
même résultat. Je considère qu’à la dissolution de la Société des Nations
le premier alinéa de l’article 7 est devenu caduc de la même façon et
essentiellement pour les mêmes raisons que Particle 6 dont j'ai parlé
plus haut. Par suite, même si le Mandat existait encore en tant qu’insti-
tution, le premier alinéa de l’article 7 ne serait plus en vigueur. J’estime
qu'aucun accord n’a été conclu. Ni l'Organisation des Nations Unies
ni aucun de ses organes n’a pris la place du Conseil de la Société des
Nations comme organisme dont l’autorisation est nécessaire pour modi-
fier les dispositions du Mandat.

212
SUD-OUEST AFRICAIN (OP. IND. VAN WYK) 215

4. Pour conclure j’ajouterai que, dans leur exposé final à la Cour,
les demandeurs ont exclusivement argué du refus du défendeur de se
soumettre à une surveillance internationale pour soutenir qu’il faut
statuer dans le sens indiqué par la conclusion n° 9. J’ai sur ce point un
avis analogue à celui que jai exprimé touchant d’autres conclusions
à l'appui desquelles les demandeurs ont présenté la même thèse: même
si les demandeurs étaient fondés à se voir adjuger leur conclusion n° 2,
je ne pense pas que cela autoriserait à déclarer que le défendeur a violé
d’autres dispositions du Mandat, par exemple qu’il a tenté de le modifier
contrairement au premier alinéa de l’article 7.

(Signé) J. T. VAN WYK.
